Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT

 

AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT (this “Amendment”) dated as of April 5,
2017, is entered into by and among:

 

(A)                               HD SUPPLY, INC., a Delaware corporation (“HD
Supply” or the “Parent Borrower”);

 

(B)                               The other Borrowers party hereto;

 

(C)                               The Lenders party hereto;

 

(D)                               WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), as successor to General Electric Company (successor-by-merger to
General Electric Capital Corporation) (“GE”), as Administrative Agent and U.S.
ABL collateral agent for the Lenders (“Administrative Agent”);

 

(E)                                WELLS FARGO CAPITAL FINANCE CORPORATION
CANADA (“WF Canada”), as successor to GE Canada Finance Holding Company (“GE
Canada”), as Canadian agent and Canadian collateral agent (“Canadian Agent”);

 

(F)                                 The Swing Line Lender;

 

(G)                               Each of the entities party hereto as an
Issuing Lender;

 

(H)                              Each of the entities party hereto as a Joint
Lead Arranger;

 

(I)                                   Each of the entities (or any branch
thereof, as applicable) party hereto as an Additional U.S. Party (each, an
“Additional U.S. Party” and, collectively, the “Additional U.S. Parties”); and

 

(J)                                   Each of the entities (or any branch
thereof, as applicable) party hereto as an Additional Canadian Party (each, an
“Additional Canadian Party” and, collectively, the “Additional Canadian
Parties”; each Additional U.S. Party and Additional Canadian Party, an
“Additional Party” and, collectively, the “Additional Parties”).

 

RECITALS

 

WHEREAS, the Parent Borrower, the other Borrowers party thereto, the
Administrative Agent, the other Agents party thereto and the Lenders are parties
to that certain ABL Credit Agreement, dated as of April 12, 2012, as amended by
that certain Amendment No. 1 to ABL Credit Agreement dated as of June 28, 2013,
as further amended by that certain Amendment No. 2 to ABL Credit Agreement dated
as of September 18, 2015 (and as the same may have been further amended,
restated, supplemented, or otherwise modified from time to time before the date
hereof, the “Existing Credit Agreement”).

 

WHEREAS, the Borrowers have requested that the Administrative Agent, the
Canadian Agent, and the Lenders agree to certain amendments to the Credit
Agreement as set forth in this Amendment, and the Administrative Agent, the
Canadian Agent, and the Lenders party hereto have agreed to such amendments to
the Credit Agreement, subject to the terms and conditions of this Amendment (the
Existing Credit Agreement, as amended by this Amendment, the “Amended Credit
Agreement”).

 

WHEREAS, each of the Additional Parties desires to become a U.S. Facility
Lender, a Canadian Facility Lender, or both, as applicable, under the Amended
Credit Agreement and each of the Borrowers desires each of them to become a
Lender thereunder, as applicable.

 

--------------------------------------------------------------------------------


 

WHEREAS, each of the Additional Parties is executing and delivering this
Amendment for the purposes of joining the Amended Credit Agreement as a U.S.
Facility Lender, a Canadian Facility Lender, or both, as applicable, on the
terms and conditions set forth in this Amendment.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and of the Loans and other extensions of credit
heretofore, now or hereafter made to, or for the benefit of, the Borrowers by
the Lenders, the Borrowers, the Administrative Agent, the U.S. ABL Collateral
Agent, the Canadian Agent, the Canadian Collateral Agent, the Swing Line Lender,
and the Issuing Lenders party hereto, and the Additional Parties party hereto
agree as follows:

 

SECTION 1.  Defined Terms; Incorporation of Recitals. Capitalized terms used but
not defined herein shall have the respective meanings assigned to such terms in
the Existing Credit Agreement.  This Amendment constitutes a Loan Document.  The
recitals to this Amendment are incorporated into this Amendment.

 

SECTION 2.  Amendments to Existing Credit Agreement; Consent and Authorization
to Certain Security Documents.

 

(a)                                 On the Third Amendment Effective Date (as
defined below), the Existing Credit Agreement is amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Existing Credit Agreement attached as Exhibit A hereto.

 

(b)                                 On the Third Amendment Effective Date,
Schedule A to the Existing Credit Agreement is amended and restated in the form
of Schedule A to this Amendment.

 

(c)                                  On the Third Amendment Effective Date,
Schedule 5.8 of the Existing Credit Agreement is amended and restated in the
form of Schedule 5.8 to this Amendment.

 

(d)                                 Each of the Lenders party hereto consents to
the amendments to the Canadian Guarantee and Collateral Agreement set forth in
that certain Reaffirmation Agreement and First Amendment to Canadian Guarantee
and Collateral Agreement dated as of the Third Amended Effective Date by and
among the Canadian Loan Parties party thereto, the Canadian Agent, and the
Canadian Collateral Agent (the “Canadian Reaffirmation Agreement”) and
authorizes each of Canadian Agent and Canadian Collateral Agent to enter into
the Canadian Reaffirmation Agreement and agree to such amendments on the Third
Amendment Effective Date.

 

(e)                                  Each of the Lenders party hereto consents
to the amendment and restatement of the Guarantee and Collateral Agreement in
the form provided to the Lenders on or before the Third Amendment Effective Date
and authorizes each of the Administrative Agent and the U.S. ABL Collateral
Agent to enter into such amended and restated Guarantee and Collateral Agreement
on the Third Amendment Effective Date.

 

SECTION 3.  Certain Agreements of the Additional Parties.

 

(a)                                 On the Third Amendment Effective Date:

 

(i)                                     Each Additional U.S. Party agrees that
it shall automatically be and be deemed to be a party to the Amended Credit
Agreement as a U.S. Facility Lender and, as such, a Lender, in all respects; and

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Each Additional Canadian Party agrees that
it shall automatically be and be deemed to be a party to the Amended Credit
Agreement as a Canadian Facility Lender and, as such, a Lender, in all respects.

 

(b)                                 On the Third Amendment Effective Date, each
Additional Party shall be bound by the provisions of the Amended Credit
Agreement as a U.S. Facility Lender, a Canadian Facility Lender, and, to the
extent applicable, a Lender thereunder, in all respects.

 

(c)                                  Each Additional Party (i) confirms that it
has received a copy of the Existing Credit Agreement and the other Loan
Documents, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed necessary and
appropriate to make its own credit analysis and decision to enter into this
Amendment and, as provided herein, become a Lender under the Amended Credit
Agreement; (ii) agrees that it will, upon its joinder to the Amended Credit
Agreement as a Lender, independently and without reliance upon any Agent, Other
Representative, Swing Line Lender, Issuing Lender, or Lender, based upon such
documents and information as it shall deem appropriate at the time, make its own
credit decisions in taking or not taking any action under the Amended Credit
Agreement and the other Loan Documents; (iii) simultaneously with its joinder to
the Amended Credit Agreement as a Lender, shall be deemed to have appointed and
authorized each Agent to take such actions and exercise such powers under the
Loan Documents, on such Additional Party’s behalf, as are delegated to such
Agent, as applicable, by the terms thereof, together with such powers as are
reasonably incidental thereto; (iv) agrees that it will, at all times after its
joinder to the Amended Credit Agreement as a Lender, be bound by the provisions
of the Loan Documents and will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (v) approves of the terms of this Amendment
(including, without limitation, the amendments contained herein).

 

(d)                                 Each of Administrative Agent, U.S. ABL
Collateral Agent, Canadian Collateral Agent, each Lender, Swing Line Lender,
each Issuing Lender, and each Borrower hereby consents to each Additional
Party’s becoming a party to the Amended Credit Agreement as a Lender on the
terms set forth herein.

 

(e)                                  The representations, warranties, covenants,
and agreements of the Additional Parties under this Section 3 are several and
not joint or joint and several.

 

SECTION 4.  Departing Lenders; Commitments; Reallocations.

 

(a)                                 Each party hereto acknowledges and agrees
that some Persons which were Lenders under the Existing Credit Agreement will
not be Lenders under the Amended Credit Agreement (each, a “Departing Lender”
and, collectively, the “Departing Lenders”), and each party hereto acknowledges
and agrees that the obligations owing to any Departing Lender as of the Third
Amendment Effective Date shall be repaid in full and the Commitments of the
Departing Lenders shall be cancelled in their entirety as of the Third Amendment
Effective Date and, upon such repayment, such Departing Lender shall be deemed
to have relinquished its rights under the Existing Credit Agreement and the
Amended Credit Agreement and be deemed released from its obligations thereunder,
but shall nevertheless continue to be entitled to the benefits (and bound by any
related obligations) of subsections 4.10, 4.11, 4.12, 11.5 and 11.16 and the
obligations of Section 4.13 of the Amended Credit Agreement.

 

(b)                                 Each Lender (including each Additional Party
in its capacity as a Lender) to the Amended Credit Agreement agrees that, as of
the Third Amendment Effective Date, its Commitments under the Amended Credit
Agreement are accurately set forth on Schedule A to this Amendment.

 

3

--------------------------------------------------------------------------------


 

(c)                                  On the Third Amendment Effective Date, each
Borrower and each Lender (including each Additional Party, in its capacity as a
Lender) agrees that the Administrative Agent and the Canadian Agent, as
applicable, may make such transfers of funds as the Administrative Agent and the
Canadian Agent deem necessary to pay the Departing Lenders as contemplated
above, to fund any Revolving Credit Loans on the Third Amendment Effective Date
(subject to the satisfaction of the conditions precedent to the making such
Revolving Credit Loans as set forth in the Amended Credit Agreement), and to
cause the outstanding principal balance of all Revolving Credit Loans to comport
with the Lenders’ Commitments under the Amended Credit Agreement (the
“Reallocation of Obligations”), and each such Person agrees to cooperate with
the Administrative Agent and the Canadian Agent to effect the Reallocation of
Obligations, including, without limitation, the funding of additional Revolving
Credit Loans to the Administrative Agent or the accepting of payment on
Revolving Credit Loans, as requested by the Administrative Agent or the Canadian
Agent.  Borrowers shall pay to the Lenders any costs of the type referred to in
subsection 4.12 of the Amended Credit Agreement in connection with any repayment
and/or Revolving Credit Loans required pursuant to this clause (c) to the extent
necessary to effect the Reallocation of Obligations.

 

(d)                                 On the Third Amendment Effective Date, all
risk participations and pro rata obligations with respect to Letters of Credit,
Swing Line Loans, indemnities, and otherwise under the Amended Credit Agreement
shall be deemed reallocated such that they are determined by reference to such
Lender’s Commitments under the Amended Credit Agreement.

 

SECTION 5.  Appointment of Certain Issuing Lenders.  Any other term or provision
of the Amended Credit Agreement to the contrary notwithstanding, on the Third
Amendment Effective Date, (a) Wells Fargo Bank, National Association, shall be
an U.S. Facility Issuing Lender and (b) Wells Fargo Capital Finance Corporation
Canada shall be a Canadian Facility Issuing Lender.

 

SECTION 6.  Amendment and Restatement of Guarantee and Collateral Agreement;
Release of Certain Liens.

 

(a)                                 Each Agent, each Lender, each Swing Line
Lender, and each Issuing Lender authorizes and directs the U.S. ABL Collateral
Agent to execute and deliver an amendment and restatement of the Guarantee and
Collateral Agreement substantially in the form of the Guarantee and Collateral
Agreement posted to such Persons via the Approved Electronic Platform before the
Third Amendment Effective Date (the “Amended and Restated Guarantee and
Collateral Agreement”).

 

(b)                                 All parties hereto authorize and direct the
U.S. ABL Collateral Agent to release its Liens in and to the Real Property
located at a 3881 Old Winter Garden Rd., 590 Ferguson Dr., 594 Ferguson Dr., and
600 Ferguson Dr., in or about Orlando, Florida, simultaneously with the
effectiveness of this Amendment.

 

SECTION 7.  Certain Post-Closing Matters.  Any other term or provision of the
Amended Credit Agreement to the contrary notwithstanding:

 

(a)                                 Parent Borrower agrees that it shall, within
90 days after the Third Amendment Effective Date (or such longer period of time
as agreed to by the Administrative Agent), deliver to the Administrative Agent:

 

(i)                                     fully executed and notarized amendments
to the Mortgages encumbering the Real Property identified in Schedule 5.8 to
this Amendment (each, a “Mortgaged Property,” and, collectively, the “Mortgaged
Properties”);

 

4

--------------------------------------------------------------------------------


 

(ii)                                  with respect to each Mortgaged Property
identified in clause (i) above, title searches or reports that are reasonably
satisfactory to the Administrative Agent (and for the avoidance of doubt,
endorsements to existing title policies shall not be required) evidencing that
there are no Liens on any existing Mortgaged Property, except Permitted Prior
Liens;

 

(iii)                               if required by the Title Company, a
recording tax or similar affidavit for any Mortgaged Property identified in
clause (i) above which is located in a State which assesses mortgage,
documentary stamp, intangible or any similar ad valorem recording taxes; and

 

(iv)                              an anti-coercion statement for the Mortgaged
Property identified in clause (i) above which is located in the State of
Florida.

 

(b)                                 Parent Borrower agrees that it shall, within
90 days after the Third Amendment Effective Date (or such longer period of time
as agreed to by the Administrative Agent), deliver to the Administrative Agent
such endorsements to insurance policies as are required by subsection 7.5 of the
Amended Credit Agreement.

 

SECTION 8.  Conditions to Effectiveness.  The effectiveness of the amendments
set forth in Section 2 are subject to satisfaction, on or before April 30, 2017,
of the following conditions precedent (the date of such satisfaction being the
“Third Amendment Effective Date”):

 

(a)                                 (i) the Parent Borrower and each other
Borrower shall have executed and delivered counterparts of this Amendment to the
Administrative Agent, (ii) all Lenders (other than Departing Lenders) shall have
executed and delivered counterparts of this Amendment to the Administrative
Agent, (iii) each Additional Party shall have executed and delivered a
counterpart of this Amendment to the Administrative Agent, and (iv) the
Administrative Agent, the U.S. ABL Collateral Agent, the Canadian Agent, the
Swing Line Lender, each Issuing Lender, and the Canadian Collateral Agent shall
have executed a counterpart of this Amendment;

 

(b)                                 the Parent Borrower, each Subsidiary
Borrower, each U.S. Subsidiary Guarantor, and the U.S. ABL Collateral Agent
shall have executed and delivered counterparts of the Amended and Restated U.S.
Guarantee and Collateral Agreement to the Administrative Agent and all
conditions precedent to the effectiveness thereof shall have been satisfied
(other than conditions precedent which may be satisfied only by the
effectiveness of this Amendment);

 

(c)                                  the Canadian Loan Parties, the Canadian
Agent, and the Canadian Collateral Agent shall have executed and delivered
counterparts of a Reaffirmation Agreement and First Amendment to Canadian
Guarantee and Collateral Agreement to the Administrative Agent and all
conditions precedent to the effectiveness thereof shall have been satisfied
(other than conditions precedent which may be satisfied only by the
effectiveness of this Amendment);

 

(d)                                 Holding shall have executed and delivered a
counterpart of a Reaffirmation Agreement to the Administrative Agent;

 

(e)                                  the representations and warranties of the
Borrowers contained in Section 9 hereof shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on and as of the Third Amendment Effective Date, except to the extent
that such representations and warranties expressly relate to an earlier date (in
which event such representations and warranties shall have been true and correct
in all material respects (without duplication of any materiality qualifier
contained therein) as of such earlier date);

 

5

--------------------------------------------------------------------------------


 

(f)                                   before and immediately after the Third
Amendment Effective Date, no Event of Default shall have occurred and be
continuing;

 

(g)                                  the Administrative Agent shall have
received, on behalf of itself and the Lenders, (i) an opinion from Jones Day,
counsel to the Loan Parties, (ii) McInnes Cooper, Nova Scotia counsel to the
Loan Parties, (iii) Holland & Hart, Nevada counsel to the Loan Parties, and
(iv) Stikeman Elliott LLP, Ontario counsel to the Loan Parties, each dated as of
the Third Amendment Effective Date and addressed to the Administrative Agent and
the Lenders and each in form and substance reasonably satisfactory to the
Administrative Agent;

 

(h)                                 all fees and expenses required to be paid by
the Borrower on the Third Amendment Effective Date pursuant to that certain Fee
Letter, dated as of February 23, 2017, by and between the Parent Borrower and
the Administrative Agent, shall have been paid (or the Administrative Agent
shall be satisfied with the arrangements made for the payment thereof);

 

(i)                                     the Administrative Agent shall have
received a certificate of the Parent Borrower signed by a Responsible Officer
thereof:

 

(i)                                     certifying that no Event of Default
shall exist or would exist immediately prior to or after giving effect to this
Amendment, and

 

(ii)                                  certifying that the conditions set forth
in Section 8(e) hereof have been satisfied;

 

(j)                                    the Administrative Agent shall have
received such certificates of good standing, valid existence, or similar
certificates, as applicable, from the secretary of state (or other certifying
official of a given jurisdiction) of the jurisdiction of organization,
formation, or incorporation, as applicable, of each Loan Party, certificates of
resolutions or other action, incumbency certificates, Governing Documents and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment;

 

(k)                                 the Administrative Agent shall have received
certificates of insurance as are required by subsection 7.5 of the Amended
Credit Agreement and the form and substance of which shall be satisfactory to
Administrative Agent;

 

(l)                                     the Administrative Agent shall have
received Lien and related searches from each jurisdiction requested by Agent,
and the results thereof shall be satisfactory to Administrative Agent;

 

(m)                             the Administrative Agent shall have received a
Borrowing Base Certificate dated as of the Third Amendment Effective Date (but
prepared as of the last day of the most recent fiscal month which ended at last
20 days before the Third Amendment Effective Date), and such Borrowing Base
Certificate shall demonstrate that Excess Availability on the Third Amendment
Effective Date (after giving effect to, without duplication, the anticipated
borrowings and Letters of Credit to be outstanding under the Amended Credit
Agreement on the Third Amendment Effective Date) will be no less than $500
million; and

 

(n)                                 the Administrative Agent shall have received
evidence that appropriate financing statements or similar or equivalent
recordations (or amendments to any financing statements or such recordations
currently of record) have been duly filed in such office or offices as may be
necessary or, in the opinion of Administrative Agent, desirable to perfect the
U.S. ABL Collateral Agent’s and the Canadian Collateral Agent’s respective Liens
in and to the Collateral, and the Administrative Agent shall

 

6

--------------------------------------------------------------------------------


 

have received searches reflecting the filing of all such financing statements or
recordations and amendments, as applicable.

 

SECTION 9.  Representations and Warranties.  Each Borrower hereby represents and
warrants on and as of the Third Amendment Effective Date that:

 

(a)                                 the representations and warranties of each
Borrower contained in the Loan Documents shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on and as of the Third Amendment Effective Date, except to the extent
that such representations and warranties expressly relate to an earlier date (in
which event such representations and warranties were true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date);

 

(b)                                 this Amendment has been duly executed and
delivered by each Borrower and this Amendment, the Amended Credit Agreement and
each other Loan Document constitute legal, valid and binding obligations of such
Borrower, enforceable against such Borrower in accordance with their respective
terms;

 

(c)                                  the Security Documents and all of the
Collateral described therein do, and shall continue to, secure the payment of
all of the Obligations; and

 

(d)                                 the execution and delivery by each Borrower
of this Amendment and the performance by each Borrower of the Amended Credit
Agreement have been duly authorized by all necessary action and do not
(i) contravene the terms of any of that Person’s Governing Documents,
(ii) conflict with or result in any breach or contravention of, or result in the
creation of any Lien (other than Permitted Liens) under, any document evidencing
any Contractual Obligation to which such Person is a party or any order,
injunction, writ or decree of any Governmental Authority to which such Person or
its assets are subject, except as would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect or
(iii) violate any Requirement of Law in any respect, except, as would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

SECTION 10.  Effects on Loan Documents.

 

(a)                                 On and after the Third Amendment Effective
Date, each reference in any Loan Document to “the Credit Agreement” shall mean
and be a reference to the Amended Credit Agreement and each reference in the
Existing Credit Agreement to “this Amendment,” “hereunder,” “hereof” or words of
like import shall mean and be a reference to the Amended Credit Agreement.

 

(b)                                 Except as specifically set forth herein, all
Loan Documents (including the Amended and Restated Guarantee and Collateral
Agreement, the Canadian Guarantee and Collateral Agreement, and the Deed of
Hypothec dated September 28, 2015, granted by HDS Canada, Inc. done and passed
under number 431 of the original minutes of Mtre. Amanda Gutberg, Notary, and
all Liens granted thereunder in respect of the Obligations or, as applicable,
any portion thereof) shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.

 

(c)                                  Except to the extent expressly set forth
herein, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power, or remedy of any Agent, any Lender, the
Swing Line Lender, or any Issuing Lender under any of the Loan Documents, nor
constitute a waiver of any provision of the Loan Documents or in any way limit,
impair or otherwise affect the rights and remedies of any of them under the Loan
Documents.

 

7

--------------------------------------------------------------------------------


 

SECTION 11.  APPLICABLE LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

SECTION 12.  Miscellaneous.

 

(a)                                 This Amendment shall be binding upon and
inure to the benefit of the Borrowers and their respective successors and
permitted assigns, and upon each of the Agents, each Lender (including, without
limitation, each Additional Party), the Swing Line Lender, and each Issuing
Lender and their respective successors and permitted assigns.

 

(b)                                 The illegality or unenforceability of any
provision of this Amendment or any instrument or agreement required hereunder or
contemplated herein shall not in any way affect or impair the legality or
enforceability of the remaining provisions of this Amendment or any other
instrument or agreement required or contemplated hereunder.

 

(c)                                  This Amendment may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.  Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart.  Delivery of an executed signature page of this Amendment by
facsimile transmission or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

[Remainder of page intentionally left blank.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

 

 

BORROWERS:

 

 

 

HD SUPPLY, INC.

 

 

 

 

 

By:

/s/ Dan S. McDevitt

 

Name: Dan S. McDevitt 

 

Title: General Counsel and Corporate Secretary

 

 

 

 

 

HDS CANADA, INC.

 

 

 

 

 

By:

/s/ Dan S. McDevitt

 

Name: Dan S. McDevitt 

 

Title: Vice President and Secretary

 

 

 

 

 

HD SUPPLY FM SERVICES, LLC

 

 

 

 

 

By:

/s/ Dan S. McDevitt

 

Name: Dan S. McDevitt 

 

Title: Vice President and Corporate Secretary

 

 

 

 

 

HD SUPPLY WATERWORKS, LTD.

 

By HD Supply GP & Management, Inc., as its

 

general partner

 

 

 

 

 

By:

/s/ Dan S. McDevitt

 

Name: Dan S. McDevitt   

 

Title: Vice President and Corporate Secretary

 

 

 

 

 

HD SUPPLY FACILITIES MAINTENANCE, LTD.

 

By HD Supply GP & Management, Inc., as its

 

general partner

 

 

 

 

 

By:

/s/ Dan S. McDevitt

 

Name: Dan S. McDevitt 

 

Title: Vice President and Corporate Secretary

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

HD SUPPLY CONSTRUCTION SUPPLY, LTD.

 

By HD Supply GP & Management, Inc., as its

 

general partner

 

 

 

 

 

By:

/s/ Dan S. McDevitt

 

Name: Dan S. McDevitt   

 

Title: Vice President and Corporate Secretary

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent, U.S. ABL Collateral Agent, Swing Line Lender, and an
Issuing Lender

 

 

 

 

 

By:

/s/ Daniel Denton

 

Name: Dan Denton 

 

Title: VP

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA,

 

as Canadian Agent, Canadian Collateral Agent, and an Issuing Lender

 

 

 

 

 

By:

/s/ David G. Phillips

 

Name:  David G. Phillips

 

Title: Senior Vice President Credit Officer, Canada   Wells Fargo Capital
Finance Corporation Canada

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

as a Joint Lead Arranger and a U.S. Facility Lender

 

 

 

 

 

By:

/s/ Andrew A Doherty

 

Name: Andrew A Doherty 

 

Title: Senior Vice President

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH)

 

as a Canadian Facility Lender

 

 

 

 

 

By:

/s/ Sylwia Durkiewicz

 

Name: Sylwia Durkiewicz

 

Title: Vice President

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

as a Joint Lead Arranger and a U.S. Facility Lender

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

Name: Marguerite Sutton

 

Title: Vice President

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

as a Canadian Facility Lender

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

Name: Marguerite Sutton

 

Title: Vice President

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

as a Joint Lead Arranger, an Issuing Lender, and a U.S. Facility Lender

 

 

 

 

 

By:

/s/ Eric A. Anderson

 

Name: Eric A. Anderson 

 

Title:  Authorized Officer

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, TORONTO BRANCH

 

as an Issuing Lender and a a Canadian Facility Lender

 

 

 

 

 

By:

/s/ Auggie Marchetti

 

Name:  Auggie Marchetti 

 

Title: Authorized Officer

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE NATIONAL ASSOCIATION

 

as an Additional U.S. Party

 

 

 

 

 

By:

/s/ Michael Lockery

 

Name: Michael Lockery

 

Title: Senior Director

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

U.S. Bank National Association
as a U.S. Facility Lender

 

 

 

 

 

By:

/s/ Deborah Saffie

 

Name: Deborah Saffie

 

Title: Vice President

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

U.S. Bank National Association, acting through its

 

Canada branch, as a Canadian Facility Lender

 

 

 

 

 

By:

/s/ John P. Rehob

 

Name: John P. Rehob

 

Title: Vice President & Principal Officer

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Bank of Montreal

 

as a U.S. Facility Lender

 

 

 

 

 

By:

/s/ Kara Goodwin

 

Name: Kara Goodwin

 

Title: Managing Director

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Bank of Montreal

 

as a Canadian Facility Lender

 

 

 

 

 

By:

/s/ Jeff Hillyard

 

Name: Jeff Hillyard

 

Title: Head, Cross-border Banking

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Citibank, N.A.

 

as a U.S. Facility Lender

 

 

 

 

 

By:

/s/ David Smith

 

Name: David Smith

 

Title: Director and Vice President

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Citibank, N.A., Canadian Branch

 

as a Canadian Facility Lender

 

 

 

 

 

By:

/s/ Niyousha Zarinpour

 

Name: Niyousha Zarinpour

 

Title: Authorized Signer

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA

 

as a U.S. Facility Lender

 

 

 

 

 

By:

/s/ Ryan Durkin

 

Name: Ryan Durkin

 

Title: Authorized Signatory

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA

 

as a Canadian Facility Lender

 

 

 

 

 

By:

/s/ Ryan Durkin

 

Name: Ryan Durkin

 

Title: Authorized Signatory

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

NYCB Specialty Finance Company, LLC, a wholly owned subsidiary of New York
Community Bank,

 

as an Additional U.S. Party

 

 

 

 

 

By:

/s/ Willard D. Dickerson, Jr.

 

Name: Willard D. Dickerson, Jr.

 

Title: Senior Vice President

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

TD Bank, N.A.

 

as an Additional U.S. Party

 

 

 

 

 

By:

/s/ Virginia Pulverenti

 

Name: Virginia Pulverenti

 

Title: Vice President

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK

 

as an Additional Canadian Party

 

 

 

 

 

By:

/s/ Michelle White

 

Name: Michelle White

 

Title: Senior Credit Analyst

 

 

 

 

 

By:

/s/ Sean Noonan

 

Name: Sean Noonan

 

Title: Manager Commercial Credit

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Regions Bank

 

as an Additional U.S. Party

 

 

 

 

 

By:

/s/ Scott Kray

 

Name: Scott Kray

 

Title: Managing Director

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Regions Bank

 

as an Additional Canadian Party

 

 

 

 

 

By:

/s/ Scott Kray

 

Name: Scott Kray

 

Title: Managing Director

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Bank of the West

 

as an Additional U.S. Party

 

 

 

 

 

By:

/s/ Mary Smith

 

Name: Mary Smith

 

Title: Director

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Bank of the West

 

as an Additional Canadian Party

 

 

 

 

 

By:

/s/ Mary Smith

 

Name: Mary Smith

 

Title: Director

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Fifth Third Bank

 

as an Additional U.S. Party

 

 

 

 

 

By:

/s/ Joseph Lehrer

 

Name: Joseph Lehrer

 

Title: Managing Director

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, OPERATING THROUGH ITS CANADIAN BRANCH

 

as an Additional Canadian Party

 

 

 

 

 

By:

/s/ Ramin Ganjavi

 

Name: Ramin Ganjavi

 

Title: Director

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC

 

as an Additional U.S. Party

 

 

 

 

 

By:

/s/ Doug S. Clarida

 

Name: Doug S. Clarida

 

Title: Director

 

 

 

 

 

By:

/s/ Jerry L. McDonald

 

Name: Jerry L. McDonald

 

Title: Director

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC

 

as an Additional Canadian Party

 

 

 

 

 

By:

/s/ Doug S. Clarida

 

Name: Doug S. Clarida

 

Title: Director

 

 

 

 

 

By:

/s/ Jerry L. McDonald

 

Name: Jerry L. McDonald

 

Title: Director

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PNC Bank, National Association

 

as a U.S. Facility Lender

 

 

 

 

 

By:

/s/ Allison Rivera

 

Name: Allison Rivera

 

Title: Vice-President

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PNC Bank Canada Branch

 

as a Canadian Facility Lender

 

 

 

 

 

By:

/s/ James Bruce

 

Name: James Bruce

 

Title: Senior Vice President

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

City National Bank

 

as a U.S. Facility Lender

 

 

 

 

 

By:

/s/ David Knoblauch

 

Name: David Knoblauch

 

Title: Senior Vice President

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

City National Bank

 

as a Canadian Facility Lender

 

 

 

 

 

By:

/s/ David Knoblauch

 

Name: David Knoblauch

 

Title: Senior Vice President

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

U.S. Capital Corporation

 

as a U.S. Facility Lender

 

 

 

 

 

By:

/s/ Robert C. Dugger

 

Name: Robert C. Dugger

 

Title: Senior Portfolio Manager

 

[HDS—AMENDMENT NO. 3 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

Schedule A:  Commitments and Addresses

 

U.S. Facility

 

Lender

 

Address

 

Commitment

Wells Fargo Bank, National Association

 

1100 Abernathy Road
Suite 1600
Atlanta GA 30328
Facsimile: (704) 408-1300

 

$347,980,000

Bank of America, N.A.

 

300 Galleria Pkwy.
Suite 800
Atlanta, GA 30339
Facsimile: (312) 453-4665

 

$188,670,000

Barclays Bank PLC

 

745 7th Avenue, 25th Floor
New York, NY 10019
Facsimile: (212) 526-5115

 

$114,670,000

JPMorgan Chase Bank, N.A.

 

3424 Peachtree Street NE Suite 2300
Atlanta GA 30326
Facsimile: (404) 926-2579

 

$114,670,000

Capital One National Association

 

275 Broadhollow Road
Melville, NY 11747
Facsimile: (800) 986-0323

 

$65,000,000

U.S. Bank, National Association

 

136 S Washington St.
MK-IL-2360
Naperville, IL 60540
Facsimile: (630) 637-2798

 

$60,670,000

Bank of Montreal

 

111 West Monroe
ABL 20 East
Chicago, IL 60603
Facsimile: (312) 293-8532

 

$60,670,000

Citibank, N.A.

 

388 Greenwich Street
17th Floor
New York, NY 10013
Facsimile: [          ]

 

$60,670,000

Goldman Sachs Bank USA

 

200 West Street
New York, NY 10282
Facsimile: (917) 977-3966

 

$42,000,000

NYCB Specialty Finance Company, LLC

 

16 Chestnut Street
Foxboro, MA 02035
Facsimile: (508) 543-3006

 

$45,000,000

TD Bank, N.A.

 

2005 Market Street, 2nd Floor
Philadelphia, PA 19103
Facsimile: (856) 533-4866

 

$42,000,000

Regions Bank

 

1900 5th Avenue North
Birmingham, AL 35203
Facsimile: (205) 264-5282

 

$42,000,000

 

--------------------------------------------------------------------------------


 

Bank of the West

 

3340 Peachtree Road
Suite 450
Atlanta, GA 30126
Facsimile: (402) 918-6907

 

$42,000,000

Fifth Third Bank

 

222 S. Riverside Plaza
Chicago, IL 60606
Facsimile: (513) 534-8400

 

$42,000,000

ING Capital LLC

 

400 Galleria Parkway
Suite 1760
Atlanta, GA 30339
Facsimile: (770) 951-1005

 

$42,000,000

PNC Bank, National Association

 

4720 Piedmont Row Drive
Suite 300
Charlotte, NC 28210
Facsimile: (704) 634-7918

 

$42,000,000

City National Bank

 

555 S. Flower St.
24th Floor
Los Angeles, CA 90071
Facsimile: (213) 673-2858

 

$28,000,000

UPS Capital Corporation

 

35 Glenlake Parkway, NE
Atlanta, GA 30328
Facsimile: (404) 704-1501

 

$20,000,000

 

Canadian Facility

 

Lender

 

Address

 

Commitment

Wells Fargo Capital Finance Corporation Canada

 

1100 Abernathy Road
Suite 1600
Atlanta, GA 30328
Facsimile: (704) 408-1300

 

$27,020,000

Bank of America, N.A. (acting through its Canada branch)

 

181 Bay Street,
Toronto, Ontario M5J 2V8
Facsimile: (312) 453-4041

 

$16,330,000

Barclays Bank PLC

 

745 7th Avenue, 25th Floor
New York, NY 10019
Facsimile: (212) 526-5115

 

$10,330,000

JPMorgan Chase Bank, Toronto Branch

 

3424 Peachtree Street NE
Suite 2300
Atlanta, GA 30326
Facsimile: (404) 926-2579

 

$10,330,000

U.S. Bank, National Association (acting through its Canada branch)

 

136 S Washington St. Naperville, IL 60540 Facsimile: (630) 637-2798

 

$4,330,000

Bank of Montreal

 

111 West Monroe
ABL 20 East
Chicago, IL 60603
Facsimile: (312) 293-8532

 

$4,330,000

 

--------------------------------------------------------------------------------


 

Citibank, N.A., Canadian Branch

 

388 Greenwich Street
17th Floor
New York, NY 10013
Facsimile: [          ]

 

$4,330,000

Goldman Sachs Bank USA

 

200 West Street
New York, NY 10282
Facsimile: (917) 977-3966

 

$3,000,000

The Toronto-Dominion Bank

 

100 Wellington St. West
29th Floor
Toronto, Ontario M5K 1A2
Facsimile: (416) 983-6522

 

$3,000,000

Regions Bank

 

1900 5th Avenue North
Birmingham, AL 35203
Facsimile: (205) 264-5282

 

$3,000,000

Bank of the West

 

3340 Peachtree Road
Suite 450
Atlanta, GA 30126
Facsimile: (402) 918-6907

 

$3,000,000

Fifth Third Bank (acting through its Canada branch)

 

70 York St., Suite 1253
Toronto, ON
M5J 1S9
Facsimile: (866) 719-0023

 

$3,000,000

ING Capital LLC

 

400 Galleria Parkway
Suite 1760
Atlanta, GA 30339
Facsimile: (770) 951-1005

 

$3,000,000

PNC Bank Canada Branch

 

4720 Piedmont Row Drive
Suite 300
Charlotte, NC 28210
Facsimile: (704) 634-7918

 

$3,000,000

City National Bank

 

555 S. Flower St.
24th Floor
Los Angeles, CA 90071
Facsimile: (213) 673-2858

 

$2,000,000

]

 

--------------------------------------------------------------------------------


 

Schedule 5.8

 

Mortgaged Properties

 

 

 

Address

 

City

 

State

 

Zip Code

1.

 

3209 Highway 161

 

North Little Rock

 

AR

 

72117

2.

 

200 Jennings St

 

San Francisco

 

CA

 

94124

3.

 

508 W Central Blvd
510 W Central Blvd
511 West Pine St

 

Orlando

 

FL

 

32801
32801
32805

4.

 

1940 W Oak Cir

 

Marietta

 

GA

 

30062

5.

 

13345 Lakefront Dr

 

Earth City

 

MO

 

63045

6.

 

1100 Technology Park Dr

 

Glen Allen

 

VA

 

23059

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Amendments to Existing Credit Agreement

 

[See Attached]

 

--------------------------------------------------------------------------------


 

CONFORMED THROUGH SECOND AMENDMENT DATED SEPTEMBER 18, 2015EXHIBIT A

 

$1,500,000,000

 

ABL CREDIT AGREEMENT

 

among

 

HD SUPPLY, INC.,
as the Parent Borrower,

 

The Several Canadian Borrowers
from time to time party hereto,

 

The Several Subsidiary Borrowers
from time to time party hereto,

 

THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO,

 

GENERAL ELECTRIC CAPITAL CORPORATION,WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent and U.S. ABL Collateral Agent,

 

WELLS FARGO BANK, N.A.,
as Syndication Agent,NATIONAL ASSOCIATION

BANK OF AMERICA, N.A.

BARCLAYS BANK PLC

JPMORGAN CHASE BANK, N.A.

as Joint Lead Arrangers

and Joint Bookrunning Managers,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA

JPMORGAN CHASE BANK, N.A.
as Issuing Lenders,

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA
as Canadian Agent and Canadian Collateral Agent,

 

BANK OF AMERICA, N.A.

BARCLAYS BANK PLC

JPMORGAN CHASE BANK, N.A.

as Syndication Agents,

 

BANK OF AMERICA MERRILL LYNCH
BARCLAYS BANK PLC
GOLDMAN SACHS BANK USA
JPMORGAN CHASE BANK, N.A.
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
DEUTSCHE BANK AG, NEW YORK, NY BRANCH
UBS SECURITIES LLC,
as Co-Documentation Agents

 

--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A.,
as Issuing Lender

and

GE CANADA FINANCE HOLDING COMPANY,
as Canadian Agent and Canadian Collateral Agent,

and

GE CAPITAL MARKETS, INC.
WELLS FARGO BANK, N.A.
as Joint Lead Arrangers

and Joint Bookrunning Managers
and

 

CAPITAL ONE, NATIONAL ASSOCIATION

U.S. BANK NATIONAL ASSOCIATION

BANK OF AMERICA MERRILL LYNCH
BARCLAYS BANK PLC
GOLDMAN SACHS BANK USA
JPMORGAN CHASE BANK, N.A.
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
DEUTSCHE BANK AG, NEW YORK, NY BRANCH
UBS SECURITIES LLC,
as Joint Bookrunning ManagersMONTREAL

CITIBANK, N.A.

as Co-Documentation Agents

 

Dated as of April 12, 20122012, Amended as of June 28, 2013, Amended as of
September 18, 2015, and Amended as of April 5, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1

DEFINITIONS.

12

1.1

Defined Terms

12

1.2

Other Definitional Provisions

6871

 

 

 

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

6972

2.1

Commitments

6972

2.2

Procedure for Revolving Credit Borrowing

7275

2.3

Termination or Reduction of Commitments

7376

2.4

Swing Line Commitments

7376

2.5

Record of Loans

7579

2.6

Incremental Facility

7680

2.7

Extension Amendments

7982

2.8

Reallocation of Total Canadian Facility Commitment and Total U.S. Facility
Commitment

86

 

 

 

SECTION 3

LETTERS OF CREDIT

8288

3.1

L/C Commitment

8288

3.2

Procedure for Issuance of Letters of Credit

8389

3.3

Fees, Commissions and Other Charges

8491

3.4

L/C Participations

8592

3.5

Reimbursement Obligation of the Borrowers

8693

3.6

Obligations Absolute

8794

3.7

Letter of Credit Payments

8894

3.8

Letter of Credit Request

8895

3.9

Additional Issuing Lenders

8895

3.10

Replacement of Issuing Lender

8895

 

 

 

SECTION 4

GENERAL PROVISIONS.

8995

4.1

Interest Rates and Payment Dates

8995

4.2

Conversion and Continuation Options

9097

4.3

Minimum Amounts of Sets

9198

4.4

Prepayments

9198

4.5

Canadian Agent’s and Administrative Agent’s Fees; Other Fees

94101

4.6

Computation of Interest and Fees

94101

4.7

Inability to Determine Interest Rate

97104

4.8

Pro Rata Treatment and Payments

98105

4.9

Illegality

100107

4.10

Requirements of Law

100107

4.11

Taxes

102109

4.12

Indemnity

105111

4.13

Certain Rules Relating to the Payment of Additional Amounts

105112

4.14

Controls on Prepayment if Aggregate Outstanding Revolving Credit Exceeds
Aggregate Commitments

107114

4.15

Canadian Facility Lenders

107114

4.16

Cash Receipts

107115

4.17

Defaulting Lenders

110117

 

i

--------------------------------------------------------------------------------


 

SECTION 5

REPRESENTATIONS AND WARRANTIES

112119

5.1

Financial Condition

112119

5.2

Solvent; No Material Adverse Effect

112119

5.3

Corporate Existence; Compliance with Law

112120

5.4

Corporate Power; Authorization; Enforceable Obligations

113120

5.5

No Legal Bar

113120

5.6

No Material Litigation

113121

5.7

No Default

114121

5.8

Ownership of Property

114121

5.9

Intellectual Property

114121

5.10

Taxes

114121

5.11

Federal Regulations114; OFAC; Sanctions; Anti-Corruption; Anti-Money Laundering
Laws

121

5.12

ERISA

114122

5.13

Collateral

115123

5.14

Investment Company Act

116123

5.15

Subsidiaries

116123

5.16

Purpose of Loans116 [Reserved]

123

5.17

Environmental Matters

116124

5.18

Eligible Accounts

117124

5.19

Eligible Inventory

117124

5.20

No Material Misstatements

117124

 

 

 

SECTION 6

CONDITIONS PRECEDENT.

117125

6.1

Conditions to Effectiveness and Initial Extension of Credit

117125

6.2

Conditions Precedent to Each Other Extension of Credit and Letter of Credit
Issuance

121128

 

 

 

SECTION 7

AFFIRMATIVE COVENANTS

122129

7.1

Financial Statements

122129

7.2

Certificates; Other Information

123130

7.3

Payment of Taxes

124132

7.4

Maintenance of Existence

124132

7.5

Maintenance of Property; Insurance

124133

7.6

Inspection of Property; Discussions

126134

7.7

Notices

126134

7.8

Compliance with EnvironmentalCertain Laws

128136

7.9

After-Acquired Real Property and Fixtures; Addition of Subsidiaries

128136

7.10

[Reserved]130 Real Property Diligence Period

139

7.11

Maintenance of New York Process Agent

130139

7.12

Post-Closing Security Perfection

130139

 

 

 

SECTION 8

NEGATIVE COVENANTS

131141

8.1

[Reserved]

132141

8.2

[Reserved]

132141

8.3

Limitation on Fundamental Changes

132141

8.4

[Reserved]

133142

8.5

Limitation on Dividends, Acquisitions and Other Restricted Payments

133142

8.6

[Reserved]

138148

8.7

[Reserved]

139148

8.8

Limitation on Modifications of Debt Instruments and Other Documents

139148

8.9

[Reserved]140 Use of Proceeds

149

 

ii

--------------------------------------------------------------------------------


 

8.10

Minimum Consolidated Fixed Charge Coverage Ratio Covenant

140149

8.11

Special Purpose Financing

140149

 

 

 

SECTION 9

EVENTS OF DEFAULT

140150

 

 

 

SECTION 10

THE AGENTS AND THE OTHER REPRESENTATIVES

144154

10.1

Appointment

144154

10.2

Delegation of Duties

145155

10.3

Exculpatory Provisions

146155

10.4

Reliance by the Administrative Agent

146156

10.5

Notice of Default

147156

10.6

Acknowledgement and Representations by Lenders

147156

10.7

Indemnification

147157

10.8

The Agents and Other Representatives in Their Individual Capacity

148158

10.9

Right to Request and Act on Instructions

148158

10.10

Successor Agent

151160

10.11

Other Representatives

152161

10.12

Swing Line Lender

152161

10.13

Withholding Tax

152161

10.14

Approved Electronic Communications

152162

10.15

Appointment of Borrower Representatives

152162

10.16

Reports

153162

10.17

Application of Proceeds

153163

 

 

 

SECTION 11

MISCELLANEOUS.

155164

11.1

Amendments and Waivers

155164

11.2

Notices

159168

11.3

No Waiver; Cumulative Remedies

163170

11.4

Survival of Representations and Warranties

163170

11.5

Payment of Expenses and Taxes

163170

11.6

Successors and Assigns; Participations and Assignments

165172

11.7

Adjustments; Set-off; Calculations; Computations

169176

11.8

Judgment

170177

11.9

Counterparts

171178

11.10

Severability

171178

11.11

Integration

171178

11.12

GOVERNING LAW

171178

11.13

Submission to Jurisdiction; Waivers

171179

11.14

Acknowledgements

172180

11.15

WAIVER OF JURY TRIAL

173180

11.16

Confidentiality

173180

11.17

Incremental Indebtedness; Additional Obligations

174181

11.18

USA Patriot Act Notice

174182

11.19

[Reserved]

174182

11.20

Joint and Several Liability; Postponement of Subrogation 174; Excluded Swap
Obligations

182

11.21

Language

175183

11.22

Certain Provisions Regarding Wells Fargo and Wells Fargo Canada

183

11.23

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

183

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

A

 

Commitments and Addresses

1.1

 

Existing Letters of Credit

1.2

 

Existing Liens

4.16(a)

 

DDAs

5.4

 

Consents Required

5.6

 

Litigation

5.8

 

Mortgaged Properties

5.15

 

Subsidiaries

5.17

 

Environmental Matters

6.1(c)

 

Lien Searches

7.12(a)

 

Security Perfection

7.12(b)(ii)

 

Real Property Opinions

7.12(b)(iii)

 

Title Insurance Policy Amounts

 

EXHIBITS

 

A

 

Form of Assignment and Acceptance

B

 

Form of Joinder Agreement

C-1

 

Form of Canadian Guarantee and Collateral Agreement

C-2

 

Form of Guarantee and Collateral Agreement

C-3

 

Form of Quebec Security DocumentsDocument

D

 

Form of Holding Pledge Agreement

E

 

Form of Base Intercreditor Agreement

F

 

Form of Letter of Credit Request

G

 

Form of Mortgage

H

 

Form of Swing Line Loan Participation Certificate

I-1

 

Form of Revolving Note

I-2

 

Form of Swing Line Note

J

 

Form of U.S. Tax Compliance Certificate

K

 

Form of Solvency Certificate

L

 

Form of Officer’s Certificate

M

 

Form of Secretary’s Certificate

N

 

Form of Borrowing Base Certificate

O

 

Form of Lender Joinder Agreement

P

 

Form of Borrower Termination

 

iv

--------------------------------------------------------------------------------


 

ABL CREDIT AGREEMENT, dated as of April 12, 2012, among :

 

(A)                               HD SupplySUPPLY, IncINC., a Delaware
corporation, (the “Parent Borrower,” as further defined in subsection 1.1), and
each Subsidiary Borrower of the Parent Borrower party hereto from time to time
(as further defined in subsection 1.1, and, together with the Parent Borrower
and the Canadian Borrowers (as hereinafter defined),  collectively referred to
herein as the “Borrowers” and each being individually referred to as a
“Borrower”), ;

 

(B)                               the several banks and other financial
institutions from time to time party to this Agreement (as further defined in
subsection 1.1, the “Lenders”), General Electric Capital Corporation;

 

(C) WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent and
collateral agent for the Lenders hereunder (in such capacities, respectively,
the “Administrative Agent” and the “U.S. ABL Collateral Agent”), JPMorgan Chase
Bank, N.A., as the U.S. facility issuing lender and Canadian facility issuing
lender (in such capacity and as further defined in subsection 1.1, an “Issuing
Lender”), Wells Fargo Bank, N.A., as syndication agent, the institutions set
forth on the cover page hereto, as co-documentation agents, and GE Canada
Finance Holding Company;

 

(D)                               WELLS FARGO CAPITAL FINANCE CORPORATION
CANADA, as Canadian agent and Canadian collateral agent for the Lenders
hereunder (in such capacities, respectively, the “Canadian Agent” and the
“Canadian Collateral Agent”);

 

(E)                               WELLS FARGO BANK, NATIONAL ASSOCIATION, as a
U.S. Facility Issuing Lender (as defined below in subsection 1.1);

 

(F)                                WELLS FARGO CAPITAL FINANCE CORPORATION
CANADA, as a Canadian Facility Issuing Lender (as defined below in subsection
1.1);

 

(G)                              JPMORGAN CHASE BANK, N.A., as a U.S. Facility
Issuing Lender and a Canadian Facility Issuing Lender; and

 

(H)                              The institutions set forth on the cover
page hereto, as co-documentation agents.

 

The parties hereto hereby agree as follows:

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers are a party to the Predecessor ABL Credit Agreement under
which the Borrowers obtained term loans under an asset-based term loan facility
and revolving loans under an asset-based revolving credit facility and the
Parent Borrower is a party to the Predecessor Cash Flow Credit Agreement under
which the Borrower obtained term loans under a cash-flow based term loan
facility and revolving loans under a cash-flow based revolving credit facility;

 

WHEREAS, on the date hereof the Borrowers, as applicable, shall (i) repay or
redeem certain existing Indebtedness of the Parent Borrower and its
Subsidiaries, including amounts outstanding under the Predecessor ABL Credit
Agreement, the Predecessor Cash Flow Credit Agreement and the Senior Notes (as
defined in the Predecessor ABL Credit Agreement), (ii) exchange Senior Notes (as
defined in the Predecessor ABL Credit Agreement) for certain senior unsecured
notes, and (iii) finance the working capital and other business requirements and
other general corporate purposes of the Parent Borrower and its Subsidiaries and
pay any related fees and expenses; and

 

--------------------------------------------------------------------------------


 

WHEREAS, to finance such repayments of Indebtedness, redemptions and exchanges,
the other Transactions and any costs and expenses related to the foregoing, on
the date hereof the Parent Borrower requests that the Lenders make certain Loans
under this Facility and concurrently herewith the Parent Borrower (i) enters
into and borrows under the Cash Flow Credit Agreement loans in the amount of
$1,000 million and issues (ii) senior secured first priority notes in an
aggregate principal amount of $950 million, senior secured second priority notes
in an aggregate principal amount of $675 million and senior unsecured notes due
2020 in an aggregate principal amount of approximately $750 million.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1                               DEFINITIONS.

 

1.1                               Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings:

 

“2007 Transactions”:  as the term “Transactions” is defined in the Predecessor
ABL Credit Agreement.

 

“ABL Collateral Agents”:  the collective reference to the U.S. ABL Collateral
Agent and the Canadian Collateral Agent.

 

“ABL Facility”:  the collective reference to the Commitments and the Loans made
hereunder, this Agreement, any Loan Documents, any notes and letters of credit
issued pursuant hereto and any guarantee and collateral agreement, patent and
trademark security agreement, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original agent and
lenders or other agents and lenders or otherwise, and whether provided under
this Agreement or one or more other credit agreements, indentures or financing
agreements or otherwise, unless such agreement, instrument or document expressly
provides that it is not intended to be and is not an ABL Facility hereunder). 
Without limiting the generality of the foregoing, the term “ABL Facility” shall
include any agreement (i) changing the maturity of any Indebtedness Incurred
thereunder or contemplated thereby, (ii) adding Subsidiaries of the Parent
Borrower as additional borrowers or guarantors thereunder, (iii) increasing the
amount of Indebtedness Incurred thereunder or available to be borrowed
thereunder or (iv) otherwise altering the terms and conditions thereof.

 

“ABL Priority Collateral”:  as defined in the Base Intercreditor Agreement.

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1.0%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of
1.0% and (c) the Eurocurrency Rate for any Interest Period of one month
commencing on such date plus 1%.  “Prime Rate” shall mean (x) in respect of
Loans made to any U.S. Borrower, the rate of interest per annum publicly
announced, from time to time by JPMorgan (or another bank of recognized standing
reasonably selected by the Administrative Agent and reasonably satisfactory to
the U.S. Borrower Representative) as its prime rate in effect, by Wells Fargo at
its principal office in New York City (theSan Francisco as its “prime rate”
(such Prime Rate not being intended to be the lowest rate of interest charged by
JPMorgan or such other bankWells Fargo in connection with extensions of credit
to debtors), and (y) in respect of Loans made to a Canadian Borrower,

 

2

--------------------------------------------------------------------------------


 

the rate of interest per annum publicly announced from time to time by Royal
Bank of Canada (or another bank of recognized standing reasonably selected by
the Canadian Agent and reasonably satisfactory to the Canadian Borrower
Representative)the Canadian Reference Bank as its base rate of interest (however
designated) chargeable by it on United States Dollar commercial loans in Canada
(such base rate of interest not being intended to be the lowest rate of interest
charged by Royalthe Canadian Reference Bank of Canada in connection with
extensions of credit to debtors).  “Federal Funds Effective Rate” shall mean,
for any day, the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for the day of such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.  Any change in the ABR due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.  In any event, if at any time the
ABR as determined pursuant to the foregoing would be less than 0.00%, the ABR at
such time shall be deemed to be 0.00%.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR or, with respect to Canadian Facility Revolving Credit Loans denominated in
Canadian Dollars, the Canadian Prime Rate.

 

“Acceleration”:  as defined in subsection 9(e).

 

“Accounts”:  as defined in the UCC or (to the extent governed thereby) the PPSA
as in effect from time to time or (to the extent governed by the Civil Code of
Québec) defined as all “claims” for the purposes of the Civil Code of Québec;
and, with respect to any Person, all such Accounts of such Person, whether now
existing or existing in the future, including (a) all accounts receivable of
such Person (whether or not specifically listed on schedules furnished to the
Administrative Agent and Canadian Agent), including all accounts created by or
arising from all of such Person’s sales of goods or rendition of services made
under any of its trade names, or through any of its divisions, (b) all unpaid
rights of such Person (including rescission, replevin, reclamation and stopping
in transit) relating to the foregoing or arising therefrom, (c) all rights to
any goods represented by any of the foregoing, including returned or repossessed
goods, (d) all reserves and credit balances held by such Person with respect to
any such accounts receivable of any Obligors, (e) all letters of credit,
guarantees or collateral for any of the foregoing and (f) all insurance policies
or rights relating to any of the foregoing.

 

“Account Debtor”:  “account debtor” as defined in Article 9 of the UCC or (to
the extent governed thereby) any similar provision of the PPSA.

 

“Acquired Indebtedness”:  Indebtedness of a Person (i) existing at the time such
Person becomes a Subsidiary or (ii) assumed in connection with the acquisition
of assets from such Person, in each case other than Indebtedness Incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
such acquisition.  Acquired Indebtedness shall be deemed to be Incurred on the
date of the related acquisition of assets from any Person or the date the
acquired Person becomes a Subsidiary.

 

“Additional Obligations”:  as defined in the Base Intercreditor Agreement.

 

“Additional Lender”:  as defined in subsection 2.6(a).

 

“Adjustment Date”:  initially, the first day of the first month beginning after
the date that is the three-months anniversary of the Closing Date and thereafter
the date that is the first day of the first

 

3

--------------------------------------------------------------------------------


 

month following receipt by the Lenders of the Borrowing Base Certificate
required to be delivered pursuant to subsection 7.2(f), for the last month of
the most recently completed fiscal quarter of the Parent Borrower.

 

“Administrative Agent”:  as defined in the Preamble and shall include any
successor to the Administrative Agent appointed pursuant to subsection 10.10.

 

“Affected BA Rate”:  as defined in subsection 4.7.

 

“Affected Eurocurrency Rate”:  as defined in subsection 4.7.

 

“Affected Loans”:  as defined in subsection 4.9.

 

“Affiliate”:  with respect to any specified Person, any other Person, directly
or indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.  For
the avoidance of doubt, THD and its Affiliates will not be deemed to be
Affiliates of the Parent Borrower or any of its Subsidiaries.

 

“Agent Advance”:  as defined in subsection 2.1(d).

 

“Agent Advance Period”:  as defined in subsection 2.1(d).

 

“Agent-Related Distress Event”:  shall mean with respect to any Agent (each, for
purposes of this definition, a “Distressed Person”), a voluntary or involuntary
case with respect to such Distressed Person under any debt relief law, or a
custodian, conservator, receiver or similar official is appointed for such
Distressed Person or any substantial part of such Distressed Person’s assets, or
such Distressed Person makes a general assignment for the benefit of creditors
or is otherwise adjudicated as, or determined by any Governmental Authority
having regulatory authority over such Distressed Person to be, insolvent or
bankrupt; provided that an Agent-Related Distress Event shall not be deemed to
have occurred solely by virtue of the ownership or acquisition of any equity
interests in any Agent or any person that directly or indirectly controls such
Agent by a Governmental Authority or an instrumentality thereof.

 

“Agents”:  the collective reference to the Administrative Agent, the U.S. ABL
Collateral Agent, the Canadian Agent and the Canadian Collateral Agent.

 

“Aggregate Canadian Borrower Extensions”:  at any time, shall be an amount equal
to the Dollar Equivalent sum of (a) the Canadian Facility L/C Obligations,
(b) the outstanding principal amount of Agent Advances to the Canadian Borrowers
and (c) the outstanding principal amount of Canadian Facility Revolving Credit
Loans to the Canadian Borrowers, in each case as at such time.

 

“Aggregate Canadian Facility Lender Exposure”:  at any time the aggregate
Canadian Facility Lender Exposure of all Canadian Facility Lenders at such time.

 

“Aggregate U.S. Borrower Extensions”:  at any time, shall be an amount equal to
the sum of (a) the U.S. Facility L/C Obligations, (b) the outstanding principal
amount of Agent Advances to the U.S. Borrowers, (c) the outstanding principal
amount of U.S. Facility Revolving Credit Loans and Canadian Facility Revolving
Credit Loans to the U.S. Borrowers, and (d) the outstanding principal amount of
Swing Line Loans (provided that for purposes of calculating Available
Commitments pursuant to subsection 4.5(a) such amount in this clause (d) shall
be zero), in each case as at such time.

 

4

--------------------------------------------------------------------------------


 

“Aggregate U.S. Facility Lender Exposure”:  at any time the aggregate U.S.
Facility Lender Exposure of all U.S. Facility Lenders at such time.

 

“Aggregate Outstanding Revolving Credit”:  at any time the sum of the Aggregate
U.S. Borrower Extensions and the Aggregate Canadian Borrower Extensions, in each
case as at such time.

 

“Agreement”:  this ABL Credit Agreement, as amended, supplemented, waived or
otherwise modified, from time to time.

 

“Anti-Corruption Laws”:  the FCPA, the U.K. Bribery Act of 2010, as amended,
Corruption of Public Foreign Officials Act (Canada), as amended, and all other
applicable laws, regulations and ordinances concerning or relating to bribery,
money laundering or corruption in any jurisdiction in which Parent Borrower or
any of its Subsidiaries or Affiliates is located or is doing business.

 

“Anti-Money Laundering Laws”:  Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and all other applicable laws, regulations and
ordinances in any jurisdiction in which Parent Borrower or any of its
Subsidiaries or Affiliates is located or is doing business that relates to money
laundering, any predicate crime to money laundering, or any financial record
keeping and reporting requirements related thereto.

 

“Applicable Margin”:  During the period from the Closing Date until the initial
Adjustment Date, at the option of the applicable Borrower (x) in the case of
U.S. dollar denominated loans, Eurocurrency Rate or ABR and (y) in the case of
Canadian dollar denominated loans, the Canadian Prime Rate or the BA Rate, in
each case plus the interest margin applicable thereto at Level IIThird Amendment
Effective Date, the Applicable Margin as determined under this Agreement without
giving effect to the Third Amendment.  During the period from the Third
Amendment Effective Date until the first Adjustment Date occurring after the
Third Amendment Effective Date, the interest margins set forth below in Level
II.  From and after the initial Adjustment Date, occurring after the Third
Amendment Effective Date and on each subsequent Adjustment Date the foregoing
interest margins will be subject to the below three level pricing grid based on
average daily excess availabilityApplicable Margin will be the interest margins
determined on each such Adjustment Date by reference to the following table,
based on Average Excess Availability for the previous fiscal quarter, as set
forth below:

 

Level

 

Average Excess Availability
(as a percentage of the
aggregate Commitments)

 

ABR

 

Applicable
Margin Adjusted
LIBOREurocurrency
Rate

 

Canadian Prime Rate

 

BA Rate

 

I

 

Greater than $750.0 million40.0%

 

0.500.25

%

1.501.25

%

0.500.25

%

1.501.25

%

II

 

Less than or equal to $750.0 million40.0%, but greater than $400.0 million25.0%

 

0.750.50

%

1.751.50

%

0.750.50

%

1.751.50

%

III

 

Less than or equal to $400.0 million25.0%

 

1.000.75

%

2.001.75

%

1.000.75

%

2.001.75

%

 

5

--------------------------------------------------------------------------------


 

“Approved Electronic Communications”:  each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent or Canadian Agent
pursuant to any Loan Document or the transactions contemplated therein,
including (a) any supplement, joinder or amendment to the Security Documents and
any other written communication delivered or required to be delivered in respect
of any Loan Document or the transactions contemplated therein and (b) any
financial statement, financial and other report, notice, request, certificate
and other information material; provided that “Approved Electronic
Communications” shall exclude (i) any notice pursuant to subsection 4.4 and
(ii) all notices of any Default.

 

“Approved Electronic Platform”:  as defined in subsection 10.14.

 

“Approved Fund”:  as defined in subsection 11.6(b).

 

“Asset Disposition”:  any sale, lease, transfer or other disposition of shares
of Capital Stock of a Restricted Subsidiary (other than directors’ qualifying
shares, or (in the case of a Foreign Subsidiary) to the extent required by
applicable law), property or other assets (each referred to for the purposes of
this definition as a “disposition”) by the Parent Borrower or any of its
Restricted Subsidiaries (including any disposition by means of a merger,
consolidation or similar transaction), other than:

 

(i)                                     a disposition to the Parent Borrower or
a Restricted Subsidiary,

 

(ii)                                  a disposition in the ordinary course of
business,

 

(iii)                               a disposition of Cash
Equivalents, Investment Grade Securities or Temporary Cash Investments,

 

(iv)                              the sale or discount (with or without
recourse, and on customary or commercially reasonable terms) of accounts
receivable or notes receivable arising in the ordinary course of business, or
the conversion or exchange of accounts receivable for notes receivable,

 

(v)                                 any Restricted Payment Transaction,

 

(vi)                              a disposition that is governed by the
provisions of subsection 8.3,

 

(vii)                           any Financing Disposition,

 

(viii)                        any “fee in lieu” or other disposition of assets
to any Governmental Authority that continue in use by the Parent Borrower or any
Restricted Subsidiary, so long as the Parent Borrower or any Restricted
Subsidiary may obtain title to such assets upon reasonable notice by paying a
nominal fee,

 

(ix)                              any exchange of property pursuant to or
intended to qualify under Section 1031 (or any successor section) of the Code,
or any exchange of equipment to be leased, rented or otherwise used in a Related
Business,

 

(x)                                 any financing transaction with respect to
property built or acquired by the Parent Borrower or any Restricted Subsidiary
after the Closing Date, including any sale/leaseback transaction or asset
securitization,

 

(xi)                              any disposition arising from foreclosure,
condemnation or similar action with respect to any property or other assets, or
exercise of termination rights under any lease, license, concession

 

6

--------------------------------------------------------------------------------


 

or other agreement, or pursuant to buy/sell arrangements under any joint venture
or similar agreement or arrangement,

 

(xii)                           any disposition of Capital Stock, Indebtedness
or other securities of an Unrestricted Subsidiary,

 

(xiii)                        a disposition of Capital Stock of a Restricted
Subsidiary pursuant to an agreement or other obligation with or to a Person
(other than the Parent Borrower or a Restricted Subsidiary) from whom such
Restricted Subsidiary was acquired, or from whom such Restricted Subsidiary
acquired its business and assets (having been newly formed in connection with
such acquisition), entered into in connection with such acquisition,

 

(xiv)                       a disposition of not more than 5.0% of the
outstanding Capital Stock of a Foreign Subsidiary that has been approved by the
Board of Directors,

 

(xv)                          any disposition or series of related dispositions
for aggregate consideration not to exceed $30.0 million,

 

(xvi)                       any Exempt Sale and Leaseback Transaction,

 

(xvii)                    the abandonment or other disposition of patents,
trademarks or other intellectual property that are, in the reasonable judgment
of the Parent Borrower, no longer economically practicable to maintain or useful
in the conduct of the business of the Parent Borrower and its Subsidiaries taken
as a whole or

 

(xviii)                 dispositions for Net Available Cash not exceeding in the
aggregate in any fiscal year (A) $50.0 million minus (B) the Net Available Cash
in such fiscal year from Recovery Events classified by the Parent Borrower
pursuant to clause (y) of the definition of “Recovery Event.”

 

“Assignee”:  as defined in subsection 11.6(b)(i).

 

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit A.

 

“Authorized Person”:  any individual who has been authenticated with respect to
the U.S. Borrower Representative or Canadian Borrower Representative through the
Administrative Agent’s electronic platform or portal in accordance with its
procedures for such authentication.

 

“Available Incremental Amount”:  at any time, without duplication, an amount
equal to the sum produced by calculating the difference between (a) the sum of
(x) the Commitments (without giving effect to any Incremental ABL Term Loans or
Incremental Revolving Commitments) plus (y) the sum of the aggregate principal
amount of all Incremental ABL Term Loans made plus all Incremental Revolving
Commitments established in each case prior to such date pursuant to subsection
2.6 and (b) $1,900.00 million; provided that the sum of (x) plus (y) may not at
any time exceed $1,900.00 million.

 

“Availability Reserves”:  without duplication of any other reserves or items
that are otherwise addressed or excluded through eligibility criteria, such
reserves, subject to subsection 2.1(c), as the Administrative Agent or the
Canadian Agent, as applicable, in its Permitted Discretion determines as being
appropriate to reflect any impediments to the realization upon the Collateral
consisting of Eligible Accounts or Eligible Inventory included in the U.S.
Borrowing Base or Canadian Borrowing Base

 

7

--------------------------------------------------------------------------------


 

(including claims that the Administrative Agent or the Canadian Agent, as
applicable, determines will need to be satisfied in connection with the
realization upon such Collateral).

 

“Available Commitment”:  (A) as to any Canadian Facility Lender at any time, an
amount equal to the excess, if any, of (a) the amount of its Canadian Facility
Commitment at such time over (b) its Canadian Facility Lender Exposure at such
time, and (B) as to any U.S. Facility Lender at any time, an amount equal to the
excess, if any, of (a) the amount of its U.S. Facility Commitment at such time
over (b) its U.S. Facility Lender Exposure at such time; collectively, as to all
the Lenders, the “Available Commitments.”

 

“Average Excess Availability”:  with respect to any period, the sum of Excess
Availability for each day during such period, divided by the number of days in
such period.

 

“BA Equivalent Loan”:  any Loan in Canadian Dollars bearing interest at a rate
determined by reference to the BA Rate in accordance with the provisions of
Section 2.

 

“BA Fee”:  any amount calculated by multiplying the face amount of each Bankers’
Acceptance by the Applicable Margin for BA Equivalent Loans, and then
multiplying the result by a fraction, the numerator of which is the duration of
its term on the basis of the actual number of days to elapse from and including
the date of acceptance of a Bankers’ Acceptance by the Lender up to but
excluding the maturity date of the Bankers’ Acceptance and the denominator of
which is the number of days in the calendar year in question.

 

“BA Proceeds”:  in respect of any Bankers’ Acceptance, an amount calculated on
the applicable Borrowing Date which is (rounded to the nearest full cent, with
one half of one cent being rounded up) equal to the face amount of such Bankers’
Acceptance multiplied by the price, where the price is calculated by dividing
one by the sum of one plus the product of (i) the BA Rate applicable thereto
expressed as a decimal fraction multiplied by (ii) a fraction, the numerator of
which is the term of such Bankers’ Acceptance and the denominator of which is
365, which calculated price will be rounded to the nearest multiple of 0.001%.

 

“BA Rate”:  with respect to an issue of Bankers’ Acceptances in Canadian Dollars
with the same maturity date, (a) for a Schedule I Lender, (i) the rate of
interest per annum equal to the ratesrate applicable to Bankers’ Acceptances
having an identical or comparable term as the proposed BA Equivalent Loan or
Bankers’ Acceptance displayed and identified as such on the display referred to
as the “CDOR Page” (or any display substituted therefor) of Reuter Monitor Money
Rates Service as at or about 10:00 A.M. (Toronto time) of such day (Reuters
Screen CDOR Page” (as defined in the International Swaps and Derivatives
Association, Inc. 2000 definitions, as modified and amended from time to time),
rounded upward to the nearest 1/100th of 1.0%, at approximately 10:00
a.m. (Toronto time), on such day, or if such day is not a Business Day, then on
the immediately preceding Business Day, provided that if such rate does not
appear on the Reuters Screen CDOR Page on such day as contemplated, then the
CDOR Rate on such day shall be calculated as the average of the rates for such
period applicable to Canadian Dollar bankers’ acceptances quoted by the banks
listed in Schedule I of the Bank Act (Canada) as of 10:00 a.m. (Toronto time) on
such day or, if such day is not a Business Day, as of 10:00 A.M. (Toronto
time)then on the immediately preceding Business Day), or (ii) if such rates do
not appear on the CDOR Page at such time and on such date, the rate for such
date will be the annual discount rate (rounded upward to the nearest whole
multiple of 1/100 of 1.0%) as of 10:00 A.M. (Toronto time) on such day at which
such Lender is then offering to purchase Bankers’ Acceptances accepted by it
having such specified term (or a term as closely as possible comparable to such
specified term), and (b) for a Lender which is not a Schedule I Lender, the
lesser of (i) the arithmetic average of the annual discount rates for Bankers’
Acceptances for such term

 

8

--------------------------------------------------------------------------------


 

quoted by such Lender at or about 10:00 A.M. (Toronto time) and (ii) the annual
discount rate applicable to Bankers’ Acceptances as determined for the Schedule
I Lender in (a) above for the same Bankers’ Acceptances issue plus 10 basis
points..  If the BA Rate as determined by the foregoing would otherwise be less
than 0.00%, it shall be deemed to be 0.00%.

 

“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bain Capital”:  Bain Capital, LLC.

 

“Bain Capital Investors”:  the collective reference to (i) Bain Capital,
(ii) Bain Capital Partners Fund IX, L.P. and any legal successor thereto and
(iii) any Affiliate of any Bain Capital Investor, but not including any
portfolio company of any Bain Capital Investor.

 

“Bank Products Agreement”:  any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, processing and other administrative services with respect thereto),
(c) cash management services (including, without limitation, controlled
disbursements, credit cards, credit card processing services, automated
clearinghouse and other electronic funds transfer transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, information reporting,
wire transfer and interstate depository network services) and (d) other similar
banking products or services as may be requested by any Loan Party (for the
avoidance of doubt, excluding letters of credit and loans except indebtedness
arising from services described in items (a) through (c) of this definition).

 

“Bank Products Obligations”:  of any Person means the obligations of such Person
pursuant to any Bank Products Agreement.

 

“Bankers’ Acceptance” and “B/A”:  a bill of exchange within the meaning of the
Bills of Exchange Act (Canada), including a depository bill issued in accordance
with the Depository Bills and Notes Act (Canada), denominated in Canadian
Dollars, drawn by the Canadian Borrowers and accepted by a Canadian Facility
Lender in accordance herewith and includes a Discount Note.

 

“Base Intercreditor Agreement”:  the Intercreditor Agreement, dated as of the
date hereof, among the Administrative Agent, the U.S. ABL Collateral Agent, the
Cash Flow Administrative Agent, the Cash Flow Collateral Agent, the Senior First
Priority Notes Agent and the Senior Second Priority Notes Agent, substantially
in the form of Exhibit E, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

“BBA LIBOR Rates Page”:  as defined in the definition of “Eurocurrency Base
Rate.”

 

“Benefited Lender”:  as defined in subsection 11.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System.

 

9

--------------------------------------------------------------------------------


 

“Board of Directors”:  for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the Board of
Directors of such entity, or, in either case, any committee thereof duly
authorized to act on behalf of such Board of Directors.  Unless otherwise
provided, “Board of Directors” means the Board of Directors of the Parent
Borrower.

 

“Borrower”:  as defined in the Preamble.

 

“Borrower Representative”:  a collective reference to the U.S. Borrower
Representative or the Canadian Borrower Representative, or either of them, as
the context may require.

 

“Borrower Termination”:  a Borrower Termination delivered to the Administrative
Agent or the Canadian Agent, as applicable, in accordance with subsection
11.1(i), substantially in the form of Exhibit P hereto.

 

“Borrowing”:  the borrowing of one Type of Loan of a single Tranche by either
the U.S. Borrowers (on a joint and several basis) or the Canadian Borrowers (on
a joint and several basis), from all the Lenders having Commitments of the
respective Tranche on a given date (or resulting from a conversion or
conversions on such date), having in the case of Eurocurrency Loans and BA
Equivalent Loans the same Interest Period.

 

“Borrowing Base”:  at any time, an amount equal to the sum of the Canadian
Borrowing Base and the U.S. Borrowing Base, in each case as at such time.

 

“Borrowing Base Certificate”:  as defined in subsection 7.2(f).

 

“Borrowing Date”:  any Business Day specified in a notice pursuant to
subsections 2.2, 2.4 or 3.2 as a date on which the U.S. Borrower Representative
or the Canadian Borrower Representative, as the case may be, requests the
Lenders to make Loans hereunder or an Issuing Lender to issue Letters of Credit
hereunder.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York (or (x) with respect only to Loans made
by a Canadian Facility Lender and Canadian Facility Letters of Credit issued by
a Canadian Facility Issuing Lender, Toronto, Canada and (y) with respect only to
U.S. Facility Letters of Credit issued by a U.S. Facility Issuing Lender not
located in the City of New York, the location of such Issuing Lender) are
authorized or required by law to close in New York City, except that, when used
in connection with a Eurocurrency Loan, “Business Day” shall mean, in the case
of any Eurocurrency Loan in Dollars, any Business Day on which dealings in
Dollars between banks may be carried on in London, England and New York, New
York and, in the case of any Eurocurrency Loan in any Canadian Dollars, a day on
which dealings in such Canadian Dollars between banks may be carried on in
London, England, New York, New York and Toronto, Canada.

 

“Canadian Agent”:  as defined in the Preamble.

 

“Canadian Borrower Representative”:  as defined in subsection 10.15.

 

“Canadian Borrowers”:  each entity organized under the laws of Canada or any
province or other political subdivision thereof and, where such entity organized
in Canada is an entity other than a corporation, which is a resident of Canada
for the purposes of the Income Tax Act (Canada) that becomes a Borrower pursuant
to a Joinder Agreement and complies with the applicable provisions of subsection
7.9,

 

10

--------------------------------------------------------------------------------


 

together with their respective successors and assigns, unless and until such
time as the respective Canadian Borrower ceases to be a Borrower in accordance
with the terms and provisions hereof.

 

“Canadian Borrowing Base”:  the sum of, at any time, in each case using the
Dollar Equivalent of all amounts in Canadian Dollars:  (1) 85.0% of the Net
Orderly Liquidation Value of Eligible Canadian Inventory at such time, (2) 85.0%
of the book value of Eligible Canadian Accounts at such time, (3) Unrestricted
Cash (to the extent held in a Canadian Concentration Account over which the
Canadian Collateral Agent has a valid Lien or in any related investment or other
account that is subject to a Canadian Concentration Account Agreement) of the
Canadian Borrowers and the Canadian Subsidiary Guarantors at such time and
(4) the amount, if any, by which the U.S. Borrowing Base exceeds the Aggregate
U.S. Borrower Extensions at such time.  The Canadian Borrowing Base, as of any
date of determination, shall not include Inventory the acquisition of which
shall have been financed or refinanced by the Incurrence of Purchase Money
Obligations to the extent such Purchase Money Obligations (or any Refinancing
Indebtedness in respect thereof) shall then remain outstanding (on a pro forma
basis after giving effect to an Incurrence of Indebtedness and the application
of proceeds therefrom).

 

“Canadian Collateral Agent”:  as defined in the Preamble.

 

“Canadian Concentration Account”:  as defined in subsection 4.16(c).

 

“Canadian Concentration Account Agreement”:  as defined in subsection 4.16(c).

 

“Canadian Dollars” and “Cdn$”:  the lawful currency of Canada, as in effect from
time to time.

 

“Canadian Extender of Credit”:  as defined in subsection 4.15.

 

“Canadian Facility”:  the credit facility available to the Canadian Borrowers
and the U.S. Borrowers hereunder.

 

“Canadian Facility Commitment”:  as to any Canadian Facility Lender, its
obligation to make Loans to, and/or participate in Letters of Credit issued on
behalf of, and/or participate in Agent Advances made to, in each case the
Borrowers in an aggregate amount not to exceed at any one time outstanding the
amount set forth opposite such Lender’s name in Schedule A under the heading
“Canadian Facility Commitment” or, in the case of any Lender that is an
Assignee, the amount of the assigning Lender’s Canadian Facility Commitment
assigned to such Assignee pursuant to subsection 11.6(b) (in each case as such
amount may be adjusted from time to time as provided herein); collectively, as
to all the Canadian Facility Lenders, the “Canadian Facility Commitments.”

 

“Canadian Facility Commitment Percentage”:  of any Canadian Facility Lender at
any time shall be that percentage which is equal to a fraction (expressed as a
percentage) the numerator of which is the Canadian Facility Commitment of such
Canadian Facility Lender at such time and the denominator of which is the Total
Canadian Facility Commitment at such time, provided that for purposes of
subsection 4.17, “Canadian Facility Commitment Percentage” shall mean the
percentage of the Total Canadian Facility Commitment (disregarding the Canadian
Facility Commitment of any Defaulting Lender to the extent its Canadian Facility
L/C Obligations are re-allocated to the Non-Defaulting Lenders) represented by
such Canadian Facility Lender’s Canadian Facility Commitment; provided, further,
that if any such determination is to be made after the Total Canadian Facility
Commitment (and the related Canadian Facility Commitments of the Canadian
Facility Lenders) has (or have) terminated, the determination of such
percentages shall be made immediately before giving effect to such termination.

 

11

--------------------------------------------------------------------------------


 

“Canadian Facility Issuing Lender”:  as the context may require, (ia) Wells
Fargo Canada or any Affiliate thereof (including as to any Canadian Facility
Letter of Credit issued by any Canadian Facility Underlying Issuer);
(b) JPMorgan Chase Bank, N.A., Toronto Branch or any Affiliate thereof, in its
capacity as issuer of any Canadian Facility Letter of Credit,; (iic) JPMorgan
Chase Bank, N.A., Toronto Branch or any Affiliate thereof, in its capacity as
issuer of any Existing Letters of Credit; and/or (iiid) any other Canadian
Facility Lender that may become a Canadian Facility Issuing Lender under
subsection 3.9.

 

“Canadian Facility L/C Obligations”:  at any time, an amount equal to the sum of
(a) the aggregate then undrawn and unexpired amount of the then outstanding
Canadian Facility Letters of Credit and (b) the aggregate amount of drawings
under Canadian Facility Letters of Credit which have not then been reimbursed
pursuant to subsection 3.5(a).

 

“Canadian Facility L/C Participants”:  the Canadian Facility Lenders.

 

“Canadian Facility Lender”:  each financial institution or combination of
financial institutions listed on the signature pages hereto as a Canadian
Facility Lender, and any other Person or combination of Persons that becomes a
party hereto as a Canadian Facility Lender pursuant to an Assignment Agreement
or a Joinder Agreement; provided that:

 

(a)                                 each Canadian Facility Lender shall be
comprised of either (i) two branches of a financial institution, or (ii) two
affiliated Persons; and(b)                        each Canadian Facility Lender
(whether individually through separate branches or collectively through
affiliates) shall be both (i) a Canadian Resident, and (ii) a Person with
capacity to lend to the US Borrowers in Dollars such that all payments from the
US Borrowers to such Person or its applicable lending office for the US
Borrowers shall be made free and clear of U.S. withholding tax.

 

“Canadian Facility Lender Exposure”:  of any Canadian Facility Lender at any
time shall be an amount equal to its Canadian Facility Commitment Percentage of
the Dollar Equivalent sum of (a) the Canadian Facility L/C Obligations then
outstanding, (b) the outstanding Agent Advances to the Borrowers, and (c) the
outstanding Canadian Facility Revolving Credit Loans, in each case as at such
time.

 

“Canadian Facility Letters of Credit”:  Letters of Credit (including Existing
Letters of Credit) issued by the Canadian Facility Issuing Lender to, or for the
account of, the Canadian Borrowers, pursuant to subsection 3.1.

 

“Canadian Facility Revolving Credit Loan”:  as defined in subsection 2.1(b).

 

“Canadian Facility Underlying Issuer”:  Toronto Dominion Bank, any of its
Affiliates or any other Canadian Lender that, at the request of Canadian
Borrower and with the consent of Canadian Agent, agrees, in such Lender’s sole
discretion, to become a Canadian Underlying Issuer for the purpose of issuing
Canadian Letters of Credit.

 

“Canadian Facility Underlying Letter of Credit”:  as defined in subsection
3.2(c)(i).

 

“Canadian Guarantee and Collateral Agreement”:  the Canadian Guarantee and
Collateral Agreement delivered to the Canadian Collateral Agent as of the date
hereof, substantially in the form of Exhibit C-1, as the same may beamended by
that certain Reaffirmation Agreement and First Amendment to Canadian Guarantee
and Collateral Agreement dated as of the Third Amendment Effective Date by and
among the Canadian Loan Parties party thereto, the Canadian Agent, and the

 

12

--------------------------------------------------------------------------------


 

Canadian Collateral Agent and as the same may be further amended, supplemented,
waived or otherwise modified from time to time.

 

“Canadian Loan Parties”:  each Canadian Borrower and each Canadian Subsidiary
Guarantor.

 

“Canadian Prime Rate”:  the greater of (a) rate of interest publicly announced
from time to time by JPMorgan Chasethe Canadian Reference Bank, N.A., Toronto
Branch as its reference rate of interest for loans made in Canadian Dollars to
Canadian customers and designed as its “prime” rate and (b) the rate of interest
per annum equal to the average annual yield rate for one-month Canadian Dollar
bankers’ acceptances (expressed for such purposes as a yearly rate per annum)
which is shown on the “CDOR Page” (or any substitute) at 10:00 A.M. (Toronto
time) on such day (or if not a Business Day, the preceding Business Day), plus
0.751.00% per annum.  Any change in the Canadian Prime Rate, to the extent due
to a change in JPMorgan Chase Bank, N.A., Toronto Branchthe Canadian Reference
Bank’s prime rate or base rate, as applicable, shall be effective on the
effective date of such change in JPMorgan Chase Bank, N.A., Toronto Branchthe
Canadian Reference Bank’s prime rate or base rate, as applicable.  If the
Canadian Prime Rate as determined above would otherwise be less than 0.00%, then
it shall be deemed to be 0.00%.

 

“Canadian Priority Payables”:  at any time, with respect to the Canadian
Borrowers and Canadian Subsidiary Guarantors:

 

(a)                                 the amount past due and owing by such
Person, or the accrued amount for which such Person has an obligation to remit
to a Governmental Authority or other Person pursuant to any applicable law,
rule or regulation, in respect of (i) pension fund obligations;
(ii) unemployment insurance; (iii) goods and services taxes, sales taxes,
employee income taxes and other taxes payable or to be remitted or withheld;
(iv) workers’ compensation; (v) wages, vacation pay and severance pay;
(vi) obligations owing to a supplier in respect of which section 81.1 of the
Bankruptcy and Insolvency Act (Canada) applies; and (vii) other like charges and
demands; in each case, in respect of which any Governmental Authority or other
Person may claim a security interest, lien, trust or other claim ranking or
capable of ranking in priority to or pari passu with one or more of the Liens
granted in the Security Documents; and

 

(b)                                 the aggregate amount of any other
liabilities of such Person (i) in respect of which a trust has been or may be
imposed on any Collateral to provide for payment or (ii) which are secured by a
security interest, pledge, lien, charge, right or claim on any Collateral, in
each case, pursuant to any applicable law, rule or regulation and which trust,
security interest, pledge, lien, charge, right or claim ranks or is capable of
ranking in priority to or pari passu with one or more of the Liens granted in
the Security Documents.

 

“Canadian Reference Bank”:  Royal Bank of Canada or such other bank named in
Schedule 1 of the Bank Act (Canada) that is designated by the Agent from time to
time as the Canadian Reference Bank for the purposes of this Agreement.

 

“Canadian Resident”:  (a) a person resident in Canada for purposes of the Income
Tax Act (Canada), (b) an authorized foreign bank which at all times holds all of
its interest in any obligations owed by a Canadian Borrower hereunder in the
course of its Canadian banking business for purposes of subsection 212(13.3) of
the Income Tax Act (Canada) or (c) any Lender with respect to which payments to
such Lender of interest, fees, commission or any other amount payable by the
Canadian Borrowers under the Loan Documents are not subject to any Non-Excluded
Taxes imposed by Canada or any political subdivision or taxing authority thereof
or therein and that is able to establish to the satisfaction of the Canadian
Agent and the Canadian Borrower Representative that, based on applicable law in
effect on the

 

13

--------------------------------------------------------------------------------


 

date such Lender becomes a Lender, any such payments to or for the benefit of
such Lender are not subject to the withholding or deduction of any such
Non-Excluded Taxes.

 

“Canadian Secured Parties”:  the “Secured Parties” as defined in the Canadian
Guarantee and Collateral Agreement.

 

“Canadian Security Documents”:  the collective reference to the Canadian
Guarantee and Collateral Agreement, the Quebec Security Documents and all other
similar security documents hereafter delivered to the U.S. ABL Collateral Agent
or the Canadian Collateral Agent granting or perfecting a Lien on any asset or
assets of any Person to secure the obligations and liabilities of the Canadian
Loan Parties hereunder and/or under any of the other Loan Documents or to secure
any guarantee of any such obligations and liabilities, including any security
documents executed and delivered or caused to be delivered to the U.S. ABL
Collateral Agent or the Canadian Collateral Agent pursuant to subsection 7.9(a),
7.9(b) or 7.9(c), in each case, as amended, supplemented, waived or otherwise
modified from time to time.

 

“Canadian Subsidiary”:  each Subsidiary of the Parent Borrower that is
incorporated or organized under the laws of Canada or any province or political
subdivision thereof.

 

“Canadian Subsidiary Guarantor”:  each Canadian Subsidiary of any Canadian
Borrower which executes and delivers the Canadian Guarantee and Collateral
Agreement, in each case, unless and until such time as the respective Canadian
Subsidiary Guarantor ceases to constitute a Canadian Subsidiary of the Parent
Borrower or is released from all of its obligations under the Canadian Guarantee
and Collateral Agreement in accordance with the terms and provisions thereof.

 

“Capital Expenditures”:  with respect to any Person for any period, the
aggregate of all expenditures by such Person and its consolidated Subsidiaries
during such period (exclusive of expenditures made for Investments not
prohibited hereby or for acquisitions permitted by subsection 8.5) which, in
accordance with GAAP, are or should be included in “capital expenditures.”

 

“Capital Stock”:  with respect to any Person, any and all shares of, rights to
purchase, warrants or options for, or other equivalents of or interests in
(however designated) equity of such Person, including any Preferred Stock, but
excluding any debt securities convertible into such equity.

 

“Capitalized Lease Obligation”:  an obligation that is required to be classified
and accounted for as a capitalized lease for financial reporting purposes in
accordance with GAAP.  The Stated Maturity of any Capitalized Lease Obligation
shall be the date of the last payment of rent or any other amount due under the
related lease.

 

“Captive Insurance Subsidiary”:  any Subsidiary of the Parent Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

 

“Carlyle”:  Carlyle Investment Management, LLC.

 

“Carlyle Investors”:  the collective reference to (i) Carlyle, (ii) Carlyle
Partners V, L.P. and any legal successor thereto and (iii) any Affiliate of any
Carlyle Investor, but not including any portfolio company of any Carlyle
Investor.

 

“Cash Equivalents”:  any of the following:  (a) money, (b) securities issued or
fully guaranteed or insured by the United States of America, Canada or a member
state of the European Union (other than securities issued by
Portugal, Italy, Ireland, Greece, Spain or securities issued by any other member
state of the European Union that is not rated at least “A” by S&P or at least
“A-1” by Moody’s) or

 

14

--------------------------------------------------------------------------------


 

any agency or instrumentality of any thereof, (c) time deposits, certificates of
deposit or bankers’ acceptances of (i) any lender under any Senior Credit
Facility or any affiliate thereof, (ii) JPMorgan Chase Bank, N.A., SunTrust
Bank, Wells Fargo National Association, Bank of America, N.A., Scotiabank, The
Toronto-Dominion Bank, Bank of Montreal, or any of their respective affiliates
or (iii) any commercial bank having capital and surplus in excess of $500.0
million (or the foreign currency equivalent thereof as of the date of such
investment) and the commercial paper of the holding company of which is rated at
least “A-2” or the equivalent thereof by S&P or at least “P-2” or the equivalent
thereof by Moody’s (or if at such time neither is issuing ratings, then a
comparable rating of another nationally recognized rating agency), (d) money
market instruments, commercial paper or other short-term obligations rated at
least “A-2” or the equivalent thereof by S&P or at least “P-2” or the equivalent
thereof by Moody’s (or if at such time neither is issuing ratings, then a
comparable rating of another nationally recognized rating agency),
(e) investments in money market funds subject to the risk limiting conditions of
Rule 2a-7 or any successor rule of the SEC under the Investment Company Act of
1940, as amended, (f) Canadian dollars and (g) investments similar to any of the
foregoing denominated in Canadian Dollars or any other foreign currencies
approved by the Board of Directors.

 

“Cash Flow Administrative Agent”:  Bank of America, N.A., in its capacity as
administrative agent under the Cash Flow Credit Agreement, or any successor
administrative agent under the Cash Flow Credit Agreement.

 

“Cash Flow Collateral”:  all assets of the loan parties under the Cash Flow
Credit Agreement upon which a Lien is purported to be created by any Security
Document (as defined in the Cash Flow Credit Agreement).

 

“Cash Flow Collateral Agent”:  Bank of America, N.A., in its capacity as
collateral agent under the Cash Flow Credit Agreement, or any successor
collateral agent under the Cash Flow Credit Agreement.

 

“Cash Flow Collateral Representative”:  as defined in the Base Intercreditor
Agreement.

 

“Cash Flow Credit Agreement”:  that Credit Agreement, dated as of the Closing
Date, among the Parent Borrower, the lenders and other financial institutions
party thereto, Bank of America, N.A., as the Cash Flow Administrative Agent and
the Cash Flow Collateral Agent for the Cash Flow Secured Parties, and the other
parties thereto, as such agreement may be amended, supplemented, waived or
otherwise modified from time to time or refunded, refinanced, restructured,
replaced, renewed, repaid, increased or extended from time to time (whether in
whole or in part, whether with the original administrative agent and lenders or
other agents and lenders or otherwise, and whether provided under the original
Cash Flow Credit Agreement or one or more other credit agreements or otherwise,
unless, other than for purposes of the definition of Debt Service Charges, such
agreement, instrument or document expressly provides that it is not intended to
be and is not a Cash Flow Credit Agreement hereunder).  Any reference to the
Cash Flow Credit Agreement hereunder shall be deemed a reference to any Cash
Flow Credit Agreement then in existence.

 

“Cash Flow Loan Documents”:  the Loan Documents (as such term is used in the
Cash Flow Credit Agreement) as the same may be amended, supplemented, waived,
otherwise modified, extended, renewed, refinanced or replaced from time to time.

 

“Cash Flow Facility”:  the collective reference to the Cash Flow Credit
Agreement, any Cash Flow Loan Documents, any notes and letters of credit issued
pursuant thereto and any guarantee and collateral agreement, patent and
trademark security agreement, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments

 

15

--------------------------------------------------------------------------------


 

and documents, executed and delivered pursuant to or in connection with any of
the foregoing, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time, or refunded, refinanced, restructured,
replaced, renewed, repaid, increased or extended from time to time (whether in
whole or in part, whether with the original agent and lenders or other agents
and lenders or otherwise, and whether provided under the original Cash Flow
Credit Agreement or one or more other credit agreements, indentures or financing
agreements or otherwise, unless, except for purposes of the definition of Debt
Service Charges, such agreement, instrument or document expressly provides that
it is not intended to be and is not a Cash Flow Facility hereunder).  Without
limiting the generality of the foregoing, the term “Cash Flow Facility” shall
include any agreement (i) changing the maturity of any Indebtedness Incurred
thereunder or contemplated thereby, (ii) adding Subsidiaries of the Parent
Borrower as additional borrowers or guarantors thereunder, (iii) increasing the
amount of Indebtedness Incurred thereunder or available to be borrowed
thereunder or (iv) otherwise altering the terms and conditions thereof.

 

“Cash Flow Secured Parties”:  the Cash Flow Administrative Agent, the Cash Flow
Collateral Agent and each Person that is a lender under the Cash Flow Credit
Agreement.

 

“CD&R”:  Clayton, Dubilier & Rice, LLC and any successor in interest thereto, or
any successor to CD&R’s investment management business.

 

“CD&R Investors”:  collectively, (i) CD&R, (ii) Clayton, Dubilier & Rice Fund
VII, L.P., or any legal successor thereto, (iii) Clayton, Dubilier & Rice Fund
VII (Co-Investment), L.P., or any legal successor thereto, (iv) CD&R Parallel
Fund VII, L.P., or any legal successor thereto, and (v) any Affiliate of any
CD&R Investor, but not including any portfolio company of any CD&R Investor.

 

“Change in Law”:  as defined in subsection 4.11(a).

 

“Change of Control”:

 

(i)                                     (x) the Permitted Holders shall in the
aggregate be the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act) of (A) so long as the Parent Borrower is a Subsidiary of any
Parent, shares of Voting Stock having less than 35.0% of the total voting power
of all outstanding shares of such Parent (other than a Parent that is a
Subsidiary of another Parent) and (B) if the Parent Borrower is not a Subsidiary
of any Parent, shares of Voting Stock having less than 35.0% of the total voting
power of all outstanding shares of the Parent Borrower and (y) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), other than one or more Permitted Holders, shall be the “beneficial owner”
of (A) so long as the Parent Borrower is a Subsidiary of any Parent, shares of
Voting Stock having more than 35.0% of the total voting power of all outstanding
shares of such Parent (other than a Parent that is a Subsidiary of another
Parent) and (B) if the Borrower is not a Subsidiary of any Parent, shares of
Voting Stock having more than 35.0% of the total voting power of all outstanding
shares of the Parent Borrower;

 

(ii)                                  the Continuing Directors shall cease to
constitute a majority of the members of the Board of Directors of the Parent
Borrower;

 

(iii)                               Holding shall cease to own, directly or
indirectly, 100.0% of the Capital Stock of the Parent Borrower (or any successor
to the Parent Borrower permitted pursuant to subsection 8.3); or

 

(iv)                              a “Change of Control” as defined in the Senior
First Priority Notes Indenture or the Senior Second Priority Notes Indenture (or
other similar event described therein as a “change of control”).

 

16

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in the foregoing, the Transactions
shall not constitute or give rise to a Change of Control.

 

“Closing Date”:  the date on which all the conditions precedent set forth in
subsection 6.1 shall be satisfied or waived.

 

“Co-Documentation Agents”:  the institutions set forth on the cover page hereto
as co-documentation agents, provided that no entity shall become a
Co-Documentation Agent prior to it or one of its affiliates becoming a Lender.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Commercial Letter of Credit”:  as defined in subsection 3.1(a).

 

“Commitment”:  as to any Lender, its U.S. Facility Commitment and its Canadian
Facility Commitment.  The original amount of the aggregate Commitments of the
Revolving Lenders is the Dollar Equivalent of $1,500 million.

 

“Commitment Fee Percentage”:  duringDuring the period from the Closing Date
until the initial Adjustment Date, 0.50% per annumThird Amendment Effective
Date, the Commitment Fee Percentage determined without giving effect to the
Third Amendment.  During the period from the Third Amendment Effective Date
until the first Adjustment Date occurring after the Third Amendment Effective
Date, 0.25%.  From and after the initial Adjustment Date, and on each subsequent
Adjustment Date, the “Commitment Fee Rate” will be as set forth in the below
pricing grid based on Average Daily Used PercentageCommitment Fee Percentage
will be the rate determined on each such Adjustment Date by reference to the
following table, based on Average Excess Availability for the previous fiscal
quarter.  “Average Daily Used Percentage” for purposes of this definition shall
mean, for any period, the percentage derived by dividing (a) the sum of (x) the
average daily principal balance of all Loans (other than the principal balance
of any Swing Line Loans) during such period plus (y) the average daily undrawn
amount of all outstanding Letters of Credit by (b) the average daily amount of
the Total Facility Commitments during such period.:

 

Level

 

Average Daily Used
PercentageExcess Availability
(as a percentage of the aggregate
Commitments)

 

Commitment Fee RatePercentage

 

I

 

LessGreater than 5050.0%

 

0.3750.30

%

II

 

GreaterLess than or equal to 5050.0%

 

0.25

%

 

“Commitment Percentage”:  as to any Lender, its Canadian Facility Commitment
Percentage and/or U.S. Facility Commitment Percentage, as the context may
require.

 

“Commitment Period”:  the period from and including the Closing Date to but not
including the Maturity Date, or such earlier date as the Commitments shall
terminate as provided herein.

 

17

--------------------------------------------------------------------------------


 

“Commodities Agreement”:  in respect of a Person, any commodity futures
contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.

 

“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Parent Borrower within the meaning of Section 4001
of ERISA or is part of a group which includes the Parent Borrower and which is
treated as a single employer under Section 414(b) or (c) of the Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Sections 414(m) and (o) of the Code.

 

“Concentration Account”:  as defined in subsection 4.16(b).

 

“Concentration Account Agreement”:  as defined in subsection 4.16(b).

 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent and Canadian Agent (a copy of which shall be provided by
the Administrative Agent to the Borrower Representative on request); provided
that the designation by any Lender of a Conduit Lender shall not relieve the
designating Lender of any of its obligations under this Agreement, including its
obligation to fund a Loan if, for any reason, its Conduit Lender fails to fund
any such Loan, and the designating Lender (and not the Conduit Lender) shall
have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to any provision of this Agreement, including
subsections 4.10, 4.11, 4.12 or 11.5, than the designating Lender would have
been entitled to receive in respect of the extensions of credit made by such
Conduit Lender if such designating Lender had not designated such Conduit Lender
hereunder, (b) be deemed to have any Commitment, (c) be designated if such
designation would otherwise increase the costs of the ABL Facility to any
Borrower or (d) if relating to any Canadian Facility Lender, not be a Canadian
Resident.

 

“Consolidated Coverage Ratio”:  as of any date of determination, the ratio of
(i) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of the Parent Borrower
are available, to (ii) Consolidated Interest Expense for such four fiscal
quarters; provided that:

 

(1)                                 if since the beginning of such period the
Parent Borrower or any Restricted Subsidiary has Incurred any Indebtedness that
remains outstanding on such date of determination or if the transaction giving
rise to the need to calculate the Consolidated Coverage Ratio is an Incurrence
of Indebtedness, Consolidated EBITDA and Consolidated Interest Expense for such
period shall be calculated after giving effect on a pro forma basis to such
Indebtedness as if such Indebtedness had been Incurred on the first day of such
period (except that in making such computation, the amount of Indebtedness under
any revolving credit facility outstanding on the date of such calculation shall
be computed based on (A) the average daily balance of such Indebtedness during
such four fiscal quarters or such shorter period for which such facility was
outstanding or (B) if such facility was created after the end of such four
fiscal quarters, the average daily balance of such Indebtedness during the
period from the date of creation of such facility to the date of such
calculation),

 

18

--------------------------------------------------------------------------------


 

(2)                                 if since the beginning of such period the
Parent Borrower or any Restricted Subsidiary has repaid, repurchased, redeemed,
defeased or otherwise acquired, retired or discharged any Indebtedness that is
no longer outstanding on such date of determination (each, a “Discharge”) or if
the transaction giving rise to the need to calculate the Consolidated Coverage
Ratio involves a Discharge of Indebtedness (in each case other than Indebtedness
Incurred under any revolving credit facility unless such Indebtedness has been
permanently repaid), Consolidated EBITDA and Consolidated Interest Expense for
such period shall be calculated after giving effect on a pro forma basis to such
Discharge of such Indebtedness, including with the proceeds of such new
Indebtedness, as if such Discharge had occurred on the first day of such period,

 

(3)                                 if since the beginning of such period the
Parent Borrower or any Restricted Subsidiary shall have disposed of any company,
any business or any group of assets constituting an operating unit of a business
(any such disposition, a “Sale”), the Consolidated EBITDA for such period shall
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the assets that are the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period and Consolidated Interest Expense for such
period shall be reduced by an amount equal to (A) the Consolidated Interest
Expense attributable to any Indebtedness of the Parent Borrower or any
Restricted Subsidiary repaid, repurchased, redeemed, defeased or otherwise
acquired, retired or discharged with respect to the Parent Borrower and its
continuing Restricted Subsidiaries in connection with such Sale for such period
(including but not limited to through the assumption of such Indebtedness by
another Person) plus (B) if the Capital Stock of any Restricted Subsidiary is
sold, the Consolidated Interest Expense for such period attributable to the
Indebtedness of such Restricted Subsidiary to the extent the Parent Borrower and
its continuing Restricted Subsidiaries are no longer liable for such
Indebtedness after such Sale,

 

(4)                                 if since the beginning of such period the
Parent Borrower or any Restricted Subsidiary (by merger, consolidation or
otherwise) shall have made an Investment in any Person that thereby becomes a
Restricted Subsidiary, or otherwise acquired any company, any business or any
group of assets constituting an operating unit of a business, including any such
Investment or acquisition occurring in connection with a transaction causing a
calculation to be made hereunder (any such Investment or acquisition, a
“Purchase”), Consolidated EBITDA and Consolidated Interest Expense for such
period shall be calculated after giving pro forma effect thereto (including the
Incurrence of any related Indebtedness) as if such Purchase occurred on the
first day of such period, and

 

(5)                                 if since the beginning of such period any
Person became a Restricted Subsidiary or was merged or consolidated with or into
the Parent Borrower or any Restricted Subsidiary, and since the beginning of
such period such Person shall have Discharged any Indebtedness or made any Sale
or Purchase that would have required an adjustment pursuant to clause (2),
(3) or (4) above if made by the Parent Borrower or a Restricted Subsidiary since
the beginning of such period, Consolidated EBITDA and Consolidated Interest
Expense for such period shall be calculated after giving pro forma effect
thereto as if such Discharge, Sale or Purchase occurred on the first day of such
period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred or repaid, repurchased, redeemed, defeased or
otherwise acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including in respect of anticipated net cost
savings or synergies relating to any such Sale, Purchase or other transaction)
shall be as determined in good faith by the Chief Financial Officer or another
Responsible Officer of the Parent Borrower; provided that such net cost savings
or synergies are reasonably identifiable and factually supportable.  If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest expense on such Indebtedness shall be calculated as

 

19

--------------------------------------------------------------------------------


 

if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any Interest Rate Agreement
applicable to such Indebtedness).  If any Indebtedness bears, at the option of
the Parent Borrower or a Restricted Subsidiary, a rate of interest based on a
prime or similar rate, a eurocurrency interbank offered rate or other fixed or
floating rate, and such Indebtedness is being given pro forma effect, the
interest expense on such Indebtedness shall be calculated by applying such
optional rate as the Parent Borrower or such Restricted Subsidiary may
designate.  If any Indebtedness that is being given pro forma effect was
Incurred under a revolving credit facility, the interest expense on such
Indebtedness shall be computed based upon the average daily balance of such
Indebtedness during the applicable period.  Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate determined in good
faith by a responsible financial or accounting officer of the Parent Borrower to
be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP.

 

“Consolidated Current Portion of Long Term Debt”:  as of any date of
determination, the current portion of Consolidated Long Term Debt that is
included in Consolidated Short Term Debt on such date.

 

“Consolidated EBITDA”:  for any period, the Consolidated Net Income for such
period, plus (a) the following to the extent deducted in calculating such
Consolidated Net Income, without duplication of any other amount under this
definition of Consolidated EBITDA:

 

(i)                                     provision for all taxes (whether or not
paid, estimated or accrued) based on income, profits or capital (including
penalties and interest, if any),

 

(ii)                                  Consolidated Interest Expense, all items
excluded from the definition of Consolidated Interest Expense pursuant to clause
(iii) thereof (other than Special Purpose Financing Expense), any Special
Purpose Financing Fees and (for purposes of calculating the Consolidated Total
Leverage Ratio and Consolidated Fixed Charge Coverage Ratio) any Special Purpose
Financing Expense,

 

(iii)                               depreciation, amortization (including but
not limited to amortization of goodwill and intangibles and amortization and
write-off of financing costs) and all other non-cash charges or non-cash losses,

 

(iv)                              any expenses or charges related to any Equity
Offering, Investment or Indebtedness permitted by this Agreement (whether or not
consummated or incurred, and including any non-consummated sale of Capital Stock
to the extent the proceeds thereof were intended to be contributed to the equity
capital of the Borrower or any of its Restricted Subsidiaries),

 

(v)                                 the amount of loss attributable to
non-controlling interests, and

 

(vi)                              any management, monitoring, consulting and
advisory fees and related expenses paid to any of Bain Capital, Carlyle or CD&R
or any of their respective Affiliates plus

 

(b)                                 without duplication of any other amount
under this definition of Consolidated EBITDA, the amount of net cost savings
projected by the Parent Borrower in good faith to be realized as a result of
actions taken or to be taken (calculated on a pro forma basis as though such
cost savings had been realized on the first day of such period), net of the
amount of actual benefits realized during such period from such actions;
provided that (x) such cost savings are reasonably identifiable and factually
supportable, (y) such net cost savings are reasonably expected to be realized
within 18 months of the date of the calculation of Consolidated EBITDA as
evidenced in a certificate of a Responsible Officer dated the date of such
calculation and (z) the aggregate amount of cost savings added pursuant to this
clause (b) shall not exceed $50.0 million for any four consecutive quarter
period (which adjustments may be incremental to

 

20

--------------------------------------------------------------------------------


 

(but not duplicative of) pro forma adjustments made pursuant to the proviso to
the definition of “Consolidated Coverage Ratio,” “Consolidated Secured First
Lien Leverage Ratio” or “Consolidated Total Leverage Ratio”),

 

plus (c) to the extent deducted in calculating such Consolidated Net Income,
without duplication of any other amount under this definition of Consolidated
EBITDA:

 

(i)                                     the amount of loss on any Financing
Disposition, and

 

(ii)                                  any costs or expenses pursuant to any
management or employee stock option or other equity-related plan, program or
arrangement, or other benefit plan, program or arrangement, or any stock
subscription or shareholder agreement, to the extent funded with cash proceeds
contributed to the capital of the Parent Borrower or an issuance of Capital
Stock of the Parent Borrower (other than Disqualified Stock) and excluded from
the calculation set forth in subsection 8.5(a)(3),

 

plus (d) solely with respect to determining compliance with subsection 8.10
hereof, any Specified Equity Contribution.

 

“Consolidated Fixed Charge Coverage Ratio”:  as of the last day of any period,
the ratio of (a) (i) Consolidated EBITDA for such period minus (ii) the
unfinanced portion of all Capital Expenditures (excluding any Capital
Expenditure made in an amount equal to all or part of the proceeds, applied
within twelve months of receipt thereof, of (x) any casualty insurance,
condemnation or eminent domain or (y) any sale of assets (other than Inventory
or Accounts)) of the Parent Borrower and its consolidated Restricted
Subsidiaries during such period, to (b) the sum, without duplication, of
(i) Debt Service Charges payable in cash by the Parent Borrower and its
consolidated Restricted Subsidiaries during such period plus (ii) federal, state
and foreign income taxes paid in cash by the Parent Borrower and its
consolidated Restricted Subsidiaries (net of refunds received) for the period of
four full fiscal quarters ending on such date plus (iii) Restricted Payments
made in cash paid by the Parent Borrower and its Restricted Subsidiaries during
the relevant period pursuant to subsection 8.5(b)(v), (vii) (only for Restricted
Payments made pursuant to subsections 8.5(a)(i) and (ii)), (viii)(A), (xii),
(xiii) or (xiv) or pursuant to subsection 8.5(b)(iii) to the extent relating to
a Restricted Payment made pursuant to subsection 8.5(b)(v), (vii) (only for
Restricted Payments made pursuant to subsections 8.5(a)(i) and (ii)), (viii)(A),
(xii), (xiii) or (xiv); provided that upon the date on which any Specified
Liquidity Event first occurs and while the same shall be continuing, the
Consolidated Fixed Charge Coverage Ratio shall be calculated as of the end of
the most recently completed fiscal quarter of the Parent Borrower for which
financial statements shall have been required to be delivered under subsection
7.1(a) or (b).  Excluded Junior Capital (and Consolidated Interest Expense in
respect thereof) shall be excluded from the calculation of the Consolidated
Fixed Charge Coverage Ratio.

 

“Consolidated Interest Expense”:  for any period,

 

(i)                                     the total interest expense of the Parent
Borrower and its Restricted Subsidiaries to the extent deducted in calculating
Consolidated Net Income, net of any interest income of the Parent Borrower and
its Restricted Subsidiaries, including any such interest expense consisting of
(a) interest expense attributable to Capitalized Lease Obligations,
(b) amortization of debt discount, (c) interest in respect of Indebtedness of
any other Person that has been Guaranteed by the Parent Borrower or any
Restricted Subsidiary, but only to the extent that such interest is actually
paid by the Parent Borrower or any Restricted Subsidiary, (d) non-cash interest
expense, (e) the interest portion of any deferred payment obligation, and
(f) commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing, plus

 

21

--------------------------------------------------------------------------------


 

(ii)                                  Preferred Stock dividends paid in cash in
respect of Disqualified Stock of the Borrower held by Persons other than the
Parent Borrower or a Restricted Subsidiary, minus

 

(iii)                               to the extent otherwise included in such
interest expense referred to in clause (i) above, amortization or write-off of
financing costs, Special Purpose Financing Expense, accretion or accrual of
discounted liabilities not constituting Indebtedness, expense resulting from
discounting of Indebtedness in conjunction with recapitalization or purchase
accounting, and any “additional interest” in respect of registration rights
arrangements for any securities (including the Senior Notes), in each case under
clauses (i) through (iii) as determined on a Consolidated basis in accordance
with GAAP; provided that gross interest expense shall be determined after giving
effect to any net payments made or received by the Parent Borrower and its
Restricted Subsidiaries with respect to Interest Rate Agreements.

 

“Consolidated Long Term Debt”:  as of any date of determination, all long term
debt of the Parent Borrower and its Restricted Subsidiaries as determined on a
Consolidated basis in accordance with GAAP and as disclosed on the Parent
Borrower’s consolidated balance sheet most recently delivered under subsection
7.1.

 

“Consolidated Net Income”:  for any period, the net income (loss) of the Parent
Borrower and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends; provided that there shall not be included in such Consolidated Net
Income:

 

(i)                                     any net income (loss) of any Person that
is not the Parent Borrower or a Restricted Subsidiary, except that the Parent
Borrower’s equity in the net income of any such Person for such period shall be
included in such Consolidated Net Income up to the aggregate amount actually
distributed by such Person during such period to the Parent Borrower or a
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend or other distribution to a Restricted Subsidiary, to the
limitations contained in clause (ii) below),

 

(ii)                                  solely for purposes of determining the
amount available for Restricted Payments under subsection 8.5(a)(3)(A), any net
income (loss) of any Restricted Subsidiary that is not a Borrower or a
Subsidiary Guarantor if such Restricted Subsidiary is subject to restrictions,
directly or indirectly, on the payment of dividends or the making of similar
distributions by such Restricted Subsidiary, directly or indirectly, to the
Parent Borrower by operation of the terms of such Restricted Subsidiary’s
charter or any agreement, instrument, judgment, decree, order, statute or
governmental rule or regulation applicable to such Restricted Subsidiary or its
stockholders (other than (x) restrictions that have been waived or otherwise
released, (y) restrictions pursuant to any of the Loan Documents, the Cash Flow
Loan Documents, the Base Intercreditor Agreement, the Senior First Priority
Notes, the Senior First Priority Notes Indentures, the other Senior First
Priority Notes Documents, the Senior Second Priority Notes, the Senior Second
Priority Notes Indentures, the other Senior Second Priority Notes Documents, the
Senior Unsecured Notes, the Senior Unsecured Notes Indenture, the Senior
Subordinated Notes or the Senior Subordinated Notes Indenture and
(z) restrictions in effect on the Closing Date with respect to a Restricted
Subsidiary and other restrictions with respect to such Restricted Subsidiary
that taken as a whole are not materially less favorable to the Lenders than such
restrictions in effect on the Closing Date), except that the Parent Borrower’s
equity in the net income of any such Restricted Subsidiary for such period shall
be included in such Consolidated Net Income up to the aggregate amount of any
dividend or distribution that was or that could have been made by such
Restricted Subsidiary during such period to the Parent Borrower or another
Restricted Subsidiary (subject, in the case of a dividend that could have been
made to another Restricted Subsidiary, to the limitation contained in this
clause),

 

22

--------------------------------------------------------------------------------


 

(iii)                               any gain or loss realized upon (x) the sale,
abandonment or other disposition of any asset of the Parent Borrower or any
Restricted Subsidiary (including pursuant to any sale/leaseback transaction)
that is not sold, abandoned or otherwise disposed of in the ordinary course of
business (as determined in good faith by the Board of Directors) or (y) the
disposal, abandonment or discontinuation of operations of the Parent Borrower or
any Restricted Subsidiary, and any income (loss) from disposed, abandoned or
discontinued operations,

 

(iv)                              any item classified or disclosed as an
extraordinary, unusual or nonrecurring gain, loss or charge (including fees,
expenses and charges associated with the Transactions or any acquisition, merger
or consolidation after the Closing Date),

 

(v)                                 the cumulative effect of a change in
accounting principles,

 

(vi)                              all deferred financing costs written off and
premiums paid in connection with any early extinguishment of Indebtedness or
Hedging Obligations or other derivative instruments,

 

(vii)                           any unrealized gains or losses in respect of
Currency Agreements,

 

(viii)                        any unrealized foreign currency transaction gains
or losses in respect of Indebtedness of any Person denominated in a currency
other than the functional currency of such Person,

 

(ix)                              any non-cash compensation charge arising from
any grant of stock, stock options or other equity based awards,

 

(x)                                 to the extent otherwise included in
Consolidated Net Income, any unrealized foreign currency translation or
transaction gains or losses in respect of Indebtedness or other obligations of
the Parent Borrower or any Restricted Subsidiary owing to the Parent Borrower or
any Restricted Subsidiary,

 

(xi)                              any non-cash charge, expense or other impact
attributable to application of the purchase or recapitalization method of
accounting (including the total amount of depreciation and amortization, cost of
sales or other non-cash expense resulting from the write-up of assets to the
extent resulting from such purchase or recapitalization accounting adjustments),

 

(xii)                           any impairment charge or asset write-off,
including any charge or write-off related to intangible assets, long-lived
assets or investments in debt and equity securities, and any amortization of
intangibles,

 

(xiii)                        any fees and expenses (or amortization thereof),
and any charges or costs, in connection with any acquisition, Investment, Asset
Disposition, issuance of Capital Stock, issuance, repayment or refinancing of
Indebtedness, or amendment or modification of any agreement or instrument
relating to any Indebtedness (in each case, whether or not completed, and
including any such transaction consummated prior to the Closing Date),

 

(xiv)                       any accruals and reserves established or adjusted
within twelve months after the Closing Date that are established as a result of
the Transactions, and any changes as a result of adoption or modification of
accounting policies, and

 

(xv)                          to the extent covered by insurance and actually
reimbursed (or the Parent Borrower has determined that there exists reasonable
evidence that such amount will be reimbursed by the insurer and such amount is
not denied by the applicable insurer in writing within 180 days and is
reimbursed within 365

 

23

--------------------------------------------------------------------------------


 

days of the date of such evidence (with a deduction in any future calculation of
Consolidated Net Income for any amount so added back to the extent not so
reimbursed within such 365 day period)), any expenses with respect to liability
or casualty events or business interruption.

 

Notwithstanding the foregoing, for the purpose of subsection 8.5(a)(3)(A) only,
there shall be excluded from Consolidated Net Income, without duplication, any
income consisting of dividends, repayments of loans or advances or other
transfers of assets from Unrestricted Subsidiaries to the Parent Borrower or a
Restricted Subsidiary, and any income consisting of return of capital, repayment
or other proceeds from dispositions or repayments of Investments consisting of
Restricted Payments, in each case to the extent such income would be included in
Consolidated Net Income and such related dividends, repayments, transfers,
return of capital or other proceeds are applied by the Parent Borrower to
increase the amount of Restricted Payments permitted under such covenant
pursuant to subsection 8.5(a)(3)(C) or (D).

 

“Consolidated Secured First Lien Indebtedness”:  as of any date of
determination, (1) an amount equal to the Consolidated Total Indebtedness
(without regard to clause (2) of the definition thereof) as of such date that in
each case is then secured by Liens on property or assets of the Parent Borrower
and its Restricted Subsidiaries (other than property or assets held in a
defeasance or similar trust or arrangement for the benefit of the Indebtedness
secured thereby) and consists of Loans or Indebtedness having Senior Lien
Priority (as defined in the Senior First Priority Notes Indenture) or Pari Passu
Lien Priority (as defined in the Senior First Priority Notes Indenture) minus
(2) the amount of Unrestricted Cash held by the Parent Borrower and its
Restricted Subsidiaries as of the most recent date with respect to which a
balance sheet is available.

 

“Consolidated Secured First Lien Leverage Ratio”:  as of any date of
determination, the ratio of (x) Consolidated Secured First Lien Indebtedness as
at such date (after giving effect to any Incurrence or Discharge of Indebtedness
on such date) to (y) the aggregate amount of Consolidated EBITDA for the period
of the most recent four consecutive fiscal quarters ending prior to the date of
such determination for which consolidated financial statements of the Parent
Borrower are available, provided that:

 

(1)                                 if since the beginning of such period the
Parent Borrower or any Restricted Subsidiary shall have made a Sale, the
Consolidated EBITDA for such period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the assets that are the
subject of such Sale for such period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such period;

 

(2)                                 if since the beginning of such period the
Parent Borrower or any Restricted Subsidiary (by merger, consolidation or
otherwise) shall have made a Purchase (including any Purchase occurring in
connection with a transaction causing a calculation to be made hereunder),
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such Purchase occurred on the first day of such period; and

 

(3)                                 if since the beginning of such period any
Person became a Restricted Subsidiary or was merged or consolidated with or into
the Parent Borrower or any Restricted Subsidiary, and since the beginning of
such period such Person shall have made any Sale or Purchase that would have
required an adjustment pursuant to clause (1) or (2) above if made by the Parent
Borrower or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such Sale or Purchase occurred on the first day of such
period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma

 

24

--------------------------------------------------------------------------------


 

calculations in respect thereof (including in respect of anticipated net cost
savings or synergies relating to any such Sale, Purchase or other transaction)
shall be as determined in good faith by the Chief Financial Officer or an
authorized Officer of the Borrower; provided that such net cost savings or
synergies are reasonably identifiable and factually supportable.

 

“Consolidated Short Term Debt”:  as of any date of determination, all short term
debt of the Parent Borrower and its Restricted Subsidiaries as determined on a
Consolidated basis in accordance with GAAP and as disclosed on the Parent
Borrower’s consolidated balance sheet most recently delivered under subsection
7.1.

 

“Consolidated Tangible Assets”:  as of any date of determination, the total
assets less the sum of the goodwill, net, and other intangible assets, net, in
each case reflected on the consolidated balance sheet of the Parent Borrower and
its Restricted Subsidiaries as at the end of the most recently ended fiscal
quarter of the Parent Borrower for which such a balance sheet is available,
determined on a Consolidated basis in accordance with GAAP (and, in the case of
any determination relating to any Incurrence of Indebtedness or any Investment,
on a pro forma basis including any property or assets being acquired in
connection therewith).

 

“Consolidated Total Indebtedness”:  as of any date of determination, an amount
equal to (i) the aggregate principal amount of outstanding Indebtedness of the
Parent Borrower and its Restricted Subsidiaries as of such date consisting of
(without duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts under funded letters of
credit (other than letters of credit in respect of trade payables)), Capitalized
Lease Obligations and debt obligations evidenced by bonds, debentures, notes or
similar instruments, Disqualified Stock and (in the case of any Restricted
Subsidiary that is not a Subsidiary Guarantor) Preferred Stock, determined on a
Consolidated basis in accordance with GAAP (excluding items eliminated in
Consolidation, and for the avoidance of doubt, excluding Hedging Obligations),
minus (ii) the amount of Unrestricted Cash held by the Parent Borrower and its
Restricted Subsidiaries, in each case as of the most recent date for which a
balance sheet is available.

 

“Consolidated Total Leverage Ratio”:  as of any date of determination, the ratio
of (x) Consolidated Total Indebtedness as at such date (after giving effect to
any Incurrence or Discharge of Indebtedness on such date) to (y) the aggregate
amount of Consolidated EBITDA for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such determination for which
consolidated financial statements of the Parent Borrower are available, provided
that:

 

(1)                                 if since the beginning of such period the
Parent Borrower or any Restricted Subsidiary shall have made a Sale, the
Consolidated EBITDA for such period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the assets that are the
subject of such Sale for such period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such period;

 

(2)                                 if since the beginning of such period the
Parent Borrower or any Restricted Subsidiary (by merger, consolidation or
otherwise) shall have made a Purchase (including any Purchase occurring in
connection with a transaction causing a calculation to be made hereunder),
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such Purchase occurred on the first day of such period; and

 

(3)                                 if since the beginning of such period any
Person became a Restricted Subsidiary or was merged or consolidated with or into
the Parent Borrower or any Restricted Subsidiary, and since the beginning of
such period such Person shall have made any Sale or Purchase that would have
required an

 

25

--------------------------------------------------------------------------------


 

adjustment pursuant to clause (1) or (2) above if made by the Parent Borrower or
a Restricted Subsidiary since the beginning of such period, Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such Sale or Purchase occurred on the first day of such period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of anticipated net cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the Chief
Financial Officer or an authorized Officer of the Borrower; provided that such
net cost savings or synergies are reasonably identifiable and factually
supportable.

 

“Consolidation”:  the consolidation of the accounts of each of the Restricted
Subsidiaries with those of the Parent Borrower in accordance with GAAP;
provided that “Consolidation” will not include consolidation of the accounts of
any Unrestricted Subsidiary, but the interest of the Parent Borrower or any
Restricted Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment.  The term “Consolidated” has a correlative meaning.

 

“Contingent Obligation”:  with respect to any Person, any obligation of such
Person guaranteeing any obligation that does not constitute Indebtedness (a
“primary obligation”) of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person, whether
or not contingent, (1) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (2) to advance or supply
funds (a) for the purchase or payment of any such primary obligation, or (b) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (3) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation against loss in respect thereof.

 

“Continuing Directors”:  the directors of the Board of Directors of the Parent
Borrower on the Closing Date, and each other director if, in each case, such
other director’s nomination for election to the Board of Directors of the Parent
Borrower is recommendedapproved, appointed or nominated by at least a majority
of the then Continuing Directors or the election of such other director is
approved by one or more Permitted Holders.

 

“Contractual Obligation”:  as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Contribution Amounts”:  the aggregate amount of capital contributions applied
by the Parent Borrower to permit the Incurrence of Contribution Indebtedness
pursuant to subsection 7.1(b)(x) of the Cash Flow Credit Agreement or any
similar section of the Cash Flow Credit Agreement (or, should the subsection
numbering or organization of the Cash Flow Credit Agreement be changed following
an amendment thereto or a modification or replacement thereof, the corresponding
subsection of the Cash Flow Credit Agreement).

 

“Contribution Indebtedness”:  Indebtedness of the Parent Borrower or any
Restricted Subsidiary in an aggregate principal amount not greater than twice
the aggregate amount of cash contributions (other than Excluded Contributions
and Specified Equity Contributions) made to the capital of the Parent Borrower
or such Restricted Subsidiary after the Closing Date (whether through the
issuance or sale of Capital Stock or otherwise); provided that such Contribution
Indebtedness (a) is incurred within

 

26

--------------------------------------------------------------------------------


 

180 days after the making of the related cash contribution and (b) is so
designated as Contribution Indebtedness pursuant to a certificate signed by a
Responsible Officer on the date of Incurrence thereof.

 

“Credit Facilities”:  one or more of (i) the Facility, (ii) the Cash Flow
Facility or (iii) any other facilities or arrangements designated by the Parent
Borrower, in each case with one or more banks or other lenders or institutions
providing for revolving credit loans, term loans, receivables, inventory or real
estate financings (including through the sale of receivables, inventory, real
estate and/or other assets to such institutions or to special purpose entities
formed to borrow from such institutions against such receivables, inventory,
real estate and/or other assets or the creation of any Liens in respect of such
receivables, inventory, real estate and/or other assets in favor of such
institutions), letters of credit or other Indebtedness, in each case, including
all agreements, instruments and documents executed and delivered pursuant to or
in connection with any of the foregoing, including but not limited to any notes
and letters of credit issued pursuant thereto and any guarantee and collateral
agreement, patent and trademark security agreement, mortgages or letter of
credit applications and other guarantees, pledge agreements, security agreements
and collateral documents, in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time, or refunded, refinanced,
restructured, replaced, renewed, repaid, increased or extended from time to time
(whether in whole or in part, whether with the original banks, lenders or
institutions or other banks, lenders or institutions or otherwise, and whether
provided under any original Credit Facility or one or more other credit
agreements, indentures, financing agreements or other Credit Facilities or
otherwise).  Without limiting the generality of the foregoing, the term “Credit
Facility” shall include any agreement (i) changing the maturity of any
Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries as additional borrowers or guarantors thereunder, (iii) increasing
the amount of Indebtedness Incurred thereunder or available to be borrowed
thereunder or (iv) otherwise altering the terms and conditions thereof.

 

“Cure Amount”:  as defined in Section 9.

 

“Currency Agreement”:  in respect of a Person, any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements), as to which such Person is a party or a
beneficiary.

 

“DDAs”:  any checking or other demand deposit account, which checking or other
demand deposit account is maintained by the Loan Parties in which cash proceeds
of ABL Priority Collateral are located or are expected to be located (and for
the avoidance of doubt excluding (i) any account if such account is, or all of
the funds and other assets owned by a Loan Party held in such account are,
excluded from the Collateral pursuant to any Security Document, including
Excluded Assets or (ii) any account that is an Excluded Account).

 

“Debt Service Charges”:  for any period, the sum of (a) Consolidated Interest
Expense plus (b) principal payments made or required to be made (after giving
effect to any prepayments paid in cash that reduce the amount of such required
payments) on account of the Cash Flow Facility, the Senior Notes or the Senior
Subordinated Notes, plus (c) scheduled mandatory payments on account of
Disqualified Capital Stock of the Parent Borrower and its consolidated
Restricted Subsidiaries (whether in the nature of dividends, redemption,
repurchase or otherwise) required to be made during such period, in each case
determined on a Consolidated basis in accordance with GAAP.

 

“Default”:  any of the events specified in Section 9, whether or not any
requirement for the giving of notice (other than, in the case of subsection
9(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Section 9, has been satisfied.

 

“Default Notice”:  as defined in subsection 9(e).

 

27

--------------------------------------------------------------------------------


 

“Defaulting Lender”:  any Lender whose acts or failure to act, whether directly
or indirectly, cause it to meet any part of the definition of Lender Default.

 

“Designated Preferred Stock”:  Preferred Stock of the Parent Borrower (other
than Disqualified Stock) or any Parent that is issued for cash (other than to a
Restricted Subsidiary) and is so designated as Designated Preferred Stock,
pursuant to a certificate executed by a Responsible Officer of the Parent
Borrower or the applicable Parent, as the case may be, on the date of issuance
thereof.

 

“Designation Date”:  as defined in subsection 2.7.2.7(f).

 

“Discharge”:  as defined in the definition of “Consolidated Coverage Ratio.”

 

“Discontinued Inventory”:  as of any date, Inventory held for sale but not
included in the current catalog of the Parent Borrower or any of its Restricted
Subsidiaries as of such date.

 

“Discount Note”:  a promissory note evidencing a BA Equivalent Note.

 

“Disqualified Lender”:  (i) any competitor of the Parent Borrower and its
Restricted Subsidiaries that is in the same or a similar line of business as the
Parent Borrower and its Restricted Subsidiaries or any affiliate of such
competitor and (ii) any Person designated in writing by the Parent Borrower to
the Administrative Agent prior to the Closing Date.

 

“Disqualified Stock”:  with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (other than following the occurrence of a Change of
Control or other similar event described under such terms as a “change of
control,” or an Asset Disposition, or an “Asset Disposition” as defined in any
Senior Notes Indenture or the Senior Subordinated Notes Indenture) (i) matures
or is mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is convertible or exchangeable for Indebtedness or Disqualified Stock or
(iii) is redeemable at the option of the holder thereof (other than following
the occurrence of a Change of Control or other similar event described under
such terms as a “change of control,” or an Asset Disposition or “Asset
Disposition” as defined in any Senior Notes Indenture or the Senior Subordinated
Notes Indenture), in whole or in part, in each case on or prior to the Maturity
Date; provided that Capital Stock issued to any employee benefit plan, or by any
such plan to any employees of the Borrower or any Subsidiary, shall not
constitute Disqualified Stock solely because it may be required to be
repurchased or otherwise acquired or retired in order to satisfy applicable
statutory or regulatory obligations.

 

“Disregarded Canadian Borrower”:  any Canadian Borrower that is (x) owned, or
treated for U.S. federal income tax purposes as owned, by a U.S. Borrower,
(y) is an entity disregarded from such U.S. Borrower for U.S. federal income tax
purposes, and (z) is not a Foreign Subsidiary Holdco.

 

“Dollar Equivalent”:  with respect to the principal amount of any Eurocurrency
Loan made or outstanding in any Canadian Dollars, any amount in respect of any
Letter of Credit denominated in any Canadian Dollars, the principal amount of
any Canadian Facility Revolving Credit Loan or the amount of any Canadian
Facility Letters of Credit, at any date of determination thereof, an amount in
Dollars equivalent to such principal amount or such other amount calculated on
the basis of the Spot Rate of Exchange.

 

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

 

28

--------------------------------------------------------------------------------


 

“Domestic Subsidiary”:  any Restricted Subsidiary of the Parent Borrower other
than a Foreign Subsidiary.

 

“Dormant Subsidiary”:  any Subsidiary of the Parent Borrower that carries on no
operations, had revenues of less than $4.0 million during the most recently
completed period of four consecutive fiscal quarters of the Parent Borrower and
has total assets of less than $4.0 million as of the last day of such period;
provided that the assets of all Subsidiaries constituting Dormant Subsidiaries
shall at no time exceed $20.0 million in the aggregate and the revenues of all
Subsidiaries constituting Dormant Subsidiaries for any four consecutive fiscal
quarters shall at no time exceed $20.0 million in the aggregate.

 

“EEA Financial Institution”:  (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”:  any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Accounts”:  those Accounts created and owned by any of the Borrowers
or Subsidiary Guarantors in the ordinary course of its business, arising out of
its sale, lease or rental of goods or rendition of services, that comply in all
material respects with each of the representations and warranties respecting
Eligible Accounts made in the Loan Documents, and that are not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below. 
In determining the amount to be included, Eligible Accounts shall be calculated
net of customer deposits and unapplied cash.  Eligible Accounts shall not
include the following:

 

(i)                                     Accounts that the Account Debtor has
failed to pay within 90 days past the original invoice date,

 

(ii)                                  Accounts owed by an Account Debtor (or its
Affiliates) where 50.0% or more of the total amount of all Accounts owed by that
Account Debtor (or its Affiliates) are deemed ineligible under clause (i) above,

 

(iii)                               Without duplication, the amount of any
credit balances greater than 90 days past their original invoice date with
respect to any Account,

 

(iv)                              Accounts with respect to which the Account
Debtor is (i) an Affiliate of any Loan Party (other than a portfolio company of
any of the Investors or their respective Affiliates) or (ii) an employee or
agent of any Loan Party or any Affiliate of such Loan Party (other than a
portfolio company of any of the Investors or their respective Affiliates),

 

(v)                                 Accounts arising in a transaction wherein
goods are placed on consignment or are sold pursuant to a guaranteed sale, a
sale or return, a sale on approval, a bill and hold, or any other terms by
reason of which the payment by the Account Debtor may be conditional (other
than, for the avoidance of doubt, a rental or lease basis),

 

29

--------------------------------------------------------------------------------


 

(vi)                              Accounts that are not payable in Dollars;
provided that Eligible Canadian Accounts may be payable in Canadian Dollars,

 

(vii)                           Accounts with respect to which the Account
Debtor is a Person other than a Governmental Authority unless:  (i) the Account
Debtor (A) is a natural person with a billing address in the United States or
with respect to Eligible Canadian Accounts, Canada, (B) maintains its Chief
Executive Office in the United States or with respect to Eligible Canadian
Accounts, Canada, or (C) is organized under the laws of the United States or any
state, territory or subdivision thereof, or with respect to Eligible Canadian
Accounts, Canada or any province, territory or subdivision thereof; or
(ii) (A) the Account is supported by an irrevocable letter of credit
satisfactory to the Administrative Agent or the Canadian Agent, as applicable,
in their respective Permitted Discretion (as to form, substance, and issuer or
domestic confirming bank), that has been delivered to either the Administrative
Agent or Canadian Agent and is directly drawable by either the Administrative
Agent or Canadian Agent at a bank located in the United States or Canada, or
(B) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, satisfactory to the Administrative Agent or the Canadian
Agent, as applicable, in their respective Permitted Discretion,

 

(viii)                        Accounts with respect to which the Account Debtor
is the government of any country or sovereign state other than the United States
and Canada, or of any state, province, municipality, or other political
subdivision thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (i) the Account is supported by an irrevocable
letter of credit satisfactory to the Administrative Agent or the Canadian Agent,
as applicable, in their respective Permitted Discretion (as to form, substance,
and issuer or domestic confirming bank) that has been delivered to either the
Administrative Agent or Canadian Agent and is directly drawable by either the
Administrative Agent or Canadian Agent at a bank located in the United States or
Canada, or (ii) the Account is covered by credit insurance in form, substance,
and amount, and by an insurer, satisfactory to the Administrative Agent or the
Canadian Agent, as applicable, in their respective Permitted Discretion,

 

(ix)                              Accounts with respect to which the Account
Debtor is (i) the federal government of Canada or any department, agency or
instrumentality of Canada or (ii) the federal government of the United States or
any department, agency or instrumentality of the United States (exclusive,
however, of Accounts with respect to which the applicable Borrower or Subsidiary
Guarantor has complied, to the reasonable satisfaction of the Administrative
Agent or Canadian Agent, in the case of clause (i) with the Financial
Administration Act (Canada), and, in the case of clause (ii), the Assignment of
Claims Act of 1940 (31 USC Section 3727)),

 

(x)                                 (i) Accounts with respect to which the
Account Debtor is a creditor of any Borrower or Subsidiary Guarantor, has or has
asserted a right of setoff, or has disputed its obligation to pay all or any
portion of such Accounts to the extent of such claim, right of setoff, or
dispute, (ii) Accounts which are subject to a rebate that has been earned but
not taken or a chargeback, to the extent of such rebate or chargeback, and
(iii) Accounts that comprise only service charges or finance charges,

 

(xi)                              Accounts with respect to an Account Debtor
whose total obligations owing to Borrowers or Subsidiary Guarantors exceed 10.0%
of all Eligible Accounts, to the extent of the obligations owing by such Account
Debtor in excess of such percentage; provided, however, that, in each case, the
amount of Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined by the Administrative Agent based on all of the
otherwise Eligible Accounts prior to giving effect to any eliminations based
upon the foregoing concentration limit,

 

(xii)                           Accounts with respect to which the Account
Debtor is insolvent, is subject to a proceeding related thereto, has gone out of
business, or as to which a Borrower or Subsidiary Guarantor has

 

30

--------------------------------------------------------------------------------


 

received notice of an imminent proceeding related to such Account Debtor being
or alleged to be insolvent or which proceeding is reasonably likely to result in
a material impairment of the financial condition of such Account Debtor,

 

(xiii)                        Accounts, the collection of which the
Administrative Agent or the Canadian Agent, as applicable, in their respective
Permitted Discretion, believes to be doubtful by reason of the Account Debtor’s
financial condition, upon notice thereof to the U.S. Borrower Representative, or
the Canadian Borrower Representative, as applicable,

 

(xiv)                       Accounts that are not subject to a valid and
perfected first priority Lien (subject only to Permitted Prior Liens) in favor
of the U.S. ABL Collateral Agent or the Canadian Collateral Agent, as
applicable, pursuant to a Security Document (as and to the extent provided
therein (it being agreed that in no event shall any Excluded Assets be deemed to
be Eligible Accounts hereunder)),

 

(xv)                          Accounts with respect to which (i) the goods
giving rise to such Account have not been shipped and billed to the Account
Debtor, or (ii) the services giving rise to such Account have not been performed
and billed to the Account Debtor,

 

(xvi)                       Accounts of an Obligor that is located in a state
requiring the filing of a notice of business activities report or similar report
in order to permit a Borrower to seek judicial enforcement in such state of
payment of such Account, unless such Borrower has qualified to do business in
such state or has filed a notice of business activities report or equivalent
report for the then-current year or if such failure to file and inability to
seek judicial enforcement is capable of being remedied without any material
delay or material cost, or

 

(xvii)                    Accounts that represent the right to receive progress
payments or other advance billings that are due prior to the completion of
performance by the applicable Borrower or Subsidiary Guarantor of the subject
contract for goods or services.

 

Notwithstanding the foregoing, either the Administrative Agent or the Canadian
Agent may, from time to time, in the exercise of its Permitted Discretion, on
not less than 10 Business Days’ prior notice to the Borrower Representative,
change the criteria for Eligible Accounts as reflected on the Borrowing Base
Certificate.

 

“Eligible Canadian Accounts”:  the Eligible Accounts owned by the Canadian
Borrowers and the Canadian Subsidiary Guarantors.

 

“Eligible Canadian Inventory”:  the Eligible Inventory owned by the Canadian
Borrowers and the Canadian Subsidiary Guarantors.

 

“Eligible Inventory”:  all Inventory of the Borrowers and the Subsidiary
Guarantors, except for any Inventory:

 

(i)                                     that is obsolete, damaged or unfit for
sale;

 

(ii)                                  that is not of a type held for sale by any
of the Borrowers or any Subsidiary Guarantor in the ordinary course of business
as is being conducted by each such party;

 

(iii)                               that is not subject to a valid and perfected
first priority Lien (subject only to Permitted Prior Liens) in favor of the U.S.
ABL Collateral Agent or the Canadian Collateral Agent, as

 

31

--------------------------------------------------------------------------------


 

applicable, pursuant to a Security Document (as and to the extent provided
therein (it being agreed that in no event shall any Excluded Assets be deemed to
be Eligible Inventory hereunder));

 

(iv)                              that is not owned by any of the Borrowers or
any Subsidiary Guarantor;

 

(v)                                 that is placed on consignment or is in
transit with a common carrier from vendors or suppliers;

 

(vi)                              that consists of work-in-progress, raw
materials, display items, samples or packing or shipping materials, packaging,
manufacturing supplies or replacement or spare parts not considered for sale in
the ordinary course of business;

 

(vii)                           that consists of goods which have been returned
by the buyer, other than goods that are undamaged or that are resaleable in the
normal course of business, and other than any other returned goods which are
deemed saleable following an appraisal of such goods, including inventory
appraisals conducted from time to time hereunder in accordance with the terms of
this Agreement;

 

(viii)                        that does not comply in all material respects with
each of the representations and warranties respecting Eligible Inventory made in
the Loan Documents;

 

(ix)                              that consists of Materials of Environmental
Concern that can be transported or sold only with licenses that are not readily
available;

 

(x)                                 that is covered by negotiable document of
title, unless such document has been delivered to the Administrative Agent or
the Canadian Agent;

 

(xi)                              that is bill and hold Inventory;

 

(xii)                           that is Discontinued Inventory;

 

(xiii)                        that is located outside the United States of
America (with respect to the Eligible U.S. Inventory) or Canada (with respect to
the Eligible Canadian Inventory); or

 

(xiv) that is located on premises owned, leased or rented by a Person that is
not a Loan Party unless the Loan Parties have delivered to the Administrative
Agent an agreement reasonably satisfactory in form and substance to the
Administrative Agent executed by the Person owning, leasing or renting any such
location pursuant to which such Person waives or subordinates any Lien it may
have on such Inventory, and agrees to permit the U.S. ABL Collateral Agent or
the Canadian Collateral Agent, as applicable, to enter upon the premises and
remove such Inventory or to use the premises for an agreed upon period of time
to process, store and/or dispose of such Inventory; provided that Inventory
having an aggregate book value less than or equal to 3.0% of the Borrowing Base
as then in effect (based on the Borrowing Base Certificate last delivered) shall
not be excluded in any event pursuant to this clause (xiv).

 

Notwithstanding the foregoing, the Administrative Agent or the Canadian Agent
may, from time to time, in the exercise of its Permitted Discretion, on not less
than 10 Business Days’ prior notice to the Borrower Representative, change the
criteria for Eligible Inventory as reflected on the Borrowing Base Certificate.

 

“Eligible U.S. Accounts”:  the Eligible Accounts owned by the U.S. Borrowers and
the U.S. Subsidiary Guarantors.

 

32

--------------------------------------------------------------------------------


 

“Eligible U.S. Inventory”:  the Eligible Inventory owned by the U.S. Borrowers
and the U.S. Subsidiary Guarantors.

 

“Environmental Costs”:  any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws. 
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

 

“Environmental Laws”:  any and all U.S., Canadian or foreign federal, state,
provincial, territorial, local or municipal laws, rules, orders, enforceable
guidelines, orders-in-council, regulations, statutes, ordinances, codes,
decrees, and such requirements of any Governmental Authority properly
promulgated and having the force and effect of law or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (as it relates to
exposure to Materials of Environmental Concern) or the environment, including
those relating to the Release or threatened Release of Materials of
Environmental Concern, as have been, or now or at any relevant time hereafter
are, in effect.

 

“Environmental Permits”:  any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

 

“Equity Offering”:  a sale of Capital Stock (x) that is a sale of Capital Stock
of the Parent Borrower (other than Disqualified Stock), or (y) the proceeds of
which are contributed to the equity capital of the Parent Borrower or any of its
Restricted Subsidiaries.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined byas published
by ICE Benchmark Administration Limited (or any successor page or other
commercially available source as the Administrative Agent to be the arithmetic
mean (rounded to the nearest 1/100th of 1.0%) of the offered rates for deposits
in Dollars with a term comparable to such Interest Period that appears on the
BBA LIBOR Rates Page (as defined below) at approximatelymay designate from time
to time) as of 11:00 a.m., London time, on the second full Business Day
preceding the first day of such Interest Period; provided, however, that if
there shall at any time no longer exist a BBA LIBOR Rates Page, “Eurocurrency
Base Rate” shall mean, with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum equal to the rate at which
the principal London office of the Administrative Agent is offered deposits in
Dollars at or about 10:00 a.m., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurocurrency market where
the eurocurrency and foreign currency and exchange operations in respect of
Dollars are then being conducted for delivery on the first day of such Interest
Period for the number of days comprised therein and in an amount comparable to
the amount of its Eurocurrency Loan to be outstanding during such Interest
Period.  “BBA LIBOR Rates Page” shall mean the display designated as Reuters
Screen LIBOR01 Page (or such other page as may replace such page on such service
for the purpose of displaying the rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market)commencement of the
requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the Eurocurrency Loan requested (whether as an
initial Eurocurrency Loan or as a continuation or

 

33

--------------------------------------------------------------------------------


 

conversion thereof) in accordance with this Agreement (and, if any such
published rate is below 0.00%, then the Eurocurrency Base Rate shall be deemed
to be 0.00%).  Each determination of the Eurocurrency Base Rate shall be made by
the Administrative Agent and shall be conclusive in the absence of manifest
error.

 

“Eurocurrency Loans”:  Loa nsLoans the rate of interest applicable to which is
based upon the Eurocurrency Rate.

 

“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1.0%):

 

Eurocurrency Base Rate

1.00 — Eurocurrency Reserve Requirements

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto)
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

 

“Event of Default”:  any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Excess Availability”:  at the date of determination thereof by the
Administrative Agent, (x) the lesser of (1) the Canadian Borrowing Base plus the
U.S. Borrowing Base and (2) the aggregate Commitments hereunder minus (y) the
Aggregate Outstanding Revolving Credit.

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended from time to
time.

 

“Excluded Assets”:  as defined in the U.S. Guarantee and Collateral Agreement
and the Canadian Guarantee and Collateral Agreement.

 

“Excluded Accounts”:  (a) deposit accounts the balance of which consists
exclusively of and used exclusively for (i) withheld income taxes and federal,
provincial, territorial, state or local employment taxes in such amounts as are
required in the reasonable judgment of the Parent Borrower to be paid to the
Internal Revenue Service or state or local government agencies or the Canada
Revenue Agency or provincial, territorial or local government agencies within
the following two months with respect to employees of any of the Loan Parties
and (ii) amounts required to be paid over to a Plan pursuant to Department of
Labor Regulation Section 2510.3-102 on behalf of or for the benefit of employees
of one or more Loan Parties and (b) deposit accounts constituting (and the
balance of which consists solely of funds set aside to be used in connection
with) taxes accounts and payroll accounts.

 

“Excluded Contribution”:  Net Cash Proceeds, or the Fair Market Value of
property or assets, received by the Parent Borrower as capital contributions to
the Parent Borrower after August 30, 2007 or from the issuance or sale (other
than to a Restricted Subsidiary) of Capital Stock (other than Disqualified
Stock, Designated Preferred Stock or a Specified Equity Contribution) of the
Parent Borrower, in each case to the extent designated as an Excluded
Contribution pursuant to a certificate signed by a Responsible Officer of the
Parent Borrower and not previously included in the calculation set forth in
subsection 8.5(a)(3)(B)(x) for purposes of determining whether a Restricted
Payment may be made.

 

34

--------------------------------------------------------------------------------


 

“Excluded Junior Capital”:  any Specified Equity Contributions that consist of
Junior Capital included in the calculation of Consolidated EBITDA hereunder for
the prior twelve month period, in an amount not to exceed the amount required to
effect compliance with subsection 8.10.

 

“Excluded Subsidiary”:  any (a) Special Purpose Subsidiary, (b) Subsidiary of a
Foreign Subsidiary (other than any Person which is a Canadian Loan Party as of
the Third Amendment Effective Date and any other Canadian Subsidiary which is
required to become a Canadian Loan Party pursuant to subsection 7.9(c)),
(c) Unrestricted Subsidiary, (d) Immaterial Subsidiary, (e) Dormant Subsidiary,
(f) Captive Insurance Subsidiary, (g) Domestic Subsidiary that is prohibited by
any applicable Contractual Obligation or Requirement of Law from guaranteeing or
granting Liens to secure the Obligations at the time such Subsidiary becomes a
Restricted Subsidiary (and for so long as such restriction or any replacement or
renewal thereof is in effect) or (h) Domestic Subsidiary with respect to which,
in the reasonable judgment of the Administrative Agent (confirmed in writing by
notice to the U.S. Borrower Representative), the cost or other consequences
(including any adverse tax consequences) of providing a Guarantee of the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom; provided that, notwithstanding the foregoing, any Restricted
Subsidiary that Guarantees the payment of the Senior Notes or the Senior
Subordinated Notes shall not be an Excluded Subsidiary.

 

“Excluded Swap Obligation”:  with respect to any Loan Party, any Swap Obligation
if, and to the extent that, all or a portion of the guaranty of such Loan Party
of (including by virtue of the joint and several liability provisions of this
Agreement or any Loan Document), or the grant by such Loan Party of a security
interest to secure, such Swap Obligation (or any guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap Obligation.  If a Swap Obligation arises under a master
agreement governing more than one swap, then such exclusion shall apply only to
the portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.

 

“Excluded Taxes”:  any (a) Taxes measured by or imposed upon the net income of
any Agent, Issuing Lender or Lender or its applicable lending office, or any
branch or affiliate thereof, in each cash imposed by the jurisdiction under the
laws of which such Agent, Issuing Lender or Lender or such applicable lending
office, branch or affiliate is organized or is licensed, or in which its
principal executive office is located, (b) franchise Taxes, branch Taxes, Taxes
on doing business or Taxes measured by or imposed upon the overall capital or
net worth of any Agent, Issuing Lender or Lender or its applicable lending
office, or any branch or affiliate thereof, in each case imposed by the
jurisdiction under the laws of which such Agent, Issuing Lender or Lender,
applicable lending office, branch or affiliate is organized or is located, or in
which its principal executive office is located, or any nation within which such
jurisdiction is located or any political subdivision thereof, (c) Taxes imposed
by reason of any connection between the jurisdiction imposing such Tax and any
Agent, Issuing Lender or Lender, applicable lending office, branch or affiliate
other than a connection arising solely from such Agent, Issuing Lender or Lender
having executed, delivered or performed its obligations under, or received
payment under or enforced, this Agreement or any other Loan Document and
(d) Taxes imposed under FATCA.

 

“Exempt Sale and Leaseback Transaction”:  any Sale and Leaseback Transaction
(a) in which the sale or transfer of property occurs within 90 days of the
acquisition of such property by the Parent Borrower or any of its Subsidiaries
or (b) that involves property with a book value of $20.0 million or less and is
not part of a series of related Sale and Leaseback Transactions involving
property with an aggregate value in excess of such amount and entered into with
a single Person or group of Persons.

 

35

--------------------------------------------------------------------------------


 

“Existing Commitment”:  as defined in subsection 2.7(a).

 

“Existing Letters of Credit”:  Letters of Credit issued prior to, and
outstanding on, the Closing Date and disclosed on Schedule 1.1.

 

“Existing Loans”:  as defined in subsection 2.7(a).

 

“Existing Tranche”:  as defined in subsection 2.7(a).

 

“Extended Commitments”:  as defined in subsection 2.7(a).

 

“Extended Loans”:  as defined in subsection 2.7(a).

 

“Extended Maturity Date”:  as defined in subsection 2.7(a).

 

“Extending Lender”:  as defined in subsection 2.7(b).

 

“Extension Amendment”:  as defined in subsection 2.7(c).

 

“Extension Date”:  as defined in subsection 2.7(d).

 

“Extension Election”:  as defined in subsection 2.7(b).

 

“Extension Request”:  as defined in subsection 2.7(a).

 

“Extension of Credit”:  as to any Lender, the making of, or, in the case of
subsection 2.4(d)(ii), participation in, a Loan by such Lender or the issuance
of, or participation in, a Letter of Credit by such Lender.

 

“Facility”:  each of the ABL Facility (including the Commitments and the
Extensions of Credit made hereunder) and any other committed facility hereunder.

 

“Fair Market Value”:  with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by the Board of
Directors, whose determination will be conclusive.

 

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), and any current or future regulations or official interpretations
thereof.

 

“Federal Funds Effective Rate”:  as defined in the definition of “ABR.”

 

“FCPA”:  the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“FILO Tranche”:  as defined in subsection 2.6(b)(iiiii).

 

“Financing Disposition”:  any sale, transfer, conveyance or other disposition
of, or creation or incurrence of any Lien on, property or assets (i) by the
Parent Borrower or any Subsidiary thereof to or in favor of any Special Purpose
Entity, or by any Special Purpose Subsidiary, in each case in connection with
the Incurrence by a Special Purpose Entity of Indebtedness, or obligations to
make payments to the obligor on Indebtedness, which may be secured by a Lien in
respect of such property or assets or (ii) by the Parent

 

36

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary thereof to or in favor of any Special Purpose Entity
that is not a Special Purpose Subsidiary.

 

“FIRREA”:  the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

 

“Fixed GAAP Date”:  the Closing Date, provided that at any time after the
Closing Date, the Borrower may by written notice to the Administrative Agent
elect to change the Fixed GAAP Date to be the date specified in such notice, and
upon the reasonable consent of the Administrative Agent to such election, the
Fixed GAAP Date shall be such date for all periods beginning on and after the
date specified in such notice.

 

“Fixed GAAP Terms”:  (a) the definitions of the terms “Canadian Borrowing Base,”
“Capitalized Lease Obligation”, “Capital Expenditures,” “Consolidated Coverage
Ratio,” “Consolidated EBITDA,” “Consolidated Fixed Charge Coverage Ratio,”
“Consolidated Indebtedness,” “Consolidated Interest Expense,” “Consolidated Long
Term Debt,” “Consolidated Net Income,” “Consolidated Secured First Lien Leverage
Ratio,” “Consolidated Secured First Lien Indebtedness,” “Consolidated Short Term
Debt,” “Consolidated Tangible Assets,” “Consolidated Total Indebtedness,”
“Consolidated Total Leverage Ratio,” “Excess Cash Flow” and “U.S. Borrowing
Base,” “Inventory” or “Receivables”, (b) all defined terms in this Agreement to
the extent used in or relating to any of the foregoing definitions, and all
ratios and computations based on any of the foregoing definitions, and (c) any
other term or provision of this Agreement or any other Loan Document that, at
the Parent Borrower’s election, as reasonably agreed to by the Administrative
Agent, may be specified by the Parent Borrower by written notice to the
Administrative Agent from time to time.

 

“Flood Certificate”:  shall mean a “Life of Loan Flood Hazard Determination” of
the Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

 

“Flood Program”:  shall mean the National Flood Insurance Program created by the
U.S. Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

 

“Flood Property”:  any real property located in a Flood Zone.

 

“Flood Zone”:  shall meanmeans areas having special flood hazards as described
in the National Flood Insurance Act of 1968, as amended from time to time, and
any successor statute, or in the Biggert-Waters Flood Insurance Reform Act of
2012, as amended from time to time, and any successor statute, or any area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area.

 

“Foreign Pension Plan”:  a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which a Subsidiary
of the Parent Borrower sponsors or maintains, or to which it makes or is
obligated to make contributions.

 

“Foreign Plan”:  each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Parent Borrower

 

37

--------------------------------------------------------------------------------


 

or any of its Subsidiaries, other than any such plan, fund, program, agreement
or arrangement sponsored by a Governmental Authority.

 

“Foreign Subsidiary”:  (i) any Restricted Subsidiary of the Parent Borrower that
is not organized under the laws of the United States of America or any state
thereof or the District of Columbia and any Restricted Subsidiary of such
Foreign Subsidiary and (ii) any Foreign Subsidiary Holdco.

 

“Foreign Subsidiary Holdco”:  any Restricted Subsidiary of the Parent Borrower
that has no material assets other than securities or Indebtedness of one or more
Foreign Subsidiaries (or Subsidiaries thereof), intellectual property relating
to such Foreign Subsidiaries (or Subsidiaries thereof) and other assets relating
to an ownership interest in any such securities, Indebtedness, intellectual
property or Subsidiaries.

 

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement), including those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as approved by
a significant segment of the accounting profession, and subject to the
following:  If at any time the SEC permits or requires U.S. domiciled companies
subject to the reporting requirements of the Exchange Act to use IFRS in lieu of
GAAP for financial reporting purposes, the Borrower may elect by written notice
to the Administrative Agent to so use IFRS in lieu of GAAP and, upon any such
notice, references herein to GAAP shall thereafter be construed to mean (a) for
periods beginning on and after the date specified in such notice, IFRS as in
effect on the date specified in such notice (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement) and (b) for prior periods, GAAP as defined in the first sentence of
this definition.  All ratios and computations based on GAAP contained in this
Agreement shall be computed in conformity with GAAP.

 

“Governmental Authority”:  the government of any nation or government, any
state, province or otherany political subdivision thereof and any, whether at
the national, state, territorial, provincial, county, municipal or any other
level, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of, or pertaining to,
government, (including any supra-national bodies such as the European Union. or
the European Central Bank).

 

“Guarantee”:  any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guarantee and Collateral Agreement”:  the Amended and Restated U.S. Guarantee
and Collateral Agreement delivered to the U.S. ABL Collateral Agent as of the
date hereof, substantially in the form of Exhibit C-2, as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

“Guarantor Subordinated Obligations”:  with respect to a Subsidiary Guarantor,
any Indebtedness of such Subsidiary Guarantor (whether outstanding on the
Closing Date or thereafter Incurred) that is expressly subordinated in right of
payment to the obligations of such Subsidiary Guarantor under its Subsidiary
Guarantee pursuant to a written agreement.

 

38

--------------------------------------------------------------------------------


 

“Guarantors”:  the collective reference to the Canadian Subsidiary Guarantors
(solely with respect to the obligations of the Canadian Borrowers hereunder and
under each other Loan Document) and each U.S. Subsidiary Guarantor, in each case
that is from time to time party to the U.S. Guarantee and Collateral Agreement
or the Canadian Guarantee and Collateral Agreement, as applicable; individually,
a “Guarantor.”

 

“Hedging Obligations”:  with respect to any Person the obligations of such
Person pursuant to any Interest Rate Agreement, Currency Agreement or
Commodities Agreement.

 

“Holding”:  HDS Holding Corporation, a Delaware corporation, and any successor
in interest thereto.

 

“Holding Parent”:  HDS Investment HoldingHD Supply Holdings Inc., a Delaware
corporation, and any successor in interest thereto.

 

“Holding Pledge Agreement”:  the ABL Holding Pledge Agreement delivered to the
U.S. ABL Collateral Agent as of the date hereof, substantially in the form of
Exhibit D as the same may be amended, supplemented, waived or otherwise modified
from time to time.

 

“IFRS”:  International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such Board, or the SEC, as the case may be), as in
effect from time to time.

 

“Immaterial Subsidiary”:  (i) any Subsidiary of the Parent Borrower existing on
the Closing Date with the consent of the Administrative Agent and (ii) any
Subsidiary of the Parent Borrower organized or acquired after the Closing Date,
in the case of each of (i) and (ii) designated by the Parent Borrower to the
Administrative Agent in writing that had (a) total consolidated revenues of less
than 2.5% of the total consolidated revenues of the Parent Borrower and its
Subsidiaries during the most recently completed period of four consecutive
fiscal quarters of the Parent Borrower and (b) total consolidated assets of less
than 2.5% of the total consolidated assets of the Parent Borrower and its
Subsidiaries as of the last day of such period; provided that (x) for purposes
of subsection 7.9, any Special Purpose Subsidiary shall be deemed to be an
“Immaterial Subsidiary,” and (y) Immaterial Subsidiaries (other than any Special
Purpose Subsidiary) shall not, in the aggregate, (1) have had revenues in excess
of 10.0% of the total consolidated revenues of the Parent Borrower and its
Subsidiaries during the most recently completed period of four consecutive
fiscal quarters or (2) have had total assets in excess of 10.0% of the total
consolidated assets of the Parent Borrower and its Subsidiaries as of the last
day of such period.  Any Subsidiary so designated as an Immaterial Subsidiary
that fails to meet the foregoing as of the last day of any such four consecutive
fiscal quarter period shall continue to be deemed an “Immaterial Subsidiary”
hereunder until the date that is 60 days following the delivery of annual or
quarterly financial statements pursuant to subsection 7.1 with respect to the
last quarter of such four consecutive fiscal quarter period.

 

“Incremental ABL Term Loans”:  as defined in subsection 2.6(a).

 

“Incremental Commitment Amendment”:  as defined in subsection 2.6(d)(ii).

 

“Incremental Facility” and “Incremental Facilities”:  as defined in subsection
2.6(a).

 

“Incremental Facility Increase”:  as defined in subsection 2.6(a).

 

39

--------------------------------------------------------------------------------


 

“Incremental Indebtedness”:  Indebtedness incurred by any Borrower pursuant to
and in accordance with subsection 2.6.

 

“Incremental Revolving Commitment Effective Date”:  as defined in subsection
2.6(d)(i).

 

“Incremental Revolving Commitments”:  as defined in subsection 2.6(a).

 

“Incur”:  issue, assume, enter into any Guarantee of, incur or otherwise become
liable for; and the terms “Incurs,” “Incurred” and “Incurrence” shall have
correlative meanings; provided that any Indebtedness or Capital Stock of a
Person existing at the time such Person becomes a Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Subsidiary at the time it becomes a Subsidiary.  Accrual of interest, the
accretion of accreted value, the payment of interest in the form of additional
Indebtedness and the payment of dividends on Capital Stock constituting
Indebtedness in the form of additional shares of the same class of Capital
Stock, will not be deemed to be an Incurrence of Indebtedness.  Any Indebtedness
issued at a discount (including Indebtedness on which interest is payable
through the issuance of additional Indebtedness) shall be deemed Incurred at the
time of original issuance of the Indebtedness at the initial accreted amount
thereof.

 

“Indebtedness”:  with respect to any Person on any date of determination
(without duplication):

 

(i)            the principal of indebtedness of such Person for borrowed money,

 

(ii)           the principal of obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments,

 

(iii)          all reimbursement obligations of such Person in respect of
letters of credit, bankers’ acceptances or other similar instruments (the amount
of such obligations being equal at any time to the aggregate then undrawn and
unexpired amount of such letters of credit, bankers’ acceptances or other
instruments plus the aggregate amount of drawings thereunder that have not then
been reimbursed),

 

(iv)          all obligations of such Person to pay the deferred and unpaid
purchase price of property (except Trade Payables), which purchase price is due
more than one year after the date of placing such property in final service or
taking final delivery and title thereto,

 

(v)           all Capitalized Lease Obligations of such Person,

 

(vi)          the redemption, repayment or other repurchase amount of such
Person with respect to any Disqualified Stock of such Person or (if such Person
is a Subsidiary of the Parent Borrower other than a Subsidiary Borrower or a
Subsidiary Guarantor) any Preferred Stock of such Subsidiary, but excluding, in
each case, any accrued dividends (the amount of such obligation to be equal at
any time to the maximum fixed involuntary redemption, repayment or repurchase
price for such Capital Stock, or if less (or if such Capital Stock has no such
fixed price), to the involuntary redemption, repayment or repurchase price
therefor calculated in accordance with the terms thereof as if then redeemed,
repaid or repurchased, and if such price is based upon or measured by the fair
market value of such Capital Stock, such fair market value shall be the Fair
Market Value or the fair market value as determined in good faith by the board
of directors or other governing body of the issuer of such Capital Stock),

 

(vii)         all Indebtedness of other Persons secured by a Lien on any asset
of such Person, whether or not such Indebtedness is assumed by such Person;
provided that the amount of Indebtedness of such Person shall be the lesser of
(A) the fair market value of such asset at such date of determination (as

 

40

--------------------------------------------------------------------------------


 

determined in good faith by the Parent Borrower) and (B) the amount of such
Indebtedness of such other Persons,

 

(viii)        all Guarantees by such Person of Indebtedness of other Persons, to
the extent so Guaranteed by such Person, and

 

(ix)          to the extent not otherwise included in this definition, net
Hedging Obligations of such Person (the amount of any such obligation to be
equal at any time to the termination value of such agreement or arrangement
giving rise to such Hedging Obligation that would be payable by such Person at
such time);

 

provided that Indebtedness shall not include Contingent Obligations Incurred in
the ordinary course of business.

 

The amount of Indebtedness of any Person at any date shall be determined as set
forth above or otherwise provided in this Agreement, or otherwise shall equal
the amount thereof that would appear as a liability on a balance sheet of such
Person (excluding any notes thereto) prepared in accordance with GAAP.

 

“Indemnified Liabilities”:  as defined in subsection 11.5.

 

“Indemnitee”:  as defined in subsection 11.5.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”:  as defined in subsection 5.9.

 

“Interest Payment Date”:  (a) as to any ABR Loan, the last dayfirst Business Day
of each March, June, September and DecemberJanuary, April, July, and October to
occur while such Loan is outstanding, and the final maturity date of such Loan,
(b) as to any Eurocurrency Loan, Bankers’ Acceptance or BA Equivalent Loan
having an Interest Period of three months or less, the last day of such Interest
Period and (c) as to any Eurocurrency Loan, Bankers’ Acceptance or BA Equivalent
Loan having an Interest Period longer than three months, (i) each day that is
three months, or a whole multiple thereof, after the first day of such Interest
Period and (ii) the last day of such Interest Period.

 

“Interest Period”:  with respect to any Eurocurrency Loan, Bankers’ Acceptance
or BA Equivalent Loan:

 

(a)           initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurocurrency Loan, Bankers’
Acceptance or BA Equivalent Loan and ending one, two, three or six months, or,
if available to all relevant Lenders, a shorter period or 9 or 12 months
thereafter, as selected by the U.S. Borrower Representative or the Canadian
Borrower Representative in their respective notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and

 

(b)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan, Bankers’
Acceptance or BA Equivalent Loan and ending one, two, three or six months, or,
if available to all relevant Lenders, a shorter period or 9 or 12 months
thereafter, as selected by the U.S. Borrower Representative or the Canadian
Borrower Representative, as the case may be, by irrevocable notice to the
Administrative Agent or the Canadian Agent, as applicable,

 

41

--------------------------------------------------------------------------------


 

not less than three Business Days prior to the last day of the then current
Interest Period with respect thereto;

 

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)           any Interest Period that would otherwise extend beyond the
Maturity Date shall end on the Maturity Date;

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)          the U.S. Borrower Representative or the Canadian Borrower
Representative, as the case may be, shall select Interest Periods so as not to
require a scheduled payment of any Eurocurrency Loan, Bankers’ Acceptance or BA
Equivalent Loan during an Interest Period for such Loan.

 

“Interest Rate Agreement”:  with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

 

“Inventory”:  goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit and net of any
applicable unearned vendor rebates, as determined in accordance with GAAP.

 

“Investment”:  with respect to any Person by any other Person, any direct or
indirect advance, loan or other extension of credit (other than to customers,
dealers, licensees, franchisees, suppliers, consultants, directors, officers or
employees of any Person in the ordinary course of business) or capital
contribution (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others) to, or
any purchase or acquisition of Capital Stock, Indebtedness or other similar
instruments issued by, such Person.  For purposes of the definition of
“Unrestricted Subsidiary” and subsection 8.5 only,

 

(i)            “Investment” shall include the portion (proportionate to the
Parent Borrower’s equity interest in such Subsidiary) of the Fair Market Value
of the net assets of any Subsidiary of the Parent Borrower at the time that such
Subsidiary is designated an Unrestricted Subsidiary, provided that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Parent Borrower
shall be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (x) the Parent Borrower’s
“Investment” in such Subsidiary at the time of such redesignation less (y) the
portion (proportionate to the Parent Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation,

 

(ii)           any property transferred to or from an Unrestricted Subsidiary
shall be valued at its fair market value (as determined in good faith by the
Parent Borrower) at the time of such transfer and

 

42

--------------------------------------------------------------------------------


 

(iii)          for purposes of subsection 8.5(a)(3)(C) the amount resulting from
the redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary
shall be the Fair Market Value of the Investment in such Unrestricted Subsidiary
at the time of such redesignation (excluding the amount of such Investment then
outstanding pursuant to clause (xv) or (xviii) of the definition of the term
“Permitted Investment” as defined in the Cash Flow Credit Agreement (or, should
the definitions in the Cash Flow Credit Agreement be changed following an
amendment thereto or a modification or replacement thereof, the corresponding
definition of the Cash Flow Credit Agreement or subsection 7.5(b)(vii) or
(xii) of the Cash Flow Credit Agreement (or, should the subsection numbering or
organization of the Cash Flow Credit Agreement be changed following an amendment
thereto or a modification or replacement thereof, the corresponding subsection
of the Cash Flow Credit Agreement))).

 

Guarantees shall not be deemed to be Investments.  The amount of any Investment
outstanding at any time shall be the original cost of such Investment, reduced
(at the Parent Borrower’s option) by any dividend, distribution, interest
payment, return of capital, repayment or other amount or value received in
respect of such Investment; provided that, to the extent that the amount of
Restricted Payments outstanding at any time pursuant to subsection 8.5(a) is so
reduced by any portion of any such amount or value that would otherwise be
included in the calculation of Consolidated Net Income, such portion of such
amount or value shall not be so included for purposes of calculating the amount
of Restricted Payments that may be made pursuant to subsection 8.5(a).

 

“Investment Company Act”:  the Investment Company Act of 1940, as amended from
time to time.

 

“Investment Grade Rating”:  a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or any equivalent
rating by any other Rating Agency.

 

“Investment Grade Securities”:  (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Parent
Borrower and its Subsidiaries; (iii) investments in any fund that invests
exclusively in investments of the type described in clauses (i) and (ii), which
fund may also hold immaterial amounts of cash pending investment or
distribution; and (iv) corresponding instruments in countries other than the
United States customarily utilized for high quality investments.

 

“Investors”:  (i) the CD&R Investors, the Bain Capital Investors and the Carlyle
Investors and (ii) any of their respective legal successors.

 

“Issuing Lender”:  any Canadian Facility Issuing Lender or any U.S. Facility
Issuing Lender.

 

“Joinder Agreement”:  a joinder in substantially the form of Exhibit B hereto,
to be executed by each Borrower designated as such after the Closing Date.

 

“JPMorgan”:  JPMorgan Chase Bank, N.A.

 

“Judgment Conversion Date”:  as defined in subsection 11.8(a).

 

“Judgment Currency”:  as defined in subsection 11.8(a).

 

43

--------------------------------------------------------------------------------


 

“Junior Capital”:  collectively, any Indebtedness of any Parent or the Parent
Borrower that (a) is not secured by any asset of the Parent Borrower or any
Restricted Subsidiary, (b) is expressly subordinated to the prior payment in
full of the Loans on terms reasonably satisfactory to the Administrative Agent
(it being understood that subordination terms consistent with those contained in
the Senior Subordinated Notes Indenture are so satisfactory), (c) has a final
maturity date that is not earlier than, and provides for no scheduled payments
of principal prior to, the date that is 91 days after the Maturity Date (other
than through conversion or exchange of any such Indebtedness for Capital Stock
(other than Disqualified Stock) of a Borrower, Capital Stock of any Parent or
any other Junior Capital), (d) has no mandatory redemption or prepayment
obligations other than obligations that are subject to the prior payment in full
in cash of the Loans and (e) does not require the payment of cash interest until
the date that is 91 days following the Maturity Date.

 

“L/C Facing Fee”:  as defined in subsection 3.3(a).

 

“L/C Fee”:  as defined in subsection 3.3(a).

 

“L/C Fee Payment Date”:  with respect to any Letter of Credit, the lastfirst
Business Day of each March, June, September and DecemberJanuary, April, July,
and October to occur after the date of issuance thereof to and including the
first such day to occur on or after the date of expiry thereof.

 

“L/C Obligations”:  the U.S. Facility L/C Obligations and the Canadian Facility
L/C Obligations, collectively.

 

“L/C Participants”:  the U.S. Facility L/C Participants and the Canadian
Facility L/C Participants.

 

“Lead Arrangers”:  GE Capital Markets, Inc. and Wells Fargo Bank, N.A.National
Association; Bank of America, N.A.; JPMorgan Chase Bank, N.A.; and Barclays Bank
PLC, as Joint Lead Arrangers and Joint Bookrunning Managers under this
Agreement.

 

“Lender Default”:  (a) the refusal (which may be given verbally or in writing
and has not been retracted) or failure of any Lender (including any Agent in its
capacity as Lender) to make available its portion of any incurrence of Loans or
reimbursement obligations, which refusal or failure is not cured within one
(1) Business Day after the date of such refusal or failure, (b) the failure of
any Lender (including any Agent in its capacity as Lender) to pay over to the
Administrative Agent, any Issuing Lender or any other Lender any other amount
required to be paid by it hereunder within one (1) Business Day of the date when
due, unless the subject of a good faith dispute, (c) a Lender (including any
Agent in its capacity as Lender) has notified the Parent Borrower or the
Administrative Agent, verbally or in writing, that it does not intend to comply
with its funding obligations hereunder, (d) a Lender (including any Agent in its
capacity as Lender) has failed, within ten (10) Business Days after request by
the Administrative Agent, to confirm that it will comply with its funding
obligations hereunder or, (e) an Agent or a Lender has admitted in writing that
it is insolvent or such Agent or Lender becomes subject to a Lender-Related
Distress Event, or (f) an Agent or a Lender has become, or has a direct or
indirect parent company that has become, the subject of a Bail-In Action.

 

“Lender Joinder Agreement”:  as defined in subsection 2.6(c)(i).

 

“Lender-Related Distress Event”:  with respect to any Lender or any Person that
directly or indirectly controls such Lender (each, a “Distressed Person”), a
voluntary or involuntary case with respect to such Distressed Person under any
debt relief law, or a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such

 

44

--------------------------------------------------------------------------------


 

Distressed Person makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Distressed Person to be, insolvent or bankrupt;
provided that a Lender-Related Distress Event shall not be deemed to have
occurred solely by virtue of (i) the ownership or acquisition of any equity
interests in any Lender or any person that directly or indirectly controls such
Lender by a Governmental Authority or an instrumentality thereof, so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow, or
disaffirm any contracts or agreements made with such Lender, or (ii) an
Undisclosed Administration pursuant to the laws of the Netherlands.

 

“Lenders”:  the several banks and other financial institutions from time to time
party to this Agreement acting in their capacity as lenders, together with, in
each case, any affiliate of any such bank or financial institution through which
such bank or financial institution elects, by written notice to the
Administrative Agent or the Canadian Agent, as applicable, and the Borrower
Representative or the Canadian Borrower Representative, as applicable, to make
any Loans or Swing Line Loans available to any Borrower or issue Letters of
Credit; provided that for all purposes of voting or consenting with respect to
(a) any amendment, supplementation or modification of any Loan Document, (b) any
waiver of any of the requirements of any Loan Document or any Default or Event
of Default and its consequences or (c) any other matter as to which a Lender may
vote or consent pursuant to subsection 11.1, the bank or financial institution
making such election shall be deemed the “Lender” rather than such affiliate,
which shall not be entitled to so vote or consent.

 

“Letter of Credit Request”:  a letter of credit request substantially in the
form of Exhibit F or in such form as the Issuing Lender may specify from time to
time, requesting the Issuing Lender to open a Letter of Credit, and accompanied
by an application and agreement for the issuance or amendment of a Letter of
Credit in such form as the Issuing Lender may reasonably specify from time to
time consistent with the terms hereof (it being understood that in the event of
any express conflict, the terms hereof shall control).

 

“Letters of Credit” or “L/Cs”:  the U.S. Facility Letters of Credit and the
Canadian Facility Letters of Credit.

 

“Liabilities”:  collectively, any and all claims, obligations, liabilities,
causes of actions, actions, suits, proceedings, investigations, judgments,
decrees, losses, damages, fees, costs and expenses (including interest,
penalties and fees and disbursements of attorneys, accountants, investment
bankers and other professional advisors), in each case whether incurred, arising
or existing with respect to third parties or otherwise at any time or from time
to time.

 

“Lien”:  any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).

 

“Liquidity Event”:  the determination by the Administrative Agent that Excess
Availability for two consecutive Business Days is less than the greater of
(i) $150.0100.0 million and (ii) 10% of the lesser of (A) the Borrowing Base and
(B) the Total Facility Commitment; provided that the Administrative Agent has
notified the Borrower Representative thereof.  The occurrence of a Liquidity
Event shall be deemed continuing notwithstanding that Excess Availability may
thereafter exceed the amount set forth in the preceding sentence unless and
until the Excess Availability exceeds the greater of (i) $150.0100.0 million and
(ii) 10% of the lesser of (A) the Borrowing Base and (B) the Total Facility
Commitment for 30 consecutive days, in which event a Liquidity Event shall no
longer be deemed to be continuing.

 

45

--------------------------------------------------------------------------------


 

“Loan”:  a Revolving Credit Loan, an Agent Advance or a Swing Line Loan, as the
context shall require; collectively, the “Loans.”

 

“Loan Documents”:  collectively, this Agreement, any Notes, the Base
Intercreditor Agreement, the Guarantee and Collateral Agreement, the Canadian
Guarantee and Collateral Agreement, the Holding Pledge Agreement and any other
Security Documents, each as amended, supplemented, waived or otherwise modified
from time to time.

 

“Loan Parties”:  Holding, the Parent Borrower, any other Borrower hereunder and
each Subsidiary Guarantor that is a party to a Loan Document as a Guarantor or
pledgor under any of the Security Documents; individually, a “Loan Party.”  No
Excluded Subsidiary shall be a Loan Party.

 

“Management Advances”:  (1) loans or advances made to directors, officers,
employees or consultants of any Parent, the Parent Borrower or any Restricted
Subsidiary (x) in respect of travel, entertainment or moving-related expenses
incurred in the ordinary course of business, (y) in respect of moving-related
expenses incurred in connection with any closing or consolidation of any
facility, or (z) in the ordinary course of business and (in the case of this
clause (z)) not exceeding $10.0 million in the aggregate outstanding at any
time, (2) promissory notes of Management Investors acquired in connection with
the issuance of Management Stock to such Management Investors, (3) Management
Guarantees, or (4) other Guarantees of borrowings by Management Investors in
connection with the purchase of Management Stock, which Guarantees are permitted
under subsection 7.1 or any similar section of the Cash Flow Credit Agreement
(or, should the subsection numbering or organization of the Cash Flow Credit
Agreement be changed following an amendment thereto or a modification or
replacement thereof, the corresponding subsection of the Cash Flow Credit
Agreement).

 

“Management Agreements”:  collectively, (i) the Subscription Agreements, each
dated as of August 30, 2007, between Holding Parent and each of the Investors
party thereto, (ii) the Consulting Agreements, each dated as of August 30, 2007,
among Holding Parent, the Parent Borrower and each of CD&R, Bain Capital and
Carlyle, or Affiliates thereof, respectively, (iii) the Indemnification
Agreements, each dated as of August 30, 2007, among the Parent Borrower, Holding
Parent and each of (a) CD&R and each CD&R Investor, (b) Bain Capital and each
Bain Capital Investor, and (c) Carlyle and each Carlyle Investor, or Affiliates
thereof, respectively, (iv) the Registration Rights Agreement, dated as of
August 30, 2007, among Holding Parent and the Investors party thereto and any
other Person party thereto from time to time, (v) the Stockholders Agreement,
dated as of August 30, 2007, by and among Holding Parent and the Investors party
thereto and any other Person party thereto from time to time, and (vi) any other
agreement primarily providing for indemnification and/or contribution for the
benefit of any Permitted Holder in respect of Liabilities resulting from,
arising out of or in connection with, based upon or relating to (a) any
management, consulting, financial advisory, financing, underwriting or placement
services or other investment banking activities, (b) any offering of securities
or other financing activity or arrangement of or by any Parent or any of its
Subsidiaries or (c) any action or failure to act of or by any Parent or any of
its Subsidiaries (or any of their respective predecessors); in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time in accordance with the terms thereof and of this Agreement.

 

“Management Guarantees”:  guarantees (x) of up to an aggregate principal amount
outstanding at any time of $25.0 million of borrowings by Management Investors
in connection with their purchase of Management Stock or (y) made on behalf of,
or in respect of loans or advances made to, directors, officers, employees or
consultants of any Parent, the Parent Borrower or any Restricted Subsidiary
(1) in respect of travel, entertainment and moving-related expenses incurred in
the ordinary course of business, or (2) in the ordinary course of business and
(in the case of this clause (2)) not exceeding $10.0 million in the aggregate
outstanding at any time.

 

46

--------------------------------------------------------------------------------


 

“Management Indebtedness”:  Indebtedness Incurred to any Management Investor to
finance the repurchase or other acquisition of Capital Stock of the Parent
Borrower or any Parent (including any options, warrants or other rights in
respect thereof) from any Management Investor, which repurchase or other
acquisition of Capital Stock is permitted by subsection 8.5.

 

“Management Investors”:  the officers, directors, employees and other members of
the management of any Parent, the Parent Borrower or any of their respective
Subsidiaries, or family members or relatives thereof (provided that, solely for
purposes of the definition of “Permitted Holders,” such family members or
relatives shall include only those Persons who are or become Management
Investors in connection with estate planning for or inheritance from other
Management Investors, as determined in good faith by the Parent Borrower, which
determination shall be conclusive), or trusts, partnerships or limited liability
companies for the benefit of any of the foregoing, or any of their heirs,
executors, successors and legal representatives, who at any date beneficially
own or have the right to acquire, directly or indirectly, Capital Stock of the
Parent Borrower or any Parent.

 

“Management Stock”:  Capital Stock of the Parent Borrower or any Parent
(including any options, warrants or other rights in respect thereof) held by any
of the Management Investors.

 

“Mandatory Revolving Loan Borrowing”:  as defined in subsection 2.4(c).

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Parent
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability as to any Loan Party party thereto of this Agreement or of any of
the other Loan Documents or the rights or remedies of the Administrative Agent,
the U.S. ABL Collateral Agent, the Issuing Lender, the Canadian Agent, the
Canadian Collateral Agent and the Lenders under the Loan Documents, or with
respect to the Collateral comprising the U.S. Borrowing Base and the Canadian
Borrowing Base, in each case taken as a whole.

 

“Material Indebtedness”:  as to Parent Borrower or any of its
Subsidiaries, Indebtedness (or any tranche or series thereof having a common
maturity date) having, as of any date of determination, an outstanding principal
balance equal to or in excess of $250.0 million.

 

“Material Restricted Subsidiary”:  any Restricted Subsidiary other than one or
more Restricted Subsidiaries designated by the Parent Borrower that in the
aggregate do not constitute Material Subsidiaries.

 

“Material Subsidiaries”:  Subsidiaries of the Parent Borrower constituting,
individually or in the aggregate (as if such Subsidiaries constituted a single
Subsidiary), a “significant subsidiary” in accordance with Rule 1-02 under
Regulation S-X.

 

“Materials of Environmental Concern”:  any chemicals, substances, materials,
wastes, pollutants, contaminants or compounds in any form or regulated under, or
which may give rise to liability under, any applicable Environmental Law,
including gasoline, petroleum (including crude oil or any fraction thereof),
petroleum products or by-products, asbestos, toxic mold, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

“Maturity Date”:  the earlier of (i) June 28, 2018 and (ii) if obligations under
the Cash Flow Facility remain outstanding prior to June 28, 2018, the maturity
date (as may be extended and further extended from time to time) of the Cash
Flow Facility under the Cash Flow Credit Agreement.April 5, 2022; provided,
however, that the Maturity Date will occur, automatically and without notice to
any Person, on the date which is 60 days before the maturity date of any
Material

 

47

--------------------------------------------------------------------------------


 

Indebtedness, unless, before such date, such Material Indebtedness shall have
been (a) refinanced with Refinancing Indebtedness (having a stated maturity that
is at least 60 days after the stated Maturity Date of this Agreement);
(b) adequately reserved for by the Administrative Agent; (c) cash collateralized
pursuant to arrangements reasonably acceptable to the Administrative Agent; or
(d) any combination of the actions or items in the foregoing clauses (a), (b),
or (c).  Nothing in this definition shall limit or prohibit any Lender from
entering into any Extension Amendment, in its sole discretion.

 

“Minimum Extension Condition”:  as defined in subsection 2.7.

 

“Moody’s”:  Moody’s Investors Service, Inc. and its successors.

 

“Mortgaged Properties”:  the collective reference to the Real Properties owned
in fee by the Loan Parties described on Schedule 5.8, including all buildings,
improvements, structures and fixtures now or subsequently located thereon and
owned by any such Loan Party and each owned Real Property, if any, which shall
become subject to a mortgage pursuant to subsection 7.9(a).

 

“Mortgages”:  collectively, the mortgages and deeds of trust, if any, for the
Mortgaged Properties, executed and delivered by any Loan Party to the
Administrative Agent and U.S. ABL Collateral Agent or Canadian Collateral Agent,
as applicable, substantially in the form of Exhibit G, as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Available Cash”:  with respect to any Asset Disposition or Recovery Event,
an amount equal to the cash payments received (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or otherwise, but only as and when received, but
excluding any other consideration received in the form of assumption by the
acquiring Person of Indebtedness or other obligations relating to the properties
or assets that are the subject of such Asset Disposition or Recovery Event or
received in any other non-cash form) therefrom, in each case net of

 

(i)            all legal, title and recording tax expenses, commissions and
other fees and expenses incurred, and all Federal, state, provincial, foreign
and local taxes required to be paid or to be accrued as a liability under GAAP,
as a consequence of such Asset Disposition or Recovery Event (including as a
consequence of any transfer of funds in connection with the application thereof
in accordance with subsection 7.4 or any similar section of the Cash Flow Credit
Agreement (or, should the subsection numbering or organization of the Cash Flow
Credit Agreement be changed following an amendment thereto or a modification or
replacement thereof, the corresponding subsection of the Cash Flow Credit
Agreement)),

 

(ii)           all payments made, and all installment payments required to be
made, on any Indebtedness (x) that is secured by any assets subject to such
Asset Disposition or involved in such Recovery Event, in accordance with the
terms of any Lien upon such assets, or (y) that must by its terms, or, in the
case of an Asset Disposition, in order to obtain a necessary consent to such
Asset Disposition, or by applicable law, be repaid out of the proceeds from such
Asset Disposition or Recovery Event, including but not limited to any payments
required to be made to increase borrowing availability under any revolving
credit facility,

 

(iii)          all distributions and other payments required to be made to
minority interest holders in Subsidiaries or joint ventures as a result of such
Asset Disposition or Recovery Event, or to any

 

48

--------------------------------------------------------------------------------


 

other Person (other than the Parent Borrower or a Restricted Subsidiary) owning
a beneficial interest in the assets disposed of in such Asset Disposition or
Recovery Event,

 

(iv)          any liabilities or obligations associated with the assets disposed
of in such Asset Disposition or involved in such Recovery Event and retained,
indemnified or insured by the Parent Borrower or any Restricted Subsidiary after
such Asset Disposition, including pension and other post-employment benefit
liabilities, liabilities related to environmental matters, and liabilities
relating to any indemnification obligations associated with such Asset
Disposition,

 

(v)           in the case of an Asset Disposition the amount of any purchase
price or similar adjustment (x) claimed by any Person to be owed by the Parent
Borrower or any Restricted Subsidiary, until such time as such claim shall have
been settled or otherwise finally resolved, or (y) paid or payable by the Parent
Borrower or any Restricted Subsidiary, in either case in respect of such Asset
Disposition,

 

(vi)          in the case of any Recovery Event, any amount thereof that
constitutes or represents reimbursement or compensation for any amount
previously paid by the Parent Borrower or any of its Subsidiaries and

 

(vii)         in the case of any Asset Disposition by, or Recovery Event
relating to any asset of, the Parent Borrower or any Restricted Subsidiary that
is not a Subsidiary Guarantor, any amount of proceeds from such Asset
Disposition or Recovery Event to the extent (x) subject to any restriction on
the transfer thereof directly or indirectly to the Parent Borrower, including by
reason of applicable law or agreement (other than any agreement entered into
primarily for the purpose of imposing such a restriction) or (y) in the good
faith determination of the Parent Borrower (which determination shall be
conclusive), the transfer thereof directly or indirectly to the Parent Borrower
could reasonably be expected to give rise to or result in (A) any violation of
applicable law, (B) any liability (criminal, civil, administrative or other) for
any of the officers, directors or shareholders of the Parent Borrower, any
Restricted Subsidiary or any Parent, (C) any violation of the provisions of any
joint venture or other material agreement governing or binding upon the Parent
Borrower or any Restricted Subsidiary, (D) any material risk of any such
violation or liability referred to in any of the preceding clauses (A), (B) and
(C), (E) any adverse tax consequence for the Parent Borrower, any Restricted
Subsidiary or any Parent, or (F) any cost, expense, liability or obligation
(including any Tax) other than routine and immaterial out-of-pocket expenses.

 

“Net Cash Proceeds”:  with respect to any issuance or sale of any securities or
Indebtedness of the Parent Borrower or any Subsidiary by the Parent Borrower or
any Subsidiary, or any capital contribution, the cash proceeds of such issuance,
sale or contribution net of attorneys’ fees, accountants’ fees, underwriters’ or
placement agents’ fees, discounts or commissions and brokerage, consultant and
other fees actually incurred in connection with such issuance, sale or
contribution and net of taxes paid or payable as a result thereof.

 

“Net Orderly Liquidation Value”:  the orderly liquidation value (net of costs
and expenses estimated to be incurred in connection with such liquidation) of
the Loan Parties’ Inventory that is estimated to be recoverable in an orderly
liquidation of such Inventory expressed as a percentage of the net book value
thereof, such percentage to be as determined from time to time by reference to
the most recent Inventory appraisal completed by a qualified third-party
appraisal company (approved by the Administrative Agent in its Permitted
Discretion) delivered to the Administrative Agent.

 

“New York Process Agent”:  as defined in subsection 11.13.

 

“Non-BA Lender”:  a Canadian Facility Lender that cannot or does not as a matter
of policy issue Bankers’ Acceptances.

 

49

--------------------------------------------------------------------------------


 

“Non-Consenting Lender”:  as defined in subsection 11.1(f).

 

“Non-Defaulting Lender”:  any Lender other than a Defaulting Lender.

 

“Non-Extending Lender”:  as defined in subsection 2.7(e).

 

“Non-Excluded Taxes”:  all Taxes other than Excluded Taxes.

 

“Notes”:  the collective reference to the Revolving Notes and the Swing Line
Note.

 

“Obligation Currency”:  as defined in subsection 11.8(a).

 

“Obligations”:  with respect to any Indebtedness, any principal, premium (if
any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Parent Borrower or
any Restricted Subsidiary whether or not a claim for post-filing interest is
allowed in such proceedings), fees, charges, expenses, reimbursement
obligations, Guarantees of such Indebtedness (or of Obligations in respect
thereof), other monetary obligations of any nature and all other amounts payable
thereunder or in respect thereof.

 

“Obligor”:  any purchaser of goods or services or other Person obligated to make
payment to the Parent Borrower or any of its Subsidiaries (other than to any
Special Purpose Subsidiaries and the Foreign Subsidiaries) in respect of a
purchase of such goods or services.

 

“OFAC”:  The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Representatives”:  each of GE Capital Markets, Inc. and Wells Fargo Bank,
N.A. in their collective capacity as Joint Lead Arrangers and Joint Bookrunning
Managers of the Loans and Commitments hereunder and each other institution set
forth on the cover page hereto as a Joint Bookrunning Manager in its capacity as
such hereunderWells Fargo Bank, National Association; Bank of America, N.A.;
Barclays Bank PLC; and JPMorgan Chase Bank, N.A.

 

“Parent”:  any of Holding Parent, Holding, any Other Parent and any other Person
that is a Subsidiary of Holding Parent, Holding or any Other Parent and of which
the Parent Borrower is a Subsidiary.  As used herein, “Other Parent” means a
Person of which the Parent Borrower becomes a Subsidiary after the Closing Date,
provided, that either (x) immediately after the Parent Borrower first becomes a
Subsidiary of such Person, more than 50.0% of the Voting Stock of such Person
shall be held by one or more Persons that held more than 50.0% of the Voting
Stock of a Parent of the Parent Borrower immediately prior to the Parent
Borrower first becoming such Subsidiary or (y) such Person shall be deemed not
to be an Other Parent for the purpose of determining whether a Change of Control
shall have occurred by reason of the Parent Borrower first becoming a Subsidiary
of such Person.

 

“Parent Borrower”:  HD Supply, Inc., a Delaware corporation and any of its
successors pursuant to subsection 8.3 or 11.6(a).

 

“Parent Expenses”:  (i) costs (including all professional fees and expenses)
incurred by any Parent in connection with maintaining its existence or in
connection with its reporting obligations under, or in connection with
compliance with, applicable laws or applicable rules of any governmental,
regulatory or self-regulatory body or stock exchange, this Agreement, the Cash
Flow Facility, any Senior Notes Indenture or the Senior Subordinated Notes
Indenture or any other agreement or instrument relating to Indebtedness of the
Parent Borrower or any Restricted Subsidiary, including in respect of any
reports filed

 

50

--------------------------------------------------------------------------------


 

with respect to the Securities Act, the Exchange Act or the respective rules and
regulations promulgated thereunder, (ii) expenses incurred by any Parent in
connection with the acquisition, development, maintenance, ownership,
prosecution, protection and defense of its intellectual property and associated
rights (including but not limited to trademarks, service marks, trade names,
trade dress, patents, copyrights and similar rights, including registrations and
registration or renewal applications in respect thereof; inventions, processes,
designs, formulae, trade secrets, know-how, confidential information, computer
software, data and documentation, and any other intellectual property rights;
and licenses of any of the foregoing) to the extent such intellectual property
and associated rights relate to the business or businesses of the Parent
Borrower or any Subsidiary thereof, (iii) indemnification obligations of any
Parent owing to directors, officers, employees or other Persons under its
charter or by-laws or pursuant to written agreements with or for the benefit of
any such Person (including the Management Agreements), or obligations in respect
of director and officer insurance (including premiums therefor), (iv) other
administrative and operational expenses of any Parent incurred in the ordinary
course of business, and (v) fees and expenses incurred by any Parent in
connection with any offering of Capital Stock or Indebtedness, (w) which
offering is not completed, or (x) where the net proceeds of such offering are
intended to be received by or contributed or loaned to the Parent Borrower or a
Restricted Subsidiary, or (y) in a prorated amount of such expenses in
proportion to the amount of such net proceeds intended to be so received,
contributed or loaned, or (z) otherwise on an interim basis prior to completion
of such offering so long as any Parent shall cause the amount of such expenses
to be repaid to the Parent Borrower or the relevant Restricted Subsidiary out of
the proceeds of such offering promptly if completed.

 

“Participant”:  as defined in subsection 11.6(c).

 

“Patriot Act”:  as defined in subsection 11.18.

 

“Payment Condition”:  at any time of determination with respect to a Specified
Payment, no Liquidity Event has occurred and is continuing or would exist
immediately after giving effect to the making of such Specified Payment.

 

“Payment Office”:  initially, the office of the Administrative Agent as set
forth in subsection 11.2, or any other office as the Administrative Agent shall
designate from time to time.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

“Permitted Cure Securities”:  (a) common Capital Stock of any Parent or the
Parent Borrower, (b) Junior Capital and (c) other Capital Stock on terms and
conditions reasonably satisfactory to the Administrative Agent.

 

“Permitted Discretion”:  the commercially reasonable judgment of the
Administrative Agent or the Canadian Agent, as applicable, exercised in good
faith in accordance with customary business practices for comparable asset-based
lending transactions, as to any factor which such Agent reasonably determines: 
(a) will or reasonably could be expected to adversely affect in any material
respect the value of any Eligible Inventory or Eligible Accounts, the
enforceability or priority of the applicable Agent’s Liens thereon or the amount
which any Agent, the Lenders or any Issuing Lender would be likely to receive
(after giving consideration to delays in payment and costs of enforcement) in
the liquidation of such Eligible Inventory or Eligible Accounts or (b) is
evidence that any collateral report or financial information delivered to such
Agent by any Person on behalf of the applicable Borrower is incomplete,
inaccurate or misleading in any material respect.  In exercising such judgment,
such Agent may consider, without duplication, such factors already included in
or tested by the definition of Eligible Inventory or Eligible Accounts as well
as any of the following:  (i) changes after the Closing Date in any material
respect in

 

51

--------------------------------------------------------------------------------


 

demand for, pricing of, or product mix of Inventory; (ii) changes after the
Closing Date in any material respect in any concentration of risk with respect
to Accounts; and (iii) any other factors arising after the Closing Date that
change in any material respect the credit risk of lending to the Borrowers on
the security of the Eligible Inventory or Eligible Accounts.

 

“Permitted Holder”:  any of the following:

 

(i)            any of the Investors or Management Investors, and any of their
respective Affiliates;

 

(ii)           any investment fund or vehicle managed or sponsored by CD&R, Bain
Capital, Carlyle or any Affiliate thereof, and any Affiliate of or successor to
any such investment fund or vehicle;

 

(iii)          any limited or general partners of, or other investors in, any
CD&R Investor, Bain Capital Investor or Carlyle Investor or any Affiliate
thereof, or any such investment fund or vehicle (as to any such limited partner
or other investor, solely to the extent of any Capital Stock of the Parent
Borrower or any Parent actually received by way of dividend or distribution from
any such Investor, Affiliate, or investment fund or vehicle); and

 

(iv)          any Person acting in the capacity of an underwriter in connection
with a public or private offering of Capital Stock of any Parent or the Parent
Borrower.

 

“Permitted Liens”:

 

(a)           Permitted Prior Liens;

 

(b)           Liens created pursuant to the Security Documents;

 

(c)           Liens securing Indebtedness incurred under the Cash Flow Credit
Agreement;

 

(d)           Liens existing on, or provided for under written arrangements
existing on, the Closing Date, which Liens or arrangements are set forth on
Schedule 1.2, or (in the case of any such Liens securing Indebtedness of the
Parent Borrower or any of its Subsidiaries existing or arising under written
arrangements existing on the Closing Date) securing any Refinancing Indebtedness
in respect of such Indebtedness so long as the Lien securing such Refinancing
Indebtedness is limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or under such written arrangements could secure) the
original Indebtedness;

 

(e)           Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Hedging Obligations, Bank Products
Obligations, Purchase Money Obligations or Capitalized Lease Obligations
Incurred in compliance with subsection 7.1 or any similar section of the Cash
Flow Credit Agreement (or, should the subsection numbering or organization of
the Cash Flow Credit Agreement be changed following an amendment thereto or a
modification or replacement thereof, the corresponding subsection of the Cash
Flow Credit Agreement);

 

(f)            leases, subleases, licenses or sublicenses to or from third
parties;

 

(g)           Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of (i) Indebtedness Incurred in
compliance with subsections 7.1(b)(i), (iii) (other than the Senior Unsecured
Notes, the Senior Subordinated Notes or Refinancing Indebtedness Incurred in
respect of Indebtedness under the Senior Unsecured Notes, Senior Subordinated
Notes, or described in

 

52

--------------------------------------------------------------------------------


 

subsection 7.1(a)), (iv), (v), (vii), (viii) (other than Junior Capital),
(ix) or (xiv) of the Cash Flow Credit Agreement or any similar section of the
Cash Flow Credit Agreement (or, should the subsection numbering or organization
of the Cash Flow Credit Agreement be changed following an amendment thereto or a
modification or replacement thereof, the corresponding subsection of the Cash
Flow Credit Agreement), (ii)(A) Acquisition Indebtedness (as such term is
defined in the Cash Flow Credit Agreement or any similar term in the Cash Flow
Credit Agreement) Incurred in compliance with subsection 7.1(b)(x) or (xi) of
the Cash Flow Credit Agreement or any similar section of the Cash Flow Credit
Agreement (or, should the subsection numbering or organization of the Cash Flow
Credit Agreement be changed following an amendment thereto or a modification or
replacement thereof, the corresponding subsection of the Cash Flow Credit
Agreement) (provided that (1) such Liens are limited to all or part of the same
property or assets, including Capital Stock (plus improvements, accessions,
proceeds or dividends or distributions in respect thereof, or replacements of
any thereof) acquired, or of any Person acquired or merged or consolidated with
or into the Parent Borrower or any Restricted Subsidiary, in any transaction to
which such Acquisition Indebtedness relates or (2) on the date of the Incurrence
of such Indebtedness after giving effect to such Incurrence, the Consolidated
Secured First Lien Leverage Ratio would equal or be less than the Consolidated
Secured First Lien Leverage Ratio immediately prior to giving effect thereto or
(B) Refinancing Indebtedness Incurred in respect thereof, (iii) Indebtedness of
any Restricted Subsidiary that is not a Subsidiary Guarantor (limited in the
case of this clause (iii), to Liens on any of the property and assets of any
Restricted Subsidiary that is not a Subsidiary Guarantor), (iv) Indebtedness or
other obligations of any Special Purpose Entity, or (v) obligations in respect
of Management Advances or Management Guarantees, in each case including Liens
securing any Guarantee of any thereof;

 

(h)           Liens on Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary that secure Indebtedness or other obligations of such
Unrestricted Subsidiary;

 

(i)            any encumbrance or restriction (including, but not limited to,
put and call agreements or buy/sell arrangements) with respect to Capital Stock
of any joint venture or similar arrangement pursuant to any joint venture or
similar agreement;

 

(j)            Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Refinancing Indebtedness Incurred
in respect of any Indebtedness secured by, or securing any refinancing,
refunding, extension, renewal or replacement (in whole or in part) of any other
obligation secured by, any Permitted Liens (other than under clauses (g) or
(o) hereof), provided that any such new Lien is limited to all or part of the
same property or assets (plus improvements, accessions, proceeds or dividends or
distributions in respect thereof) that secured (or, under the written
arrangements under which the original Lien arose, could secure) the obligations
to which such Liens relate;

 

(k)           other Liens securing obligations incurred in the ordinary course
of business, which obligations do not exceed $75.0 million at any time
outstanding;

 

(l)            Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Indebtedness Incurred in
compliance with subsection 7.1 or any similar section of the Cash Flow Credit
Agreement (or, should the subsection numbering or organization of the Cash Flow
Credit Agreement be changed following an amendment thereto or a modification or
replacement thereof, the corresponding subsection of the Cash Flow Credit
Agreement), provided that on the date of the Incurrence of such Indebtedness
after giving effect to such Incurrence (or on the date of the initial borrowing
of such Indebtedness after giving pro forma effect to the Incurrence of the
entire committed amount of such Indebtedness), the Consolidated Secured First
Lien Leverage Ratio shall not exceed 3.25:1.00;

 

53

--------------------------------------------------------------------------------


 

(m)          Liens on inventory or other goods and proceeds securing obligations
in respect of bankers’ acceptances issued or created to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

(n)           Liens in favor of any Special Purpose Entity in connection with
any Financing Disposition; and

 

(o)           Liens existing on property or assets of a Person at the time such
Person becomes a Subsidiary of the Parent Borrower (or at the time the Parent
Borrower or a Restricted Subsidiary acquires such property or assets, including
any acquisition by means of a merger or consolidation with or into the Parent
Borrower or any Restricted Subsidiary); provided, however, that such Liens are
not created in connection with, or in contemplation of, such other Person
becoming such a Subsidiary (or such acquisition of such property or assets), and
that such Liens are limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which such Liens
arose, could secure) the obligations to which such Liens relate.

 

“Permitted Payment”:  as defined in subsection 8.5(b).

 

“Permitted Prior Liens”:

 

(a)           Liens for taxes, assessments or other governmental charges not yet
delinquent or the nonpayment of which in the aggregate would not reasonably be
expected to have a material adverse effect on the Parent Borrower and its
Restricted Subsidiaries or that are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the Parent Borrower or a Subsidiary thereof, as the case may be,
in accordance with GAAP;

 

(b)           carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business in
respect of obligations that are not overdue for a period of more than 60 days or
that are bonded or that are being contested in good faith and by appropriate
proceedings;

 

(c)           pledges, deposits or Liens in connection with workers’
compensation, unemployment insurance and other social security and other similar
legislation or other insurance-related obligations (including pledges or
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements);

 

(d)           pledges, deposits or Liens to secure the performance of bids,
tenders, trade, government or other contracts (other than for borrowed money),
obligations for utilities, leases, licenses, statutory obligations, completion
guarantees, surety, judgment, appeal or performance bonds, other similar bonds,
instruments or obligations, and other obligations of a like nature incurred in
the ordinary course of business;

 

(e)           easements (including reciprocal easement agreements),
rights-of-way, building, zoning and similar restrictions, utility agreements,
covenants, reservations, restrictions, encroachments, charges, and other similar
encumbrances or title defects incurred, or leases or subleases granted to
others, which do not in the aggregate materially interfere with the ordinary
conduct of the business of the Parent Borrower and its Restricted Subsidiaries,
taken as a whole;

 

(f)            (i) mortgages, liens, security interests, restrictions,
encumbrances or any other matters of record that have been placed by any
developer, landlord or other third party on real property over

 

54

--------------------------------------------------------------------------------


 

which the Parent Borrower or any Restricted Subsidiary has easement rights or on
any leased property and subordination or similar agreements relating thereto and
(ii) any condemnation or eminent domain proceedings affecting any real property;

 

(g)           Liens arising out of judgments, decrees, orders or awards in
respect of which the Parent Borrower or any Restricted Subsidiary shall in good
faith be prosecuting an appeal or proceedings for review, which appeal or
proceedings shall not have been finally terminated or if the period within which
such appeal or proceedings may be initiated shall not have expired; and

 

(h)           Liens (i) arising by operation of law (or by agreement to the same
effect) in the ordinary course of business, (ii) on property or assets under
construction (and related rights) in favor of a contractor or developer or
arising from progress or partial payments by a third party relating to such
property or assets, (iii) on cash set aside at the time of the Incurrence of any
Indebtedness or government securities purchased with such cash, in either case
to the extent that such cash or government securities pre-fund the payment of
interest on such Indebtedness and are held in an escrow account or similar
arrangement to be applied for such purpose, (iv) securing or arising by reason
of any netting or set-off arrangement entered into in the ordinary course of
banking or other trading activities (including in connection with purchase
orders and other agreements with customers), (v) Liens in favor of any Borrower
or any Subsidiary Guarantor, (vi) arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into in the ordinary course of business, (vii) relating to pooled deposit or
sweep accounts to permit satisfaction of overdraft, cash pooling or similar
obligations incurred in the ordinary course of business, (viii) attaching to
commodity trading or other brokerage accounts incurred in the ordinary course of
business or (ix) arising in connection with repurchase agreements permitted
under subsection 7.1 or any similar section of the Cash Flow Credit Agreement
(or, should the subsection numbering or organization of the Cash Flow Credit
Agreement be changed following an amendment thereto or a modification or
replacement thereof, the corresponding subsection of the Cash Flow Credit
Agreement).

 

“Person”:  any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

 

“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Parent Borrower or a Commonly Controlled
Entity is an “employer” as defined in Section 3(5) of ERISA.

 

“PPSA”:  the Personal Property Security Act (Ontario) (or any successor statute)
or similar legislation of any other Canadian jurisdiction, including the Civil
Code of Québec, the laws of which are required by such legislation to be applied
in connection with the issue, perfection, enforcement, opposability, validity or
effect of security interests.

 

“Predecessor ABL Credit Agreement”:  that certain Credit Agreement, dated as of
August 30, 2007, among the Parent Borrower, the Canadian borrower party thereto,
the lenders party thereto, GE Business Financial Services, as administrative
agent and U.S. collateral agent, and the other parties thereto, as amended,
supplemented, waived and otherwise modified prior to the Closing Date and as
terminated on the Closing Date.

 

“Predecessor Cash Flow Credit Agreement”:  that certain Credit Agreement, dated
as of August 30, 2007, among the Parent Borrower, the lenders party thereto,
Merrill Lynch Capital Corporation, as administrative agent and collateral agent,
and the other parties thereto, as amended, supplemented, waived and otherwise
modified prior to the Closing Date and as terminated on the Closing Date.

 

55

--------------------------------------------------------------------------------


 

“Preferred Stock”:  as applied to the Capital Stock of any corporation, Capital
Stock of any class or classes (however designated) that by its terms is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.

 

“Prime Rate”:  as defined in the definition of “ABR.”

 

“Purchase”:  as defined in the definition of “Consolidated Coverage Ratio.”

 

“Purchase Money Obligations”:  any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

 

“Qualified ECP Grantor”:  in respect of any Swap Obligation, each U.S. Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
keepwell or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quebec Security Documents”:  collectively, the movable hypothec, bond, bond
pledge and delivery order delivered to the Canadian Collateral Agent as fondé de
pouvoir as of the date hereof, substantially in the form of Exhibit C-3, as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

 

“Rating Agency”:  Moody’s or S&P, or, if Moody’s or S&P or both shall not make a
rating of the Senior Credit Facilities publicly available, a nationally
recognized statistical rating agency or agencies, as the case may be, selected
by the Parent Borrower which shall be substituted for Moody’s or S&P or both, as
the case may be.

 

“Real Property”:  land, buildings, structures and other improvements located
thereon, fixtures attached thereto, and rights, privileges, easements and
appurtenances related thereto, and related property interests.

 

“Receivable”:  a right to receive payment pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay, as
determined in accordance with GAAP.

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower and its Restricted Subsidiaries constituting Collateral giving rise
to Net Available Cash to such Loan Party in excess of (x) $4.0 million in any
one case and (y) $50.0 million in the aggregate in any fiscal year minus the Net
Available Cash in such fiscal year from dispositions classified by the Borrower
pursuant to clause (xviii) of the definition of “Asset Disposition.”

 

“Refinance”:  refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances,” “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have correlative
meanings.

 

56

--------------------------------------------------------------------------------


 

“Refinancing Indebtedness”:  Indebtedness that is Incurred to refinance any
Indebtedness existing on the Closing Date or Incurred in compliance with this
Agreement (including Indebtedness of the Parent Borrower that refinances
Indebtedness of any Restricted Subsidiary and Indebtedness of any Restricted
Subsidiary that refinances Indebtedness of another Restricted Subsidiary)
including Indebtedness that refinances Refinancing Indebtedness; provided that

 

(1)           (x) if the Indebtedness being refinanced is Subordinated
Obligations or Guarantor Subordinated Obligations, the Refinancing Indebtedness
shall have a final Stated Maturity at the time such Refinancing Indebtedness is
Incurred that is equal to or greater than the final Stated Maturity of the
Indebtedness being refinanced (or if shorter, the Loans) and (y) if the
Indebtedness being refinanced was incurred pursuant to subsection
7.1(b)(viii)(H) or any similar section of the Cash Flow Credit Agreement (or,
should the subsection numbering or organization of the Cash Flow Credit
Agreement be changed following an amendment thereto or a modification or
replacement thereof, the corresponding subsection of the Cash Flow Credit
Agreement), the Refinancing Indebtedness shall be Subordinated Obligations or
Guarantor Subordinated Obligations, as applicable,

 

(2)           such Refinancing Indebtedness is Incurred in an aggregate
principal amount (or if issued with original issue discount, an aggregate issue
price) that is equal to or less than the sum of (x) the aggregate principal
amount (or if issued with original issue discount, the aggregate accreted value)
then outstanding of the Indebtedness being refinanced, plus (y) fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such Refinancing Indebtedness and

 

(3)           Refinancing Indebtedness shall not include (x) Indebtedness of a
Restricted Subsidiary that is not a Subsidiary Borrower or Subsidiary Guarantor
that refinances Indebtedness of a Borrower or a Subsidiary Guarantor that could
not have been initially Incurred by such Restricted Subsidiary pursuant to
subsection 7.1 or any similar section of the Cash Flow Credit Agreement (or,
should the subsection numbering or organization of the Cash Flow Credit
Agreement be changed following an amendment thereto or a modification or
replacement thereof, the corresponding subsection of the Cash Flow Credit
Agreement) or (y) Indebtedness of the Parent Borrower or a Restricted Subsidiary
that refinances Indebtedness of an Unrestricted Subsidiary.

 

“Refunded Swing Line Loans”:  as defined in subsection 2.4(c).

 

“Refunding Capital Stock”:  as defined in subsection 8.5(b)(i).

 

“Register”:  as defined in subsection 11.6(b)(iv).

 

“Regulation S-X”:  Regulation S-X promulgated by the SEC, as in effect on the
Closing Date.

 

“Regulation T”:  Regulation T of the Board as in effect from time to time.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Regulation X”:  Regulation X of the Board as in effect from time to time.

 

“Reimbursement Obligations”:  the obligation of the applicable Borrower to
reimburse the applicable Issuing Lender pursuant to subsection 3.5(a) for
amounts drawn under the applicable Letters of Credit.

 

57

--------------------------------------------------------------------------------


 

“Related Business”:  those businesses in which the Parent Borrower or any of its
Subsidiaries is engaged on the date of this Agreement, or that are similar,
related, complementary, incidental or ancillary thereto or extensions,
developments or expansions thereof.

 

“Related Taxes”:  (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state, foreign, provincial or local taxes measured by income, and
federal, state, foreign, provincial or local withholding taxes imposed by any
government or other taxing authority on payments made by any Parent other than
to another Parent), required to be paid by any Parent by virtue of its being
incorporated or having Capital Stock outstanding (but not by virtue of owning
stock or other equity interests of any corporation or other entity other than
the Parent Borrower, any of its Subsidiaries or any Parent), or being a holding
company of the Parent Borrower, any of its Subsidiaries or any Parent or
receiving dividends from or other distributions in respect of the Capital Stock
of the Parent Borrower, any of its Subsidiaries or any Parent, or having
guaranteed any obligations of the Parent Borrower or any Subsidiary thereof, or
having made any payment in respect of any of the items for which the Parent
Borrower or any of its Subsidiaries is permitted to make payments to any Parent
pursuant to the covenant described under subsection 8.5, or acquiring,
developing, maintaining, owning, prosecuting, protecting or defending its
intellectual property and associated rights (including but not limited to
receiving or paying royalties for the use thereof) relating to the business or
businesses of the Parent Borrower or any Subsidiary thereof, (y) any taxes of a
Parent attributable to any taxable period (or portion thereof) ending on or
prior to the Closing Date, or incurred in connection with the Transactions or
the 2007 Transactions or attributable to any Parent’s receipt of (or entitlement
to) any payment in connection with the Transactions or the 2007 Transactions,
including any payment received after the Closing Date pursuant to any agreement
related to the Transactions or the 2007 Transactions or (z) any other federal,
state, foreign, provincial or local taxes measured by income for which any
Parent is liable up to an amount not to exceed, with respect to federal taxes,
the amount of any such taxes that the Parent Borrower and its Subsidiaries would
have been required to pay on a separate company basis, or on a consolidated
basis as if the Parent Borrower had filed a consolidated return on behalf of an
affiliated group (as defined in Section 1504 of the Code or an analogous
provision of state, foreign, provincial or local law) of which it were the
common parent, or with respect to state, foreign, provincial or local taxes, the
amount of any such taxes that the Parent Borrower and its Subsidiaries would
have been required to pay on a separate company basis, or on a combined basis as
if the Parent Borrower had filed a combined return on behalf of an affiliated
group consisting only of the Parent Borrower and its Subsidiaries (in each case,
reduced by any such taxes paid directly by the Parent Borrower or its
Subsidiaries).

 

“Release”:  any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Material of Environmental
Concern in, into, onto or through the environment.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Replacement Intercreditor Agreement”:  as defined in subsection 8.8(c).

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg.  § 4043 or any successor regulation thereto.

 

“Reports”:  as defined in subsection 10.16.

 

58

--------------------------------------------------------------------------------


 

“Required Lenders”:  Non-Defaulting Lenders the Total Credit Percentages of
which aggregate greater than 50.0%.

 

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, statute, ordinance, code, decree, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its material
property or to which such Person or any of its material property is subject,
including laws, ordinances and regulations pertaining to zoning, occupancy and
subdivision of real properties; provided that the foregoing shall not apply to
any non-binding recommendation of any Governmental Authority.

 

“Resignation and Agency Substitution Agreement”:  that certain Resignation and
Agency Substitution Agreement dated as of March 1, 2016, by and between General
Electric Company, successor-by-merger to General Electric Capital Corporation,
Wells Fargo, and Wells Fargo Canada, in each case, in their respective
capacities set forth in the preamble thereto.

 

“Responsible Officer”:  as to any Person, any of the following officers of such
Person:  (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, who has been designated in writing to the Administrative Agent as a
Responsible Officer by such chief executive officer or president of such Person
or, with respect to financial matters, such chief financial officer of such
Person, (c) with respect to subsection 7.7 and without limiting the foregoing,
the general counsel of such Person, (d) with respect to ERISA matters, the
senior vice president - human resources (or substantial equivalent) of such
Person and (e) any other individual designated as a “Responsible Officer” for
the purposes of this Agreement by the Board of Directors or equivalent body of
such Person.

 

“Restricted Acquisition”:  an acquisition (by purchase or otherwise) by the
Parent Borrower or any Restricted Subsidiary of all the business, or assets
constituting a business unit, of any Person, or any Investment by the Parent
Borrower or any Restricted Subsidiary in the Capital Stock of any Person that
prior thereto was not an Affiliate of the Parent Borrower and that thereby
becomes a Restricted Subsidiary (any such Person, an “Acquired Person”), other
than any such acquisition or Investment so long as:

 

(a)           no Default or Event of Default exists at the time of such
acquisition or Investment or would result there from,

 

(b)           on the date of such acquisition or Investment after giving effect
thereto, either (A) the Consolidated Total Leverage Ratio of the Parent Borrower
shall not exceed 7.256.00:1.00 or (B) the Consolidated Total Leverage Ratio of
the Parent Borrower would equal or be less than the Consolidated Total Leverage
Ratio of the Parent Borrower immediately prior to giving effect thereto, and

 

(c)           the aggregate amount of such Investments in any Acquired Person
that so becomes a Restricted Subsidiary other than a Borrower or a Subsidiary
Guarantor and outstanding at any time shall not exceed the greater of $300.0
million and 6.0% of Consolidated Tangible Assets at such time.

 

Any Investment held by any Acquired Person that was not acquired by such Person
in contemplation of becoming a Restricted Subsidiary shall not be deemed
restricted by subsection 8.5(a).  Any Investment in any Person that thereby
becomes an Affiliate of the Parent Borrower (other than a Restricted Subsidiary)
shall not be deemed to be or give rise to a Restricted Acquisition, other than
any Investment made as part of a plan to cause such Person to become a
Restricted Subsidiary in a transaction

 

59

--------------------------------------------------------------------------------


 

that would otherwise constitute a Restricted Acquisition, upon such Person so
becoming such a Restricted Subsidiary.

 

“Restricted Payment”:  as defined in subsection 8.5(a).

 

“Restricted Payment Transaction”:  any Restricted Payment permitted pursuant to
subsection 8.5, any Permitted Payment, any Permitted Investment as defined in
the Cash Flow Credit Agreement (or, should the definitions in the Cash Flow
Credit Agreement be changed following an amendment thereto or a modification or
replacement thereof, the corresponding definition of the Cash Flow Credit
Agreement), or any transaction specifically excluded from the definition of the
term “Restricted Payment” (including pursuant to the exception contained in
clause (i) and the parenthetical exclusions contained in clauses (ii) and
(iii) of such definition).

 

“Restricted Subsidiary”:  any Subsidiary of the Parent Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Credit Loan”:  each U.S. Facility Revolving Credit Loan and each
Canadian Facility Revolving Credit Loan.

 

“Revolving Lender”:  any Lender having a Commitment hereunder and/or a Revolving
Credit Loan outstanding hereunder.

 

“Revolving Note”:  as defined in subsection 2.1(g).

 

“RPMRR”:  the Register of Personal and Movable Real Rights (Quebec).

 

“S&P”:  Standard & Poor’sS&P Global Ratings Group, a division of The McGraw-Hill
Companies,S&P Global Inc., and its successors.

 

“Sale”:  as defined in the definition of “Consolidated Coverage Ratio.”

 

“Sale and Leaseback Transaction”:  any arrangement with any Person providing for
the leasing by the Parent Borrower or any of its Subsidiaries of real or
personal property that has been or is to be sold or transferred by the Parent
Borrower or any such Subsidiary to such Person or to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of the Parent Borrower or such Subsidiary.

 

“Sanctioned Entity”:  (a) a country, region, or territory or a government of a
country, region, or territory, (b) an agency of the government of a country,
region, or territory, (c) an organization directly or indirectly controlled by a
country, region, or territory or its government, or (d) a Person resident in or
determined to be resident in a country, region, or territory, in each case of
clauses (a) through (d) that is a target of Sanctions, including a target of any
country, region, or territory sanctions program administered and enforced by
OFAC.

 

“Sanctioned Person”:  at any time (a) any Person named on the list of Specially
Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s consolidated
Non-SDN list or any other Sanctions-related list maintained by any Governmental
Authority, (b) a Person or legal entity that is a target of Sanctions, (c) any
Person operating, organized or resident in a Sanctioned Entity, or (d) any
Person directly or indirectly owned or controlled (individually or in the
aggregate) by or acting on behalf of any such Person or Persons described in
clauses (a) through (c) above.

 

60

--------------------------------------------------------------------------------


 

“Sanctions”:  individually and collectively, respectively, any and all economic
sanctions, trade sanctions, financial sanctions, sectoral sanctions, secondary
sanctions, trade embargoes anti-terrorism laws and other sanctions laws,
regulations or embargoes, including those imposed, administered or enforced from
time to time by:  (a) the United States of America, including those administered
by OFAC, the U.S. Department of State, the U.S. Department of Commerce, or
through any existing or future executive order, (b) the United Nations Security
Council, (c) the European Union or any European Union member state, (d) Her
Majesty’s Treasury of the United Kingdom, (e) the Government of Canada
(including those administered by Global Affairs Canada), or (f) any other
Governmental Authority with jurisdiction over the Administrative Agent, the U.S.
ABL Collateral Agent, the Canadian Agent, the Canadian Collateral Agent, any
U.S. Facility Lender, any Canadian Facility Lender, any Issuing Lender, or the
Swing Line Lender or Parent Borrower or any of its Subsidiaries or Affiliates.

 

“Schedule I Lender”:  a Canadian Facility Lender which is a Canadian chartered
bank listed on Schedule I of the Bank Act (Canada).

 

“SEC”:  the Securities and Exchange Commission.

 

“Secured Indebtedness”:  as defined in subsection 8.5(b)(ii).

 

“Secured Parties”:  the reference to the Canadian Secured Parties, the U.S.
Secured Parties, or the collective reference thereto, as applicable.

 

“Securities Act”:  the Securities Act of 1933, as amended from time to time.

 

“Security Documents”:  the collective reference to the Canadian Security
Documents and the U.S. Security Documents.

 

“Senior Credit Facilities”:  collectively, the Facility and the Cash Flow
Facility.

 

“Senior First Priority Notes”:  the “Notes” as such term is defined in the
Senior First Priority Notes Indenture.

 

“Senior First Priority Notes Agent”:  Wilmington Trust, National Associate, as
note collateral agent for the holders of the Senior First Priority Notes.

 

“Senior First Priority Notes Documents”:  collectively, the Senior First
Priority Notes Indenture and the “Note Security Documents” as such term is
defined in the Senior First Priority Notes Indenture.

 

“Senior First Priority Notes Indenture”:  the Indenture, dated as of April 12,
2012, among the Parent Borrower, the subsidiary guarantors party thereto from
time to time and Wilmington Trust, National Association, as trustee, governing
the 8 1/8% Senior Secured First Priority Notes due 2019 of the Parent Borrower,
as the same may be amended, supplemented, waived or otherwise modified from time
to time in accordance with subsection 8.8 to the extent applicable.

 

“Senior Notes”:  the Senior First Priority Notes, the Senior Second Priority
Notes and the Senior Unsecured Notes.

 

“Senior Notes Indentures”:  the Senior First Priority Notes Indenture, the
Senior Second Priority Notes Indenture and the Senior Unsecured Notes Indenture.

 

61

--------------------------------------------------------------------------------


 

“Senior Second Priority Notes”:  the “Notes” as such term is defined in the
Senior Second Priority Notes Indenture.

 

“Senior Second Priority Notes Agent”:  Wilmington Trust, National Associate, as
note collateral agent for the holders of the Senior Second Priority Notes.

 

“Senior Second Priority Notes Documents”:  collectively, the Senior Second
Priority Notes Indenture and the “Note Security Documents” as such term is
defined in the Senior Second Priority Notes Indenture.

 

“Senior Second Priority Notes Indenture”:  the Indenture, dated as of April 12,
2012, among the Parent Borrower, the subsidiary guarantors party thereto from
time to time and Wilmington Trust, National Association, as trustee, governing
the 11% Senior Secured Second Priority Notes due 2020 of the Parent Borrower, as
the same may be amended, supplemented, waived or otherwise modified from time to
time in accordance with subsection 8.8 to the extent applicable.

 

“Senior Subordinated Notes”:  the “Notes” as such term is defined in the Senior
Subordinated Notes Indenture.

 

“Senior Subordinated Notes Indenture”:  the Indenture, dated as of August 30,
2007, among the Parent Borrower, the subsidiary guarantors party thereto from
time to time and Wells Fargo Bank, National Association, as trustee, governing
the 13.5% Senior Subordinated Notes due 2015 of the Parent Borrower, as the same
may be amended, supplemented, waived or otherwise modified from time to time in
accordance with subsection 8.8 to the extent applicable.

 

“Senior Unsecured Indebtedness”:  (a) the Senior Unsecured Notes and (b) any
senior unsecured Indebtedness that refinances Senior Unsecured Notes or
Subordinated Obligations, provided that in the event that any such Indebtedness
is Incurred only in part to so refinance Senior Unsecured Notes or Subordinated
Obligations, the Parent Borrower at its option may classify a corresponding
portion of such Indebtedness (not exceeding the principal amount of Senior
Unsecured Notes or Subordinated Obligations so refinanced) as being Senior
Unsecured Indebtedness and the remaining portion of such Indebtedness as not
being Senior Unsecured Indebtedness.

 

“Senior Unsecured Notes”:  the “Notes” as such term is defined in the Senior
Unsecured Notes Indenture.

 

“Senior Unsecured Notes Indenture”:  the Indenture, dated as of April 12, 2012,
among the Parent Borrower, the subsidiary guarantors party thereto from time to
time and Wilmington Trust, National Association, as trustee, governing the
14.875% Senior Notes due 2020 of the Parent Borrower, as the same may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with subsection 8.8 to the extent applicable.

 

“Set”:  the collective reference to Eurocurrency Loans, Bankers’ Acceptances or
BA Equivalent Loans, as applicable, of a single Tranche, the then current
Interest Periods with respect to all of which begin on the same date and end on
the same later date (whether or not such Loans shall originally have been made
on the same day).

 

“Settlement Service”:  as defined in subsection 11.6(b).

 

“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

62

--------------------------------------------------------------------------------


 

“Solvent” and “Solvency”:  with respect to any Person (for purposes of this
definition to be taken together with its Restricted Subsidiaries on a
consolidated basis) on a particular date, the condition that, on such date,
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small amount of capital.

 

“Special Purpose Entity”:  (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time), other
accounts and/or other receivables and/or related assets and/or (ii) acquiring,
selling, leasing, financing or refinancing Real Property acquired after the
Closing Date and/or related rights (including under leases and insurance
policies) and/or assets (including managing, exercising and disposing of any
such rights and/or assets).

 

“Special Purpose Financing”:  any financing or refinancing of assets consisting
of or including Receivables and/or Real Property (in the case of Real Property
acquired after the Closing Date) of the Parent Borrower or any Restricted
Subsidiary that have been transferred to a Special Purpose Entity or made
subject to a Lien in a Financing Disposition (including any financing or
refinancing in respect of Capital Stock of a Special Purpose Subsidiary held by
another Special Purpose Subsidiary).

 

“Special Purpose Financing Expense”:  for any period, (a) the aggregate interest
expense for such period on any Indebtedness of any Special Purpose Subsidiary
that is a Restricted Subsidiary, which Indebtedness is not recourse to the
Parent Borrower or any Restricted Subsidiary that is not a Special Purpose
Subsidiary (other than with respect to Special Purpose Financing Undertakings),
and (b) Special Purpose Financing Fees.

 

“Special Purpose Financing Fees”:  distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Special Purpose Financing.

 

“Special Purpose Financing Undertakings”:  representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Parent Borrower or any of its Restricted Subsidiaries that the Parent
Borrower determines in good faith (which determination shall be conclusive) are
customary or otherwise necessary or advisable in connection with a Special
Purpose Financing or a Financing Disposition; provided that (x) it is understood
that Special Purpose Financing Undertakings may consist of or include
(i) reimbursement and other obligations in respect of notes, letters of credit,
surety bonds and similar instruments provided for credit enhancement purposes,
(ii) Hedging Obligations, or other obligations relating to Interest Rate
Agreements, Currency Agreements or Commodities Agreements entered into by the
Parent Borrower or any Restricted Subsidiary, in respect of any Special Purpose
Financing or Financing Disposition or (iii) any Guarantee in respect of
customary recourse obligations (as determined in good faith by the Parent
Borrower) in connection with any collateralized mortgage backed securitization
or any other Special Purpose Financing or Financing Disposition in respect of
Real Property acquired after the Closing Date, including in respect of
Liabilities in the event of any involuntary case commenced with the collusion of
any Special Purpose Subsidiary or any Affiliate thereof, or any voluntary case
commenced by any Special Purpose Subsidiary, under any applicable Bankruptcy
Law, and (y) subject to the preceding clause (x), any such other agreements and
undertakings shall not include any Guarantee of

 

63

--------------------------------------------------------------------------------


 

Indebtedness of a Special Purpose Subsidiary by the Parent Borrower or a
Restricted Subsidiary that is not a Special Purpose Subsidiary.

 

“Special Purpose Subsidiary”:  a Subsidiary of the Parent Borrower that (a) is
engaged solely in (x) the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time) and other
accounts and receivables (including any thereof constituting or evidenced by
chattel paper, instruments or general intangibles), all proceeds thereof and all
rights (contractual and other), collateral and other assets relating thereto and
(ii) acquiring, selling, leasing, financing or refinancing Real Property
acquired after the Closing Date and/or related rights (including under leases
and insurance policies) and/or assets (including managing, exercising and
disposing of any such rights and/or assets), all proceeds thereof and all rights
(contractual and other), collateral and/or other assets relating thereto, and/or
(iii) owning or holding Capital Stock of any Special Purpose Subsidiary and/or
engaging in any financing or refinancing in respect thereof and (y) any business
or activities incidental or related to such business, and (b) is designated as a
“Special Purpose Subsidiary” by the Parent Borrower.

 

“Specified Equity Contribution”:  any cash contribution made to any Parent or
the Parent Borrower in exchange for Permitted Cure Securities, which cash
contribution, if made to such Parent, is contributed to the Parent Borrower;
provided (a)(i) such cash contribution is made to any Parent or the Parent
Borrower and (ii) to the extent required by the foregoing, the contribution of
any proceeds therefrom to the Parent Borrower occurs, in each case, (x) after
the Closing Date and on or prior to the date that is 10 Business Days after the
date on which financial statements are required to be delivered for the
applicable fiscal quarter (or year) as of the end of which compliance with
subsection 8.10 is desired to be effected through the use of such contribution
or (y) on the date a Borrowing Base Certificate is delivered; (b) the Parent
Borrower identifies such contribution as a “Specified Equity Contribution”;
(c) in each four consecutive fiscal quarter period, there shall be no more than
two Specified Equity Contributions and (d) the amount of any Specified Equity
Contribution included in the calculation of Consolidated EBITDA hereunder shall
be limited to the amount required to effect compliance with subsection 8.10
hereof; and (e) during the term of the ABL Facility, there shall be no more than
five (5) Specified Equity Contributions.

 

“Specified Excess Availability”:  as of any date of determination, without
duplication of amounts calculated thereunder, the sum of Excess Availability
plus Specified Suppressed Availability as at such date.

 

“Specified Existing Commitment”:  as defined in subsection 2.7(a).

 

“Specified Liquidity Event”:  the determination by the Administrative Agent that
Specified Excess Availability for two consecutive Business Days is less than the
greater of (i) $150.0100.0 million and (ii) 10% of the lesser of (A) the
Borrowing Base and (B) the Total Facility Commitment; provided that the
Administrative Agent has notified the Borrower Representative thereof.  The
occurrence of a Specified Liquidity Event shall be deemed continuing
notwithstanding that Specified Excess Availability may thereafter exceed the
amount set forth in the preceding sentence unless and until the Specified Excess
Availability exceeds the greater of (i) $150.0100.0 million and (ii) 10% of the
lesser of (A) the Borrowing Base and (B) the Total Facility Commitment for 30
consecutive days, in which event a Specified Liquidity Event shall no longer be
deemed to be continuing.

 

“Specified Payment”:  (i) any merger, consolidation or amalgamation permitted
pursuant to subsection 8.3(a) or (ii) any Restricted Payment pursuant to
subsection 8.5.

 

“Specified Suppressed Availability”:  as of any date of determination, an
amount, if positive, by which (i) the Borrowing Base exceeds (ii) the
Commitments hereunder; provided that if Excess

 

64

--------------------------------------------------------------------------------


 

Availability is less than the lesser of (1) 5% of the lesser of (x) the Total
Facility Commitment and (y) the Borrowing Base and (2) $75.0 million, such
Specified Suppressed Availability shall be zero.

 

“Sponsors”:  Bain Capital, Carlyle and CD&R.

 

“Spot Rate of Exchange”:  (i) with respect to Canadian Dollars (except as
provided in clause (ii) below), at any date of determination thereof, the spot
rate of exchange in London that appears on the display page applicable to
Canadian Dollars on the Telerate system (or such other page as may replace such
page for the purpose of displaying the spot rate of exchange in London),
provided that if there shall at any time no longer exist such a page, the spot
rate of exchange shall be determined by reference to another similar rate
publishing service selected by the Administrative Agent and, if no such similar
rate publishing service is available, by reference to the published rate of the
Administrative Agent (or such other financial institution selected by the
Administrative Agent with the approval of the Parent Borrower) in effect at such
date for similar commercial transactions or (ii) with respect to any Letters of
Credit denominated in Canadian Dollars (x) for the purposes of determining the
Dollar Equivalent of L/C Obligations and for the calculation of L/C Facing Fees
and related commissions, the spot rate of exchange quoted in the Wall Street
Journal on the first Business Day of each month (or, if same does not provide
rates, by such other means reasonably satisfactory to the Administrative Agent
and the Parent Borrower) and (y) for the purpose of determining the Dollar
Equivalent of any Letter of Credit with respect to (A) a demand for payment of
any drawing under such Letter of Credit (or any portion thereof) to any L/C
Participants pursuant to subsection 3.4(a) or (B) a notice from any Issuing
Lender for reimbursement of the Dollar Equivalent of any drawing (or any portion
thereof) under such Letter of Credit by the Parent Borrower pursuant to
subsection 3.5(a), the market spot rate of exchange quoted by the Administrative
Agent on the date of such drawing or notice, as applicable.

 

“Standby Letter of Credit”:  as defined in subsection 3.1(a).

 

“Stated Maturity”:  with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase or repayment
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).

 

“Subordinated Obligations”:  any Indebtedness of a Borrower (whether outstanding
on the Closing Date or thereafter Incurred) that is expressly subordinated in
right of payment to the Obligations hereunder and under the Loan Documents
pursuant to a written agreement.

 

“Subsection 2.7 Additional Amendment”:  as defined in subsection 2.7(c).

 

“Subsidiary”:  with regard to any Person, any corporation, association,
partnership, or other business entity of which more than 50.0% of the total
voting power of shares of Capital Stock or other equity interests (including
partnership interests) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly by (i) such Person or
(ii) one or more Subsidiaries of such Person.  Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Parent Borrower.

 

“Subsidiary Borrower”:  any Subsidiary (other than the Canadian Borrowers) that
becomes a Borrower pursuant to a Joinder Agreement and complies with the
applicable provisions of subsection 7.9, together with their respective
successors and assigns, unless and until such time as the respective Subsidiary
Borrower ceases to be a Borrower in accordance with the terms and provisions
hereof.

 

65

--------------------------------------------------------------------------------


 

“Subsidiary Guarantee”:  the guarantee of the obligations of the Borrowers under
the Loan Document provided pursuant to the Guarantee and Collateral Agreement or
Canadian Guarantee and Collateral Agreement.

 

“Subsidiary Guarantor”:  any U.S. Subsidiary Guarantor or Canadian Subsidiary
Guarantor.

 

“Successor Company”:  as defined in subsection 8.3(a).

 

“Supermajority Lenders”:  Non-Defaulting Lenders the Total Credit Percentages of
which aggregate at least 66 2/3%.

 

“Supervisory Review Process”:  as defined in subsection 4.10(c).

 

“Swing Line Commitment”:  the Swing Line Lender’s obligation to make Swing Line
Loans pursuant to subsection 2.4.

 

“Swing Line Exposure”:  the participations purchased from the Swing Line Lender
by each U.S. Facility Lender in outstanding Swing Line Loans in accordance with
subsection 2.4(d).

 

“Swing Line Lender”:  General Electric Capital CorporationWells Fargo, in its
capacity as provider of the Swing Line Loans.

 

“Swing Line Loan Participation Certificate”:  a certificate substantially in the
form of Exhibit H.

 

“Swing Line Loans”:  as defined in subsection 2.4(a).

 

“Swing Line Note”:  as defined in subsection 2.4(b).

 

“Swap Obligation”:  with respect to any Loan Party, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Syndication Agent”:  the institution set forth on the cover page hereto as the
syndication agent, provided that no entity shall become a Syndication Agent
prior to it or one of its affiliates becoming a Lender.

 

“Tax Sharing Agreement”:  the Tax Sharing Agreement, dated as of August 30,
2007, among the Parent Borrower, Holding and Holding Parent, as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

“Taxes”:  any and all present or future income, stamp or other taxes, levies,
imposts, charges, assessments, duties, fees, deductions or withholdings
(together with interest, penalties and other additions thereto), now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority.

 

“Temporary Cash Investments”:  any of the following:  (i) any investment in
(x) direct obligations of the United States of America, Canada, a member state
of the European Union (other than direct obligations of
Portugal, Italy, Ireland, Greece, Spain or direct obligations of any other
member state of the European Union that are not rated at least “A” by S&P or at
least “A-1” by Moody’s) or any country

 

66

--------------------------------------------------------------------------------


 

in whose currency funds are being held pending their application in the making
of an investment or capital expenditure by the Parent Borrower or a Restricted
Subsidiary in that country or with such funds, or any agency or instrumentality
of any thereof or obligations Guaranteed by the United States of America, Canada
or a member state of the European Union or any country in whose currency funds
are being held pending their application in the making of an investment or
capital expenditure by the Parent Borrower or a Restricted Subsidiary in that
country or with such funds, or any agency or instrumentality of any of the
foregoing, or obligations guaranteed by any of the foregoing or (y) direct
obligations of any foreign country recognized by the United States of America
rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under a Credit Facility or any affiliate thereof,
(y) JPMorgan Chase Bank, N.A., SunTrust Bank, Wells Fargo Bank National
Association, Bank of America, N.A., Scotiabank, The Toronto-Dominion Bank, Bank
of Montreal, or any of their respective affiliates or (z) a bank or trust
company that is organized under the laws of the United States of America, any
state thereof, Canada, any province thereof, or any foreign country recognized
by the United States of America having capital and surplus aggregating in excess
of $250.0 million (or the foreign currency equivalent thereof) and whose long
term debt is rated at least “A” by S&P or “A-1” by Moody’s (or, in either case,
the equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization) at the time such Investment is made, (iii) repurchase
obligations for underlying securities or instruments of the types described in
clause (i) or (ii) above entered into with a bank meeting the qualifications
described in clause (ii) above, (iv) Investments in commercial paper, maturing
not more than 24 months after the date of acquisition, issued by a Person (other
than that of the Parent Borrower or any of its Subsidiaries), with a rating at
the time as of which any Investment therein is made of “P-2” (or higher)
according to Moody’s or “A-2” (or higher) according to S&P (or, in either case,
the equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (v) Investments in securities maturing not more than 24
months after the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, any province of
Canada, or by any political subdivision or taxing authority of any thereof, and
rated at least “BBB-” by S&P or “Baa3” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (vi) Indebtedness or Preferred Stock (other than of the
Parent Borrower or any of its Subsidiaries) having a rating of “A” or higher by
S&P or “A2” or higher by Moody’s (or, in either case, the equivalent of such
rating by such organization or, if no rating of S&P or Moody’s then exists, the
equivalent of such rating by any nationally recognized rating organization),
(vii) investment funds investing 95% of their assets in securities of the type
described in clauses (i) through (vi) above (which funds may also hold
reasonable amounts of cash pending investment and/or distribution), (viii) any
money market deposit accounts issued or offered by a domestic commercial bank or
a commercial bank organized and located in a country recognized by the United
States of America or Canada, in each case, having capital and surplus in excess
of $250.0 million (or the foreign currency equivalent thereof), or investments
in money market funds subject to the risk limiting conditions of Rule 2a-7 (or
any successor rule) of the SEC under the Investment Company Act of 1940, as
amended, and (ix) similar investments approved by the Board of Directors in the
ordinary course of business.

 

“THD”:  The Home Depot, Inc. and any successor in interest thereto.

 

“Third Amendment”:  the amendment to this Agreement which became effective on
the Third Amendment Effective Date.

 

67

--------------------------------------------------------------------------------


 

“Third Amendment Effective Date”:  April 5, 2017.

 

“Title Insurance Company”:  Chicago Title Insurance Company or any other title
insurance company as shall be retained by the Borrower and reasonably acceptable
to the Collateral Agent.

 

“Total Canadian Facility Commitment”:  at any time, an amount equal to the
aggregate Canadian Facility Commitments of all Canadian Facility Lenders., as
such amount may be adjusted from time to time, including pursuant to subsections
2.6 and 2.8.  The original Total Canadian Facility Commitment is $200.0as of the
Third Amendment Effective Date is $100.0 million.

 

“Total Credit Percentage”:  as to any Lender at any time, the percentage of the
aggregate Commitments (or, in the case of the termination or expiration of the
Commitments, the Aggregate Outstanding Revolving Credit of the Lenders) then
constituted by such Lender’s Commitment (or, in the case of the termination or
expiration of the Commitments, such Lender’s Canadian Facility Lender Exposure
and/or U.S. Facility Lender Exposure).

 

“Total Facility Commitment”:  at any time, the sum of the Total Canadian
Facility Commitment and the Total U.S. Facility Commitment at such time.  The
original Total Facility Commitment as of the Third Amendment Effective Date is
$1,500.0 million.

 

“Total U.S. Facility Commitment”:  at any time, an amount equal to the aggregate
U.S. Facility Commitments of all U.S. Facility Lenders at such time., as such
amount may be adjusted from time to time, including pursuant to subsections 2.6
and 2.8.  The original Total U.S. Facility Commitment is $1,300.0as of the Third
Amendment Effective Date is $1,400.0 million.

 

“Trade Payables”:  with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

 

“Tranche”:  with respect to Loans or commitments, whether such Loans or
commitments are (i) Loans or Commitments, (ii) Incremental Loans or Incremental
Commitments with the same terms and conditions made on the same day, or
(iii) Extended Loans or Extended Commitments.

 

“Transactions”:  collectively, any or all of the following:  (i) the entry into
the Senior Notes Indentures and any related security agreements and exchange and
registration rights agreements, and the offer and issuance of the Senior Notes,
(ii) the entry into the Senior Credit Facilities and Incurrence of Indebtedness
thereunder by one or more of the Parent Borrower and its Subsidiaries, and the
entry into the Base Intercreditor Agreement, (iii) the repayment of certain
existing Indebtedness of the Parent Borrower and its Subsidiaries, (iv) the
exchange of certain existing Indebtedness of the Parent Borrower and its
Subsidiaries for Senior Unsecured Notes, and (v) all other transactions relating
to any of the foregoing (including payment of fees and expenses related to any
of the foregoing).

 

“Transferee”:  any Participant or Assignee.

 

“Treasury Capital Stock”:  as defined in subsection 8.5(b)(i).

 

“Type”:  the type of Loan determined based on the interest option applicable
thereto, with there being two Types of Loans hereunder, namely ABR Loans and
Eurocurrency Loans.

 

“UCC”:  the Uniform Commercial Code as in effect in the State of New York from
time to time.

 

68

--------------------------------------------------------------------------------


 

“Underfunding”:  the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan
allocable to such accrued benefits.

 

“Undisclosed Administration”:  in relation to a Lender or its direct or indirect
parent company the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

 

“Uniform Customs”:  the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600, as the
same may be amended from time to time.

 

“Unrestricted Cash”:  cash, Cash Equivalents and Temporary Cash Investments,
other than (i) as disclosed in the consolidated financial statements of the
Parent Borrower as a line item on the balance sheet as “restricted cash” and
(ii) cash, Cash Equivalents and Temporary Cash Investments of a Captive
Insurance Subsidiary to the extent such cash, Cash Equivalents and Temporary
Cash Investments are not permitted by applicable law or regulation to be
dividended, distributed or otherwise transferred to the Borrower or any
Restricted Subsidiary that is not a Captive Insurance Subsidiary.

 

“Unrestricted Subsidiary”:  (i) any Subsidiary of the Parent Borrower that at
the time of determination is an Unrestricted Subsidiary, as designated by the
Board of Directors in the manner provided below, (ii) any Subsidiary of an
Unrestricted Subsidiary , and (iii) unless designated a Restricted Subsidiary as
provided below, NHDSA Holding, LLC and NHDSA LLC.  The Board of Directors may
designate any Subsidiary of the Parent Borrower (including any newly acquired or
newly formed Subsidiary of the Parent Borrower) to be an Unrestricted Subsidiary
unless such Subsidiary or any of its Subsidiaries owns any Capital Stock or
Indebtedness of, or owns or holds any Lien on any property of, the Parent
Borrower or any other Restricted Subsidiary of the Parent Borrower that is not a
Subsidiary of the Subsidiary to be so designated; provided that (A) such
designation was made at or prior to the Closing Date, or (B) the Subsidiary to
be so designated has total consolidated assets of $1,000.00 or less or (C) if
such Subsidiary has consolidated assets greater than $1,000.00, then the Payment
Condition shall be satisfied.  The Board of Directors may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that immediately
after giving effect to such designation (x) the Consolidated Coverage Ratio
would be equal to or greater than 2.00:1.00, (y) the Consolidated Coverage Ratio
would be greater than it was immediately prior to giving effect to such
designation or (z) such Subsidiary shall be a Special Purpose Subsidiary.  Any
such designation by the Board of Directors shall be evidenced to the
Administrative Agent by promptly delivering to the Administrative Agent a copy
of the resolution of the Board of Directors giving effect to such designation
and a certificate signed by a Responsible Officer of the Parent Borrower
certifying that such designation complied with the foregoing provisions.  For
the avoidance of doubt, any Senior Subordinated Notes in which a beneficial
interest is held by any Unrestricted Subsidiary on the Closing Date may be
retired by the Parent Borrower or any Restricted Subsidiary without restriction
under Section 8.5 and any such retirement shall be deemed specifically excluded
from the definition of “Restricted Payment.”

 

“U.S. ABL Collateral Agent”:  as defined in the Preamble hereto.

 

“U.S. Borrowers”:  the Parent Borrower and the Subsidiary Borrowers.

 

“U.S. Borrower Representative”:  as defined in subsection 10.15.

 

69

--------------------------------------------------------------------------------


 

“U.S. Borrowing Base”:  the sum of, at any time, (1) 85.0% of the Net Orderly
Liquidation Value of Eligible U.S. Inventory at such time, (2) 85.0% of the book
value of Eligible U.S. Accounts at such time and (3) Unrestricted Cash (to the
extent held in a Concentration Account over which the U.S. ABL Collateral Agent
has a valid Lien or in any related investment or other account that is subject
to a Concentration Account Agreement) of the Parent Borrower and its Domestic
Subsidiaries at such time.  The Borrowing Base, as of any date of determination,
shall not include Inventory the acquisition of which shall have been financed or
refinanced by the Incurrence of Purchase Money Obligations to the extent such
Purchase Money Obligations (or any Refinancing Indebtedness in respect thereof)
shall then remain outstanding pursuant to such clause (on a pro forma basis
after giving effect to an Incurrence of Indebtedness and the application of
proceeds therefrom).

 

“U.S. Facility Commitment”:  as to any Lender, its obligation to make Loans to,
and/or make Swing Line Loans made to, and/or participate in Letters of Credit
issued on behalf of, and/or participate in Agent Advances made to, in each case
the U.S. Borrowers in an aggregate amount not to exceed at any one time
outstanding the amount set forth opposite such Lender’s name in Schedule A under
the heading “U.S. Facility Commitment” or, in the case of any Lender that is an
Assignee, the amount of the assigning Lender’s U.S. Facility Commitment assigned
to such Assignee pursuant to subsection 11.6(b) (in each case as such amount may
be adjusted from time to time as provided herein); collectively, as to all the
Lenders, the “U.S. Facility Commitments.”

 

“U.S. Facility Commitment Percentage”:  of any U.S. Facility Lender at any time
shall be that percentage which is equal to a fraction (expressed as a
percentage) the numerator of which is the U.S. Facility Commitment of such U.S.
Facility Lender at such time and the denominator of which is the Total U.S.
Facility Commitment at such time; provided that for purposes of subsection 4.17,
“U.S. Facility Commitment Percentage” shall mean the percentage of the Total
U.S. Facility Commitment (disregarding the U.S. Facility Commitment of any
Defaulting Lender to the extent its Swing Line Exposure or U.S. Facility L/C
Obligations are re-allocated to the Non-Defaulting Lenders) represented by such
U.S. Facility Lender’s U.S. Facility Commitment; provided, further, that if any
such determination is to be made after the termination of the U.S. Facility
Commitments, the determination of such percentages shall be made immediately
before giving effect to such termination.

 

“U.S. Facility Issuing Lender”:  as the context may require, (i) JPMorgan or any
Affiliate thereof, in its capacity as issuer of any Letter of Credit, (ii) Wells
Fargo, in its capacity as issuer of any Letter of Credit, (iii) JPMorgan or any
Affiliate thereof and Wells Fargo Bank National Association in their respective
capacity as issuers of certain Existing Letters of Credit, and/or (iiiiv) any
other U.S. Facility Lender that may become a U.S. Facility Issuing Lender under
subsection 3.9.

 

“U.S. Facility Lender”:  each Lender which has a U.S. Facility Commitment
(without giving effect to any termination thereof if there are any outstanding
U.S. Facility L/C Obligations) or which has any outstanding U.S. Facility
Revolving Credit Loans (or a U.S. Facility Commitment Percentage in any then
outstanding U.S. Facility L/C Obligations).

 

“U.S. Facility Lender Exposure”:  of any U.S. Facility Lender at any time shall
be an amount equal to its U.S. Facility Commitment Percentage of the sum of
(a) the U.S. Facility L/C Obligations then outstanding, (b) the outstanding
Agent Advances to the U.S. Borrowers, and (c) the outstanding U.S. Facility
Revolving Credit Loans, in each case as at such time.

 

“U.S. Facility L/C Obligations”:  at any time, an amount equal to the sum of
(a) the aggregate then undrawn and unexpired amount of the then outstanding U.S.
Facility Letters of Credit (including in the case of outstanding U.S. Facility
Letters of Credit in Canadian Dollars, the Dollar Equivalent of the aggregate
then undrawn and unexpired amount thereof) and (b) the aggregate amount of

 

70

--------------------------------------------------------------------------------


 

drawings under U.S. Facility Letters of Credit which have not then been
reimbursed pursuant to subsection 3.5(a) (including in the case of U.S. Facility
Letters of Credit in Canadian Dollars, the Dollar Equivalent of the unreimbursed
aggregate amount of drawings thereunder, to the extent that such amount has not
been converted into Dollars in accordance with subsection 3.5(a)).

 

“U.S. Facility L/C Participants”:  the U.S. Facility Lenders.

 

“U.S. Facility Letters of Credit”:  Letters of Credit (including Existing
Letters of Credit) issued by the U.S. Facility Issuing Lender to, or for the
account of, the U.S. Borrowers, pursuant to subsection 3.1.

 

“U.S. Facility Revolving Credit Loan”:  as provided in subsection 2.1(a).

 

“U.S. Loan Party”:  each U.S. Borrower and each U.S. Subsidiary Guarantor.

 

“U.S. Secured Parties”:  the “Secured Parties” as defined in the U.S. Guarantee
and Collateral Agreement.

 

“U.S. Security Documents”:  the collective reference to each Mortgage related to
any Mortgaged Property, the Guarantee and Collateral Agreement, the Holding
Pledge Agreement and all other similar security documents hereafter delivered to
the U.S. ABL Collateral Agent granting a Lien on any asset or assets of any
Person to secure the obligations and liabilities of the Loan Parties hereunder
and/or under any of the other Loan Documents or to secure any guarantee of any
such obligations and liabilities, including any security documents executed and
delivered or caused to be delivered to the U.S. ABL Collateral Agent pursuant to
subsection 7.9, in each case, as amended, supplemented, waived or otherwise
modified from time to time.

 

“U.S. Subsidiary Guarantor”:  any Domestic Subsidiary (other than any Excluded
Subsidiary) of the Parent Borrower that executes and delivers a Subsidiary
Guarantee, in each case, unless and until such time as the respective Subsidiary
Guarantor ceases to constitute a Domestic Subsidiary of the Borrower or is
released from all of its obligations under the Subsidiary Guarantee in
accordance with the terms and provisions thereof.

 

“U.S. Tax Compliance Certificate”:  as defined in subsection 4.11(b).

 

“Voting Stock”:  shares of Capital Stock entitled to vote generally in the
election of directors.

 

“Wells Fargo”:  Wells Fargo Bank, National Association.

 

“Wells Fargo Canada”:  Wells Fargo Capital Finance Corporation Canada.

 

“Write-Down and Conversion Powers”:  with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

71

--------------------------------------------------------------------------------


 

1.2          Other Definitional Provisions.

 

(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in any Notes, any other Loan
Document or any certificate or other document made or delivered pursuant hereto.

 

(b)           As used herein and in any Notes and any other Loan Document, and
any certificate or other document made or delivered pursuant hereto or thereto,
accounting terms not defined in subsection 1.1 and accounting terms partly
defined in subsection 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP.

 

(c)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.  The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation,” if not expressly followed by
such phrase or the phrase “but not limited to.”

 

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(e)           For all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires:  (i) “or” is not exclusive;
and (ii) references to sections of, or rules under, the Securities Act shall be
deemed to include substitute, replacement or successor sections or rules adopted
by the SEC from time to time.

 

(f)            For purposes of any assets, liabilities or entities located in
the Province of Québec and for all other purposes pursuant to which the
interpretation or construction of this Agreement may be subject to the laws of
the Province of Québec or a court or tribunal exercising jurisdiction in the
Province of Québec, (a) “personal property” shall be deemed to include “movable
property”, (b) “real property” shall be deemed to include “immovable property”,
(c) “tangible property” shall be deemed to include “corporeal property”,
(d) “intangible property” shall be deemed to include “incorporeal property”,
(e) “security interest”, “mortgage” and “lien” shall be deemed to include a
“hypothec” and a resolutory clause, (f) all references to filing, registering or
recording under the UCC shall be deemed to include publication under the Civil
Code of Québec, (g) all references to “perfection” of or “perfected” liens or
security interest shall be deemed to include a reference to an “opposable” or
“set up” lien or security interest as against third parties, (h) any “right of
offset”, “right of setoff” or similar expression shall be deemed to include a
“right of compensation”, (i) “goods” shall be deemed to include “corporeal
movable property” other than chattel paper, documents of title, instruments,
money and securities, (j) an “agent” shall be deemed to include a “mandatary”,
(k) “servitude” shall be deemed to include easement; (l) “prior claim” shall be
deemed to include priority; (m) “survey” shall be deemed to include “certificate
of location and plan”; (n) “state” shall be deemed to include “province”; and
(o) “fee simple title” shall be deemed to include “absolute ownership”.  The
parties hereto confirm that it is their wish that this Agreement and any other
document executed in connection with the transactions contemplated herein be
drawn up in the English language only and that all other documents contemplated
thereunder or relating thereto, including notices, may also be drawn up in the
English language only.  Les parties aux présentes confirment que c’est leur
volonté que cette convention et les autres documents de credit soient rédigés en
langue anglaise seulement et que tous les documents, y compris tous avis,
envisagés par cette convention et les autres documents peuvent être rédigés en
la langue anglaise seulement.

 

72

--------------------------------------------------------------------------------


 

SECTION 2          AMOUNT AND TERMS OF COMMITMENTS.

 

2.1          Commitments.

 

(a)           Subject to the terms and conditions hereof, each Lender with a
U.S. Facility Commitment severally agrees to make to the U.S. Borrowers (on a
joint and several basis as between the U.S. Borrowers), at any time and from
time to time during the Commitment Period, a revolving credit loan or revolving
credit loans (each a “U.S. Facility Revolving Credit Loan” and, collectively,
the “U.S. Facility Revolving Credit Loans”) in an aggregate principal amount
equal to such U.S. Facility Lender’s U.S. Facility Commitment provided that no
U.S. Facility Lender shall have any obligations to make a U.S. Facility
Revolving Credit Loan to the extent that such U.S. Facility Revolving Credit
Loan would result in (A) the U.S. Facility Lender Exposure of such U.S. Facility
Lender exceeding its U.S. Facility Commitment or (B) the Aggregate U.S. Borrower
Extensions exceeding the U.S. Borrowing Base.  Such U.S. Facility Revolving
Credit Loans shall be made in Dollars and may from time to time be
(i) Eurocurrency Loans, (ii) ABR Loans or (iii) a combination thereof, as
determined by the Borrowers and notified to the Administrative Agent in
accordance with subsections 2.2 and 4.2; provided that no Loan shall be made as
a Eurocurrency Loan after the day that is one month prior to the Maturity Date.

 

(b)           Subject to the terms and conditions hereof, each Canadian Facility
Lender severally agrees to make to (i) each of the Canadian Borrowers (on a
joint and several basis as between the Canadian Borrowers with respect to such
revolving credit loans made to the Canadian Borrowers) and (ii) the U.S.
Borrowers (on a joint and several basis as between the U.S. Borrowers with
respect to such revolving credit loans made to the U.S. Borrowers), at any time
and from time to time during the Commitment Period, a revolving credit loan or
revolving credit loans (each a “Canadian Facility Revolving Credit Loan” and,
collectively, the “Canadian Facility Revolving Credit Loans”) in an aggregate
principal amount equal to such Canadian Facility Lender’s Canadian Facility
Commitment provided that no Canadian Facility Lender shall have any obligation
to make a Canadian Facility Revolving Credit Loan to the extent that such
Canadian Facility Revolving Credit Loan would result in (A) the Canadian
Facility Lender Exposure of such Canadian Facility Lender exceeding its Canadian
Facility Commitment, (B) the Aggregate Canadian Borrower Extensions exceeding
the Canadian Borrowing Base, or (C) the Aggregate U.S. Borrower Extensions
exceeding the U.S. Borrowing Base.  Such Canadian Facility Revolving Credit
Loans shall be in the case of Loans made to the Canadian Borrowers, denominated
in Dollars or in Canadian Dollars and in the case of Loans made to the U.S.
Borrowers, denominated in Dollars and may from time to time be (x) in the case
of the Canadian Facility Revolving Credit Loans denominated in Canadian Dollars,
(i) ABR Loans, (ii) Bankers’ Acceptances or (iii) BA Equivalent Loans and (y) in
the case of the Canadian Facility Revolving Credit Loans denominated in Dollars,
(i) ABR Loans, (ii) Eurocurrency Loans or (iii) a combination thereof, as
determined by the Canadian Borrowers and notified to the Administrative Agent
and Canadian Agent in accordance with subsections 2.2 and 4.2; provided that no
Loan shall be made as a Eurocurrency Loan after the day that is one month prior
to the Maturity Date.

 

(c)           Notwithstanding anything to the contrary in subsections 2.1(a) or
(b) or elsewhere in this Agreement, the Administrative Agent and the Canadian
Agent, as applicable, shall have the right to establish Availability Reserves in
such amounts, and with respect to such matters, as the Administrative Agent and
the Canadian Agent, as applicable, in their Permitted Discretion shall deem
necessary or appropriate, against the U.S. Borrowing Base and/or the Canadian
Borrowing Base, as applicable, including reserves with respect to (i) sums that
the respective Borrowers are or will be required to pay (such as taxes
(including payroll and sales taxes), assessments, insurance premiums, or, in the
case of leased assets, rents or other amounts payable under such leases) and
have not yet paid and (ii) amounts owing by the respective Borrowers or, without
duplication, their respective Subsidiaries to any Person to the extent secured
by a Lien on, or trust over, any of the Collateral, which Lien or trust, in the
Permitted Discretion of the Administrative Agent or the Canadian Agent is
capable of ranking senior in priority to or pari passu

 

73

--------------------------------------------------------------------------------


 

with one or more of the Liens granted in the Security Documents (such as
Canadian Priority Payables, Liens or trusts in favor of landlords, warehousemen,
carriers, mechanics, materialmen, laborers, or suppliers, or Liens or trusts for
ad valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral; provided that the Administrative
Agent shall have provided the Borrower Representative at least ten Business
Days’ prior written notice of any such establishment; provided, further, that
such Agent may only establish an Availability Reserve after the date hereof
based on an event, condition or other circumstance arising after the Closing
Date or based on facts not known to such Agent as of the Closing Date.  The
amount of any Availability Reserve established by such Agent shall have a
reasonable relationship to the event, condition or other matter that is the
basis for the Availability Reserve.  Upon delivery of such notice, such Agent
shall be available to discuss the proposed Availability Reserve, and the
applicable Borrower may take such action as may be required so that the event,
condition or matter that is the basis for such Availability Reserve or increase
no longer exists, in a manner and to the extent reasonably satisfactory to
applicable Agent in the exercise of its Permitted Discretion.  In no event shall
such notice and opportunity limit the right of the applicable Agent to establish
such Availability Reserve, unless such Agent shall have determined in its
Permitted Discretion that the event, condition or other matter that is the basis
for such new Availability Reserve no longer exists or has otherwise been
adequately addressed by the applicable Borrower.  Notwithstanding anything
herein to the contrary, Availability Reserves shall not duplicate eligibility
criteria contained in the definition of “Eligible Accounts,” or “Eligible
Inventory,” as the case may be, and vice versa, or reserves or criteria deducted
in computing the net book value of Eligible Inventory or the Net Orderly
Liquidation Value of Eligible Inventory and vice versa.  In addition to the
foregoing, the Administrative Agent and the Canadian Agent shall have the right,
subject to subsection 7.6, to have the Loan Parties’ Inventory reappraised by a
qualified appraisal company selected by the Administrative Agent or the Canadian
Agent from time to time after the Closing Date for the purpose of redetermining
the Net Orderly Liquidation Value of the Eligible Inventory and, as a result,
redetermining the U.S. Borrowing Base or the Canadian Borrowing Base.

 

(d)           In the event the U.S. Borrowers are or the Canadian Borrowers are,
as applicable, unable to comply with (i) the borrowing base limitations set
forth in subsection 2.1(a), or (ii) the conditions precedent to the making of
Loans or the issuance of Letters of Credit set forth in Section 6, (x) the U.S.
Facility Lenders authorize the Administrative Agent, for the account of the U.S.
Facility Lenders, to make U.S. Facility Revolving Credit Loans to the U.S.
Borrowers and (y) the Canadian Facility Lenders authorize the Canadian Agent,
for the account of the Canadian Facility Lenders, to make Canadian Facility
Revolving Credit Loans to the Canadian Borrowers, which, in each case, may only
be made as ABR Loans (each, an “Agent Advance”) for a period commencing on the
date the Administrative Agent first receives a notice of Borrowing requesting an
Agent Advance until the earliest of (i) the 30th Business Day after such date,
(ii) the date the respective Borrowers or Borrower is again able to comply with
the limitations in the Borrowing Base and the conditions precedent to the making
of Loans and issuance of Letters of Credit, or obtains an amendment or waiver
with respect thereto and (iii) the date the Required Lenders instruct the
Administrative Agent and the Canadian Agent to cease making Agent Advances (in
each case, the “Agent Advance Period”).  Neither the Administrative Agent nor
the Canadian Agent shall make any Agent Advance (A) in the case of Agent
Advances made to the Canadian Borrowers, (I) to the extent that at such time the
amount of such Agent Advance, when added to the aggregate outstanding amount of
all other Agent Advances made to the Canadian Borrowers at such time, would
exceed 5.0% of the Canadian Borrowing Base as then in effect (based on the
Borrowing Base Certificate last delivered) or (II) to the extent that at such
time the amount of such Agent Advance when added to the Aggregate Canadian
Facility Lender Exposure as then in effect (immediately prior to the incurrence
of such Agent Advance), would exceed the Total Canadian Facility Commitment at
such time, or (B) in the case of Agent Advances made to the U.S. Borrowers,
(I) when added to the aggregate outstanding amount of all other Agent Advances
made to the U.S. Borrowers at such time, would exceed 5.0% of the U.S. Borrowing
Base at such time (based on the Borrowing Base Certificate last delivered) or
(II) to the extent that at such time the amount of such Agent Advance when added
to the Aggregate U.S. Facility Lender Exposure as then in effect (immediately

 

74

--------------------------------------------------------------------------------


 

prior to the incurrence of such Agent Advance), would exceed the Total U.S.
Facility Commitment at such time or (III) to the extent that at such time the
amount of such Agent Advance when added to the Aggregate Canadian Facility
Lender Exposure as then in effect (immediately prior to such Agent Advance)
would exceed the sum of (1) the Canadian Borrowing Base at such time plus
(2) the U.S. Borrowing Base at such time (in each case, based on the Borrowing
Base Certificate last delivered).  It is understood and agreed that, subject to
the requirements set forth above, Agent Advances may be made by the
Administrative Agent or the Canadian Agent in their respective discretion to the
extent the Administrative Agent or the Canadian Agent deems such Agent Advances
necessary or desirable (x) to preserve and protect the applicable Collateral, or
any portion thereof, (y) to enhance the likelihood of, or maximize the amount
of, repayment of the Loans and other obligations of the Loan Parties hereunder
and under the other Loan Documents or (z) to pay any other amount chargeable to
or required to be paid by the Borrowers pursuant to the terms of any Loan
Document, including payments of reimbursable expenses and other sums payable
under the Loan Documents, and that the Borrowers shall have no right to require
that any Agent Advances be made.  At any time that the conditions precedent set
forth in subsection 6.2 have been satisfied or waived, the Administrative Agent
may request the applicable Lenders to make a Loan to repay an Agent Advance.  At
any other time, the Administrative Agent may require the applicable Lenders to
fund their risk participations described in subsection 2.1(e) below.

 

(e)           Upon the making of an Agent Advance by the Administrative Agent
(whether before or after the occurrence of a Default or an Event of Default),
each U.S. Facility Lender shall be deemed, without further action by any party
hereto, unconditionally and irrevocably to have purchased from the
Administrative Agent, without recourse or warranty, an undivided interest and
participation in such Agent Advance in proportion to its U.S. Facility
Commitment Percentage.  From and after the date, if any, on which any U.S.
Facility Lender is required to fund its participation in any Agent Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
U.S. Facility Lender, its U.S. Facility Commitment Percentage of all payments of
principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Agent Advance.

 

(f)            Upon the making of an Agent Advance by the Canadian Agent
(whether before or after the occurrence of a Default or an Event of Default),
each Canadian Facility Lender shall be deemed, without further action by any
party hereto, unconditionally and irrevocably to have purchased from the
Canadian Agent, without recourse or warranty, an undivided interest and
participation in such Agent Advance in proportion to its Canadian Facility
Commitment Percentage.  From and after the date, if any, on which any Canadian
Facility Lender is required to fund its participation in any Agent Advance
purchased hereunder, the Canadian Agent shall promptly distribute to such
Canadian Facility Lender, its Canadian Facility Commitment Percentage of all
payments of principal and interest and all proceeds of Collateral received by
the Canadian Agent in respect of such Agent Advance.

 

(g)           Each Borrower agrees that, upon the request to the Administrative
Agent by any Lender made on or prior to the Closing Date or in connection with
any assignment pursuant to subsection 11.6(b), in order to evidence such
Lender’s Loans, such Borrower will execute and deliver to such Lender a
promissory note substantially in the form of Exhibit I-1 with appropriate
insertions as to payee, date and principal amount (each, as amended,
supplemented, replaced or otherwise modified from time to time, a “Revolving
Note” ), payable to such Lender and representing the obligation of such Borrower
to pay the amount of the Commitment of such Lender or, if less, the aggregate
unpaid principal amount of all Revolving Credit Loans made by such Lender to
such Borrower.  Each Note shall (i) be dated the Closing Date, (ii) be stated to
mature on the Maturity Date and (iii) provide for the payment of interest in
accordance with subsection 4.1.

 

(h)           Notwithstanding anything to the contrary contained herein, the
parties acknowledge and agree that the Canadian Borrowers (other than
Disregarded Canadian Borrowers) shall

 

75

--------------------------------------------------------------------------------


 

not be jointly or jointly and severally liable with the U.S. Borrowers for any
liabilities or obligations of the U.S. Borrowers hereunder.

 

(i)            Notwithstanding anything to the contrary contained herein or in
any other Loan Document, on and after the Third Amendment Effective Date, no
U.S. Borrower shall be permitted to request any Canadian Facility Revolving
Credit Loan and no Canadian Facility Lender shall be obligated to make any
Canadian Facility Revolving Credit Loan to any U.S. Borrower.

 

2.2          Procedure for Revolving Credit Borrowing.  Each of the Borrowers
may borrow under the Commitments during the Commitment Period on any Business
Day, provided that the U.S. Borrower Representative or the Canadian Borrower
Representative, as the case may be, shall give the Administrative Agent or the
Canadian Agent, as applicable, irrevocable (in the case of any notice except
notice with respect to the initial Extension of Credit hereunder, which shall be
irrevocable after the funding) notice (which notice must be received by the
Administrative Agent or the Canadian Agent, as applicable, prior to (a) 12:00
Noon, New York City time, at least three Business Days prior to the requested
Borrowing Date, if all or any part of the requested Revolving Credit Loans are
to be initially Eurocurrency Loans, or Bankers’ Acceptances or BA Equivalent
Loans or (b) 1:00 P.M., New York City time, on the requested Borrowing Date, for
ABR Loans) specifying (i) the identity of a Borrower, (ii) the amount to be
borrowed, (iii) the requested Borrowing Date, (iv) whether the borrowing is to
be of Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans, ABR Loans
or a combination thereof, (v) in the case of the Canadian Facility Revolving
Credit Loans, if the borrowing is to be entirely or partly of ABR Loans, whether
such Loans shall be denominated in Canadian Dollars or Dollars and (vi) if the
borrowing is to be entirely or partly of Eurocurrency Loans, Bankers’
Acceptances or BA Equivalent Loans, the respective amounts of each such Type of
Loan, the respective lengths of the initial Interest Periods therefor.  Each
borrowing shall be in an amount equal to (x) in the case of ABR Loans, except
any ABR Loan to be used solely to pay a like amount of outstanding Reimbursement
Obligations or Swing Line Loans, in multiples of $1,000,000.0 (or, in the case
of Loans denominated in Canadian Dollars, Cdn$1,000,000.0) (or, if the
Commitments then available (as calculated in accordance with subsections
2.1(a) and (b)) are less than $1,000,000.0, such lesser amount) and (y) in the
case of Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans an
amount equal to $5,000,000.0 (or, in the case of Loans denominated in Canadian
Dollars, Cdn$5,000,000.0) or a whole multiple of $1,000,000.0 (or, in the case
of Loans denominated in Canadian Dollars, Cdn$1,000,000.0) in excess thereof. 
Upon receipt of any such notice from the U.S. Borrower Representative or the
Canadian Borrower Representative, as the case may be, the Administrative Agent
or the Canadian Agent, as applicable, shall promptly notify each applicable
Revolving Lender thereof.  Subject to the satisfaction of the conditions
precedent specified in subsection 6.2, each applicable Revolving Lender will
make the amount of its pro rata share of each borrowing of Revolving Credit
Loans available to the Administrative Agent or the Canadian Agent, as
applicable, for the account of the Borrower identified in such notice at the
office of the Administrative Agent or the Canadian Agent, as applicable,
specified in subsection 11.2 prior to 3:00 P.M. (or 10:00 A.M., in the case of
the initial borrowing hereunder), New York City time, or at such other office of
the Administrative Agent or the Canadian Agent, as applicable, or at such other
time as to which the Administrative Agent or the Canadian Agent, as applicable,
shall notify such Borrower Representative reasonably in advance of the Borrowing
Date with respect thereto, on the Borrowing Date requested by such Borrower in
Dollars or Canadian Dollars and in funds immediately available to the
Administrative Agent or the Canadian Agent, as applicable.  In relation to
Bankers’ Acceptances and BA Equivalent Loans, the Canadian Agent shall credit to
the applicable Canadian Borrower’s account on the applicable Borrowing Date the
BA Proceeds less the applicable BA Fee with respect to each Bankers’ Acceptance
purchased and each BA Equivalent Loan advanced by a Lender on that Borrowing
Date.  Such borrowing will then be made available to the Canadian Borrower
identified in such notice by the Canadian Agent, crediting the account of such
Borrower on the books of such office with the aggregate of the amounts made
available to the Canadian Agent by the Revolving Lenders and in like funds as
received by the Canadian Agent.

 

76

--------------------------------------------------------------------------------


 

2.3          Termination or Reduction of Commitments.  The Borrower
Representative (on behalf of any Borrower) shall have the right, upon not less
than three Business Days’ notice to the Administrative Agent or Canadian Agent,
as the case may be (which will promptly notify the Lenders thereof), to
terminate the U.S. Facility or Canadian Facility Commitments, respectively, or,
from time to time, to reduce the amount of the U.S. Facility or Canadian
Facility Commitments, respectively; provided that no such termination or
reduction shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans and Swing Line Loans made on the
effective date thereof, the aggregate principal amount of the Revolving Credit
Loans and Swing Line Loans then outstanding (including in the case of Revolving
Credit Loans then outstanding in any Canadian Dollars, the Dollar Equivalent of
the aggregate principal amount thereof), when added to the sum of the then
outstanding L/C Obligations, would exceed the Commitments then in effect and,
provided further, that any such notice of termination delivered by the Borrower
Representative may state that such notice is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case, subject to subsection 4.12, such notice
may be revoked by the Borrower Representative (by written notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any such reduction shall be in an amount equal to
$5.0 million or a whole multiple of $1.0 million in excess thereof and shall
reduce permanently the applicable Commitments then in effect.  All outstanding
Commitments shall terminate on the Maturity Date.

 

2.4          Swing Line Commitments.

 

(a)           Subject to the terms and conditions hereof, the Swing Line Lender
agrees to make swing line loans (individually, a “Swing Line Loan”;
collectively, the “Swing Line Loans”) to any U.S. Borrower from time to time
during the Commitment Period in an aggregate principal amount at any one time
outstanding not to exceed $100.0 million; provided that the Swing Line Lender
shall not make any Swing Line Loans if, after doing so, the Aggregate U.S.
Facility Lender Exposure or Aggregate U.S. Borrower Extensions would exceed the
applicable limitations set forth in subsection 2.1.  Amounts borrowed by any
U.S. Borrower under this subsection 2.4 may be repaid and, through but excluding
the Maturity Date, reborrowed.  All Swing Line Loans made to any U.S. Borrower
shall be made in Dollars as ABR Loans and shall not be entitled to be converted
into Eurocurrency Loans.  The U.S. Borrower Representative (on behalf of any
U.S. Borrower) shall give the Swing Line Lender irrevocable notice (which notice
must be received by the Swing Line Lender prior to 3:00 P.M., New York City
time) on the requested Borrowing Date specifying (1) the identity of the U.S.
Borrower and (2) the amount of the requested Swing Line Loan, which shall be in
a minimum amount of $100,000.00 or whole multiples of $50,000.00 in excess
thereof.  The proceeds of the Swing Line Loan will be made available by the
Swing Line Lender to the U.S. Borrower identified in such notice at an office of
the Swing Line Lender by wire transfer to the account of such U.S. Borrower
specified in such notice.

 

(b)           Each of the U.S. Borrowers agrees that, upon the request to the
Administrative Agent by the Swing Line Lender made on or prior to the Closing
Date or in connection with any assignment pursuant to subsection 11.6(b), in
order to evidence the Swing Line Loans such Borrower will execute and deliver to
the Swing Line Lender a promissory note substantially in the form of
Exhibit I-2, with appropriate insertions (as the same may be amended,
supplemented, replaced or otherwise modified from time to time, the “Swing Line
Note”), payable to the Swing Line Lender and representing the obligation of such
Borrower to pay the amount of the Swing Line Commitment or, if less, the unpaid
principal amount of the Swing Line Loans made to such Borrower, with interest
thereon as prescribed in subsection 4.1.  The Swing Line Note shall (i) be dated
the Closing Date, (ii) be stated to mature on the Maturity Date and
(iii) provide for the payment of interest in accordance with subsection 4.1.

 

(c)           The Swing Line Lender, at any time in its sole and absolute
discretion, may, and, at any time as there shall be a Swing Line Loan
outstanding for more than seven Business Days, the Swing

 

77

--------------------------------------------------------------------------------


 

Line Lender shall, on behalf of the Borrower to which the Swing Line Loan has
been made (which hereby irrevocably directs and authorizes the Swing Line Lender
to act on its behalf), request (provided that such request shall be deemed to
have been automatically made upon the occurrence of an Event of Default under
subsection 9(f)) each U.S. Facility Lender, including the Swing Line Lender, to
make a U.S. Facility Revolving Credit Loan as an ABR Loan in an amount equal to
such U.S. Facility Lender’s U.S. Facility Commitment Percentage of the principal
amount of all Swing Line Loans (a “Mandatory Revolving Loan Borrowing”) in an
amount equal to such U.S. Facility Lender’s U.S. Facility Commitment Percentage
of the principal amount of all of the Swing Line Loans (collectively, the
“Refunded Swing Line Loans”) outstanding on the date such notice is given;
provided that the provisions of this subsection shall not affect the obligations
of any U.S. Borrower to prepay Swing Line Loans in accordance with the
provisions of subsection 4.4(b).  Unless the U.S. Facility Commitments shall
have expired or terminated (in which event the procedures of paragraph (d) of
this subsection 2.4 shall apply), each U.S. Facility Lender hereby agrees to
make the proceeds of its U.S. Facility Revolving Credit Loan (including any
Eurocurrency Loan) available to the Administrative Agent for the account of the
Swing Line Lender at the office of the Administrative Agent prior to 12:00 Noon,
New York City time, in funds immediately available on the Business Day next
succeeding the date such notice is given notwithstanding (i) that the amount of
the Mandatory Revolving Loan Borrowing may not comply with the minimum amount
for Revolving Credit Loans otherwise required hereunder, (ii) whether any
conditions specified in Section 6 are then satisfied, (iii) whether a Default or
an Event of Default then exists, (iv) the date of such Mandatory Revolving Loan
Borrowing and (v) the amount of the U.S. Facility Commitment of such, or any
other, U.S. Facility Lender at such time.  The proceeds of such U.S. Facility
Revolving Credit Loans (including, any Eurocurrency Loan) shall be immediately
applied to repay the Refunded Swing Line Loans.

 

(d)           If the U.S. Facility Commitments shall expire or terminate at any
time while Swing Line Loans are outstanding, each U.S. Facility Lender shall, at
the option of the Swing Line Lender, exercised reasonably, either
(i) notwithstanding the expiration or termination of the U.S. Facility
Commitments, make a U.S. Facility Revolving Credit Loan as an ABR Loan (which
U.S. Facility Revolving Credit Loan shall be deemed a “U.S. Facility Revolving
Credit Loan” for all purposes of this Agreement and the other Loan Documents) or
(ii) purchase an undivided participating interest in such Swing Line Loans, in
either case in an amount equal to such U.S. Facility Lender’s U.S. Facility
Commitment Percentage determined on the date of, and immediately prior to,
expiration or termination of the U.S. Facility Commitments of the aggregate
principal amount of such Swing Line Loans; provided that, in the event that any
Mandatory Revolving Loan Borrowing cannot for any reason be made on the date
otherwise required above (including, as a result of the commencement of a
proceeding under any bankruptcy, reorganization, dissolution, insolvency,
receivership, administration or liquidation or similar law with respect to any
Borrower), then each U.S. Facility Lender hereby agrees that it shall forthwith
purchase (as of the date the Mandatory Revolving Loan Borrowing would otherwise
have occurred, but adjusted for any payments received from such Borrower on or
after such date and prior to such purchase) from the Swing Line Lender such
participations in such outstanding Swing Line Loans as shall be necessary to
cause such U.S. Facility Lenders to share in such Swing Line Loans ratably based
upon their respective U.S. Facility Commitment Percentages; provided, further,
that (x) all interest payable on the Swing Line Loans shall be for the account
of the Swing Line Lender until the date as of which the respective participation
is required to be purchased and, to the extent attributable to the purchased
participation, shall be payable to the participant from and after such date and
(y) at the time any purchase of participations pursuant to this sentence is
actually made, the purchasing U.S. Facility Lender shall be required to pay the
Swing Line Lender interest on the principal amount of the participation
purchased for each day from and including the day upon which the Mandatory
Revolving Loan Borrowing would otherwise have occurred to but excluding the date
of payment for such participation, at the rate otherwise applicable to U.S.
Facility Revolving Credit Loans made as ABR Loans.  Each U.S. Facility Lender
will make the proceeds of any U.S. Facility Revolving Credit Loan made pursuant
to the immediately preceding sentence available to the Administrative Agent for
the account of the Swing Line Lender at the office of the Administrative Agent

 

78

--------------------------------------------------------------------------------


 

prior to 12:00 Noon, New York City time, in funds immediately available on the
Business Day next succeeding the date on which the U.S. Facility Commitments
expire or terminate and in the currency in which such Swing Line Loans were
made.  The proceeds of such U.S. Facility Revolving Credit Loans shall be
immediately applied to repay the Swing Line Loans outstanding on the date of
termination or expiration of the U.S. Facility Commitments.  In the event that
the U.S. Facility Lenders purchase undivided participating interests pursuant to
the first sentence of this paragraph (d), each U.S. Facility Lender shall
immediately transfer to the Swing Line Lender, in immediately available funds
and in the currency in which such Swing Line Loans were made, the amount of its
participation and upon receipt thereof the Swing Line Lender will deliver to
such U.S. Facility Lender a Swing Line Loan Participation Certificate dated the
date of receipt of such funds and in such amount.

 

(e)           Whenever, at any time after the Swing Line Lender has received
from any U.S. Facility Lender such U.S. Facility Lender’s participating interest
in a Swing Line Loan, the Swing Line Lender receives any payment on account
thereof (whether directly from any Borrower in respect of such Swing Line Loan
or otherwise, including proceeds of Collateral applied thereto by the Swing Line
Lender), or any payment of interest on account thereof, the Swing Line Lender
will, if such payment is received prior to 1:00 P.M., New York City time, on a
Business Day, distribute to such U.S. Facility Lender its pro rata share thereof
prior to the end of such Business Day and otherwise, the Swing Line Lender will
distribute such payment on the next succeeding Business Day (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such U.S. Facility Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Swing Line Lender is required to be returned, such Lender will return to the
Swing Line Lender any portion thereof previously distributed by the Swing Line
Lender to it.

 

(f)            Each U.S. Facility Lender’s obligation to make the U.S. Facility
Revolving Credit Loans and to purchase participating interests with respect to
Swing Line Loans in accordance with subsections 2.4(c) and 2.4(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any set-off, counterclaim, recoupment, defense or other right that
such U.S. Facility Lender or any of the Borrowers may have against the Swing
Line Lender, any of the Borrowers or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default;
(iii) any adverse change in condition (financial or otherwise) of any of the
Borrowers; (iv) any breach of this Agreement or any other Loan Document by any
of the Borrowers, any other Loan Party or any other U.S. Facility Lender;
(v) any inability of any of the Borrowers to satisfy the conditions precedent to
borrowing set forth in this Agreement on the date upon which such U.S. Facility
Revolving Credit Loan is to be made or participating interest is to be purchased
or (vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

2.5          Record of Loans.

 

(a)           Each U.S. Borrower hereby unconditionally promises to pay to the
Administrative Agent (in the currency in which such Loan is denominated) for the
account of:  (i) each U.S. Facility Lender the then unpaid principal amount of
each Revolving Credit Loan of such Lender made to such Borrower, on the Maturity
Date (or such earlier date on which the Revolving Credit Loans become due and
payable pursuant to Section 9); (ii) the Administrative Agent, the then unpaid
and principal amount of each Agent Advance made to such Borrower on the Maturity
Date (or such earlier date on which the Agent Advances become due and payable
pursuant to Section 9) and (iii) the Swing Line Lender, the then unpaid
principal amount of the Swing Line Loans made to such Borrower, on the Maturity
Date (or such earlier date on which the Swing Line Loans become due and payable
pursuant to Section 9).  Each U.S. Borrower hereby further agrees to pay
interest on the unpaid principal amount of the Loans made to such Borrower from
time to time outstanding from the date hereof until payment in full thereof at
the rates per annum, and on the dates, set forth in subsection 4.1.

 

79

--------------------------------------------------------------------------------


 

(b)           Each Canadian Borrower hereby unconditionally promises to pay to
the Canadian Agent (in the currency in which such Loan is denominated) for the
account of each Canadian Facility Lender, the then unpaid principal amount of
each Canadian Facility Revolving Credit Loan of such Lender made to such
Borrower, on the Maturity Date (or such earlier date on which the Canadian
Facility Revolving Credit Loans became due and payable pursuant to Section 9). 
Each Canadian Borrower hereby further agrees to pay interest (which payments
shall be in the same currency in which the respective Loan referred to above is
denominated) on the unpaid principal amount of such Loans from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in subsection 4.1.

 

(c)           Each Lender (including the Swing Line Lender) shall maintain in
accordance with its usual practice an account or accounts evidencing
indebtedness of each of the Borrowers to such Lender resulting from each Loan of
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement.

 

(d)           The Administrative Agent shall maintain the Register pursuant to
subsection 11.6(b), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Type thereof, and each
Interest Period, if any, applicable thereto and whether such Loans are U.S.
Facility Revolving Credit Loans, Canadian Facility Revolving Credit Loans or
Swing Line Loans, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent and the
Canadian Agent hereunder from each Borrower and each Lender’s share thereof.

 

(e)           The entries made in the Register and the accounts of each Lender
maintained pursuant to subsection 2.5(c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of each Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of any Borrower to repay (with applicable interest) the Loans made to
such Borrower by such Lender in accordance with the terms of this Agreement.

 

2.6          Incremental Facility.

 

(a)           So long as no Event of Default under subsection 9(a) or (f) exists
or would arise therefrom, the Borrowers shall have the right, at any time and
from time to time after the Closing Date, to request (i) an increase of the
aggregate amount of the then outstanding Commitments (the “Incremental Revolving
Commitments”) or (ii) one or more term loans (the “Incremental ABL Term Loans”
and together with the Incremental Revolving Commitments, collectively, the
“Incremental Facilities” and each, an “Incremental Facility”).  Notwithstanding
anything to the contrary herein, the principal amount of any Incremental ABL
Term Loans or Incremental Revolving Commitments shall not exceed the Available
Incremental Amount at such time.  The Parent Borrower may seek to obtain
Incremental Revolving Commitments or Incremental ABL Term Loans from existing
Lenders or any other Persons, as applicable (each an “Incremental Facility
Increase,” and each Person extending, or Lender extending, Incremental Revolving
Commitments or Incremental ABL Term Loans, an “Additional Lender”), provided,
however, that (i) no Lender shall be obligated to provide an Incremental
Facility Increase as a result of any such request by the Borrowers, and (ii) any
Additional Lender which is not an existing Lender shall be subject to the
approval of, the Administrative Agent, the Swing Line Lender, each Issuing
Lender and the Borrowers (each such approval not to be unreasonably withheld).

 

(b)           (i)            Any Incremental ABL Term Loans (A) may not be
guaranteed by any Subsidiaries of the Parent Borrower other than the Guarantors
and shall rank pari passu (or, at the option of the Parent Borrower, junior) in
right of (x) priority with respect to the Collateral and (y) payment with

 

80

--------------------------------------------------------------------------------


 

respect to the Obligations in respect of the Commitments and any existing
Incremental ABL Term Loans, (B) shall count against, the Borrowing Base,
(C) shall not have a final maturity that is earlier than the Maturity Date,
(D) shall not amortize at a rate greater than 1.0% per annum, (E) for purposes
of prepayments, shall be treated no more favorably than the Revolving Credit
Loans, (F) may not be secured by any Collateral or other assets of any Loan
Party that do not also secure the Loans and (G) shall otherwise be on terms as
are reasonably satisfactory to the Administrative Agent.

 

(ii)           Any Incremental Revolving Commitments (A) shall be guaranteed by
the Guarantors and shall rank pari passu in right of (x) priority with respect
to the Collateral and (y) payment with respect to the Obligations in respect of
the Commitments in effect prior to the Incremental Revolving Commitment
Effective Date and (B) shall be on terms and pursuant to the documentation
applicable to the existing Commitments; provided that the Applicable Margin
relating to the Incremental Revolving Commitments may exceed the Applicable
Margin relating to the Commitments in effect prior to the Incremental Revolving
Commitment Effective Date so long as the Applicable Margins relating to all
Revolving Credit Loans shall be adjusted to be equal to the Applicable Margin
payable to the Lenders providing such Incremental Revolving Commitments.

 

(iii)          The Incremental Facilities may be in the form of a separate
“first-in, last out” tranche (the “FILO Tranche”) with a separate borrowing base
against the ABL Priority Collateral and interest rate margins in each case to be
agreed upon (which, for the avoidance of doubt, shall not require any adjustment
to the Applicable Margin of other Loans pursuant to clause (ii) above) among the
Parent Borrower, the Administrative Agent and the Lenders providing the FILO
Tranche so long as (1) any loans under the FILO Tranche may not be guaranteed by
any Subsidiaries of the Parent Borrower other than the Guarantors; (2) if the
FILO Tranche availability exceeds $0, any Extension of Credit under the Facility
thereafter requested shall be made under the FILO Tranche until the FILO Tranche
availability no longer exceeds $0; (3) as between (x) the Facility (other than
the FILO Tranche) and the Incremental ABL Term Loans, on the one hand and
(y) the FILO Tranche, on the other hand, all proceeds from the liquidation or
other realization of the Collateral (including ABL Priority Collateral) shall be
applied, first to obligations owing under, or with respect to, the Facility
(other than the FILO Tranche) and the Incremental ABL Term Loans and second to
the FILO Tranche; (4) no Borrower may prepay Revolving Credit Loans under the
FILO Tranche or terminate or reduce the commitments in respect thereof at any
time that other Loans and/or Reimbursement Obligations (unless cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent) or Incremental ABL Term Loans are outstanding; (5) the
Required Lenders (calculated as including Lenders under any Incremental
Facilities that rank pari passu with the existing Commitments) shall, subject to
the terms of the Base Intercreditor Agreement, control exercise of remedies in
respect of the Collateral and (6) no changes affecting the priority status of
the Facility (other than the FILO Tranche) or the Incremental ABL Term Loans, on
the one hand, vis-à-vis the FILO Tranche, on the other hand, may be made without
the consent of the Required Lenders (calculated as including Lenders under any
Incremental Facility that ranks pari passu with the existing Commitments) under
the Facility, other than such changes which affect only the FILO Tranche, or
only the Incremental ABL Term Loans, as the case may be.

 

(c)           No Incremental Facility Increase shall become effective unless and
until each of the following conditions has been satisfied:

 

(i)            The Borrowers, the Administrative Agent, and any Additional
Lender shall have executed and delivered a joinder to the Loan Documents
(“Lender Joinder Agreement”) in substantially the form of Exhibit O hereto;

 

81

--------------------------------------------------------------------------------


 

(ii)           The Borrowers shall have paid such fees and other compensation to
the Additional Lenders and to the Administrative Agent as the applicable
Borrowers, the Administrative Agent and such Additional Lenders shall agree;

 

(iii)          The applicable Borrowers shall deliver to the Administrative
Agent and the Lenders an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent from counsel to the applicable
Borrowers and dated such date;

 

(iv)          A Revolving Note (to the extent requested) will be issued at the
applicable Borrowers’ expense, to each such Additional Lender, to be in
conformity with requirements of subsection 2.1(g) (with appropriate
modification) to the extent necessary to reflect the new Commitment of each
Additional Lender;

 

(v)           The Parent Borrower shall deliver a certificate certifying that
(A) the representations and warranties made by the Parent Borrower and its
Restricted Subsidiaries contained herein and in the other Loan Documents are
true and correct in all material respects on and as of the Incremental Facility
Closing Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and (B) no Event of Default under subsection 9(a) or
(f) has occurred and is continuing; and

 

(vi)          The applicable Borrowers and Additional Lenders shall have
delivered such other instruments, documents and agreements as the Administrative
Agent may reasonably have requested in order to effectuate the documentation of
the foregoing.; and

 

(vii)        The Parent Borrower shall have received the confirmation described
in subsection 7.10.

 

(d)           (i)            In the case of any Incremental Facility Increase
constituting Incremental Revolving Commitments, the Administrative Agent shall
promptly notify each Lender as to the effectiveness of such Incremental Facility
Increase (with each date of such effectiveness being referred to herein as an
“Incremental Revolving Commitment Effective Date”), and at such time (i) the
U.S. Facility Commitments and the Canadian Facility Commitments, as applicable,
under, and for all purposes of, this Agreement shall be increased by the
aggregate amount of such Incremental Revolving Commitments, (ii) Schedule A
shall be deemed modified, without further action, to reflect the revised
Commitments and Commitment Percentages of the Lenders and (iii) this Agreement
shall be deemed amended, without further action, to the extent necessary to
reflect any such Incremental Revolving Commitments.

 

(ii)           In the case of any Incremental Facility Increase, the
Administrative Agent, the Additional Lenders and the Borrowers agree to enter
into any amendment required to incorporate the addition of the Incremental
Revolving Commitments and the Incremental ABL Term Loans, the pricing of the
Incremental Revolving Commitments and the Incremental ABL Term Loans, the
maturity date of the Incremental Revolving Commitments and the Incremental ABL
Term Loans and such other amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrowers in connection
therewith (each an “Incremental Commitment Amendment”).  The Lenders hereby
irrevocably authorize the Administrative Agent to enter into such amendments.

 

(e)           In connection with the Incremental Facility Increases hereunder,
the Lenders and the Borrowers agree that, notwithstanding anything to the
contrary in this Agreement, (i) the applicable Borrowers shall, in coordination
with the Administrative Agent, (x) repay applicable outstanding

 

82

--------------------------------------------------------------------------------


 

Revolving Credit Loans of certain Lenders, and obtain applicable Revolving
Credit Loans from certain other Lenders (including the Additional Lenders), or
(y) take such other actions as reasonably may be required by the Administrative
Agent to the extent necessary so that the Lenders effectively participate in
each of the outstanding Loans, as applicable, pro rata on the basis of their
respective Commitment Percentages (determined after giving effect to any
increase in the applicable Commitments pursuant to this subsection 2.6), and
(ii) the applicable Borrowers shall pay to the Lenders any costs of the type
referred to in subsection 4.12 in connection with any repayment and/or Revolving
Credit Loans required pursuant to the preceding clause (i).  Without limiting
the obligations of the Borrowers provided for in this subsection 2.6, the
Administrative Agent and the Lenders agree that they will use commercially
reasonable efforts to attempt to minimize the costs of the type referred to in
subsection 4.12 which the Borrowers would otherwise incur in connection with the
implementation of an increase in the Commitments.

 

2.7          Extension Amendments.

 

(a)           The Parent Borrower may at any time and from time to time request
that all or a portion, including one or more Tranches, of the Commitments
(including any Extended Commitments), each existing at the time of such request
(each, an “Existing Commitment” and any related Loans thereunder, “Existing
Loans”; each Existing Commitment and related Existing Loans together being
referred to as an “Existing Tranche”) be converted to extend the termination
date thereof and the scheduled maturity date(s) (each, an “Extended Maturity
Date”) of any payment of principal with respect to all or a portion of any
principal amount of Existing Loans related to such Existing Commitments (any
such Existing Commitments which have been so extended, “Extended Commitments”
and any related Existing Loans, “Extended Loans”) and to provide for other terms
consistent with this subsection 2.7; provided that (i) any such request shall be
made by the Parent Borrower to all Lenders with Existing Commitments with a like
maturity date (whether under one or more Tranches) on a pro rata basis, and
(ii) any Minimum Extension Condition shall be satisfied unless waived by the
Parent Borrower.  In order to establish any Extended Commitments, the Parent
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders of the applicable Existing Tranche)
(an “Extension Request”) setting forth the proposed terms of the Extended
Commitments to be established, which terms shall be identical to those
applicable to the Existing Commitments from which they are to be extended (the
“Specified Existing Commitment”) except (x) all or any of the final maturity
dates of such Extended Commitments may be delayed to later dates than the final
maturity dates of the Specified Existing Commitments, (y) (A) the interest
margins with respect to the Extended Commitments may be higher or lower than the
interest margins for the Specified Existing Commitments and/or (B) additional
fees may be payable to the Lenders providing such Extended Commitments in
addition to or in lieu of any increased margins contemplated by the preceding
clause (A) and (z) the Applicable Commitment Fee Percentage with respect to the
Extended Commitments may be higher or lower than the Applicable Commitment Fee
Percentage for the Specified Existing Commitment, in each case to the extent
provided in the applicable Extension Amendment; provided that, notwithstanding
anything to the contrary in this subsection 2.7 or otherwise, (1) the borrowing
and repayment (other than in connection with a permanent repayment and
termination of commitments) of Loans with respect to any Commitments (including
all Extended Commitments) shall be made on a pro rata basis with all other
outstanding Commitments (including all Extended Commitments), (2) assignments
and participations of Extended Commitments and Extended Loans shall be governed
by the same assignment and participation provisions applicable to Commitments
and the Revolving Credit Loans related to such Commitments set forth in
subsection 11.6, and (3) no termination of Extended Commitments and no repayment
of Extended Loans accompanied by a corresponding permanent reduction in Extended
Commitments shall be permitted unless such termination or repayment (and
corresponding reduction) is accompanied by an at least pro rata termination or
permanent repayment (and corresponding permanent reduction), as applicable, of
all earlier maturing Commitments (including Extended Commitments) and Revolving
Credit Loans (including Extended Loans) related to such earlier maturing
Commitments (including Extended Commitments) (or all earlier

 

83

--------------------------------------------------------------------------------


 

maturing Commitments (including Extended Commitments) and Revolving Credit Loans
(including Extended Loans) related to such Commitments (including Extended
Commitments) shall otherwise be or have been terminated and repaid in full).  No
Lender shall have any obligation to agree to have any of its Existing Loans or
Existing Commitments of any Existing Tranche converted into Extended Loans or
Extended Commitments pursuant to any Extension Request.  Any Extended
Commitments shall constitute a separate Tranche of Commitments from the
Specified Existing Commitments and from any other Existing Commitments (together
with any other Extended Commitments so established on such date).

 

(b)           The Parent Borrower shall provide the applicable Extension Request
at least ten (10) Business Days prior to the date on which Lenders under the
applicable Existing Tranche or Existing Tranches are requested to respond.  Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Specified
Existing Commitments converted into Extended Commitments shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Specified Existing Commitments
that it has elected to convert into Extended Commitments.  In the event that the
aggregate amount of Specified Existing Commitments subject to Extension
Elections exceeds the amount of Extended Commitments requested pursuant to the
Extension Request, the Specified Existing Commitments subject to Extension
Elections shall be converted to Extended Commitments on a pro rata basis based
on the amount of Specified Existing Commitments included in each such Extension
Election.  Notwithstanding the conversion of any Existing Commitment into an
Extended Commitment, such Extended Commitment shall be treated identically to
all Commitments for purposes of the obligations of a Lender in respect of
Letters of Credit under Section 3 and Swing Line Loans under subsection 2.4,
except that the applicable Extension Amendment may provide that the maturity
date for Swing Line Loans and/or Letters of Credit may be extended and the
related obligations to make Swing Line Loans and issue Letters of Credit may be
continued so long as the Swing Line Lender and/or the applicable Issuing Bank,
as applicable, have consented to such extensions in their sole discretion (it
being understood that no consent of any other Lender shall be required in
connection with any such extension).

 

(c)           Extended Commitments shall be established pursuant to an amendment
(an “Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins or fees referenced in
subsection 2.7(a) clauses (x) to (z) and which, except to the extent expressly
contemplated by the penultimate sentence of this subsection 2.7(c) and
notwithstanding anything to the contrary set forth in subsection 11.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Commitments established thereby, but shall be subject to Parent
Borrower’s receipt of the confirmation described in subsection 7.10) executed by
the Loan Parties, the Administrative Agent, the Canadian Agent, if applicable,
and the Extending Lenders.  Notwithstanding anything to the contrary in this
Agreement and without limiting the generality or applicability of subsection
11.1 to any Subsection 2.7 Additional Amendments, any Extension Amendment may
provide for additional terms and/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a “Subsection
2.7 Additional Amendment”) to this Agreement and the other Loan Documents;
provided that such Subsection 2.7 Additional Amendments do not become effective
prior to the time that such Subsection 2.7 Additional Amendments have been
consented to (including, without limitation, pursuant to consents applicable to
holders of any Extended Commitments provided for in any Extension Amendment) by
such of the Lenders, Loan Parties and other parties (if any) as may be required
in order for such Subsection 2.7 Additional Amendments to become effective in
accordance with subsection 11.1; provided, further, that no Extension Amendment
may provide for (a) any Extended Commitment or Extended Loans to be secured by
any Collateral or other assets of any Loan Party that does not also secure the
Existing Tranches and (b) so long as any Existing Tranches are outstanding, any
mandatory or voluntary prepayment provisions that do not also apply to the
Existing Tranches (other than Existing Tranches secured on a junior basis by the
Collateral or ranking junior in right of payment, which may be subject to junior
prepayment provisions) on a pro rata basis (or otherwise provide for more
favorable prepayment treatment for Existing Tranches than such Extended
Tranches).  It

 

84

--------------------------------------------------------------------------------


 

is understood and agreed that each Lender has consented for all purposes
requiring its consent, and shall at the effective time thereof be deemed to
consent to each amendment to this Agreement and the other Loan Documents
authorized by this subsection 2.7 and the arrangements described above in
connection therewith except that the foregoing shall not constitute a consent on
behalf of any Lender to the terms of any Subsection 2.7 Additional Amendment. 
In connection with any Extension Amendment, the Parent Borrower shall deliver an
opinion of counsel reasonably acceptable to the Administrative Agent as to the
enforceability of such Extension Amendment, this Agreement as amended thereby,
and such of the other Loan Documents (if any) as may be amended thereby.

 

(d)           Notwithstanding anything to the contrary contained in this
Agreement, (A) on any date on which any Existing Tranche is converted to extend
the related scheduled maturity date(s) in accordance with clause (a) above (an
“Extension Date”), in the case of the Specified Existing Commitments of each
Extending Lender, the aggregate principal amount of such Specified Existing
Commitments shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Commitments so converted by such Lender on such
date, and such Extended Commitments shall be established as a separate Tranche
of Commitments from the Specified Existing Commitments and from any other
Existing Commitments (together with any other Extended Commitments so
established on such date) and (B) if, on any Extension Date, any Revolving
Credit Loans of any Extending Lender are outstanding under the applicable
Specified Existing Commitments, such Revolving Credit Loans (and any related
participations) shall be deemed to be allocated as Extended Loans (and related
participations) and Existing Loans (and related participations) in the same
proportion as such Extending Lender’s Specified Existing Commitments to Extended
Commitments so converted by such Lender on such date.

 

(e)           If, in connection with any proposed Extension Amendment, any
Lender declines to consent to the extension of its Commitment on the terms and
by the deadline set forth in the applicable Extension Request (each such other
Lender, a “Non-Extending Lender”) then the Parent Borrower may, on notice to the
Administrative Agent and the Non-Extending Lender, (A) replace such
Non-Extending Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to subsection 11.6 (with the assignment fee and
any other costs and expenses to be paid by the Parent Borrower in such instance)
all of its rights and obligations under this Agreement to one or more assignees;
provided that neither the Administrative Agent nor any Lender shall have any
obligation to the Parent Borrower to find a replacement Lender; provided,
further, that the applicable assignee shall have agreed to provide a Commitment
on the terms set forth in such Extension Amendment; and provided, further, that
all obligations of the Borrowers owing to the Non-Extending Lender relating to
the Revolving Credit Loans and participations so assigned shall be paid in full
by the assignee Lender to such Non-Extending Lender concurrently with such
Assignment and Acceptance or (B) upon notice to the Administrative Agent (and,
if applicable, the Canadian Agent), to prepay the Loans and, at the Parent
Borrower’s option, terminate the Commitments of such Non-Extending Lender, in
whole or in part, subject to Section 4.12, without premium or penalty.  In
connection with any such replacement under this subsection 2.7, if the
Non-Extending Lender does not execute and deliver to the Administrative Agent a
duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement by the later of (a) the date on which the
replacement Lender executes and delivers such Assignment and Acceptance and/or
such other documentation and (b) the date as of which all obligations of the
Borrowers owing to the Non-Extending Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
Non-Extending Lender, then such Non-Extending Lender shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the applicable Borrower shall be entitled (but
not obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Extending Lender.

 

(f)            Following any Extension Date, with the written consent of the
Parent Borrower, any Non-Extending Lender may elect to have all or a portion of
its Existing Commitment deemed to be an

 

85

--------------------------------------------------------------------------------


 

Extended Commitment under the applicable Extended Commitment Tranche on any date
(each date a “Designation Date”) prior to the maturity date of such Extended
Commitments; provided that (i) such Lender shall have provided written notice to
the Parent Borrower and the Administrative Agent at least 10 Business Days prior
to such Designation Date (or such shorter period as the Administrative Agent may
agree in its reasonable discretion) and (ii) no more than three Designation
Dates may occur in any one year period without the written consent of the
Administrative Agent.  Following a Designation Date, the Existing Commitments
held by such Lender so elected to be extended will be deemed to be Extended
Commitments of the applicable Extended Commitment Tranche, and any Existing
Commitments held by such Lender not elected to be extended, if any, shall
continue to be “Existing Commitments.”

 

(g)           With respect to all Extensions consummated by the Borrower
pursuant to this subsection 2.7, (i) such Extensions shall not constitute
payments or prepayments for purposes of subsection 4.4 and (ii) no Extension
Request is required to be in any minimum amount or any minimum increment,
provided that the Borrower may at its election specify as a condition (a
“Minimum Extension Condition”) to consummating any such Extension that a minimum
amount (to be determined and specified in the relevant Extension Request in the
Borrower’s discretion and may be waived by the Borrower) of Existing Commitments
of any or all applicable Tranches be extended.  The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this subsection 2.7
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Commitments on such terms as may be set forth in the
relevant Extension Request) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, subsections 4.4 and 4.8) or
any other Loan Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this subsection 2.7.

 

2.8          Reallocation of Total Canadian Facility Commitment and Total U.S.
Facility Commitment.

 

(a)           From time to time, but subject to the terms and conditions of this
subsection 2.8, the Borrowers may reallocate the Total Facility Commitment
between the Total U.S. Commitment and the Total Canadian Commitment (each such
reallocation, a “Reallocation”).

 

(b)           Borrowers may not consummate more than three Reallocations and no
Reallocation may be consummated within six months of any other Reallocation.

 

(c)           Each Reallocation is subject to the satisfaction of each of the
following conditions precedent:

 

(i)            No Default or Event of Default shall exist immediately before or
after giving effect to such Reallocation;

 

(ii)           Parent Borrower shall have obtained the agreement of one or more
Lenders to participate in such Reallocation (each, a “Reallocation Lender” and,
collectively, the “Reallocation Lenders”);

 

(iii)         Parent Borrower shall have given the Administrative Agent not less
than 30 days prior written notice (each, a “Reallocation Notice”) of such
Reallocation (or such shorter period of time agreed to by Administrative Agent),
which notice shall include (i) the date on which Parent Borrower desires such
Reallocation to occur; (ii) the desired Total U.S. Commitment after giving
effect to such Reallocation; (iii) the desired Total Canadian Commitment after
giving effect to such Reallocation; (iv) the identification of the Reallocating
Lenders which have agreed to participate in such Reallocation; (v) the amount

 

86

--------------------------------------------------------------------------------


 

of each Reallocating Lender’s U.S. Facility Commitment and Canadian Facility
Commitment after giving effect to such Reallocation;

 

(iv)          If requested by the Administrative Agent, the applicable Borrowers
shall have delivered to the Administrative Agent an opinion or opinions, in form
and substance reasonably satisfactory to the Administrative Agent from counsel
to the applicable Borrowers and dated the effective date of such Reallocation;

 

(v)           The applicable Borrowers shall have delivered one or more
Revolving Notes or amendments and restatements to any existing Revolving Notes
(in each case, to the extent requested), issued at the applicable Borrowers’
expense, to each Reallocating Lender, to be in conformity with requirements of
subsection 2.1(g) (with appropriate modification) to the extent necessary to
reflect any increase or decrease in any applicable Commitment of such
Reallocating Lender;

 

(vi)          The Parent Borrower shall have delivered a certificate certifying
that (A) the representations and warranties made by the Parent Borrower and its
Restricted Subsidiaries contained herein and in the other Loan Documents are
true and correct in all material respects on and as of the date of such
Reallocation, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date and (B) no Default or Event of Default has occurred and
is continuing;

 

(vii)        The applicable Borrowers and Reallocating Lenders shall have
delivered such other instruments, documents, and agreements as the
Administrative Agent may reasonably have requested in order to effectuate the
documentation of the foregoing; and

 

(viii)       The Administrative Agent shall be satisfied that, after giving
effect to such Reallocation (including the reductions of the applicable
Commitments as a result thereof, as further described below) and any Incremental
Facility or voluntary termination or reduction of Commitments consummated or
effected contemporaneously with such Reallocation as contemplated in subsection
2.8(f), (A) no U.S. Facility Lender’s U.S. Facility Lender Exposure will exceed
such U.S. Facility Lender’s U.S. Facility Commitment; (B) no Canadian Facility
Lender’s Canadian Facility Exposure will exceed such Canadian Facility Lender’s
Canadian Facility Commitment; (C) the Aggregate U.S. Borrower Extensions will
not exceed the U.S. Borrowing Base; (D) the Aggregate Canadian Borrower
Extensions will not exceed the Canadian Borrowing Base; and (E) no Lender’s
Commitment will be greater than such Lender’s Commitment before giving effect to
such Reallocation (unless such excess is the result of the consummation of any
Incremental Facility as contemplated in subsection 2.8(f)).

 

(d)           On the effective date of any Reallocation (and subject to the
satisfaction of the foregoing conditions precedent), (i) the U.S. Facility
Commitment or Canadian Facility Commitment of each Reallocating Lender shall be
reduced or increased, as applicable, by the amounts set forth for such
Reallocating Lender in the applicable Reallocation Notice, (ii) Schedule A shall
be deemed modified, without further action, to reflect the revised Commitments
of the Reallocating Lenders and the revised Commitment Percentages of the
Lenders, and (iii) this Agreement shall be deemed amended, without further
action, to the extent necessary to reflect any such Reallocation.

 

(e)           No Lender shall have any obligation to be a Reallocating Lender. 
No Reallocation shall be subject to the consent of any Lender, Issuing Lender,
or Agent, other than the

 

87

--------------------------------------------------------------------------------


 

consent of the Administrative Agent and the Reallocating Lenders; provided,
however, that the Parent Borrower shall have received the confirmation described
in subsection 7.10 if any Reallocation results in an increase of the Total U.S
Facility Commitment.

 

(f)            Nothing in this Agreement shall prevent the Borrowers from
employing any Reallocation provided for in this subsection 2.8 in connection
with any Incremental Facility or voluntary termination or reduction of
Commitments, subject, in each case, to the terms and conditions set forth herein
relating to such Reallocation, Incremental Facility, and reduction, as
applicable.

 

(g)           In connection with any Reallocation, the Lenders and the Borrowers
agree that, notwithstanding anything to the contrary in this Agreement, (i) the
applicable Borrowers shall, in coordination with the Administrative Agent,
(A) repay applicable outstanding Revolving Credit Loans of certain Lenders, and
obtain applicable Revolving Credit Loans from certain other Lenders or (B) take
such other actions as reasonably may be required by the Administrative Agent to
the extent necessary so that the Lenders effectively participate in each of the
outstanding Loans, as applicable, pro rata on the basis of their respective
Commitment Percentages (determined after giving effect to the Reallocation), and
(ii) the applicable Borrowers shall pay to the Lenders any costs of the type
referred to in subsection 4.12 in connection with any repayment and/or Revolving
Credit Loans required pursuant to the preceding clause (i).  Without limiting
the obligations of the Borrowers provided for in this subsection 2.8, the
Administrative Agent and the Lenders agree that they will use commercially
reasonable efforts to attempt to minimize the costs of the type referred to in
subsection 4.12 which the Borrowers would otherwise incur in connection with the
implementation of such Reallocation.

 

SECTION 3          LETTERS OF CREDIT.

 

3.1          L/C Commitment.

 

(a)           Subject to the terms and conditions hereof, each Issuing Lender,
in reliance on the agreements of the other Lenders set forth in subsection
3.4(a), agrees to continue under this Agreement for the account of the
applicable Borrower the Existing Letters of Credit issued by it and to issue
letters of credit (the letters of credit issued on and after the Closing Date
pursuant to this Section 3, together with the Existing Letters of Credit, the
“Letters of Credit”) for the account of the Borrowers on any Business Day during
the Commitment Period but in no event later than the third Business Day prior to
the Maturity Date in such form as may be approved from time to time by such
Issuing Lender; provided that such Issuing Lender shall not issue any Letter of
Credit if, after giving effect to such issuance, (i) the Aggregate Canadian
Facility Lender Exposure, Aggregate Canadian Borrower Extensions, Aggregate U.S.
Facility Lender Exposure or Aggregate U.S. Borrower Extensions would exceed the
applicable limitations set forth in subsection 2.1 (it being understood and
agreed that the Administrative Agent or the Canadian Agent shall calculate the
Dollar Equivalent of the then outstanding Revolving Credit Loans in Canadian
Dollars on the date on which the U.S. Borrower Representative or the Canadian
Borrower Representative, as the case may be, has requested that the applicable
Issuing Lender issue a Letter of Credit for purposes of determining compliance
with this clause (i)) or (ii) the L/C Obligations in respect of Letters of
Credit would exceed $250.0 million.  Each Letter of Credit shall (i) be
denominated in Dollars or Canadian Dollars (in the case of the Canadian Facility
Letters of Credit only), requested by the U.S. Borrower Representative or the
Canadian Borrower Representative, as the case shall be, and shall be either
(A) a standby letter of credit issued to support obligations of the Parent
Borrower or any of its Subsidiaries, contingent or otherwise, which finance the
working capital and business needs of the Parent Borrower and its Subsidiaries
incurred in the ordinary course of business (a “Standby Letter of Credit”) or
(B) a commercial letter of credit in respect of the purchase of goods or
services by the Parent Borrower or any of its Subsidiaries in the ordinary

 

88

--------------------------------------------------------------------------------


 

course of business (a “Commercial Letter of Credit”), and (ii) unless otherwise
agreed by the Issuing Lender, mature not more than twelve months after the date
of issuance (automatically renewable annually thereafter or for such longer
period of time as may be agreed by the relevant Issuing Lender) and, in any
event no later than the third Business Day prior to the Maturity Date (except to
the extent cash collateralized or backstopped pursuant to arrangements
reasonably acceptable to the relevant Issuing Lender).  Each Letter of Credit
issued by the U.S. Facility Issuing Lender shall be deemed to constitute a
utilization of the U.S. Facility Commitments and each Letter of Credit issued by
the Canadian Facility Issuing Lender shall be deemed to constitute a utilization
of the Canadian Facility Commitments, and shall be participated in (as more
fully described in the following subsection 3.4) by the U.S. Facility Lenders or
the Canadian Facility Lenders, as applicable, in accordance with their
respective U.S. Facility Commitment Percentages or Canadian Facility Commitment
Percentages, as applicable.  All Letters of Credit issued under the U.S.
Facility shall be denominated in Dollars and shall be issued for the account of
the applicable U.S. Borrower.  All Letters of Credit issued under the Canadian
Facility shall be denominated in Dollars or Canadian Dollars and shall be issued
for the account of the applicable Canadian Borrower.  For greater certainty, no
Letters of Credit shall be issued under the Canadian Facility on account of a
U.S. Borrower.  For the avoidance of doubt, any Letters of Credit that remain
outstanding and undrawn on the Maturity Date shall be either cash collateralized
or backstopped pursuant to arrangements reasonably acceptable to the relevant
Issuing Lender.

 

(b)           Unless otherwise agreed to by the applicable Issuing Lender and
the Borrower Representative on behalf of the applicable Borrower at the time of
issuance, each Letter of Credit shall be subject to the Uniform Customs and, to
the extent not inconsistent therewith, the laws of the State of New York.  All
Letters of Credit shall be issued on a sight basis only.

 

(c)           No Issuing Lender shall at any time issue any Letter of Credit
hereunder if such issuance would conflict with, or cause such Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law.

 

(d)           Anything contained herein to the contrary notwithstanding, in
cases where the Issuing Lender is or is anticipated to be Wells Fargo or Wells
Fargo Canada, Wells Fargo or Wells Fargo Canada, as applicable, may, but shall
not be obligated to, issue a Letter of Credit that supports the obligations of a
Borrower or its Subsidiaries in respect of (i) a lease of real property or
(ii) an employment contract.

 

3.2          Procedure for Issuance of Letters of Credit.

 

(a)           The U.S. Borrower Representative (for the account of a U.S.
Borrower) or the Canadian Borrower Representative (on behalf of the applicable
Canadian Borrower) may from time to time request during the Commitment Period
but in no event later than the 5th day prior to the Maturity Date that an
Issuing Lender issue a Letter of Credit by delivering to such Issuing Lender and
the Administrative Agent, or the Canadian Agent, as applicable, at their
respective addresses for notices specified herein, a Letter of Credit Request
therefor (completed to the reasonable satisfaction of such Issuing Lender), and
such other certificates, documents and other papers and information as such
Issuing Lender may reasonably request.  Each Letter of Credit Request shall
specify the applicable Borrower and that the requested Letter of Credit is to be
denominated in Dollars or Canadian Dollars in the case of the Canadian
Borrowers.  Upon receipt of any Letter of Credit Request, the applicable Issuing
Lender shall (i) confirm with the Administrative Agent or the Canadian Agent, as
applicable (by telephone or in writing) that the Administrative Agent or the
Canadian Agent, as applicable, has received a copy of such Letter of Credit
Request from the Borrower Representative and, if not so received, such Issuing
Lender shall provide the Administrative Agent or the Canadian Agent, as
applicable, with a copy thereof and (ii) process such Letter of Credit Request
and the certificates, documents and other papers and information delivered to it
in

 

89

--------------------------------------------------------------------------------


 

connection therewith in accordance with its customary procedures and, unless
notified by the Administrative Agent or the Canadian Agent, as applicable, any
Lender or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in subsection 6.2 shall not then be satisfied,
shall promptly issue the Letter of Credit requested thereby (but in no event
shall such Issuing Lender be required to issue any Letter of Credit earlier than
three Business Days after its receipt of the Letter of Credit Request therefor
and all such other certificates, documents and other papers and information
relating thereto) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed by the applicable Issuing
Lender and the U.S. Borrower Representative or the Canadian Borrower
Representative, as the case may be.  The applicable Issuing Lender shall furnish
a copy of such Letter of Credit to the U.S. Borrower Representative or the
Canadian Borrower Representative, as the case may be, promptly following the
issuance thereof.  Promptly after the issuance or amendment of any Standby
Letter of Credit, the applicable Issuing Lender shall notify the U.S. Borrower
Representative or the Canadian Borrower Representative, as the case may be, and
the Administrative Agent or the Canadian Agent, as applicable, in writing, of
such issuance or amendment and such notice shall be accompanied by a copy of
such issuance or amendment.  Upon receipt of such notice, the Administrative
Agent or the Canadian Agent, as applicable, shall promptly notify the U.S.
Facility Lenders or the Canadian Facility Lenders, as the case may be, in
writing, of such issuance or amendment, and, if so requested by a Lender, the
Administrative Agent or the Canadian Agent, as applicable, shall provide to such
Lender copies of such issuance or amendment.  With regard to Commercial Letters
of Credit, each Issuing Lender shall on the first Business Day of each week
provide the Administrative Agent or the Canadian Agent, as applicable, by
facsimile, with a report detailing the aggregate daily outstanding Commercial
Letters of Credit during the previous week.

 

(b)           The making of each request for a Letter of Credit by the U.S.
Borrower Representative or the Canadian Borrower Representative, as the case may
be, shall be deemed to be a representation and warranty by the U.S. Borrower
Representative or the Canadian Borrower Representative, as the case may be, that
such Letter of Credit may be issued in accordance with, and will not violate the
requirements of, subsection 3.1.  Unless the respective Issuing Lender has
received notice from the Required Lenders before it issues a Letter of Credit
that one or more of the applicable conditions specified in Section 6 are not
then satisfied, or that the issuance of such Letter of Credit would violate
subsection 3.1, then such Issuing Lender may issue the requested Letter of
Credit for the account of the applicable Borrower in accordance with the Issuing
Lender’s usual and customary practices.

 

(c)           Any other term or provision of this Agreement to the contrary
notwithstanding:

 

(i)            Wells Fargo Canada, in its capacity as a Canadian Facility
Issuing Lender, may, with respect to any Canadian Facility Letter of Credit
which it is requested to issue, elect in its own discretion to have such
Canadian Facility Letter of Credit issued instead by a Canadian Facility
Underlying Issuer (each such letter of credit, a “Canadian Facility Underlying
Letter of Credit”).  By submitting a request to Wells Fargo Canada for the
issuance of a Canadian Letter of Credit, the applicable Canadian Borrower shall
be deemed to have requested that Wells Fargo Canada issue, or that Wells Fargo
Canada cause a Canadian Facility Underlying Issuer to issue, the requested
Letter of Credit.

 

(ii)           If Wells Fargo Canada does elect to cause a Canadian Facility
Underlying Issuer to issue a requested Canadian Facility Underlying Letter of
Credit, then Wells Fargo Canada agrees that it will enter into arrangements
relative to the reimbursement of such Canadian Facility Underlying Issuer (which
may include, among, other means, by becoming an applicant with respect to such
Canadian Facility Underlying Letter of Credit or entering into undertakings
which provide for reimbursement of such Canadian Facility Underlying Issuer with

 

90

--------------------------------------------------------------------------------


 

respect to such Canadian Facility Underlying Letter of Credit).  If and to the
extent Wells Fargo Canada does become the applicant or account party or one of
the applicants or account parties with respect to such Canadian Facility
Underlying Letter of Credit, such Canadian Facility Underlying Letter of Credit
will nonetheless be deemed to be a Canadian Facility Letter of Credit under this
Agreement and the other Loan Documents, to the same extent as if the applicable
Canadian Borrower were the sole applicant or account party with respect thereto
(it being expressly acknowledged and agreed by each Canadian Borrower, as
applicable, that such Canadian Borrower is and shall be deemed to be the
applicant with respect to each Canadian Underlying Letter of Credit, regardless
of whether Wells Fargo Canada is, in fact, the sole or an account party with
respect to such Canadian Facility Underlying Letter of Credit).

 

(iii)         The obligations of any Person under this Agreement or any other
Loan Document in respect of any Canadian Facility Letter of Credit and Canadian
Facility Underlying Letter of Credit shall be determined without duplication.

 

(iv)          Each Canadian Facility Underlying Letter of Credit shall be deemed
for all purposes to be a Canadian Facility Letter of Credit issued or to be
issued by Wells Fargo Canada and the context of the terms and conditions of this
Agreement and the other Loan Documents will be construed to give effect
thereto.  Without limiting the generality of the foregoing:

 

(A)          the issuance of any Canadian Facility Underlying Letter of Credit
shall be subject to the same conditions precedent as are applicable to the
issuance of any other Canadian Facility Letter of Credit;

 

(B)          the Loan Parties shall have the same obligations and liabilities
with respect to each Canadian Facility Underlying Letter of Credit as they have
with respect to any other Canadian Facility Letter of Credit, all as if such
Canadian Facility Underlying Letter of Credit had been issued directly by Wells
Fargo Canada as a Canadian Facility Issuing Lender, including in terms of draws
thereon, the payment of fees in respect thereof (including any fees charged to
Wells Fargo Canada with respect to such Canadian Facility Underlying Letter of
Credit by the Canadian Facility Underlying Issuer), reimbursement obligations of
any draws thereon, the amendment, renewal, or extension thereof, and the
indemnification of Wells Fargo Canada and the Canadian Facility Underlying
Issuer;

 

(C)          the Agents and the Lenders shall have the same obligations and
liabilities with respect to each Canadian Facility Underlying Letter of Credit
as they have with respect to any other Canadian Facility Letter of Credit, all
as if such Canadian Facility Underlying Letter of Credit had been issued
directly by Wells Fargo Canada as a Canadian Facility Issuing Lender, including
in terms of reimbursement obligations of any draws thereon, risk participations
therein, and indemnification of Wells Fargo Canada and the Canadian Facility
Underlying Issuer;

 

(D)          any draw on any Canadian Facility Underlying Letter of Credit shall
be a draw on a Canadian Facility Letter of Credit;

 

(E)          each Canadian Facility Underlying Letter of Credit shall be
included in the calculation of Canadian Facility L/C Obligations (and, as a
consequence, all other definitions which refer to Canadian Facility L/C
Obligations) to the same extent and on the same terms as if such Canadian
Facility Underlying Letter of Credit had been issued directly by Wells Fargo
Canada as a Canadian Facility Issuing Lender;

 

91

--------------------------------------------------------------------------------


 

(F)           any amounts which would be due and payable to a Canadian Facility
Issuing Lender on account of any Canadian Facility Letter of Credit which is a
Canadian Facility Underlying Letter of Credit, shall be due and payable to Wells
Fargo Canada and, upon receipt of the same, Wells Fargo Canada will settle the
same with the applicable Canadian Facility Underlying Issuer; and

 

(G)          all provisions of this Agreement and the other Loan Documents which
provide indemnification to any Canadian Facility Issuing Lender shall apply
equally to the benefit of each Canadian Facility Underlying Issuer, either
directly or on account of any obligation of Wells Fargo Canada to reimburse or
indemnify such Canadian Facility Underlying Issuer.

 

3.3          Fees, Commissions and Other Charges.

 

(a)           The applicable Borrower agrees to pay to the Administrative Agent
or the Canadian Agent, as applicable, for the account of the relevant Issuing
Lender and the L/C Participants, a letter of credit commission (the “L/C Fee,”
and collectively, the “L/C Fees”) with respect to each Letter of Credit issued
by such Issuing Lender, computed for the period from and including the date of
issuance of such Letter of Credit through to the expiration date of such Letter
of Credit, computed at a rate per annum equal to the Applicable Margin then in
effect for Eurocurrency Loans that are Loans calculated on the basis of a
360-day year for the actual days elapsed, of the maximum amount available to be
drawn under such Letter of Credit minus the L/C Facing Fee, payable on the
lastfirst Business Day of each quarter in arrears on each L/C Fee Payment Date
with respect to such Letter of Credit and on the Maturity Date or such earlier
date as the Commitments shall terminate as provided herein.  Such L/C Fee shall
be payable to the Administrative Agent or the Canadian Agent, as applicable for
the account of the Lenders to be shared ratably among them in accordance with
their respective U.S. Facility Commitment Percentages or Canadian Facility
Commitment Percentages.  The applicable Borrower shall pay to the Administrative
Agent for the account of the relevant Issuing Lender a facing fee equal to 1/8
of 1.0% per annum (but in no event less than $500.0 per annum for each Letter of
Credit of the maximum amount available to be drawn under such Letter of Credit)
(the “L/C Facing Fee”), payable quarterly in arrears on each L/C Fee Payment
Date with respect to such Letter of Credit and on the Maturity Date or such
other date as the Commitments shall terminate.  Such commissions and fees shall
be nonrefundable.  Such fees and commissions shall be payable in Dollars (or
Canadian Dollars, in the case of Canadian Borrowers), notwithstanding that a
Letter of Credit may be denominated in Dollars or Canadian Dollars.

 

(b)           In addition to the foregoing commissions and fees, each Borrower
agrees to pay or reimburse the Issuing Lender for such normal and customary
costs and expenses as are incurred or charged by the Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit issued by such Issuing Lender.

 

(c)           The Administrative Agent and the Canadian Agent shall, promptly
following its receipt thereof, distribute to the applicable Issuing Lender and
the applicable L/C Participants all commissions and fees received by the
Administrative Agent for their respective accounts pursuant to this subsection
3.3.

 

3.4          L/C Participations.

 

(a)           Each Issuing Lender irrevocably agrees to grant and hereby grants
to each U.S. Facility L/C Participant or Canadian Facility L/C Participant, as
applicable, and, to induce such Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the applicable Issuing Lender, without
recourse or warranty, on the

 

92

--------------------------------------------------------------------------------


 

terms and conditions hereinafter stated, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s U.S. Facility
Commitment Percentage or Canadian Facility Commitment Percentage, as applicable
(determined on the date of issuance of the relevant Letter of Credit) in such
Issuing Lender’s obligations and rights under each Letter of Credit issued or
continued hereunder (including, without limitation, each Letter of Credit
outstanding on the Maturity Date), the amount of each draft paid by such Issuing
Lender thereunder and the obligations of the Loan Parties under this Agreement
with respect thereto (although Letter of Credit fees and commissions, including
the L/C Fees, shall be payable directly to the Administrative Agent or the
Canadian Agent, as applicable, for the account of such Issuing Lender and L/C
Participants, as provided in subsection 3.3, and the L/C Participants shall have
no right to receive any portion of any facing fees with respect to any such
Letters of Credit) and any security therefor or guaranty pertaining thereto. 
Each L/C Participant unconditionally and irrevocably agrees with the applicable
Issuing Lender that, if a draft is paid under any Letter of Credit for which
such Issuing Lender is not reimbursed in full by the applicable Borrower in
respect of such Letter of Credit in accordance with subsection 3.5(a), such L/C
Participant shall pay to the Administrative Agent or the Canadian Agent, as
applicable, for the account of the Issuing Lender upon demand at the
Administrative Agent’s or the Canadian Agent’s, as applicable, address for
notices specified herein an amount equal to such L/C Participant’s U.S. Facility
Commitment Percentage or Canadian Facility Commitment Percentage, as applicable,
of the amount of such draft, or any part thereof, which is not so reimbursed;
provided that nothing in this paragraph shall relieve such Issuing Lender of any
liability resulting from the gross negligence or willful misconduct of such
Issuing Lender, or otherwise affect any defense or other right that any L/C
Participant may have as a result of such gross negligence or willful
misconduct.  All calculations of the L/C Participants’ U.S. Facility Commitment
Percentages and Canadian Facility Commitment Percentages shall be made from time
to time by the Administrative Agent and Canadian Agent, as applicable, which
calculations shall be conclusive absent manifest error.

 

(b)           If any amount required to be paid by any L/C Participant to the
Administrative Agent or the Canadian Agent, as applicable, for the account of
such Issuing Lender on demand by such Issuing Lender pursuant to subsection
3.4(a) in respect of any unreimbursed portion of any payment made by such
Issuing Lender under any Letter of Credit is paid to the Administrative Agent or
the Canadian Agent, as applicable, for the account of such Issuing Lender within
three Business Days after the date such demand is made, such L/C Participant
shall pay to the Administrative Agent or the Canadian Agent, as applicable, for
the account of such Issuing Lender on demand an amount equal to the product of
such amount, times the daily average Federal Funds Effective Rate (or, in the
case of a Canadian Facility Lender, the interbank rate customarily charged by
the Canadian Agent) during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Administrative Agent or the Canadian Agent, as applicable, for the account of
such Issuing Lender, times a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to subsection
3.4(a) is not in fact made available to the Administrative Agent or the Canadian
Agent, as applicable, for the account of such Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon (with interest based on the Dollar
Equivalent of any amounts denominated in Canadian Dollars) calculated from such
due date at the rate per annum applicable to Revolving Credit Loans maintained
as ABR Loans accruing interest at the ABR hereunder.  A certificate of such
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this subsection (which shall include calculations of any such
amounts in reasonable detail) shall be conclusive in the absence of manifest
error.

 

(c)           Whenever, at any time after the applicable Issuing Lender has made
payment under any Letter of Credit and has received through the Administrative
Agent or the Canadian Agent, as applicable, from any L/C Participant its pro
rata share of such payment in accordance with subsection

 

93

--------------------------------------------------------------------------------


 

3.4(a), such Issuing Lender receives through the Administrative Agent or the
Canadian Agent, as applicable, any payment related to such Letter of Credit
(whether directly from the applicable Borrower in respect of such Letter of
Credit or otherwise, including proceeds of Collateral applied thereto by the
Administrative Agent or the Canadian Agent, as applicable, or by such Issuing
Lender), or any payment of interest on account thereof, the Administrative Agent
or the Canadian Agent, as applicable, will, if such payment is received prior to
1:00 P.M., New York City time, on a Business Day, distribute to such L/C
Participant its pro rata share thereof prior to the end of such Business Day and
otherwise the Administrative Agent or the Canadian Agent, as applicable, will
distribute such payment on the next succeeding Business Day; provided, however,
that in the event that any such payment received by the Issuing Lender through
the Administrative Agent or the Canadian Agent, as applicable, shall be required
to be returned by such Issuing Lender, such L/C Participant shall return to such
Issuing Lender through the Administrative Agent or the Canadian Agent, as
applicable, the portion thereof previously distributed by the Administrative
Agent or the Canadian Agent, as applicable, to it.

 

3.5          Reimbursement Obligation of the Borrowers.

 

(a)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable Issuing Lender
shall notify the applicable Borrower Representative and the Administrative Agent
or Canadian Agent, as applicable, thereof.  Each U.S. Borrower hereby agrees to
reimburse each U.S. Facility Issuing Lender (through the Administrative Agent)
upon receipt by the U.S. Borrower Representative of notice from such U.S.
Facility Issuing Lender of the date and amount of a draft presented under any
Letter of Credit issued on its behalf and paid by such Issuing Lender, for the
amount of such draft so paid and any taxes, fees, charges or other costs or
expenses reasonably incurred by each U.S. Facility Issuing Lender in connection
with such payment.  Each Canadian Borrower hereby agrees to reimburse each
Canadian Facility Issuing Lender (through the Canadian Agent) upon receipt by
the Canadian Borrower Representative of notice from such Canadian Facility
Issuing Lender of the date and amount of a draft presented under any Letter of
Credit issued on its behalf and paid by such Canadian Facility Issuing Lender,
for the amount of such draft so paid and any taxes, fees, charges or other costs
or expenses reasonably incurred by each Canadian Facility Issuing Lender in
connection with such payment.  Each such payment shall be made to the
Administrative Agent or Canadian Agent, as applicable, for the account of the
applicable Issuing Lender at its address for notices specified herein and in
immediately available funds, on the date which is two Business Days after the
applicable Borrower Representative receives such notice.

 

(b)           Interest shall be payable on any and all amounts remaining unpaid
by the applicable Borrower (or by the Borrower Representative on behalf of the
applicable Borrower) under this subsection 3.5(b) from the date the draft
presented under the affected Letter of Credit is paid to the date on which the
applicable Borrower is required to pay such amounts pursuant to paragraph
(a) above at the rate which would then be payable on any outstanding ABR Loans
that are Revolving Credit Loans and thereafter until payment in full at the rate
which would be payable on any outstanding ABR Loans that are Revolving Credit
Loans which were then overdue.

 

3.6          Obligations Absolute.

 

(a)           The applicable Loan Parties’ obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any set-off, counterclaim or defense to payment which any of
them may have or have had against the Issuing Lender, any L/C Participant or any
beneficiary of a Letter of Credit; provided that this paragraph shall not
relieve the Issuing Lender or any L/C Participant of any liability resulting
from the gross negligence or willful misconduct of the Issuing Lender or such
L/C Participant, or otherwise affect any defense or other right that the Loan
Parties may have as a result of any such gross negligence or willful misconduct.

 

94

--------------------------------------------------------------------------------


 

(b)           Each Borrower agrees with each Issuing Lender that such Issuing
Lender shall not be responsible for, and the Borrowers’ Reimbursement
Obligations under subsection 3.5(a) shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between any Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of any Borrower against any beneficiary of such Letter of
Credit or any such transferee; provided that this paragraph shall not relieve
the Issuing Lender or any L/C Participant of any liability resulting from the
gross negligence or willful misconduct of the Issuing Lender or such L/C
Participant, or otherwise affect any defense or other right that the Loan
Parties may have as a result of any such gross negligence or willful misconduct.

 

(c)           Neither the Issuing Lender nor any L/C Participant shall be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit, except with respect to errors or omissions caused by such
Person’s gross negligence or willful misconduct.

 

(d)           Each Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct and in accordance with the standards of care specified in the UCC,
shall be binding on such Borrower and shall not result in any liability of such
Issuing Lender or any L/C Participant to any such Borrower.

 

3.7          Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
U.S. Borrower Representative or the Canadian Borrower Representative, as the
case may be, of the date and amount thereof.  The responsibility of the Issuing
Lender to the applicable Borrower in respect of any Letter of Credit in
connection with any draft presented for payment under such Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are in conformity with such Letter of Credit; provided that this paragraph shall
not relieve the Issuing Lender of any liability resulting from the gross
negligence or willful misconduct of the Issuing Lender, or otherwise affect any
defense or other right that the Loan Parties may have as a result of any such
gross negligence or willful misconduct.

 

3.8          Letter of Credit Request.  To the extent that any provision of any
Letter of Credit Request related to any Letter of Credit is inconsistent with
the provisions of this Section 3, the provisions of this Section 3 shall apply.

 

3.9          Additional Issuing Lenders.  The U.S. Borrower Representative or
the Canadian Borrower Representative may, at any time and from time to time with
the consent of the Administrative Agent or the Canadian Agent, as applicable
(which consent shall not be unreasonably withheld), and such Lender, designate
one or more additional Canadian Facility Lenders (that are Canadian Residents)
or U.S. Facility Lenders, as applicable, to act as an issuing lender under the
terms of this Agreement.  Any Lender designated as an issuing lender pursuant to
this subsection 3.9 shall be deemed to be a “U.S. Facility Issuing Lender” (in
addition to being a U.S. Facility Lender) or a “Canadian Facility Issuing
Lender” (in addition to being a Canadian Facility Lender), as the case may be,
and an “Issuing Lender” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Lender or
Issuing Lenders and such Lender.  Any such additional Issuing Lender may resign
as Issuing Lender (with respect to any future issuances, including renewals)
upon 10 Business Days’ notice to the Lenders.  Any of the foregoing to the
contrary notwithstanding, at no time shall there be more than four Issuing
Lenders (counting each Issuing Lender and its Affiliates as a single Issuing
Lender for purposes of this sentence).

 

95

--------------------------------------------------------------------------------


 

3.10        Replacement of Issuing Lender.  Any Issuing Lender may be replaced
at any time (x) by written agreement among the Borrowers, the Administrative
Agent, the replaced Issuing Lender and the successor Issuing Lender or (y) by
the Borrower Representative (on behalf of the Borrowers), for any reason, with
the consent of the Administrative Agent (which consent shall not be unreasonably
withheld).  The Administrative Agent shall notify the Lenders of any such
replacement of such Issuing Lender.  At the time any such replacement shall
become effective, the applicable Borrowers shall pay all unpaid fees accrued for
the account of such replaced Issuing Lender pursuant to subsection 3.3(a).  From
and after the effective date of any such replacement, (1) the successor Issuing
Lender shall have all the rights and obligations of such replaced Issuing Lender
under this Agreement with respect to Letters of Credit to be issued thereafter
and (2) references herein to the term “Issuing Lender” shall be deemed to refer
to such successor or to any previous Issuing Lender, or to such successor and
all previous Issuing Lenders, as the context shall require.  After the
replacement of any Issuing Lender hereunder, the replaced Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of any Issuing Lender under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit or to amend or extend any previously issued Letters
of Credit.

 

SECTION 4          GENERAL PROVISIONS.

 

4.1          Interest Rates and Payment Dates.

 

(a)           Each (i) Eurocurrency Loan shall bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate determined for such day plus the Applicable Margin in effect
for such day with respect to such Loan and (ii) BA Equivalent Loans shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 or 366 days, as applicable) at a rate per annum that shall be equal to
the BA Rate, plus the Applicable Margin for BA Equivalent Loans.

 

(b)           Each ABR Loan denominated in Dollars shall bear interest for each
day that it is outstanding at a rate per annum equal to the ABR in effect for
such day plus the Applicable Margin in effect for such day with respect to such
Loan.  Each ABR Loan denominated in Canadian Dollars shall bear interest for
each day that it is outstanding at a rate per annum equal to the Canadian Prime
Rate in effect for such day plus the Applicable Margin in effect for such day
with respect to such Loan.

 

(c)           If all or a portion of (i) the principal amount of any Loan,
(ii) any interest payable thereon or (iii) any commitment fee, letter of credit
commission, letter of credit fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum which is (y) in the
case of overdue principal, the rate that would otherwise be applicable thereto
pursuant to the relevant foregoing provisions of this subsection 4.1 plus 2.00%,
and (z) in the case of other amounts, including overdue interest and
Reimbursement Obligations, the rate described in paragraph (b) of this
subsection 4.1 for ABR Loans that are Revolving Credit Loans accruing interest
at the ABR (or the Canadian Prime Rate in the case of Canadian Facility
Revolving Credit Loans denominated in Canadian Dollars) plus 2.00%, in each case
from the date of such non-payment until such amount is paid in full (after as
well as before judgment).

 

(d)           Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this
subsection 4.1 shall be payable from time to time on demand.

 

(e)           It is the intention of the parties hereto to comply strictly with
applicable usury laws; accordingly, it is stipulated and agreed that the
aggregate of all amounts which constitute interest

 

96

--------------------------------------------------------------------------------


 

under applicable usury laws, whether contracted for, charged, taken, reserved,
or received, in connection with the indebtedness evidenced by this Agreement or
any Notes, or any other document relating or referring hereto or thereto, now or
hereafter existing, shall never exceed under any circumstance whatsoever the
maximum amount of interest allowed by applicable usury laws.

 

(f)            Any provision of this Agreement that would oblige a Canadian Loan
Party to pay any fine, penalty or rate of interest on any arrears of principal
or interest secured by a mortgage on real property or hypothec on immovables
that has the effect of increasing the charge on arrears beyond the rate of
interest payable on principal money not in arrears shall not apply to such
Canadian Loan Party, which shall be required to pay interest on money in arrears
at the same rate of interest payable on principal money not in arrears.

 

(g)           If any provision of this Agreement would oblige a Canadian Loan
Party to make any payment of interest or other amount payable to any Secured
Party in an amount or calculated at a rate which would be prohibited by law or
would result in a receipt by that Lender of “interest” at a “criminal rate” (as
such terms are construed under the Criminal Code (Canada)), then,
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by applicable law or so result in
a receipt by that Canadian Loan Party of “interest” at a “criminal rate,” such
adjustment to be effected, to the extent necessary (but only to the extent
necessary), as follows:

 

(i)            first, by reducing the amount or rate of interest; and

 

(ii)           thereafter, by reducing any fees, commissions, costs, expenses,
premiums and other amounts required to be paid which would constitute interest
for purposes of section 347 of the Criminal Code (Canada).

 

(iii)          Whenever interest or fees payable by a Canadian Loan Party is
calculated on the basis of a period which is less than the actual number of days
in a calendar year, each rate of interest and fee determined pursuant to such
calculation is, for the purpose of the Interest Act (Canada), equivalent to such
rate multiplied by the actual number of days in the calendar year in which such
rate is to be ascertained and divided by the number of days used as the basis of
such calculation.

 

4.2          Conversion and Continuation Options.

 

(a)           The Borrower Representative (on behalf of the applicable Borrower)
may elect from time to time to convert (i) outstanding Loans from Eurocurrency
Loans made or outstanding in Dollars to ABR Loans denominated in Dollars,
(ii) Bankers’ Acceptances to ABR Loans denominated in Canadian Dollars, or
(iii) BA Equivalent Loans to ABR Loans denominated in Canadian Dollars by the
U.S. Borrower Representative or the Canadian Borrower Representative, as the
case may be, giving the Administrative Agent or the Canadian Agent, as
applicable, at least two Business Days’ prior irrevocable notice of such
election, provided that any such conversion of Eurocurrency Loans, Bankers’
Acceptances or BA Equivalent Loans may only be made on the last day of an
Interest Period with respect thereto.  The Borrower Representative (on behalf of
the applicable Borrower) may elect from time to time to convert outstanding
Loans from ABR Loans denominated in Dollars to Eurocurrency Loans outstanding in
Dollars or (y) made or outstanding in Canadian Dollars, from ABR Loans to BA
Equivalent Loans or Bankers’ Acceptances, by the U.S. Borrower Representative or
the Canadian Borrower Representative, as the case may be, giving the
Administrative Agent or the Canadian Agent, as applicable, at least three
Business Days’ prior irrevocable notice of such election.  Any such notice of
conversion to Eurocurrency Loans outstanding in Dollars, Bankers’ Acceptances or
BA Equivalent Loans shall specify the length of the initial Interest Period or
Interest Periods therefor.  Upon receipt of any such notice the Administrative
Agent or the

 

97

--------------------------------------------------------------------------------


 

Canadian Agent, as applicable, shall promptly notify each affected Lender
thereof.  All or any part of outstanding Eurocurrency Loans made or outstanding
in Dollars or Bankers’ Acceptances or BA Equivalent Loans and ABR Loans may be
converted as provided herein, provided that (i) (unless the Required Lenders
otherwise consent) no Loan may be converted into a Eurocurrency Loan, Bankers’
Acceptances or BA Equivalent Loan when any Default or Event of Default has
occurred and is continuing and the Administrative Agent has given notice to the
Borrower Representative that no such conversions may be made, and (ii) no Loan
may be converted into a Eurocurrency Loan, a Bankers’ Acceptance or BA
Equivalent Loan after the date that is one month prior to the Maturity Date.

 

(b)           Any Eurocurrency Loan, Bankers’ Acceptances or BA Equivalent Loan
may be continued as such upon the expiration of the then current Interest Period
with respect thereto by the U.S. Borrower Representative or the Canadian
Borrower Representative, as the case may be (on behalf of the applicable
Borrower), giving notice to the Administrative Agent or the Canadian Agent, as
applicable, of the length of the next Interest Period to be applicable to such
Loan, determined in accordance with the applicable provisions of the term
“Interest Period” set forth in subsection 1.1, provided that no Eurocurrency
Loan, Bankers’ Acceptances or BA Equivalent Loan may be continued as such
(i) (unless the Required Lenders otherwise consent) when any Default or Event of
Default has occurred and is continuing and the Administrative Agent or the
Canadian Agent, as applicable, has or the Required Lenders have given notice to
the U.S. Borrower Representative or the Canadian Borrower Representative, as the
case may be, that no such continuations may be made or (ii) after the date that
is one month prior to the Maturity Date, and provided, further, that in the case
of Eurocurrency Loans made or outstanding in Dollars, Bankers’ Acceptances or BA
Equivalent Loans, if the U.S. Borrower Representative or the Canadian Borrower
Representative, as the case may be, shall fail to give any required notice as
described above in this subsection 4.2(b) or if such continuation is not
permitted pursuant to the preceding proviso, such Eurocurrency Loans, Bankers’
Acceptances or BA Equivalent Loans shall be automatically converted to ABR Loans
denominated in Dollars with respect to Eurocurrency Loans and denominated in
Canadian Dollars with respect to Bankers’ Acceptances and BA Equivalent Loans on
the last day of such then expiring Interest Period.  Upon receipt of any such
notice of continuation pursuant to this subsection 4.2(b), the Administrative
Agent or the Canadian Agent, as applicable, shall promptly notify each affected
Lender thereof.

 

4.3          Minimum Amounts of Sets.  All borrowings, conversions and
continuations of Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of the
Eurocurrency Loans comprising each Set shall be equal to $5.0 million or a whole
multiple of $1.0 million in excess thereof, and the aggregate principal amount
of the Eurocurrency Loans outstanding in Canadian Dollars, Bankers’ Acceptances
and BA Equivalent Loans comprising each Set shall be equal to Cdn$5.0 million or
a whole multiple of Cdn$1.0 million in excess thereof and so that there shall
not be more than 15 Sets at any one time outstanding.

 

4.4          Prepayments.

 

(a)           Each of the Borrowers may at any time and from time to time prepay
the Loans made to it and the Reimbursement Obligations in respect of Letters of
Credit issued for its account, in whole or in part, subject to subsection 4.12,
without premium or penalty, upon at least three Business Days’ irrevocable
notice by the U.S. Borrower Representative or the Canadian Borrower
Representative, as the case may be, to the Administrative Agent or the Canadian
Agent, as applicable (in the case of Eurocurrency Loans outstanding in Dollars
or Canadian Dollars, Bankers’ Acceptances or BA Equivalent Loans and
Reimbursement Obligations outstanding in any Canadian Dollars), at least one
Business Day’s irrevocable notice by the U.S. Borrower Representative or the
Canadian Borrower Representative, as the case may be, to the Administrative
Agent or the Canadian Agent, as applicable (in the case of (x) ABR Loans other
than

 

98

--------------------------------------------------------------------------------


 

Swing Line Loans and (y) Reimbursement Obligations outstanding in Dollars or
Canadian Dollars) or same day irrevocable notice by the U.S. Borrower
Representative or the Canadian Borrower Representative, as the case may be, to
the Administrative Agent or the Canadian Agent, as applicable (in the case of
Swing Line Loans), provided that if any such notice of prepayment is given in
connection with a conditional notice of termination of Commitments as
contemplated by subsection 2.3 then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with subsection 2.3.  Such
notice shall specify, in the case of any prepayment of Loans, the identity of
the prepaying Borrower, the date and amount of prepayment and whether the
prepayment is (i) of Revolving Credit Loans or Swing Line Loans, or a
combination thereof, and (ii) of Eurocurrency Loans, Bankers’ Acceptances, BA
Equivalent Loans or ABR Loans or a combination thereof and, in each case if a
combination thereof, the principal amount allocable to each and, in the case of
any prepayment of Reimbursement Obligations, the date and amount of prepayment,
the identity of the applicable Letter of Credit or Letters of Credit and the
amount allocable to each of such Reimbursement Obligations.  Upon the receipt of
any such notice, the Administrative Agent or the Canadian Agent, as applicable,
shall promptly notify each affected Lender thereof.  If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (if a Eurocurrency Loan, Bankers’ Acceptances
or BA Equivalent Loan is prepaid other than at the end of the Interest Period
applicable thereto) any amounts payable pursuant to subsection 4.12 and accrued
interest to such date on the amount prepaid.  Partial prepayments of the Loans
and the Reimbursement Obligations pursuant to this subsection shall (unless the
Borrower Representative otherwise directs) be applied, first, to payment of any
Agent Advances then outstanding, second, to the payment of the Swing Line Loans
then outstanding, third, to the payment of the Revolving Credit Loans then
outstanding, fourth, to the payment of any Reimbursement Obligations then
outstanding and, last, to cash collateralize any outstanding Bankers’
Acceptances, BA Equivalent Loan or L/C Obligation on terms reasonably
satisfactory to the Administrative Agent; provided, further, that any pro rata
calculations required to be made pursuant to this subsection 4.4(a) in respect
of any Loan denominated in Canadian Dollars shall be made on a Dollar Equivalent
basis.  Partial prepayments pursuant to this subsection 4.4(a) shall be in
multiples of $1.0 million; provided that, notwithstanding the foregoing, any
Loan may be prepaid in its entirety.

 

(b)           The U.S. Borrowers shall prepay all Swing Line Loans then
outstanding simultaneously with each borrowing of Revolving Credit Loans.

 

(c)           (i)            On any day (other than during an Agent Advance
Period) on which the Aggregate U.S. Borrower Extensions (disregarding any Agent
Advances to the U.S. Borrowers) exceeds the U.S. Borrowing Base at such time
(based on the Borrowing Base Certificate last delivered), the U.S. Borrowers
shall prepay on such day the principal of outstanding Canadian Facility
Revolving Credit Loans made to the U.S. Borrowers and, if required, U.S.
Facility Revolving Credit Loans in an amount equal to such excess.  If, after
giving effect to the prepayment of all outstanding Canadian Facility Revolving
Credit Loans made to the U.S. Borrowers and U.S. Facility Revolving Credit
Loans, the aggregate amount of the U.S. Facility L/C Obligations exceeds the
U.S. Borrowing Base at such time (based on the Borrowing Base Certificate last
delivered), the U.S. Borrowers shall pay to the Administrative Agent at the
Payment Office on such day an amount of cash and/or Cash Equivalents equal to
the amount of such excess (up to a maximum amount equal to such L/C Obligations
at such time), such cash and/or Cash Equivalents to be held as security for all
obligations of the U.S. Borrowers to the Issuing Lenders and the Revolving
Credit Lenders hereunder in a cash collateral account to be established by, and
under the sole dominion and control of, the Administrative Agent.

 

(ii)           On any day (other than during an Agent Advance Period) on which
the Aggregate Canadian Borrower Extensions (disregarding any Agent Advances to
the Canadian Borrowers) exceeds the Canadian Borrowing Base at such time (based
on the Borrowing Base Certificate last delivered), the Canadian Borrowers shall
prepay on such day the principal of outstanding Canadian

 

99

--------------------------------------------------------------------------------


 

Facility Revolving Credit Loans in an amount equal to such excess.  If, after
giving effect to the prepayment of all outstanding Canadian Facility Revolving
Credit Loans made to the Canadian Borrowers, the aggregate amount of the
Canadian Facility L/C Obligations exceeds the Canadian Borrowing Base at such
time (based on the Borrowing Base Certificate last delivered), the Canadian
Borrowers shall pay to the Administrative Agent at the Payment Office on such
day an amount of cash and/or Cash Equivalents equal to the amount of such excess
(up to a maximum amount equal to such Canadian L/C Obligations at such time),
such cash and/or Cash Equivalents to be held as security for all obligations of
the Canadian Borrowers to the Canadian Facility Issuing Lenders and the Canadian
Facility Lenders hereunder in a cash collateral account to be established by,
and under the sole dominion and control of, the Administrative Agent.

 

(iii)          On any day on which the Aggregate Canadian Facility Lender
Exposure exceeds the Total Canadian Facility Commitment at such time, the
Canadian Borrowers and, if applicable, the U.S. Borrowers shall prepay on such
day first the Agent Advances then outstanding to them and thereafter the
principal of Canadian Facility Revolving Credit Loans made to them in an amount
equal to such excess.  If, after giving effect to the prepayment of all
outstanding Canadian Facility Revolving Credit Loans, the aggregate amount of
the Canadian Facility L/C Obligations, BA Equivalent Loans and Bankers’
Acceptances exceeds the Total Canadian Facility Commitment at such time, the
Canadian Borrowers shall pay to the Canadian Agent at the Payment Office on such
day an amount of cash and/or Cash Equivalents equal to the amount of such excess
(up to a maximum amount equal to the Canadian Facility L/C Obligations at such
time), such cash and/or Cash Equivalents to be held as security for all
obligations of the Canadian Borrowers to the Canadian Facility Issuing Lenders
and the Canadian Facility Lenders hereunder in a cash collateral account to be
established by, and under the sole dominion and control of, the Canadian Agent.

 

(iv)          On any day on which the Aggregate U.S. Facility Lender Exposure
exceeds the Total U.S. Facility Commitment at such time, the U.S. Borrowers
shall prepay on such day first the Agent Advances then outstanding to them and
thereafter the principal of U.S. Facility Revolving Credit Loans in an amount
equal to such excess.  If, after giving effect to the prepayment of all
outstanding U.S. Facility Revolving Credit Loans, the aggregate amount of the
U.S. Facility L/C Obligations exceeds the Total U.S. Facility Commitment at such
time, the U.S. Borrowers shall pay to the Administrative Agent at the Payment
Office on such day an amount of cash and/or Cash Equivalents equal to the amount
of such excess (up to a maximum amount equal to the U.S. Facility L/C
Obligations at such time), such cash and/or Cash Equivalents to be held as
security for all obligations of the U.S. Borrowers to the applicable U.S.
Facility Issuing Lenders and the U.S. Facility Lenders hereunder in a cash
collateral account to be established by, and under the sole dominion and control
of, the Administrative Agent.

 

(d)           Notwithstanding the foregoing provisions of this subsection 4.4,
if at any time any prepayment of any Eurocurrency Loans pursuant to subsection
4.4(a) would result, after giving effect to the procedures set forth in this
Agreement, in the relevant Borrower incurring breakage costs under subsection
4.12 as a result of Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent
Loans being prepaid other than on the last day of an Interest Period with
respect thereto, then, the relevant Borrower may, so long as no Default or Event
of Default shall have occurred and be continuing, in its sole discretion,
initially (i) deposit a portion (up to 100.0%) of the amounts that otherwise
would have been paid in respect of such Eurocurrency Loans, Bankers’ Acceptances
or BA Equivalent Loans with the Administrative Agent or the Canadian Agent, as
applicable (which deposit must be equal in amount to the amount of such
Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans not immediately
prepaid), to be held as security for the obligations of the Borrowers to make
such prepayment pursuant to a cash collateral agreement to be entered into on
terms reasonably satisfactory to the Administrative Agent or the Canadian Agent,
as applicable, with such cash collateral to be directly applied upon the first
occurrence thereafter of the last day

 

100

--------------------------------------------------------------------------------


 

of an Interest Period with respect to such Eurocurrency Loans, Bankers’
Acceptances or BA Equivalent Loans (or such earlier date or dates as shall be
requested by the Borrower Representative) or (ii) make a prepayment of the
Revolving Credit Loans in accordance with subsection 4.4(a) with an amount equal
to a portion (up to 100.0%) of the amounts that otherwise would have been paid
in respect of such Eurocurrency Loans or BA Equivalent Loans (which prepayment,
together with any deposits pursuant to clause (i) above, must be equal in amount
to the amount of such Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent
Loans not immediately prepaid); provided that, notwithstanding anything in this
Agreement to the contrary, none of the Borrowers may request any Extension of
Credit under the Commitments that would reduce the aggregate amount of the
Available Commitments to an amount that is less than the amount of such
prepayment until the related portion of such Eurocurrency Loans, Bankers’
Acceptances or BA Equivalent Loans have been prepaid upon the first occurrence
thereafter of the last day of an Interest Period with respect to such
Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans; provided that,
in the case of either clause (i) or (ii), such unpaid Eurocurrency Loans,
Bankers’ Acceptances or BA Equivalent Loans shall continue to bear interest in
accordance with subsection 4.1 until such unpaid Eurocurrency Loans, Bankers’
Acceptances or BA Equivalent Loans or the related portion of such Eurocurrency
Loans, Bankers’ Acceptances or BA Equivalent Loans, as the case may be, have or
has been prepaid.

 

(e)           For avoidance of doubt, the Commitments shall not be
correspondingly reduced by the amount of any prepayments of Revolving Credit
Loans, payments of Reimbursement Obligations and cash collateralizations of L/C
Obligations, in each case, made under subsections 4.4(a), 4.4(b) or 4.4(c).

 

(f)            Notwithstanding anything to the contrary herein, this subsection
4.4 may be amended (and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into any such amendments) to the extent necessary
to reflect differing amounts payable, and priorities of payments, to Lenders
participating in any new classes or tranches of loans added pursuant to
subsections 2.6 or 2.7, as applicable.

 

4.5          Canadian Agent’s and Administrative Agent’s Fees; Other Fees.

 

(a)           Each U.S. Borrower agrees to pay, or cause to be paid, to the
Administrative Agent, for the account of each U.S. Facility Lender, a commitment
fee for the period from and including the first day of the Commitment Period to
the Maturity Date, computed based on the Commitment Fee Percentage on the
average daily amount of the Available Commitment of such U.S. Facility Lender
during the period for which payment is made, payable quarterly in arrears on the
lastfirst Business Day of each March, June, September and DecemberJanuary,
April, July, and October and on the Maturity Date or such earlier date as the
Commitments shall terminate as provided herein, commencing on June 29,
2012.July 3, 2017.

 

(b)           Each Canadian Borrower agrees to pay, or cause to be paid, to the
Canadian Agent, for the account of each Canadian Facility Lender, a commitment
fee for the period from and including the first day of the Commitment Period to
the Maturity Date, computed based on the Commitment Fee Percentage on the
average daily amount of the Available Commitment of such Canadian Facility
Lender during the period for which payment is made, payable in arrears on the
lastfirst Business Day of each March, June, September and DecemberJanuary,
April, July, and October and on the Maturity Date or such earlier date as the
Commitments shall terminate as provided herein, commencing on June 29,
2012.July 3, 2017.

 

(c)           Each Borrower agrees to pay, or cause to be paid, to the
Administrative Agent or the Canadian Agent, as applicable, and the Other
Representatives any fees in the amounts and on the dates

 

101

--------------------------------------------------------------------------------


 

previously agreed to in writing by Holding Parent or the Parent Borrower, the
Other Representatives and the Administrative Agent in connection with this
Agreement.

 

4.6          Computation of Interest and Fees.

 

(a)           Interest (other than interest based on the Prime Rate, Canadian
Prime Rate or BA Rate) shall be calculated on the basis of a 360-day year for
the actual days elapsed; and commitment fees and any other fees and interest
based on the Prime Rate, Canadian Prime Rate or BA Rate shall be calculated on
the basis of a 365-day (or 366-day, as the case may be) year for the actual days
elapsed.  The Administrative Agent or the Canadian Agent, as applicable, shall
as soon as practicable notify the Borrower Representative and the affected
Lenders of each determination of a Eurocurrency Rate.  Any change in the
interest rate on a Loan resulting from a change in the ABR, the Canadian Prime
Rate or the Eurocurrency Reserve Requirements shall become effective as of the
opening of business on the day on which such change becomes effective.  The
Administrative Agent shall as soon as practicable notify the Borrower
Representative and the affected Lenders of the effective date and the amount of
each such change in interest rate.

 

(b)           Each determination of an interest rate by the Administrative Agent
or the Canadian Agent, as applicable, pursuant to any provision of this
Agreement shall be conclusive and binding on each Borrower and the Lenders in
the absence of manifest error.  The Administrative Agent or the Canadian Agent,
as applicable, shall, at the request of the U.S. Borrower Representative or the
Canadian Borrower Representative, as applicable, or any Lender, deliver to the
U.S. Borrower Representative, the Canadian Borrower Representative or such
Lender a statement showing in reasonable detail the calculations used by the
Administrative Agent or the Canadian Agent, as applicable, in determining any
interest rate pursuant to subsection 4.1, excluding any Eurocurrency Base Rate
which is based upon the Telerate British Bankers Assoc. Interest Settlement
Rates Page and any ABR Loan which is based upon the Prime Rate or the Canadian
Prime Rate.

 

(c)           Bankers’ Acceptances.

 

(i)            Term.  Each Bankers’ Acceptance shall have a term of 1, 2, 3 or 6
months (or such other periods as the Administrative Agent or the Canadian Agent,
as applicable, and the Canadian Borrower Representative may agree from time to
time), subject to availability.  No term of any Bankers’ Acceptance shall extend
beyond the Maturity Date.

 

(ii)           BA Rate.  On each Borrowing Date or other date on which Bankers’
Acceptances are to be accepted, the Administrative Agent or the Canadian Agent
shall advise the applicable Canadian Borrowers as to such Agent’s determination
of the applicable BA Rate for the Bankers’ Acceptances to be accepted.

 

(iii)          Purchase.  Upon acceptance of a Bankers’ Acceptance by a Canadian
Facility Lender, such Canadian Facility Lender shall purchase, or arrange, the
purchase of, such Bankers’ Acceptance at the applicable BA Rate.  The Lender
shall provide to the Canadian Agent’s account, for payments of the BA Proceeds
less the BA Fee payable by the applicable Canadian Borrower with respect to the
Bankers’ Acceptance.

 

(iv)          Sale.  Each Canadian Facility Lender may from time to time hold,
sell, rediscount or otherwise dispose of any or all Bankers’ Acceptances
accepted and purchased by it.

 

(v)           Power of Attorney for the Execution of Bankers’ Acceptances.  To
facilitate the availment of the Canadian Facility by Bankers’ Acceptances, each
Canadian Borrower hereby

 

102

--------------------------------------------------------------------------------


 

appoints each Canadian Facility Lender as its attorney to sign and endorse on
its behalf, in handwriting or by facsimile or mechanical signature as and when
deemed necessary by such Canadian Facility Lender, blank forms of B/As.  In this
respect, it is each Canadian Facility Lender’s responsibility to maintain an
adequate supply of blank forms of B/As for acceptance under this Agreement. 
Each Canadian Borrower recognizes and agrees that all B/As signed and/or
endorsed on its behalf by a Canadian Facility Lender shall bind the applicable
Canadian Borrower as fully and effectually as if signed in the handwriting of
and duly issued by the proper signing officers of such Canadian Borrower.  Each
Canadian Facility Lender is hereby authorized to issue such B/As endorsed in
blank in such face amounts as may be determined by such Canadian Facility
Lender; provided that the aggregate amount thereof is equal to the aggregate
amount of B/As required to be accepted and purchased by such Canadian Facility
Lender.  No Canadian Facility Lender shall be liable for any damage, loss or
other claim arising by reason of any loss or improper use of any such instrument
except the gross negligence or willful misconduct of the Canadian Facility
Lender or its officers, employees, agents or representatives.  Each Canadian
Facility Lender shall maintain a record with respect to B/As held by it in blank
hereunder, voided by it for any reason, accepted and purchased by it hereunder,
and cancelled at their respective maturities.  Each Canadian Facility Lender
agrees to provide such records to any Canadian Borrower at such Canadian
Borrower’s expense upon request.

 

(vi)          Execution.  Drafts drawn by a Canadian Borrower to be accepted as
Bankers’ Acceptances shall be signed by a duly authorized officer or officers of
the applicable Canadian Borrower or by its attorneys.  Notwithstanding that any
Person whose signature appears on any Bankers’ Acceptance may no longer be an
authorized signatory for the Canadian Borrower at the time of issuance of a
Bankers’ Acceptance, that signature shall nevertheless be valid and sufficient
for all purposes as if the authority had remained in force at the time of
issuance and any Bankers’ Acceptance so signed shall be binding on such Canadian
Borrower.

 

(vii)         Issuance.  The Canadian Agent, promptly following receipt of a
notice of a Borrowing, conversion or continuation by way of Bankers’
Acceptances, shall advise the Canadian Facility Lenders of the notice and shall
advise each Canadian Facility Lender of the face amount of Bankers’ Acceptances
to be accepted by it and the applicable term (which shall be identical for all
Canadian Facility Lenders).  The aggregate face amount of Bankers’ Acceptances
to be accepted by a Canadian Facility Lender shall be determined by the Canadian
Agent by reference to that Canadian Facility Lender’s Canadian Facility
Commitment Percentage of the issue of Bankers’ Acceptances, except that, if the
face amount of a Bankers’ Acceptance which would otherwise be accepted by a
Canadian Facility Lender would not be Cdn$100,000.00 or a whole multiple
thereof, the face amount shall be increased or reduced by the Canadian Agent in
its sole discretion to Cdn$1,000.00, or the nearest whole multiple of that
amount, as appropriate, provided that after such issuance, no Canadian Facility
Lender shall have aggregate outstanding Canadian Facility Revolving Credit Loans
in excess of its Canadian Facility Commitment.

 

(viii)        Rollover.  At or before 10:00 A.M. (Toronto time) two (2) Business
Days before the maturity date of any Bankers’ Acceptances, the applicable
Canadian Borrower shall give to the Canadian Agent, written notice which notice
shall specify either that the applicable Canadian Borrower intends to repay the
maturing Bankers’ Acceptances on the maturity date or that the applicable
Canadian Borrower intends to issue Bankers’ Acceptances on the maturity date to
provide for payment of the maturing Bankers’ Acceptances.  If the applicable
Canadian Borrower fails to provide such notice to the Canadian Agent or fails to
repay the maturing Bankers’ Acceptances, or if a Default or an Event of Default
has occurred and is continuing on such maturity date, the applicable Canadian
Borrower’s obligations in respect of such Bankers’ Acceptances shall convert on
such maturity date into an ABR Loan in an amount equal to the aggregate face
amount

 

103

--------------------------------------------------------------------------------


 

of such Bankers’ Acceptances.  Otherwise, the applicable Canadian Borrower shall
provide payment to the Administrative Agent or Canadian Agent, as applicable, on
behalf of the Canadian Facility Lenders of an amount equal to the aggregate face
amount of the Bankers’ Acceptances issued by the applicable Canadian Facility
Lenders on their maturity date.

 

(ix)          Waiver of Presentment and Other Conditions.  Each Canadian
Borrower waives presentment for payment and any other defense to payment of any
amounts due to a Canadian Facility Lender in respect of a Bankers’ Acceptance
accepted and purchased by it pursuant to this Agreement which might exist solely
by reason of the Bankers Acceptance being held, at the maturity thereof, by the
Canadian Facility Lender in its own right and each Canadian Borrower agrees not
to claim any days of grace if the Canadian Facility Lender as holder sues such
Canadian Borrower on the Bankers’ Acceptance for payment of the amount payable
by the Canadian Borrower thereunder.  On the specified maturity date of B/A, the
applicable Canadian Borrower shall pay to the Canadian Facility Lender that has
accepted such B/A the full face amount of such B/A and after such payment, the
applicable Canadian Borrower shall have no further liability in respect of such
B/A and the Canadian Facility Lender shall be entitled to all benefits of, and
be responsible for all payments due to third parties under such B/A.

 

(x)           BA Equivalent Loans by Non-BA Lenders.  Whenever a Canadian
Borrower requests a Revolving Credit Loan by way of Bankers’ Acceptance, each
Canadian Facility Lender which is a Non-BA Lender shall, in lieu of accepting
and purchasing Bankers’ Acceptances, make a BA Equivalent Loan in an equivalent
aggregate amount.

 

(xi)          Terms Applicable to Discount Notes.  As set out in the definition
of the Bankers’ Acceptances, that term includes Discount Notes and all terms of
this Agreement applicable to Bankers’ Acceptances shall apply equally to
Discount Notes evidencing BA Equivalent Loans with such changes as may in the
context be necessary.  For greater certainty:

 

(A)          the term of a Discount Note shall be the same as the term for
Bankers’ Acceptances accepted and purchased on the same Borrowing Date in
respect of the same Revolving Credit Loan;

 

(B)          an acceptance fee will be payable in respect of a Discount Note and
shall be calculated at the same rate and in the same manner as the BA Fee in
respect of a Bankers’ Acceptance accepted and purchased on the same Borrowing
Date in respect of the same Revolving Credit Loan; and

 

(C)          the interest rate applicable to a Discount Note shall be the BA
Rate applicable to Bankers’ Acceptances accepted by a Canadian Facility Lender
other than a Schedule I Lender on the same Borrowing Date in respect of the same
Revolving Credit Loan.

 

Each Canadian Borrower and each applicable Non-BA Lender hereby acknowledge and
agree that from time to time certain Non-BA Lenders may elect not to receive any
Discount Notes, and each Canadian Borrower and each applicable Non-BA Lender
agrees that with respect to any such Non-BA Lender, in lieu of receiving
Discount Notes, the applicable BA Equivalent Loan may be evidenced by a loan
account which such Non-BA Lender shall maintain in its name, and in such event
such loan account shall be entitled to all the benefits of Discount Notes.

 

(xii)         Depository Bills and Notes Act (Canada).  At the option of any
Canadian Facility Lender, Bankers’ Acceptances under this Agreement to be
accepted by that Canadian Facility Lender may be issued in the form of
depository bills for deposit with The Canadian Depository for

 

104

--------------------------------------------------------------------------------


 

Securities Limited pursuant to the Depository Bills and Notes Act (Canada).  All
depository bills so issued shall be governed by the provisions of this
subsection 4.6.

 

4.7          Inability to Determine Interest Rate.  If prior to the first day of
any Interest Period, the Administrative Agent or the Canadian Agent, as
applicable, shall have determined (which determination shall be conclusive and
binding upon each of the Borrowers) that, by reason of circumstances affecting
the relevant market, adequate and reasonable means do not exist for ascertaining
the Eurocurrency Rate with respect to any Eurocurrency Loan (the “Affected
Eurocurrency Rate”) or the BA Rate (the “Affected BA Rate”) with respect to any
Bankers’ Acceptance or BA Equivalent Loans for such Interest Period, the
Administrative Agent or the Canadian Agent, as applicable, shall give telecopy
or telephonic notice thereof to the Borrower Representative and the Lenders as
soon as practicable thereafter.  If such notice is given (a) any Eurocurrency
Loans, Bankers’ Acceptances or BA Equivalent Loans the rate of interest
applicable to which is based on the Affected Eurocurrency Rate or the Affected
BA Rate, as applicable, requested to be made on the first day of such Interest
Period shall be made as ABR Loans, (b) any Loans that were to have been
converted on the first day of such Interest Period to or continued as
Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans the rate of
interest applicable to which is based on the Affected Eurocurrency Rate or the
Affected BA Rate, as applicable, shall be converted to or continued as ABR
Loans, (c) as to the Swing Line Lender, as the case may be, such Lender’s cost
of funding such Eurocurrency Loans or as reasonably determined by such Lender,
plus the Applicable Margin hereunder and (d) any outstanding Eurocurrency Loans,
Bankers’ Acceptances or, BA Equivalent Loans that were to have been converted on
the first day of such Interest Period to or continued as Eurocurrency Loans,
Bankers’ Acceptances or BA Equivalent Loans the rate of interest applicable to
which is based upon the Affected Eurocurrency Rate or Affected BA Rate and that
are not otherwise permitted to be converted to or continued as ABR Loans by
subsection 4.2 shall, upon demand by the Lenders the Commitment Percentage of
which aggregate greater than 50.0% of such U.S. Facility Revolving Credit Loan
or Canadian Facility Revolving Credit Loan, as applicable, be immediately repaid
by the applicable Borrower on the last day of the then current Interest Period
with respect thereto together with accrued interest thereon or otherwise, at the
option of the Borrower Representative, shall remain outstanding and bear
interest at a rate which reflects, as to each of the Lenders, such Lender’s cost
of funding such Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans
as reasonably determined by such Lender, plus the Applicable Margin hereunder. 
If any such repayment occurs on a day which is not the last day of the then
current Interest Period with respect to such affected Eurocurrency Loan,
Bankers’ Acceptances or BA Equivalent Loan, the applicable Borrower shall pay to
each of the Lenders such amounts, if any, as may be required pursuant to
subsection 4.12.  Until such notice has been withdrawn by the Administrative
Agent, no further Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent
Loans the rate of interest applicable to which is based upon the Affected
Eurocurrency Rate or Affected BA Rate shall be made or continued as such, nor
shall any of the Borrowers have the right to convert ABR Loans to Eurocurrency
Loans, Bankers’ Acceptances or BA Equivalent Loans the rate of interest
applicable to which is based upon the Affected Eurocurrency Rate or Affected BA
Rate.

 

4.8          Pro Rata Treatment and Payments.

 

(a)           Except as expressly otherwise provided for herein, each borrowing
of U.S. Facility Revolving Credit Loans or Canadian Facility Revolving Credit
Loans, as applicable (other than Swing Line Loans), by any of the applicable
Borrowers from the Lenders hereunder shall be made, each payment by any of the
Borrowers on account of any commitment fee in respect of the U.S. Facility
Commitments or Canadian Facility Commitments, as applicable, hereunder shall be
allocated by the Administrative Agent or the Canadian Agent, as applicable, and
any reduction of the U.S. Facility Commitments or Canadian Facility Commitments
of the Lenders, as applicable, shall be allocated by the Administrative Agent or
the Canadian Agent, as applicable, in each case pro rata according to the U.S.
Facility Commitment Percentage or Canadian Facility Commitment Percentage, as
applicable, of the applicable Lenders.  Except as

 

105

--------------------------------------------------------------------------------


 

expressly otherwise provided for herein, each payment (including each prepayment
(but excluding payments made pursuant to subsections 2.6, 2.7, 4.5(c), 4.9,
4.10, 4.11, 4.12, 4.13(d), 4.17(c) or 11.1(f))) by any of the applicable
Borrowers on account of principal of and interest on any U.S. Facility Revolving
Credit Loans or Canadian Facility Revolving Credit Loans, as applicable shall be
allocated by the Administrative Agent or the Canadian Agent, as applicable, pro
rata according to the respective outstanding principal amounts of such Revolving
Credit Loans then held by the relevant Revolving Lenders, and each payment on
account of principal of and interest on any loans made pursuant to any Tranche
established after the date of this Agreement shall be allocated pro rata (or as
may otherwise be provided for in the applicable amendment to this Agreement
relating to such Tranche) among the Lenders with Incremental Commitments in
respect thereof or with participations in such Tranche (in each case subject to
any limitations on non-pro rata payments otherwise provided for in subsection
2.6(b)).  All payments (including prepayments) to be made by any of the
Borrowers hereunder, whether on account of principal, interest, fees,
Reimbursement Obligations or otherwise, shall be made without set-off or
counterclaim and shall be made prior to 1:00 P.M., New York City time, on the
due date thereof to the Administrative Agent or the Canadian Agent, as
applicable, for the account of the Lenders holding the relevant Loans or the L/C
Participants, as the case may be, at the Administrative Agent’s or the Canadian
Agent’s, as applicable, office specified in subsection 11.2, in Dollars or
Canadian Dollars, as applicable and, whether in Dollars or Canadian Dollars, in
immediately available funds.  Payments received by the Administrative Agent or
Canadian Agent, as applicable, after such time shall be deemed to have been
received on the next Business Day.  The Administrative Agent or the Canadian
Agent, as applicable, shall distribute such payments to such Lenders, if any
such payment is received prior to 1:00 P.M., New York City time, on a Business
Day, in like funds as received prior to the end of such Business Day, and
otherwise the Administrative Agent or the Canadian Agent, as applicable, shall
distribute such payment to such Lenders on the next succeeding Business Day.  If
any payment hereunder (other than payments on the Eurocurrency Loans, Bankers’
Acceptances or BA Equivalent Loans) becomes due and payable on a day other than
a Business Day, the maturity of such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.  If
any payment on a Eurocurrency Loan, Bankers’ Acceptances or BA Equivalent Loans
becomes due and payable on a day other than a Business Day, the maturity of such
payment shall be extended to the next succeeding Business Day (and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension) unless the result of such extension would
be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  This
subsection 4.8(a) may be amended in accordance with subsection 11.1(g) to the
extent necessary to reflect differing amounts payable, and priorities of
payments, to Lenders participating in any new classes or tranches of loans added
pursuant to subsection 2.6 and 2.7, as applicable.  Unless the Administrative
Agent or the Canadian Agent, as applicable, shall have received notice from a
Borrower prior to the date on which any payment is due from such Borrower to the
Administrative Agent or the Canadian Agent, as applicable, for the account of
the Lenders, the Swing Line Lender or the relevant Issuing Lender hereunder that
such Borrower will not make such payment, the Administrative Agent or the
Canadian Agent, as applicable, may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due.  In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent or the Canadian Agent, as
applicable, forthwith on demand the amount so distributed to such Lender or the
Issuing Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent or the Canadian Agent, as applicable, at a rate equal to
the daily average Federal Funds Effective Rate or the rate customary for
settlement of Canadian Dollar interbank obligations, as applicable, and as
quoted by the Administrative Agent or the Canadian Agent, as the case may be.

 

106

--------------------------------------------------------------------------------


 

(b)           Unless the Administrative Agent or the Canadian Agent, as the case
may be, shall have been notified in writing by any Lender prior to a borrowing
that such Lender will not make the amount that would constitute its Commitment
Percentage of such borrowing available to such Agent, the Administrative Agent
or the Canadian Agent, as applicable, may assume that such Lender is making such
amount available to the Administrative Agent or the Canadian Agent, as
applicable, and the Administrative Agent or the Canadian Agent, as applicable,
may, in reliance upon such assumption, make available to any Borrower in respect
of such borrowing a corresponding amount.  If such amount is not made available
to the Administrative Agent or the Canadian Agent, as applicable, by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent or the Canadian Agent, as applicable, on demand, such
amount with interest thereon at a rate equal to the daily average Federal Funds
Effective Rate or the rate customary for settlement of Canadian Dollar interbank
obligations, as applicable, and as quoted by the Administrative Agent or the
Canadian Agent, as the case may be, in each case for the period until such
Lender makes such amount immediately available to the Administrative Agent or
the Canadian Agent, as the case may be.  A certificate of the Administrative
Agent or the Canadian Agent, as the case may be, submitted to any Lender with
respect to any amounts owing under this subsection 4.8(b) shall be conclusive in
the absence of manifest error.  If such Lender’s Commitment Percentage of such
borrowing is not made available to the Administrative Agent or the Canadian
Agent, as applicable, by such Lender within three Business Days of such
Borrowing Date, (x) the Administrative Agent or the Canadian Agent, as
applicable, shall notify the Borrower Representative of the failure of such
Lender to make such amount available to the Administrative Agent or the Canadian
Agent, as applicable, and the Administrative Agent or the Canadian Agent, as
applicable, shall also be entitled to recover such amount with interest thereon
at the rate per annum applicable to such Loans pursuant to subsection 4.1 on
demand, from such Borrower and (y) then such Borrower may, without waiving or
limiting any rights or remedies it may have against such Lender hereunder or
under applicable law or otherwise, borrow a like amount on an unsecured basis
from any commercial bank for a period ending on the date upon which such Lender
does in fact make such borrowing available; provided that at the time such
borrowing is made and at all times while such amount is outstanding such
Borrower would be permitted to borrow such amount pursuant to subsection 2.1.

 

4.9          Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof occurring after the Closing Date shall make it unlawful for
any Lender to make or maintain any Eurocurrency Loans, Bankers’ Acceptances or
BA Equivalent Loans as contemplated by this Agreement (“Affected Loans”),
(a) such Lender shall promptly give written notice of such circumstances to the
U.S. Borrower Representative, the Canadian Borrower Representative, the
Administrative Agent and the Canadian Agent (in the case of Bankers’ Acceptances
or BA Equivalent Loans) (which notice shall be withdrawn whenever such
circumstances no longer exist), (b) the commitment of such Lender hereunder to
make Affected Loans, continue Affected Loans as such and convert an ABR Loan to
an Affected Loan shall forthwith be cancelled and, until such time as it shall
no longer be unlawful for such Lender to make or maintain such Affected Loans,
such Lender shall then have a commitment only to make an ABR Loan (or a Swing
Line Loan) when an Affected Loan is requested (to the extent otherwise permitted
by subsection 4.2), (c) such Lender’s Loans then outstanding as Affected Loans,
if any, shall be converted automatically to ABR Loans on the respective last
days of the then current Interest Periods with respect to such Loans or within
such earlier period as required by law (to the extent otherwise permitted by
subsection 4.2) and (d) such Lender’s Loans then outstanding as Affected Loans,
if any, not otherwise permitted to be converted to ABR Loans by subsection 4.2
(whether because such Loans are denominated in Canadian Dollars or otherwise),
shall upon notice to the Parent Borrower be prepaid with accrued interest
thereon on the last of the then current Interest Period with respect thereto (or
such earlier date as may be required by such Requirement of Law).  If any such
conversion or prepayment of an Affected Loan occurs on a day which is not the
last day of the then current Interest Period with respect thereto, the
applicable Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to subsection 4.12.

 

107

--------------------------------------------------------------------------------


 

4.10        Requirements of Law.

 

(a)           If the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof applicable to any Lender or Issuing
Lender, or compliance by any Lender or Issuing Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority, in each case made subsequent to the Closing Date
(or, if later, the date on which such Lender becomes a Lender or such Issuing
Lender becomes an Issuing Lender):

 

(i)            shall subject such Lender or Issuing Lender to any tax of any
kind whatsoever with respect to any Letter of Credit Request, any Eurocurrency
Loan, Bankers’ Acceptances or any BA Equivalent Loans made or maintained by it
or its obligation to make or maintain Eurocurrency Loans, Bankers’ Acceptances
or BA Equivalent Loans, or change the basis of taxation of payments to such
Lender or Issuing Lender in respect thereof, in each case except for
Non-Excluded Taxes, Taxes imposed under FATCA and taxes measured by or imposed
upon the overall net income, or franchise taxes, or taxes measured by or imposed
upon overall capital or net worth, or branch taxes (in the case of such capital,
net worth or branch taxes, imposed in lieu of such net income tax), of such
Lender or Issuing Lender or its applicable lending office, branch, or any
affiliate thereof;

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender or Issuing Lender which is not otherwise included in the
determination of the Eurocurrency Rate or BA Rate, as the case may be,
hereunder; or

 

(iii)          shall impose on such Lender or Issuing Lender any other condition
(excluding any tax of any kind whatsoever);

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender or Issuing Lender deems to be material, of
making, converting into, continuing or maintaining Eurocurrency Loans, Bankers’
Acceptances or BA Equivalent Loans or issuing or participating in Letters of
Credit or the cost to an Issuing Lender of issuing or maintaining Letters of
Credit or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, upon notice to the Borrower Representative from such Lender or
Issuing Lender through the Administrative Agent or the Canadian Agent, as
applicable, in accordance herewith, the applicable Borrower shall promptly pay
such Lender or Issuing Lender upon its demand, any additional amounts necessary
to compensate such Lender or Issuing Lender for such increased cost or reduced
amount receivable with respect to such Eurocurrency Loans, Bankers’ Acceptances,
BA Equivalent Loans or Letters of Credit, provided that, in any such case, such
Borrower may elect to convert the Eurocurrency Loans, Bankers’ Acceptances
and/or BA Equivalent Loans made by such Lender hereunder to ABR Loans by giving
the Administrative Agent or the Canadian Agent, as applicable, at least one
Business Day’s notice of such election, in which case the applicable Borrower
shall promptly pay to such Lender, upon demand, without duplication, amounts
theretofore required to be paid to such Lender pursuant to this subsection
4.10(a) and such amounts, if any, as may be required pursuant to subsection
4.12.  If any Lender or Issuing Lender becomes entitled to claim any additional
amounts pursuant to this subsection, it shall provide prompt notice thereof to
the Borrower Representative, through the Administrative Agent or the Canadian
Agent, as applicable, certifying (x) that one of the events described in this
paragraph (a) has occurred and describing in reasonable detail the nature of
such event, (y) as to the increased cost or reduced amount resulting from such
event and (z) as to the additional amount demanded by such Lender or Issuing
Lender and a reasonably detailed explanation of the calculation thereof.  Such a
certificate as to any additional amounts payable pursuant to this subsection
submitted by such Lender or Issuing Lender through the Administrative Agent or
the Canadian Agent, as applicable, to the Borrower Representative shall be
conclusive in the absence of manifest error.  This subsection 4.10

 

108

--------------------------------------------------------------------------------


 

shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

(b)           If any Lender or Issuing Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or liquidity requirements or in the interpretation or application thereof or
compliance by such Lender or Issuing Lender or any corporation controlling such
Lender or Issuing Lender with any request or directive regarding capital
adequacy or liquidity requirements (whether or not having the force of law) from
any Governmental Authority, in each case, made subsequent to the Closing Date,
does or shall have the effect of reducing the rate of return on such
Lender’s, Issuing Lender’s or such corporation’s capital as a consequence of
such Lender’s, Issuing Lender’s obligations or hereunder or in respect of any
Letter of Credit to a level below that which such Lender, Issuing Lender, or
such corporation could have achieved but for such change or compliance (taking
into consideration such Lender’s, Issuing Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender or
Issuing Lender to be material, then from time to time, within ten Business Days
after submission by such Lender or Issuing Lender to the Borrower Representative
(with a copy to the Administrative Agent or the Canadian Agent as applicable) of
a written request therefor certifying (x) that one of the events described in
this paragraph (b) has occurred and describing in reasonable detail the nature
of such event, (y) as to the reduction of the rate of return on capital
resulting from such event and (z) as to the additional amount or amounts
demanded by such Lender, Issuing Lender or corporation and a reasonably detailed
explanation of the calculation thereof, the applicable Borrower shall pay to
such Lender or Issuing Lender such additional amount or amounts as will
compensate such Lender, Issuing Lender or corporation for such reduction.  Such
a certificate as to any additional amounts payable pursuant to this subsection
submitted by such Lender or Issuing Lender through the Administrative Agent or
the Canadian Agent, as applicable, to the Borrower Representative shall be
conclusive in the absence of manifest error.  This subsection 4.10 shall survive
the termination of this Agreement and the payment of the Revolving Credit Loans
and all other amounts payable hereunder.

 

(c)           Notwithstanding anything to the contrary in this subsection 4.10,
(x) the Parent Borrower shall not be required to pay any amount with respect to
any additional cost or reduction specified in paragraph (a) or paragraph
(b) above, to the extent such additional cost or reduction is attributable,
directly or indirectly, to the application of, compliance with or implementation
of specific capital adequacy requirements or new methods of calculating capital
adequacy, including any part or “pillar” (including Pillar 2 (“Supervisory
Review Process”)), of the International Convergence of Capital Measurement
Standards:  a Revised Framework, published by the Basel Committee on Banking
Supervision in June 2004, or any implementation or adoption (whether voluntary
or compulsory) thereof, whether by an EC Directive or the FSA Integrated
Prudential Sourcebook or any other law or regulation, or otherwise and (y) the
Dodd Dodd-Frank Wall Street Reform and Consumer Protection Act, and all
requests, rules, regulations, guidelines andor directives promulgated thereunder
or issued in connection therewith, shall and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to have been enacted, adopted or issued, as
applicable, subsequent to the Closing Date for all purposes herein.

 

4.11        Taxes.

 

(a)           Except as provided below in this subsection or as required by law,
all payments made by each of the Borrowersor on account of any obligation of any
Loan Party under this Agreement and, any Notes or any other Loan Document shall
be made free and clear of, and without deduction or withholding for or on
account of, any Taxes; provided that if any Non-Excluded Taxes are required to
be deducted or withheld from any amounts payable by any such BorrowerLoan Party
or the

 

109

--------------------------------------------------------------------------------


 

Administrative Agent to the Administrativeor Canadian Agent, as the case may be,
to an Agent or any Lender hereunder or, under any Notes, or under any Loan
Document, as applicable, the amounts so payable by any such BorrowerLoan Party
shall be increased to the extent necessary to yield to such Agent or such Lender
(after deduction, withholding or payment of all Non-Excluded Taxes) interest or
any such other amounts payable hereunder or thereunder at the rates or in the
amounts specified in this Agreementhereunder or thereunder; provided, however,
that each Borrower shall be entitled to deduct and withhold, and such Borrower
shall not be required to indemnify for any Non-Excluded Taxes, and any such
amounts payable by such Borrower or, the Administrative Agent or the Canadian
Agent to or for the account of any Agent or Lender, shall not be increased
(x) if such Agent or Lender fails to comply with the requirements of paragraphs
(b) or (c) of this subsection 4.11 or subsection 4.15, (y) with respect to any
Non-Excluded Taxes imposed in connection with the payment of any fees paid under
this Agreement unless such Non-Excluded Taxes are imposed (1) as a result of a
change in treaty, law or regulation that occurred after such Agent became an
Agent hereunder or such Lender became a Lender hereunder (or, if such Agent or
Lender is a non-U.S. intermediary or, flow-through entity for U.S. federal
income tax purposes, after the relevant beneficiary or member of such Agent or
Lender became such a beneficiary or member, if later) (any such change, at such
time, a “Change in Law”) or (2) on a Person that is an assignee whose assignor
was entitled to receive additional amounts with respect to payments made by the
Borrower, at the time such assignment was effective, as a result of Change in
Law that occurred after the Closing Date and such assignee is subject to the
same Change in Law with respect to payments from the Borrower, provided that in
no event shall such additional amounts under this clause (2) exceed the
additional amounts that the assignor was entitled to receive at the time such
assignment was effective, or (z) with respect to any Non-Excluded Taxes imposed
by the United States or any state or political subdivision thereof, unless such
Non-Excluded Taxes are imposed (1) as a result of a Change in Law or (2) on a
Person that is an assignee whose assignor was entitled to receive additional
amounts with respect to payments made by a Borrower, at the time such assignment
was effective, as a result of Change in Law that occurred after the Closing Date
and such assignee is subject to the same Change in Law with respect to payments
from a Borrower, provided that in no event shall such additional amounts under
this clause (2) exceed the additional amounts that the assignor was entitled to
receive at the time such assignment was effective.  Whenever any Non-Excluded
Taxes are payablerequired to paid or remitted by any BorrowerLoan Party, as
promptly as possible thereafter such BorrowerLoan Party shall pay or remit, as
applicable, such Non-Excluded Taxes to the applicable Governmental Authority and
shall send to the Administrative Agent for its own account or for the account of
such Lender or Agent, as the case may be, a certified copy of an original
official receipt (or other documentary evidence of such payment reasonably
acceptable to the Administrative Agent) received by such BorrowerLoan Party
showing payment thereof.  If any BorrowerLoan Party fails to pay or remit any
Non-Excluded Taxes when due to the appropriate Governmental Authority in
accordance with applicable law or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, such BorrowerLoan
Party shall indemnify the Administrative Agent, the Lenders and the Agents for
any incremental Taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.  The
agreements in this subsection 4.11 shall survive the termination of this
Agreement and the Loan Documents and the payment of the Loans and all other
amounts payable hereunder or thereunder.

 

(b)           Each Agent and each Lender that is a “United States person”
(within the meaning of Section 7701(a)(30) of the Code) shall deliver to the
Borrower Representative and the Administrative Agent on or prior to the Closing
Date or, in the case of an Agent or Lender that is an assignee or transferee of
an interest under this Agreement pursuant to subsection 11.6, on the date of
such assignment or transfer to such Agent or Lender, two accurate and complete
original signed copies of Internal Revenue Service Form W-9 (or successor form),
in each case certifying that such Agent or Lender is a “United States person”
(within the meaning of Section 7701(a)(30) of the Code) and to such Agent’s or
Lender’s entitlement as of such date to a complete exemption from United States
federal backup withholding Tax with respect to payments to be made under this
Agreement and under any Note.  Each Agent and each Lender that is not a

 

110

--------------------------------------------------------------------------------


 

“United States person” (within the meaning of Section 7701(a)(30) of the Code)
shall deliver to the Borrower Representative and the Administrative Agent on or
prior to the Closing Date or, in the case of an Agent or Lender that is an
assignee or transferee of an interest under this Agreement pursuant to
subsection 11.6, on the date of such assignment or transfer to such Agent or
Lender, (i) two accurate and complete original signed copies of Internal Revenue
Service Form W-8ECI or Form W-8BEN (claiming the benefits of an income tax
treaty) (or successor forms), in each case certifying to such Agent’s or
Lender’s entitlement as of such date to a complete exemption from United States
federal withholding tax with respect to payments to be made under this Agreement
and under any Note, (ii) if such Agent or Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code and cannot deliver either Internal
Revenue Service Form W-8ECI or Form W-8BEN (claiming the benefits of an income
tax treaty) (or successor forms) pursuant to clause (i) above, (x) two
certificates substantially in the form of Exhibit J (any such certificate, a
“U.S. Tax Compliance Certificate”) and (y) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (claiming the benefits of
the portfolio interest exemption) (or successor form) certifying to such Agent’s
or Lender’s entitlement as of such date to a complete exemption from United
States federal withholding tax with respect to payments of interest to be made
under this Agreement and under any Note or (iii) if such Agent or Lender is a
non-U.S. intermediary or flow-through entity for U.S. federal income tax
purposes, two accurate and complete signed copies of Internal Revenue Service
Form W-8IMY (and all necessary attachments, including to the extent applicable,
U.S. Tax Compliance Certificates) certifying to such Agent’s or Lender’s
entitlement as of such date to a complete exemption from United States federal
withholding tax with respect to payments to be made under this Agreement and
under any Note (or, to the extent the beneficial owners of such non-U.S.
intermediary or flow through entity are (A) non-U.S. persons claiming portfolio
interest treatment, a complete exemption from United States withholding tax with
respect to interest payments or (B) United States persons, a complete exemption
from United States federal backup withholding tax), unless, in each case, such
Person is an assignee whose assignor was entitled to receive additional amounts
with respect to payments made by the Borrower, at the time such assignment was
effective, as a result of a Change in Law that occurred after the Closing Date
and such assignee is subject to the same Change in Law with respect to payments
from the Borrower, provided that in no event shall such additional amounts
exceed the additional amounts that the assignor was entitled to receive at the
time such assignment was effective.  In addition, each Agent and Lender agrees
that from time to time after the Closing Date, when the passage of time or a
change in circumstances renders the previous certification obsolete or
inaccurate, such Agent or Lender shall deliver to the Borrower Representative
and the Administrative Agent two new accurate and complete original signed
copies of Internal Revenue Service Form W-9, Internal Revenue Service
Form W-8ECI, Form W-8BEN (claiming the benefits of an income tax treaty), or
Form W-8BEN (claiming the benefits of the portfolio interest exemption) and a
U.S. Tax Compliance Certificate, or Form W-8IMY (with respect to a non-U.S.
intermediary or flow-through entity), as the case may be, and such other forms
as may be required in order to confirm or establish the entitlement of such
Agent or Lender to a continued exemption from United States federal withholding
tax with respect to payments under this Agreement and any Note (or, to the
extent the beneficial owners of such non-U.S. intermediary or flow through
entity are (A) non-U.S. persons claiming portfolio interest treatment, a
complete exemption from United States withholding tax with respect to interest
payments or (B) United States persons, a complete exemption from United States
federal backup withholding tax), unless, in each case (1) there has been a
Change in Law that occurs after the date such Agent or Lender becomes an Agent
or Lender hereunder (or after the date the relevant beneficiary or member in the
case of a Lender that is a non-U.S. intermediary or flow through entity for U.S.
federal income tax purposes becomes a beneficiary or member, if later) which
renders all such forms inapplicable or which would prevent such Agent or Lender
from duly completing and delivering any such form with respect to it, in which
case such Agent or Lender shall promptly notify the Borrower Representative and
the Administrative Agent of its inability to deliver any such form or (2) such
Person is an assignee whose assignor was entitled to receive additional amounts
with respect to payments made by a Borrower, at the time such assignment was
effective, as a result of a Change in Law that occurred after the Closing Date
and such assignee is subject to the same Change in Law with respect to payments
from a

 

111

--------------------------------------------------------------------------------


 

Borrower, provided that in no event shall such additional amounts under this
clause (2) exceed the additional amounts that the assignor was entitled to
receive at the time such assignment was effective.

 

(c)                                  Each Agent and Lender shall, upon
reasonable request in writing by the Borrower Representative, deliver to the
Borrower Representative or the applicable Governmental Authority, as the case
may be, any form or certificate required by applicable law in order that any
payment by any Borrower under this Agreement or any Note to such Agent or Lender
may be made free and clear of, and without deduction or withholding for or on
account of any Taxes (including any United States withholding taxes under FATCA)
(or to allow any such deduction or withholding to be at a reduced rate),
provided that such Agent or Lender is legally entitled to complete, execute and
deliver such form or certificate.  Each Person that shall become a Lender or a
Participant pursuant to subsection 11.6 shall, upon the effectiveness of the
related transfer, be required to provide all of the forms, certifications and
statements pursuant to this subsection 4.11, provided that in the case of a
Participant the obligations of such Participant pursuant to paragraph (b) or
(c) of this subsection 4.11 shall be determined as if such Participant were a
Lender except that such Participant shall furnish all such required forms,
certifications and statements to the Lender from which the related participation
shall have been purchased.

 

4.12                        Indemnity.  Each U.S. Borrower agrees to indemnify
each U.S. Facility Lender in respect of Extensions of Credit made, or requested
to be made, to the U.S. Borrowers, and each Canadian Borrower agrees to
indemnify each Canadian Facility Lender in respect of Extensions of Credit made,
or requested to be made, to the Canadian Borrowers, and in each case, to hold
each such Lender harmless from any loss or expense which such Lender may sustain
or incur (other than through such Lender’s gross negligence or willful
misconduct) as a consequence of (a) default by such Borrower in making a
borrowing of, conversion into or continuation of Eurocurrency Loans, Bankers’
Acceptances or BA Equivalent Loans after the Borrower Representative has given a
notice requesting the same in accordance with the provisions of this Agreement,
(b) default by such Borrower in making any prepayment or conversion of
Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans after the
Borrower Representative has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a payment or prepayment of
Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans or the
conversion of Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent Loans on
a day which is not the last day of an Interest Period with respect thereto. 
Such indemnification may include an amount equal to the excess, if any, of
(i) the amount of interest which would have accrued on the amount so prepaid, or
converted, or not so borrowed, converted or continued, for the period from the
date of such prepayment or conversion or of such failure to borrow, convert or
continue to the last day of the applicable Interest Period (or, in the case of a
failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Eurocurrency Loans, Bankers’ Acceptances or BA Equivalent
Loans, as applicable, provided for herein (excluding, however, the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) which would have accrued to such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the interbank eurocurrency market.  If any Lender becomes entitled to
claim any amounts under the indemnity contained in this subsection 4.12, it
shall provide prompt notice thereof to the Borrower Representative, through the
Administrative Agent or the Canadian Agent, as applicable, certifying (x) that
one of the events described in clause (a), (b) or (c) has occurred and
describing in reasonable detail the nature of such event, (y) as to the loss or
expense sustained or incurred by such Lender as a consequence thereof and (z) as
to the amount for which such Lender seeks indemnification hereunder and a
reasonably detailed explanation of the calculation thereof.  Such a certificate
as to any indemnification pursuant to this subsection submitted by such Lender,
through the Administrative Agent or the Canadian Agent, as applicable, to the
Borrower Representative shall be conclusive in the absence of manifest error. 
This subsection 4.12 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

112

--------------------------------------------------------------------------------


 

4.13                        Certain Rules Relating to the Payment of Additional
Amounts.

 

(a)                                 Upon the request, and at the expense, of the
applicable Borrower, each Agent, Lender and Issuing Lender to which any Borrower
is required to pay any additional amount pursuant to subsection 4.10 or 4.11,
and any Participant in respect of whose participation such payment is required,
shall reasonably afford such Borrower the opportunity to contest, and reasonably
cooperate with such Borrower in contesting, the imposition of any Non-Excluded
Tax giving rise to such payment; provided that (i) such Agent, Lender or Issuing
Lender shall not be required to afford such Borrower the opportunity to so
contest unless such Borrower shall have confirmed in writing to such Agent,
Lender or Issuing Lender its obligation to pay such amounts pursuant to this
Agreement and (ii) such Borrower shall reimburse such Agent, Lender or Issuing
Lender for its reasonable attorneys’ and accountants’ fees and disbursements
incurred in so cooperating with such Borrower in contesting the imposition of
such Non-Excluded Tax; provided, however, that notwithstanding the foregoing no
Agent, Lender or Issuing Lender shall be required to afford such Borrower the
opportunity to contest, or cooperate with such Borrower in contesting, the
imposition of any Non-Excluded Taxes, if such Agent, Lender or Issuing Lender in
its sole discretion in good faith determines that to do so would have an adverse
effect on it.

 

(b)                                 If a Lender or Issuing Lender changes its
applicable lending office (other than (i) pursuant to paragraph (c) below or
(ii) after an Event of Default under subsection 9(a) or (f) has occurred and is
continuing) and the effect of such change, as of the date of such change, would
be to cause any Borrower to become obligated to pay any additional amount under
subsection 4.10 or 4.11, such Borrower shall not be obligated to pay such
additional amount.

 

(c)                                  If a condition or an event occurs which
would, or would upon the passage of time or giving of notice, result in the
payment of any additional amount to any Lender or Issuing Lender by any Borrower
pursuant to subsection 4.10 or 4.11, such Lender or Issuing Lender shall
promptly after becoming aware of such event or condition notify the Borrower
Representative and the Administrative Agent and shall take such steps as may
reasonably be available to it to mitigate the effects of such condition or event
(which shall include efforts to rebook the Loans or issued, Letters of Credit,
as the case may be, held by such Lender or Issuing Lender at another lending
office, or through another branch or an affiliate, of such Lender or Issuing
Lender); provided that such Lender or Issuing Lender shall not be required to
take any step that, in its reasonable judgment, would be materially
disadvantageous to its business or operations or would require it to incur
additional costs (unless such Borrower agrees to reimburse such Lender or
Issuing Lender for the reasonable incremental out-of-pocket costs thereof).

 

(d)                                 If any of the Borrowers shall become
obligated to pay additional amounts pursuant to subsection 4.10 or 4.11 and any
affected Lender shall not have promptly taken steps necessary to avoid the need
for payments under subsection 4.10 or 4.11, the applicable Borrower shall have
the right, for so long as such obligation remains, (i) with the assistance of
the Administrative Agent or the Canadian Agent, as applicable, to seek one or
more substitute Lenders reasonably satisfactory to the Administrative Agent or
the Canadian Agent, as applicable, and such Borrower to purchase the affected
Loan, in whole or in part, at an aggregate price no less than such Loan’s
principal amount plus accrued interest, and assume the affected obligations
under this Agreement, or (ii) so long as no Default or Event of Default then
exists or will exist immediately after giving effect to the respective
prepayment, upon at least four Business Days’ irrevocable notice to the
Administrative Agent or the Canadian Agent, as applicable, to prepay the
affected Loan, in whole or in part, subject to subsection 4.12, without premium
or penalty.  In the case of the substitution of a Lender, then, the Parent
Borrower, any other applicable Borrower, the Administrative Agent, the affected
Lender, and any substitute Lender shall execute and deliver an appropriately
completed Assignment and Acceptance pursuant to subsection 11.6(b) to effect the
assignment of rights to, and the assumption of obligations by, the substitute
Lender; provided that any fees required to be paid by subsection 11.6(b) in
connection with such assignment shall be paid by the Parent Borrower or the
substitute Lender.  In the case

 

113

--------------------------------------------------------------------------------


 

of a prepayment of an affected Loan, the amount specified in the notice shall be
due and payable on the date specified therein, together with any accrued
interest to such date on the amount prepaid.  In the case of each of the
substitution of a Lender and of the prepayment of an affected Loan, the
applicable Borrower shall first pay the affected Lender any additional amounts
owing under subsections 4.10 and 4.11 (as well as any commitment fees and other
amounts then due and owing to such Lender, including any amounts under
subsection 4.13) prior to such substitution or prepayment.

 

(e)                                  If any Agent, Lender or any Issuing Lender
receives a refund directly attributable to taxes for which any BorrowerLoan
Party has made additional payments pursuant to subsection 4.10(a) or 4.11(a),
such Agent, such Lender or such Issuing Lender, as the case may be, shall
promptly pay such refund (together withwithout any interest other than any
interest with respect thereto received from the relevant taxing
authorityGovernmental Authority, but net of any reasonable cost (including
Taxes) incurred in connection therewith and only to the extent of such
additional payments made with respect to the Non-Excluded Taxes giving rise to
such refund) to such Borrower; provided, however, that the applicable
BorrowerLoan Party agrees promptly to return such refund (together with any
penalties, interest, or other charges with respect thereto imposed by and due to
the relevant taxing authorityGovernmental Authority) (free of all Non-Excluded
Taxes) to such Agent, Issuing Lender or the applicable Lender, as the case may
be, upon receipt of a notice that such refund is required to be repaid to the
relevant taxing authorityGovernmental Authority.  Notwithstanding anything to
the contrary in this subsection 4.13(e), in no event will any Agent, Lender or
Issuing Lender be required to pay any amount to a Loan Party pursuant to this
subsection 4.13(e), the payment of which would place the Agent, Lender or
Issuing Lender in a less favorable net after-Tax position than such Agent,
Lender or Issuing Lender would have been in if the Non-Excluded Tax with respect
to which the Loan Party made additional payment and giving rise to such refund
had not been deducted, withheld or otherwise imposed and such additional
payments giving rise to such refund had never been paid.  This subsection
4.13(e) shall not be construed to require any Agent, Lender or Issuing Lender to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to any Loan Party or other Person or to arrange its
affairs in any particular manner.

 

(f)                                   The obligations of any Agent,
Lender, Issuing Lender or Participant under this subsection 4.13 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

4.14                        Controls on Prepayment if Aggregate Outstanding
Revolving Credit Exceeds Aggregate Commitments.

 

(a)                                 The Borrower Representatives will implement
and maintain internal controls to monitor the borrowings and repayments of Loans
by the Borrowers and the issuance of and drawings under Letters of Credit, with
the object of preventing any request for an Extension of Credit that would
result in the Aggregate Outstanding Revolving Credit with respect to all of the
Lenders (including the Swing Line Lender) being in excess of the aggregate
Commitments then in effect and of promptly identifying any circumstance where,
by reason of changes in exchange rates, the Aggregate Outstanding Revolving
Credit with respect to all of the Lenders (including the Swing Line Lender)
exceeds the aggregate Commitments then in effect.

 

(b)                                 The Administrative Agent will calculate each
Canadian Facility Lender Exposure and U.S. Facility Lender Exposure from time to
time, and in any event not less frequently than once during each calendar
month.  In making such calculations, the Administrative Agent will rely on the
information most recently received by it from the Swing Line Lender in respect
of outstanding Swing Line Loans and from the Issuing Lenders in respect of
outstanding L/C Obligations.

 

114

--------------------------------------------------------------------------------


 

4.15                        Canadian Facility Lenders.

 

(a)                                 The Canadian Agent, the Canadian Collateral
Agent and any Lender that holds any commitment or makes or holds any Extension
of Credit to a Canadian Borrower (such Lender, a “Canadian Extender of Credit”)
will at all times be a Canadian Resident.  To the extent legally entitled to do
so, the Canadian Agent, the Canadian Collateral Agent and each Canadian Extender
of Credit shall, upon written request by the Canadian Borrower Representative,
deliver to it or the applicable governmental or taxing authorityGovernmental
Authority, any form or certificate required by applicable law in order that any
payment by a Canadian Borrower under this Agreement or, any Notes, or any other
Loan Document to, or for the account of, such Person may be made free and clear
of, and without deduction or withholding for or on account of, any Non-Excluded
Taxes, provided that in determining the reasonableness of such a request such
Person shall be entitled to consider the cost (to the extent unreimbursed by a
Borrower) which would be imposed on such Person of complying with such request.

 

(b)                                 A Canadian Facility Lender may change its
Affiliates acting as Canadian Facility Lender hereunder but only pursuant to an
assignment in form and substance reasonably satisfactory to the Administrative
Agent and the Canadian Agent (with the consent of the Administrative Agent and
the Canadian Borrowers), where the respective assignee represents and warrants
that it is an Affiliate of the respective Canadian Facility Lender and
represents and warrants that it is a Canadian Resident and will act directly as
a Canadian Facility Lender with respect to the Canadian Facility Commitment of
the respective Canadian Facility Lender.

 

4.16                        Cash Receipts.

 

(a)                                 Schedule 4.16(a) lists as of the Closing
Date with respect to each depository where a DDA is located (i) the name and
address of such depository; (ii) the account number(s) maintained with such
depository; and (iii) a contact person at such depository.

 

(b)                                 Each Loan Party that is a U.S. Borrower or
U.S. Subsidiary Guarantor shall (i) enter into concentration account control
agreements (the “Concentration Account Agreements”) covering concentration
accounts maintained by the Borrower at JPMorgan, SunTrust Bank, Wells Fargo Bank
National Association and/or Bank of America, N.A. (or such other banks that are
reasonably acceptable to the Administrative Agent) (the “Concentration
Accounts”), in form reasonably satisfactory to the Administrative Agent, with
JPMorgan, SunTrust Bank, Wells Fargo Bank National Association and/or Bank of
America, N.A. (or such other banks that are reasonably acceptable to the
Administrative Agent) and (ii) either (A) instruct all Account Debtors of such
Loan Party that remit payments of Accounts of such Account Debtors regularly by
check pursuant to arrangements with such Loan Party to remit all such payments
to the applicable “P.O.  Boxes” or “Lockbox Addresses” with respect to the
applicable DDA or Concentration Account, which remittances shall be collected by
the applicable bank and deposited in the applicable DDA or Concentration
Account, to be swept within 1 Business Day of becoming available to a
Concentration Account, (B) cause the checks of any such Account Debtor in
payment of any Account to be deposited in the applicable DDA or Concentration
Account within two Business Days after such check is received by such Loan
Party, to be swept within 1 Business Day of becoming available to a
Concentration Account or (C) cause amounts constituting payments on Accounts
that are deposited in other accounts (including any accounts where they are
commingled with other funds), to the extent that the balance in any such other
account exceeds $25,000, to be swept within 1 Business Day of becoming available
to a Concentration Account; provided that the aggregate balance of all such
other accounts that are not Concentration Accounts and are not so swept shall at
no time exceed, when taken together with the accounts referred to in the proviso
in subsection 4.16(c)(ii)(C) below, $1,000,000.  All amounts received by a U.S.
Borrower or a U.S. Subsidiary Guarantor in respect of any Account, in addition
to all other cash received from any other source, shall upon receipt of such
amount or cash (other than (x) any such amount to be

 

115

--------------------------------------------------------------------------------


 

deposited in Excluded Accounts and (y) Accounts or payment thereof excluded from
the Collateral pursuant to any Security Document, including Excluded Assets) be
deposited into a DDA or Concentration Account, to be swept within 1 Business Day
of becoming available to a Concentration Account.  Each Loan Party agrees that
it will not cause proceeds of such DDAs to be directed other than as set forth
in this clause (b)(ii), unless such proceeds are swept within 1 Business Day of
becoming available to a Concentration Account.

 

(c)                                  Each Canadian Loan Party shall (i) enter
into concentration account control agreements (the “Canadian Concentration
Account Agreements”) covering concentration accounts maintained by the Parent
Borrower (or a Canadian Borrower designated by the Parent Borrower) at
Scotiabank and/or The Toronto-Dominion Bank (or such other banks that are
reasonably acceptable to the Canadian Agent) (the “Canadian Concentration
Accounts”), in form reasonably satisfactory to the Canadian Agent, with
Scotiabank and/or The Toronto-Dominion Bank (or such other banks that are
reasonably acceptable to the Canadian Agent), and (ii) either (A) instruct all
Account Debtors of such Canadian Loan Party that remit payments of Accounts of
such Account Debtors regularly by check pursuant to arrangements with such
Canadian Loan Party to remit all such payments to the applicable “P.O.  Boxes”
or “Lockbox Addresses” with respect to the applicable DDA or Canadian
Concentration Account, which remittances shall be collected by the applicable
bank and deposited in the applicable DDA or Canadian Concentration Account, to
be swept within 1 Business Day of becoming available to a Canadian Concentration
Account, (B) cause the checks of any such Account Debtor in payment of any
Account to be deposited in the applicable DDA or Canadian Concentration Account
within two Business Days after such check is received by such Canadian Loan
Party, to be swept within 1 Business Day of becoming available to a Canadian
Concentration Account or (C) cause amounts constituting payments on Accounts
that are deposited in other accounts (including any accounts where they are
commingled with other funds), to the extent that the balance in any such other
account exceeds $25,000, to be swept within 1 Business Day of becoming available
to a Canadian Concentration Account; provided that the aggregate balance of all
such other accounts that are not Canadian Concentration Accounts and are not so
swept shall at no time exceed, when taken together with the accounts referred to
in the proviso in subsection 4.16(b)(ii)(C) above, $1,000,000.  All amounts
received by a Canadian Loan Party in respect of any Account, in addition to all
other cash received from any other source, shall upon receipt of such amount or
cash (other than (x) any such amount to be deposited in Excluded Accounts and
(y) Accounts or payments thereof excluded from the Collateral pursuant to any
Security Document, including Excluded Assets) be deposited into a DDA or
Canadian Concentration Account, to be swept within 1 Business Day of becoming
available to a Canadian Concentration Account.  Each Loan Party agrees that it
will not cause proceeds of such DDAs to be directed other than as set forth in
this clause (c)(ii), unless such proceeds are swept within 1 Business Day of
becoming available to a Canadian Concentration Account.

 

(d)                                 [Reserved]

 

(e)                                  The Concentration Accounts shall at all
times upon the occurrence and during the continuance of an Event of Default of
the type described in subsection 9(a), or with respect to the Parent Borrower,
subsection 9(f), or a Specified Liquidity Event, be under the sole dominion and
control of the Administrative Agent.  Each Loan Party hereby acknowledges and
agrees that upon the occurrence and during the continuance of an Event of
Default of the type described in subsection 9(a), or with respect to the Parent
Borrower, subsection 9(f), or a Specified Liquidity Event (x) such Loan Party
has no right of withdrawal from a Concentration Account, (y) the funds on
deposit in a Concentration Account shall at all times continue to be collateral
security for all of the obligations of the Loan Parties hereunder and under the
other Loan Documents and (z) the funds on deposit in a Concentration Account
shall be applied as provided in subsection 10.17.  In the event that,
notwithstanding the provisions of this subsection 4.16, any Loan Party receives
or otherwise has dominion and control of any cash proceeds or collections of
Inventory constituting Collateral (which proceeds constitute Collateral)
required to be transferred to a Concentration

 

116

--------------------------------------------------------------------------------


 

Account pursuant to subsection 4.16(b), such proceeds and collections shall be
held in trust by such Loan Party for the Administrative Agent, shall not be
commingled with any of such Loan Party’s other funds or deposited in any account
of such Loan Party and shall promptly be deposited into a Concentration Account
or dealt with in such other fashion as such Loan Party may be instructed by the
Administrative Agent.

 

(f)                                   The Canadian Concentration Account shall
at all times upon the occurrence and during the continuance of an Event of
Default of the type described in subsection 9(a), or with respect to the Parent
Borrower, subsection 9(f), or a Specified Liquidity Event, be under the sole
dominion and control of the Canadian Agent.  Each Canadian Loan Party hereby
acknowledges and agrees that upon the occurrence and during the continuance of
an Event of Default of the type described in subsection 9(a), or with respect to
the Parent Borrower, subsection 9(f), or a Specified Liquidity Event (x) such
Canadian Loan Party has no right of withdrawal from a Canadian Concentration
Account, (y) the funds on deposit in a Canadian Concentration Account shall at
all times continue to be collateral security for all of the obligations of the
Canadian Loan Parties hereunder and under the other Loan Documents, and (z) the
funds on deposit in the Canadian Concentration Accounts shall be applied as
provided in subsection 10.17.  In the event that, notwithstanding the provisions
of this subsection 4.16, any Canadian Loan Party receives or otherwise has
dominion and control of any cash proceeds or collections of Inventory
constituting Collateral (which proceeds constitute Collateral) required to be
transferred to a Canadian Concentration Account pursuant to subsection 4.16(c),
such proceeds and collections shall be held in trust by such Canadian Loan Party
for the Canadian Agent, shall not be commingled with any of such Loan Party’s
other funds or deposited in any account of such Canadian Loan Party and shall
promptly be deposited in a Canadian Concentration Account or dealt with in such
other fashion as such Canadian Loan Party may be instructed by the Canadian
Agent.

 

(g)                                  So long as (i) no Event of Default of the
type described in subsection (9)(a), or with respect to the Parent Borrower,
subsection (9)(f), has occurred and is continuing, and (ii) no Specified
Liquidity Event has occurred and is continuing, the Loan Parties may direct, and
shall have sole control over, the manner of disposition of funds in the DDAs,
the Concentration Accounts and the Canadian Concentration Accounts.

 

(h)                                 Any amounts held or received in a
Concentration Account or a Canadian Concentration Account (including all
interest and other earnings with respect hereto, if any) at any time (x) when
all of the monetary obligations due and owing hereunder and under the other Loan
Documents have been satisfied or (y) no Events of Default of the type described
in subsection 9(a), or with respect to the Parent Borrower, subsection 9(f), and
no Specified Liquidity Event exists or any such Events of Default have been
cured, or Specified Liquidity Event ceases to exist, shall (subject in the case
of clause (x) to the provisions of any applicable intercreditor agreement,
including the Base Intercreditor Agreement) be remitted to the operating account
of the applicable Borrower.

 

(i)                                     Notwithstanding anything herein to the
contrary, the Loan Parties shall be deemed to be in compliance with the
requirements set forth in this subsection 4.16 during the initial ninety (90)
day period commencing on the Closing Date to the extent that the arrangements
described above are established and effective not later than the date that is
ninety (90) days following the Closing Date or such later date as the
Administrative Agent, in its sole discretion, may agree.

 

4.17                        Defaulting Lenders.  Notwithstanding anything
contained in this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

117

--------------------------------------------------------------------------------


 

(a)                                 no commitment fee shall accrue for the
account of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender (except to the extent it is payable to the Issuing Lender pursuant to
clause (d)(v) below);

 

(b)                                 in determining the Required Lenders or
Supermajority Lenders, any Lender that at the time is a Defaulting Lender (and
the Loans and/or Commitment of such Defaulting Lender) shall be excluded and
disregarded;

 

(c)                                  the Parent Borrower shall have the right,
at its sole expense and effort, (i) to seek one or more Persons reasonably
satisfactory to the Administrative Agent and the Parent Borrower to each become
a substitute Lender and assume all or part of the Commitment of any Defaulting
Lender and the Parent Borrower, the Administrative Agent and any such substitute
Lender shall execute and deliver, and such Defaulting Lender shall thereupon be
deemed to have executed and delivered, an appropriately completed Assignment and
Acceptance to effect such substitution or (ii) upon notice to the Administrative
Agent (and, if applicable, the Canadian Agent), to prepay the Loans and, at the
Parent Borrower’s option, terminate the Commitments of such Defaulting Lender,
in whole or in part, without premium or penalty;

 

(d)                                 if any SwinglineSwing Line Exposure exists
or any L/C Obligations exist at the time a Revolving Credit Lender becomes a
Defaulting Lender then:

 

(i)                                     all or any part of such SwinglineSwing
Line Exposure and L/C Obligations shall be re-allocated among the Non-Defaulting
Lenders in accordance with their respective Commitment Percentages but only to
the extent the sum of all Non-Defaulting Lenders’ U.S. Facility Lender Exposure
and Canadian Facility Lender Exposure plus such Defaulting Lender’s
SwinglineSwing Line Exposure and L/C Obligations does not exceed the total of
all Non-Defaulting Lenders’ Commitments;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrowers shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Defaulting Lender’s SwinglineSwing Line Exposure and (y) second, cash
collateralize with cash and/or Cash Equivalents such Defaulting Lender’s L/C
Obligations (after giving effect to any partial reallocation pursuant to clause
(i) above) on terms reasonably satisfactory to the Administrative Agent for so
long as such L/C Obligations are outstanding;

 

(iii)                               if any portion of such Defaulting Lender’s
L/C Obligations is cash collateralized pursuant to clause (ii) above, the
Borrowers shall not be required to pay the L/C Fee for participation with
respect to such portion of such Defaulting Lender’s L/C Exposure so long as it
is cash collateralized;

 

(iv)                              if any portion of such Defaulting Lender’s L/C
Obligations is re-allocated to the Non-Defaulting Lenders pursuant to clause
(i) above, then the letter of credit commission with respect to such portion
shall be allocated among the Non-Defaulting Lenders in accordance with their
Commitment Percentages; or

 

(v)                                 if any portion of such Defaulting Lender’s
L/C Obligations is neither cash collateralized nor re-allocated pursuant to this
subsection 4.17(d), then, without prejudice to any rights or remedies of the
Issuing Lender or any Lender hereunder, the commitment fee that otherwise would
have been payable to such Defaulting Lender (with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such L/C Obligations) and
the letter of credit commission payable with respect to such Defaulting Lender’s
L/C Obligations shall be payable to the Issuing Lender until such L/C
Obligations are cash collateralized and/or re-allocated;

 

118

--------------------------------------------------------------------------------


 

(e)                                  so long as any Lender is a Defaulting
Lender, the Swing Line Lender shall not be required to fund any Swing Line Loan
and the Issuing Lender shall not be required to issue, amend or increase any
Letter of Credit, unless they are respectively satisfied that the related
exposure will be 100% covered by the Commitments of the Non-Defaulting Lenders
and/or cash collateralized on terms reasonably satisfactory to the
Administrative Agent, and participations in any such newly issued or increased
Letter of Credit or newly made Swing Line Loan shall be allocated among
Non-Defaulting Lenders in accordance with their respective Commitment
Percentages (and Defaulting Lenders shall not participate therein); and

 

(f)                                   any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any amount that would otherwise be payable to such Defaulting
Lender pursuant to subsection 11.7) may, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
non-interest bearing account and, subject to any applicable Requirements of Law,
be applied at such time or times as may be determined by the Administrative
Agent (i) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent or Canadian Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Lender or Swing Line Lender hereunder, (iii) third, to the funding of any Loan
or the funding or cash collateralization of any participation in any Swing Line
Loan or Letter of Credit in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (iv) fourth, if so determined by the Administrative Agent
and the Parent Borrower, held in such account as cash collateral for future
funding obligations of the Defaulting Lender under this Agreement, (v) fifth,
pro rata, to the payment of any amounts owing to the Borrowers or the Lenders as
a result of any judgment of a court of competent jurisdiction obtained by a
Borrower or any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement and
(vi) sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a prepayment of the
principal amount of any Loans or Reimbursement Obligations in respect of which a
Defaulting Lender has funded its participation obligations, such payment shall
be applied solely to prepay the Loans of, and Reimbursement Obligations owed to,
all Non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Loans, or Reimbursement Obligations owed to, any Defaulting Lender.

 

(g)                                  In the event that the Administrative Agent,
the Borrower Representative, each applicable Issuing Lender or the Swing Line
Lender, as the case may be, each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swing Line Exposure and L/C Obligations of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Commitment Percentage.  The rights and
remedies against a Defaulting Lender under this subsection 4.17 are in addition
to other rights and remedies that the Borrowers, the Administrative Agent, the
Issuing Lenders, the Swing Line Lender and the Non-Defaulting Lenders may have
against such Defaulting Lender.  The arrangements permitted or required by this
subsection 4.17 shall be permitted under this Agreement, notwithstanding any
limitation on Liens or the pro rata sharing provisions or otherwise.

 

119

--------------------------------------------------------------------------------


 

SECTION 5                               REPRESENTATIONS AND WARRANTIES.  TO
INDUCE THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND EACH LENDER TO MAKE THE
EXTENSIONS OF CREDIT REQUESTED TO BE MADE BY IT ON THE CLOSING DATE AND ON EACH
BORROWING DATE THEREAFTER, THE PARENT BORROWER HEREBY REPRESENTS AND WARRANTS,
ON THE CLOSING DATE, AFTER GIVING EFFECT TO THE TRANSACTIONS, AND ON EACH
BORROWING DATE THEREAFTER, TO THE ADMINISTRATIVE AGENT AND EACH LENDER THAT:

 

5.1                               Financial Condition.  The audited consolidated
balance sheets of the Parent Borrower and its consolidated Subsidiaries as of
January 30, 2011 and January 29, 2012 and the consolidated statements of
earnings, stockholders’ equity and comprehensive income and cash flows of the
Parent Borrower and its consolidated Subsidiaries for the fiscal years ended
January 30, 2011 and January 29, 2012, reported on and accompanied by
unqualified reports from PricewaterhouseCoopers LLP, present fairly, in all
material respects, the consolidated financial condition as at such date, and the
consolidated results of operations and earnings, stockholders’ equity and
comprehensive income and cash flows for the respective fiscal years then ended,
of the Parent Borrower and its consolidated Subsidiaries.  All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP consistently applied throughout the periods
covered thereby (except as approved by a Responsible Officer of the Parent
Borrower, and disclosed in any such schedules and notes, and subject to the
omission of footnotes from such unaudited financial statements).

 

5.2                               Solvent; No Material Adverse Effect.

 

(a)                                 As of the Closing Date, after giving effect
to the consummation of the Transactions occurring on the Closing Date, the
Parent Borrower is Solvent.

 

(b)                                 Since the Closing Date, there has not been
any event, change, circumstance or development which, individually or in the
aggregate, has had or would reasonably be expected to have, a Material Adverse
Effect.

 

5.3                               Corporate Existence; Compliance with Law. 
Each of the Loan Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
(b) has the corporate or other organizational power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, except to
the extent that the failure to have such legal right would not be reasonably
expected to have a Material Adverse Effect, (c) is duly qualified as a foreign
corporation or a limited liability company or an unlimited company and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, other than in such jurisdictions where the failure to be so
qualified and in good standing would not be reasonably expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law,
except to the extent that the failure to comply therewith would not, in the
aggregate, be reasonably expected to have a Material Adverse Effect.

 

5.4                               Corporate Power; Authorization; Enforceable
Obligations.  Each Loan Party has the corporate or other organizational power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of each Borrower, to obtain
Extensions of Credit hereunder, and each such Loan Party has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of the Loan Documents, Notes and Letter of Credit Requests to
which it is a party and, in the case of each Borrower, to authorize the
Extensions of Credit to it, if any, on the terms and conditions of this
Agreement, and any Notes.  No consent or authorization of, filing with, notice
to or other similar act by or in respect of, any Governmental Authority or any
other Person is

 

120

--------------------------------------------------------------------------------


 

required to be obtained or made by or on behalf of any Loan Party in connection
with the execution, delivery, performance, validity or enforceability of the
Loan Documents to which it is a party or, in the case of each Borrower, with the
Extensions of Credit to it, if any, hereunder, except for (a) consents,
authorizations, notices and filings described in Schedule 5.4, all of which have
been obtained or made prior to or on the Closing Date, (b) filings to perfect
the Liens created by the Security Documents, (c) filings pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), in
respect of Accounts of the Parent Borrower and its Restricted Subsidiaries, the
Obligor in respect of which is the United States of America or any department,
agency or instrumentality thereof, (d) filings pursuant to the Financial
Administration Act (Canada) in respect of accounts of the Parent Borrower and
its Subsidiaries, the Obligor in respect of which is Her Majesty the Queen in
the right of Canada or any department, agency or instrumentality thereof and
(e) consents, authorizations, notices and filings which the failure to obtain or
make would not reasonably be expected to have a Material Adverse Effect.  This
Agreement has been duly executed and delivered by each Borrower, and each other
Loan Document to which any Loan Party is a party will be duly executed and
delivered on behalf of such Loan Party.  This Agreement constitutes a legal,
valid and binding obligation of each Borrower, and each other Loan Document to
which any Loan Party is a party when executed and delivered will constitute a
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, except as enforceability may be limited
by applicable domestic or foreign bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

 

5.5                               No Legal Bar.  The execution, delivery and
performance of the Loan Documents by any of the Loan Parties, the Extensions of
Credit hereunder and the use of the proceeds thereof (a) will not violate any
Requirement of Law or Contractual Obligation of such Loan Party in any respect
that would reasonably be expected to have a Material Adverse Effect and (b) will
not result in, or require, the creation or imposition of any Lien (other than
Permitted Liens) on any of its properties or revenues pursuant to any such
Requirement of Law or Contractual Obligation.

 

5.6                               No Material Litigation.  No litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Parent Borrower, threatened by
or against the Parent Borrower or any of its Restricted Subsidiaries or against
any of their respective properties or revenues, except as described on Schedule
5.6, (a) which is so pending or threatened at any time on or prior to the
Closing Date and relates to any of the Loan Documents or any of the transactions
contemplated hereby or thereby or (b) which would be reasonably expected to have
a Material Adverse Effect.

 

5.7                               No Default.  Since the Closing Date, neither
the Parent Borrower nor any of its Restricted Subsidiaries is in default under
or with respect to any of its Contractual Obligations in any respect which would
be reasonably expected to have a Material Adverse Effect.  Since the Closing
Date, no Default or Event of Default has occurred and is continuing.

 

5.8                               Ownership of Property.  Each of the Parent
Borrower and its Restricted Subsidiaries has good title in fee simple to, or a
valid leasehold interest in, all its material real property, and good title to,
or a valid leasehold interest in, all its other material property, except where
the failure to have such title would not reasonably be expected to have a
Material Adverse Effect.

 

5.9                               Intellectual Property.  The Parent Borrower
and each of its Restricted Subsidiaries owns, or has the legal right to use, all
United States patents, patent applications, trademarks, trademark applications,
trade names, copyrights, technology, know-how and processes necessary for each
of them to conduct its business substantially as currently conducted (the
“Intellectual Property”) except for those the

 

121

--------------------------------------------------------------------------------


 

failure to own or have such legal right to use would not be reasonably expected
to have a Material Adverse Effect.

 

5.10                        Taxes.  To the knowledge of the Parent Borrower,
each of the Parent Borrower and its Restricted Subsidiaries has filed or caused
to be filed all United States and Canadian federal income tax returns and all
other material tax returns that are required to be filed by it and has paid
(a) all taxesTaxes shown to be due and payable on such returns and (b) all
taxesTaxes shown to be due and payable on any assessments of which it has
received notice made against it or any of its property, including the Mortgaged
Properties, and all other taxesTaxes, fees or other charges imposed on it or any
of its property by any Governmental Authority and no tax Lien has been filed,
and no claim is being asserted, with respect to any such taxTax, fee or other
charge (other than, for purposes of this subsection 5.10, any (i) taxesTaxes,
fees, other charges or Liens with respect to which the failure to pay, or the
existence thereof, in the aggregate, would not have a Material Adverse Effect or
(ii) taxesTaxes, fees or other charges the amount or validity of which are
currently being contested in good faith by appropriate proceedings diligently
conducted and with respect to which reserves in conformity with GAAP have been
provided on the books of Holding, the Parent Borrower or one or more of its
Restricted Subsidiaries, as the case may be).

 

5.11                        Federal Regulations; OFAC; Sanctions;
Anti-Corruption; Anti-Money Laundering Laws.

 

(a)                                 .  No part of the proceeds of any Extensions
of Credit will be used for any purpose that violates the provisions of the
Regulations of the Board, including Regulation T, Regulation U or Regulation X.

 

(b)                                 No Loan Party or any of its Subsidiaries is
in violation of any Sanctions.  No Loan Party nor any of its Subsidiaries nor,
to the knowledge of such Loan Party, any director, officer, employee, agent or
Affiliate of such Loan Party or such Subsidiary (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has any assets located in Sanctioned Entities, or
(c) receives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities.  Each of the Loan Parties and its Subsidiaries
has implemented and maintains in effect policies and procedures reasonably
designed to ensure compliance with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws.  Each of the Loan Parties and its Subsidiaries, and
to the knowledge of each such Loan Party, each director, officer, employee,
agent and Affiliate of each such Loan Party and each such Subsidiary, is in
compliance, in all material respects, with all Sanctions, Anti-Corruption Laws
and Anti-Money Laundering Laws.  No proceeds of any Loan made or Letter of
Credit issued hereunder will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity, or otherwise used in any manner that would result in a
violation of any Sanction, Anti-Corruption Law or Anti-Money Laundering Law by
any Person (including any Lender, any Person providing any Bank Products
Agreement, or other individual or entity participating in any transaction).

 

5.12                        ERISA.

 

(a)                                 During the five-year period prior to each
date as of which this representation is made, or deemed made, with respect to
any Plan (or, with respect to (vi) or (viii) below, as of the date such
representation is made or deemed made), none of the following events or
conditions, either individually or in the aggregate, has resulted or is
reasonably likely to result in a Material Adverse Effect:  (i) a Reportable
Event; (ii) with respect to any Plan, any failure to satisfy minimum funding
standards (within the meaning of Section 412 or 430 of the Code or Section 302
or 303 of ERISA), whether or not waived; (iii) any noncompliance with the
applicable provisions of ERISA or the Code; (iv) a termination of a Single
Employer Plan (other than a standard termination pursuant to Section 4041(b) of
ERISA); (v) a Lien on the

 

122

--------------------------------------------------------------------------------


 

property of the Parent Borrower or its Restricted Subsidiaries in favor of the
PBGC or a Plan; (vi) any Underfunding with respect to any Single Employer Plan;
(vii) a complete or partial withdrawal from any Multiemployer Plan by the Parent
Borrower or any Commonly Controlled Entity; (viii) any liability of the Parent
Borrower or any Commonly Controlled Entity under ERISA if the Parent Borrower or
any such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the annual valuation date most closely preceding the
date on which this representation is made or deemed made; (ix) the
Reorganization or Insolvency of any Multiemployer Plan; or (x) any transactions
that resulted or could reasonably be expected to result in any liability to the
Parent Borrower or any Commonly Controlled Entity under Section 4069 of ERISA or
Section 4212(c) of ERISA; provided that the representation made in clauses
(ii) and (ix) of this subsection 5.12(a) with respect to a Multiemployer Plan is
based on knowledge of the Parent Borrower.

 

(b)                                 With respect to any Foreign Plan, none of
the following events or conditions exists and is continuing that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect:  (i) substantial non-compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders; (ii) failure to be maintained, where required, in good standing with
applicable regulatory authorities; (iii) any obligation of the Parent Borrower
or its Restricted Subsidiaries in connection with the termination or partial
termination of, or withdrawal from, any Foreign Plan; (iv) any Lien on the
property of the Parent Borrower or its Restricted Subsidiaries in favor of a
Governmental Authority as a result of any action or inaction regarding a Foreign
Plan; (v) for each Foreign Plan that is a funded or insured plan, failure to be
funded or insured on an ongoing basis to the extent required by applicable
non-U.S. law (using actuarial methods and assumptions which are consistent with
the valuations last filed with the applicable Governmental Authorities);
(vi) any facts that, to the best knowledge of the Parent Borrower or any of its
Restricted Subsidiaries, exist that would reasonably be expected to give rise to
a dispute and any pending or threatened disputes that, to the best knowledge of
the Parent Borrower or any of its Restricted Subsidiaries, would reasonably be
expected to result in a material liability to the Parent Borrower or any of its
Restricted Subsidiaries concerning the assets of any Foreign Plan (other than
individual claims for the payment of benefits); and (vii) failure to make all
contributions in a timely manner to the extent required by applicable non-U.S.
law.

 

5.13                        Collateral.

 

(a)                                 Upon execution and delivery thereof by the
parties thereto, the Guarantee and Collateral Agreement, the Holding Pledge
Agreement and the Mortgages will be effective to create (to the extent described
therein) in favor of the U.S. ABL Collateral Agent for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein, except as may be limited by applicable domestic or
foreign bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.  When
(i) the actions specified in Schedule 3 to the Guarantee and Collateral
Agreement have been duly taken, (ii) all applicable Instruments, Chattel Paper
and Documents (each as described therein) a security interest in which is
perfected by possession have been delivered to, and/or are in the continued
possession of, the U.S. ABL Collateral Agent, (iii) all Electronic Chattel Paper
and Pledged Stock (each as defined in the Guarantee and Collateral Agreement) a
security interest in which is required to be or is perfected by “control” (as
described in the UCC) are under the “control” of the U.S. ABL Collateral Agent
or the Administrative Agent, as agent for the U.S. ABL Collateral Agent and as
directed by the U.S. ABL Collateral Agent, and (iv) the Mortgages have been duly
recorded, the security interests granted pursuant thereto shall constitute (to
the extent described therein and with respect to Mortgages, only as relates to
the real property security interests granted pursuant thereto) a perfected
security interest in, all right, title and interest of each pledgor or mortgagor
(as applicable) party thereto in the Collateral described therein.

 

123

--------------------------------------------------------------------------------


 

Notwithstanding any other provision of this Agreement, capitalized terms that
are used in this subsection 5.13 and not defined in this Agreement are so used
as defined in the applicable Security Document.

 

(b)                                 Upon execution and delivery thereof by the
parties thereto, the Canadian Security Documents will be effective to create (to
the extent described therein) in favor of the Canadian Collateral Agent, for the
ratable benefit of the Canadian Secured Parties, a legal, valid and enforceable
security interest in the Collateral described therein, except as may be limited
by applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or a law) and an implied covenant of good faith and fair
dealing.  When the actions specified in Schedule 3 to the Canadian Guarantee and
Collateral Agreement have been duly taken the security interests granted
pursuant thereto shall constitute (to the extent described therein) a perfected
security interest in, all right, title and interest of each pledgor party
thereto in the Collateral described therein with respect to such pledgor.

 

5.14                        Investment Company Act.  None of the Borrowers is an
“investment company” within the meaning of the Investment Company Act.

 

5.15                        Subsidiaries.  Schedule 5.15 sets forth all the
Subsidiaries of the Parent Borrower at the Closing Date (after giving effect to
the Transactions), the jurisdiction of their organization and the direct or
indirect ownership interest of the Parent Borrower therein.

 

5.16                        Purpose of Loans[Reserved].  The proceeds of
Revolving Credit Loans and Swing Line Loans shall be used by the Borrowers on
and after the Closing Date, to finance, in part, the Transactions and to pay
certain transaction fees and expenses related to the Transactions and for
working capital, capital expenditures and other general corporate purposes.

 

5.17                        Environmental Matters.  Other than as disclosed on
Schedule 5.17 or exceptions to any of the following that would not, individually
or in the aggregate, reasonably be expected to give rise to a Material Adverse
Effect:

 

(a)                                 the Parent Borrower and its Restricted
Subsidiaries are in compliance with all Environmental Laws and Environmental
Permits and all such permits are in full force and effect;

 

(b)                                 Materials of Environmental Concern are not
present at, and have not been Released at, under or from any real property or
facility presently or formerly owned, leased or operated by the Parent Borrower
or any of its Restricted Subsidiaries or at any other location, in a manner or
amount which could reasonably be expected to result in violation of any
applicable Environmental Law or give rise to liability or other Environmental
Costs of the Parent Borrower or any of its Restricted Subsidiaries under any
applicable Environmental Law;

 

(c)                                  there is no judicial, administrative, or
arbitral proceeding (including any notice of violation or alleged violation)
under any Environmental Law to which the Parent Borrower or any of its
Restricted Subsidiaries, or to the knowledge of the Parent Borrower or any of
its Restricted Subsidiaries is reasonably likely to be, named as a party that is
pending or, to the knowledge of the Parent Borrower or any of its Restricted
Subsidiaries, threatened;

 

(d)                                 neither the Parent Borrower nor any of its
Restricted Subsidiaries is conducting or financing any investigation, removal,
remedial or other corrective action pursuant to any Environmental Law;

 

124

--------------------------------------------------------------------------------


 

(e)                                  neither the Parent Borrower nor any of its
Restricted Subsidiaries has treated, stored, used, handled, transported,
Released, disposed or arranged for disposal or transport for disposal or
treatment of Materials of Environmental Concern at, on, under or from any
currently or formerly owned, operated or leased real property; and

 

(f)                                   neither the Parent Borrower nor any of its
Restricted Subsidiaries has entered into or agreed to any consent decree, order,
or settlement or other agreement, or is subject to any judgment, decree, or
order or other agreement, in any judicial, administrative, arbitral, or other
forum, relating to compliance with or liability under any Environmental Law.

 

5.18                        Eligible Accounts.  As of the date of any Borrowing
Base Certificate, all Accounts included in the calculation of Eligible Accounts
on such Borrowing Base Certificate satisfy all requirements of an “Eligible
Account” hereunder.

 

5.19                        Eligible Inventory.  As of the date of any Borrowing
Base Certificate, all Inventory included in the calculation of Eligible
Inventory on such Borrowing Base Certificate satisfy all requirements of an
“Eligible Inventory” hereunder.

 

5.20                        No Material Misstatements.  The written factual
information, reports, financial statements, exhibits and schedules furnished by
or on behalf of the Parent Borrower to the Administrative Agent, the Other
Representatives and the Lenders in connection with the negotiation of any Loan
Document or included therein or delivered pursuant thereto, taken as a whole,
did not contain as of the Closing Date any material misstatement of fact and did
not omit to state as of the Closing Date any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading in their presentation of the Parent Borrower and
its Restricted Subsidiaries taken as a whole.  It is understood that (a) no
representation or warranty is made concerning the forecasts, estimates, pro
forma information, projections and statements as to anticipated future
performance or conditions, and the assumptions on which they were based,
contained in any such information, reports, financial statements, exhibits or
schedules, except that as of the date such forecasts, estimates, pro forma
information, projections and statements were generated, (i) such forecasts,
estimates, pro forma information, projections and statements were based on the
good faith assumptions of the management of the Parent Borrower and (ii) such
assumptions were believed by such management to be reasonable and (b) such
forecasts, estimates, pro forma information and statements, and the assumptions
on which they were based, may or may not prove to be correct.

 

SECTION 6                               CONDITIONS PRECEDENT.

 

6.1                               Conditions to Effectiveness and Initial
Extension of Credit.  This Agreement, including the agreement of each Lender to
make the initial Extension of Credit requested to be made by it and each Issuing
Lender to issue Letters of Credit, shall become effective on the date on which
the following conditions precedent shall have been satisfied or waived:

 

(a)                                 Loan Documents.  The Administrative Agent
shall have received the following Loan Documents, executed and delivered as
required below, with, in the case of clause (i), a copy for each Lender of:

 

(i)                                     this Agreement, executed and delivered
by a duly authorized officer of each Borrower party hereto on the Closing Date;

 

(ii)                                  each of the Guarantee and Collateral
Agreement and the Holding Pledge Agreement, executed and delivered by a duly
authorized officer of each Borrower and each other

 

125

--------------------------------------------------------------------------------


 

Loan Party signatory thereto, and an Acknowledgement and Consent in the form
attached to the Guarantee and Collateral Agreement, executed and delivered by
each Issuer (as defined therein), if any, that is not a Loan Party;

 

(iii)                               each Canadian Security Document, executed
and delivered by a duly authorized officer of each Canadian Borrower and each
other Loan Party signatory thereto;

 

(iv)                              acknowledgements to the Base Intercreditor
Agreement, executed and delivered by a duly authorized officer of each Loan
Party signatory thereto; provided that clauses (a)(ii), (f) and (g) of this
subsection 6.1 notwithstanding, to the extent any guarantee or collateral is not
provided on the Closing Date after Holding and its Subsidiaries having used
commercially reasonable efforts to do so (it being understood that UCC-1 and
PPSA financing statements shall have been provided), the provisions of clauses
(a)(ii), (f) and (g) shall be deemed to have been satisfied and the Loan Parties
shall be required to provide such guarantees and collateral in accordance with
the provisions set forth in subsection 7.12.

 

(b)                                 Debt Financing.

 

(i)                                     Notes Indentures.  Substantially
concurrently with the satisfaction of the other conditions precedent set forth
in this subsection 6.1, the Parent Borrower shall have entered into the Senior
Notes Indentures.

 

(ii)                                  Cash Flow Credit Agreement.  Substantially
concurrently with the satisfaction of the other conditions precedent set forth
in this subsection 6.1, the Parent Borrower and certain subsidiaries of the
Parent Borrower shall have entered into the Cash Flow Credit Agreement.

 

(iii)                               Documentation.  On the Closing Date, the
Administrative Agent shall receive, substantially concurrently with the
satisfaction of the other conditions precedent set forth in this subsection 6.1,
a complete and correct copy of the Senior Notes Indentures and the Cash Flow
Credit Agreement, in each case certified as such by an appropriate officer of
the Borrower.

 

(c)                                  Lien Searches.  The Administrative Agent
shall have received the results of a recent search by a Person reasonably
satisfactory to the Administrative Agent of the UCC or equivalent legislation in
effect in the applicable jurisdiction, judgment and tax lien filings that have
been filed with respect to personal property of the Parent Borrower and its
Subsidiaries in each of the jurisdictions set forth in Schedule 6.1(c).

 

(d)                                 Legal Opinions.  The Administrative Agent
shall have received the following executed legal opinions, each in a form
reasonably satisfactory to the Administrative Agent:

 

(i)                                     the executed legal opinion of
Debevoise & Plimpton LLP, special New York counsel to each of Holding, each
Borrower and the other Loan Parties;

 

(ii)                                  the executed legal opinion of Richards,
Layton & Finger, P.A., special Delaware counsel to each of Holding and certain
other Loan Parties;

 

(iii)                               the executed legal opinion of Stikeman
Elliott LLP, special Québec counsel to certain Loan Parties;

 

(iv)                              the executed legal opinion of Stikeman Elliott
LLP, special Ontario, British Columbia and Alberta counsel to certain Loan
Parties;

 

126

--------------------------------------------------------------------------------


 

(v)                                 the executed legal opinion of McInnes
Cooper, special Nova Scotia, New Brunswick and Prince Edward Island counsel to
certain Loan Parties;

 

(vi)                              the executed legal opinion of MacPherson
Leslie & Tyerman LLP, special Saskatchewan counsel to certain Loan Parties;

 

(vii)                           the executed legal opinion of Monk Goodwin LLP,
special Manitoba counsel to certain Loan Parties;

 

(viii)                        the executed legal opinion of Holland & Knight
LLP, special Florida counsel to certain Loan Parties;

 

(ix)                              the executed legal opinion of Holland & Knight
LLP, special Maryland counsel to certain Loan Parties; and

 

(x)                                 the executed legal opinion of Holland & Hart
LLP, special Nevada counsel to certain Loan Parties; and

 

(xi)                              the executed legal opinion of Clark Hill Plc,
special Michigan counsel to certain Loan Parties.

 

(e)                                  Officer’s Certificate.  The Administrative
Agent shall have received a certificate from the Parent Borrower, dated the
Closing Date, substantially in the form of Exhibit L, with appropriate
insertions and attachments.

 

(f)                                   Perfected Liens.  (i) The U.S. ABL
Collateral Agent shall have obtained a valid security interest in the Collateral
(to the extent contemplated in the applicable Security Documents) other than
with respect to Mortgaged Properties; and all documents, instruments, filings,
recordations and searches reasonably necessary in connection with the perfection
and, in the case of the filings with the U.S. Patent and Trademark Office and
the U.S. Copyright Office, protection of such security interests shall have been
executed and delivered or made, or, in the case of UCC filings, written
authorization to make such UCC filings shall have been delivered to the U.S. ABL
Collateral Agent, and none of such Collateral shall be subject to any other
pledges, security interests or mortgages except for Permitted Liens; provided
that, with respect to any such Collateral, the security interest in which may
not be perfected by filing of a UCC financing statement or by making a filing
with the U.S. Patent and Trademark Office or the U.S. Copyright Office, if
perfection of the U.S. ABL Collateral Agent’s security interest in such
Collateral may not be accomplished on or before the Closing Date without undue
burden or expense, then delivery of documents and instruments for perfection of
such security interest shall not constitute a condition precedent to the initial
borrowings hereunder; and subject in each case to the proviso in clause (a) of
this subsection 6.1 and (ii) the Canadian Collateral Agent shall have obtained a
valid security interest in the Collateral covered by the Canadian Security
Documents (with the priority contemplated therein); and all documents,
instruments, filings, recordations and searches reasonably necessary in
connection with the perfection and, in the case of the filings with the Canadian
Intellectual Property Office, protection of such security interests shall have
been executed and delivered or made or, in the case of PPSA or RPMRR filings,
written authorization to make such filings shall have been delivered to the
Canadian Collateral Agent, and none of such collateral shall be subject to any
other pledges, security interests or mortgages except for Permitted Liens,
provided that with respect to any such Collateral the security interest in which
may not be perfected by such filing, if perfection of the Canadian Collateral
Agent’s security interest in such collateral may not be accomplished on or
before the Closing Date without undue burden or expense, then delivery of
documents and instruments for perfection of such security interest shall not
constitute a condition precedent to the initial borrowings hereunder.

 

127

--------------------------------------------------------------------------------


 

(g)                                  Pledged Stock; Stock Powers; Pledged Notes;
Endorsements.  The U.S. ABL Collateral Agent or the Cash Flow Collateral
Representative (as bailee for perfection on behalf of the U.S. ABL Collateral
Agent) shall have received (subject to the proviso in clause (a) of this
subsection 6.1):

 

(i)                                     the certificates, if any, representing
the Pledged Stock under (and as defined in) the U.S. Guarantee and Collateral
Agreement or any Canadian Security Document and the Holding Pledge Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof; and

 

(ii)                                  the promissory notes representing each of
the Pledged Notes under (and as defined in) the Guarantee and Collateral
Agreement, duly endorsed as required by the Guarantee and Collateral Agreement.

 

(h)                                 Fees.  The Agents and the Lenders shall have
received all fees and expenses required to be paid or delivered by the Parent
Borrower to them on or prior to the Closing Date, including the fees referred to
in subsection 4.5.

 

(i)                                     Corporate Proceedings of the Loan
Parties.  The Administrative Agent shall have received a copy of the resolutions
or equivalent action, in form and substance reasonably satisfactory to the
Administrative Agent, of the Board of Directors of each Loan Party authorizing,
as applicable, (i) the execution, delivery and performance of this Agreement,
any Notes and the other Loan Documents to which it is or will be a party as of
the Closing Date, (ii) the Extensions of Credit to such Loan Party (if any)
contemplated hereunder and (iii) the granting by it of the Liens to be created
pursuant to the Security Documents to which it will be a party as of the Closing
Date, certified by the Secretary, an Assistant Secretary or other authorized
representatives of such Loan Party as of the Closing Date, which certificate
shall be in substantially the form of Exhibit M and shall state that the
resolutions or other action thereby certified have not been amended, modified
(except as any later such resolution or other action may modify any earlier such
resolution or other action), revoked or rescinded and are in full force and
effect.

 

(j)                                    Incumbency Certificates of the Loan
Parties.  The Administrative Agent shall have received a certificate of each
Loan Party, dated the Closing Date, as to the incumbency and signature of the
officers or other authorized signatories of such Loan Party executing any Loan
Document substantially in the form of Exhibit M executed by a Responsible
Officer or other authorized representative and the Secretary, any Assistant
Secretary or another authorized representative of such Loan Party.

 

(k)                                 Governing Documents.  The Administrative
Agent shall have received copies of the certificate or articles of incorporation
and by-laws (or other similar governing documents serving the same purpose) of
each Loan Party, certified as of the Closing Date as complete and correct copies
thereof by the Secretary, an Assistant Secretary or other authorized
representative of such Loan Party pursuant to a certificate substantially in the
form of Exhibit M.

 

(l)                                     Representations and Warranties.  All
representations and warranties set forth in Section 5 and in the other Loan
Documents shall be true and correct in all material respects on and as of the
date they are made (although any representations and warranties that expressly
relate to a given date or period shall be required only to be true and correct
in all material respects as of the respective date or the respective period, as
the case may be).

 

(m)                             Solvency.  The Administrative Agent shall have
received a certificate of the chief financial officer of the Parent Borrower (or
another authorized financial officer of the Parent Borrower) certifying the
Solvency of the Parent Borrower substantially in the form of Exhibit K.

 

128

--------------------------------------------------------------------------------


 

(n)                                 Borrowing Base Certificate.  The
Administrative Agent shall have received a Borrowing Base Certificate in the
form contemplated by subsection 7.2(f), or such other form as may be reasonably
acceptable to the Administrative Agent, setting forth, after giving effect to
the Borrowings hereunder on the Closing Date, the Canadian Borrowing Base, the
U.S. Borrowing Base and the Excess Availability.

 

(o)                                 Flood Certificates.  Each applicable Loan
Party shall have delivered to the U.S. ABL Collateral Agent (1) a completed
Flood Certificate with respect to each Mortgaged Property and, in connection
therewith, each such Flood Certificate shall (A) be addressed to the U.S. ABL
Collateral Agent, (B) state whether the community in which the applicable
Mortgaged Property is located participates in the Flood Program, and (C) be
signed by the applicable Loan Party on the second page thereof if such Flood
Certificate states that the subject Mortgaged Property is located in a Flood
Zone, which second page constitutes the notice from the Administrative Agent to
the applicable Loan Party required by Section 208.25 of Regulation H of the
Board, and (2) if such Mortgaged Property is located in a Flood Zone, evidence
of flood insurance as required by Section 7.5(b)(i).

 

The making of the initial Extensions of Credit by the Lenders hereunder shall
conclusively be deemed to constitute an acknowledgement by the Administrative
Agent and each Lender that each of the conditions precedent set forth in this
subsection 6.1 shall have been satisfied in accordance with its respective terms
or shall have been irrevocably waived by such Person.

 

6.2                               Conditions Precedent to Each Other Extension
of Credit and Letter of Credit Issuance.  The obligation of the Issuing Lender
on any date (other than the Closing Date) to issue, increase, renew, amend or
extend any Letter of Credit or each Lender to make any Extension of Credit
(including each Swing Line Loan, but excluding the initial Extensions of Credit
hereunder and Agent Advances) requested to be made by it on any date (other than
the Closing Date) is subject to the satisfaction of each of the following
conditions precedent:

 

(a)                                 Representations and Warranties; No
Defaults.  On the date of such issuance, both before and after giving effect
thereto and the application of the proceeds therefrom:

 

(i)                                     all representations and warranties set
forth in Section 5 and in the other Loan Documents shall be true and correct in
all material respects on and as of the date they are made (although any
representations and warranties that expressly relate to a given date or period
shall be required only to be true and correct in all material respects as of the
respective date or the respective period, as the case may be); and

 

(ii)                                  no Default or Event of Default shall have
occurred and be continuing or would result from any such Extension of Credit
after giving effect thereto on the date of such Borrowing.

 

(b)                                 Request for Issuance of Letter of Credit. 
With respect to any Letter of Credit, the Issuing Lender shall have received a
Letter of Credit Request, completed to its satisfaction, and such other
certificates, documents and other papers and information as the Issuing Lender
may reasonably request.

 

Each Borrowing of Loans by and Letter of Credit issued on behalf of any of the
Borrowers hereunder after the Closing Date shall be deemed to constitute a
representation and warranty by the Parent Borrower as of the date of such
Borrowing or such issuance that the conditions contained in this subsection 6.2
have been satisfied (except that no opinion need be expressed as to the
Administrative Agent’s or the Required Lenders’ satisfaction with any document,
instrument or other matter).

 

129

--------------------------------------------------------------------------------


 

SECTION 7                               AFFIRMATIVE COVENANTS.  THE PARENT
BORROWER HEREBY AGREES THAT, FROM AND AFTER THE CLOSING DATE AND SO LONG AS THE
COMMITMENTS REMAIN IN EFFECT, AND THEREAFTER UNTIL PAYMENT IN FULL OF THE LOANS,
ALL REIMBURSEMENT OBLIGATIONS AND ANY OTHER AMOUNT THEN DUE AND OWING TO ANY
LENDER OR ANY AGENT HEREUNDER AND UNDER ANY NOTE AND TERMINATION OR EXPIRATION
OF ALL LETTERS OF CREDIT (UNLESS CASH COLLATERALIZED OR OTHERWISE PROVIDED FOR
IN A MANNER REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT), THE PARENT
BORROWER SHALL AND (EXCEPT IN THE CASE OF DELIVERY OF FINANCIAL INFORMATION,
REPORTS AND NOTICES) SHALL CAUSE EACH OF THE MATERIAL RESTRICTED SUBSIDIARIES
TO:

 

7.1                               Financial Statements.  Furnish to the
Administrative Agent for delivery to each Lender (and the Administrative Agent
agrees to make and so deliver such copies):

 

(a)                                 as soon as available, but in any event not
later than the 105th day following the end of each fiscal year of the Parent
Borrower ending on or after February 3, 2013, (i) a copy of the consolidated
balance sheet of the Parent Borrower and its consolidated Subsidiaries as at the
end of such year and the related consolidated statements of earnings,
stockholders’ equity and comprehensive income and cash flows for such year,
setting forth in each case, in comparative form the figures for and as of the
end of the previous year, reported on without qualification arising out of the
scope of the audit by PricewaterhouseCoopers LLP or other independent certified
public accountants of nationally recognized standing not unacceptable to the
Administrative Agent in its reasonable judgment (which report may contain a
“going concern” or like qualification or exception if such qualification or
exception is related (whether or not such relation is expressly stated in such
report) to the maturity of the Senior Subordinated Notes occurring after the
date of such report), and (ii) a narrative report and management’s discussion
and analysis, in a form substantially similar to past practice or otherwise
reasonably satisfactory to the Administrative Agent, of the financial condition
and results of operations of the Parent Borrower for such fiscal year, as
compared to amounts for the previous fiscal year (it being agreed that the
furnishing of the Parent Borrower’s annual report on Form 10-K for such year, as
filed with the SEC, will satisfy the Parent Borrower’s obligation under this
subsection 7.1(a) with respect to such year except with respect to the
requirement that such financial statements be reported on without a “going
concern” or like qualification (except as expressly permitted above), or a
qualification arising out of the scope of the audit);

 

(b)                                 as soon as available, but in any event not
later than the 60th day following the end of each of the first three quarterly
periods of each fiscal year of the Parent Borrower, (i) the unaudited
consolidated balance sheet of the Parent Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of earnings and comprehensive income and cash flows of
the Parent Borrower and its consolidated Subsidiaries for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case, in comparative form the figures for and as of the corresponding
periods of the previous year, certified by a Responsible Officer of the Parent
Borrower as being fairly stated in all material respects (subject to normal
year-end audit and other adjustments) and (ii) a narrative report and
management’s discussion and analysis, in form substantially similar to past
practice or otherwise reasonably satisfactory to the Administrative Agent, of
the financial condition and results of operations for such fiscal quarter and
the then elapsed portion of the fiscal year, as compared to the comparable
periods in the previous fiscal year (it being agreed that the furnishing of the
Parent Borrower’s quarterly report on Form 10-Q for such quarter, as filed with
the SEC, will satisfy the Parent Borrower’s obligations under this subsection
7.1(b) with respect to such quarter);

 

(c)                                  to the extent applicable, concurrently with
any delivery of consolidated financial statements under subsection 7.1(a) or
(b), related unaudited condensed consolidating financial statements reflecting
the material adjustments necessary (as determined by the Parent Borrower in good
faith) to

 

130

--------------------------------------------------------------------------------


 

eliminate the accounts of Unrestricted Subsidiaries (if any) from the accounts
of the Parent Borrower and its Restricted Subsidiaries; and

 

(d)                                 all such financial statements delivered
pursuant to subsection 7.1(a) or (b) to be (and, in the case of any financial
statements delivered pursuant to subsection 7.1(b), shall be) certified by a
Responsible Officer of the Parent Borrower as being complete and correct in all
material respects in conformity with GAAP and to be (and, in the case of any
financial statements delivered pursuant to subsection 7.1(b) shall be certified
by a Responsible Officer of the Parent Borrower as being) prepared in reasonable
detail in accordance with GAAP applied consistently throughout the periods
reflected therein and with prior periods that began on or after the Closing Date
(except as approved by such accountants or officer, as the case may be, and
disclosed therein, and except, in the case of any financial statements delivered
pursuant to subsection 7.1(b), for the absence of certain notes).

 

7.2                               Certificates; Other Information.  Furnish to
the Administrative Agent for delivery to each Lender (and the Administrative
Agent agrees to make and so deliver such copies):

 

(a)                                 concurrently with the delivery of the
financial statements referred to in subsection 7.1(a), a certificate (or report)
of the independent certified public accountants reporting on such financial
statements stating that in making the audit necessary therefor no knowledge was
obtained of any Default or Event of Default, insofar as the same relates to any
financial accounting matters covered by their audit, except as specified in such
certificate (or report) (which certificate (or report) may be limited to the
extent required by accounting rules or guidelines (including internal policy of
the independent certified public accountants));

 

(b)                                 concurrently with the delivery of the
financial statements and reports referred to in subsections 7.1(a) and (b), a
certificate signed by a Responsible Officer of the Parent Borrower stating that,
to the best of such Responsible Officer’s knowledge, the Parent Borrower and
each of its Subsidiaries during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition, contained in this
Agreement or the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default, except, in each case, as specified
in such certificate;

 

(c)                                  as soon as available, but in any event not
later than the 105th day after the beginning of fiscal year 2013 of the Parent
Borrower and the 105th day after the beginning of each fiscal year of the Parent
Borrower thereafter, a copy of the annual business plan for such year by the
Parent Borrower of the projected operating budget (including an annual
consolidated balance sheet, income statement and statement of cash flows of the
Parent Borrower and its Subsidiaries), each such business plan to be accompanied
by a certificate signed by the Parent Borrower and delivered by a Responsible
Officer of the Parent Borrower to the effect that such projections have been
prepared on the basis of assumptions believed by the Parent Borrower to be
reasonable at the time of preparation and delivery thereof;

 

(d)                                 within five Business Days after the same are
sent, copies of all financial statements and reports which Holding or the Parent
Borrower sends to its public security holders, and within five Business Days
after the same are filed, copies of all financial statements and periodic
reports which Holding or the Parent Borrower may file with the SEC or any
successor or analogous Governmental Authority;

 

(e)                                  within five Business Days after the same
are filed, copies of all registration statements and any amendments and exhibits
thereto, which Holding or the Parent Borrower may file with the SEC or any
successor or analogous Governmental Authority, and such other documents or
instruments as may be reasonably requested by the Administrative Agent in
connection therewith;

 

131

--------------------------------------------------------------------------------


 

(f)                                   not later than 5:00 P.M. (New York City
time) on or before the twentieth Business Day of each fiscal month of the Parent
Borrower and its Subsidiaries (or (i) more frequently as the Parent Borrower may
elect or (ii) upon the occurrence and continuance of an Event of Default, not
later than Wednesday of each week, or if Wednesday of such week is not a
Business Day, the next succeeding Business Day), a borrowing base certificate
setting forth Parent Borrower’s reasonable estimate (based on the most current
information reasonably available and calculated in a consistent manner with the
most recently delivered monthly certificate or, in the case of the first such
certificate delivered under this subsection 7.2(f), the Borrowing Base
Certificate delivered pursuant to subsection 6.1(n)) of the Canadian Borrowing
Base and the U.S. Borrowing Base (with supporting calculations) substantially in
the form of Exhibit N (a “Borrowing Base Certificate”), which shall be prepared
as of the last Business Day of the preceding fiscal month of the Parent Borrower
and its Subsidiaries (or (x) such other applicable more recent date in the case
of clause (i) above or (y) the previous Friday in the case of clause (ii) above)
in the case of each subsequent Borrowing Base Certificate.  Each such Borrowing
Base Certificate shall include such supporting information as may be reasonably
requested from time to time by the Administrative Agent;

 

(g)                                  promptly upon the extension, postponement
or other modification of the maturity date of any loan under the Cash Flow
Credit Agreement, written notice in reasonable detail and otherwise in form and
substance reasonably acceptable to the Administrative Agent of any such
extension, postponement or other modification of such maturity date;

 

(h)                                 before any voluntary sale, lease, transfer
or other disposition by any Borrower or Subsidiary Guarantor (including any
disposition by means of a merger, consolidation or similar transaction) (being
referred to in this clause (h), as a “voluntary disposition”) involving assets
which are of the type included in the calculation of the Borrowing Base and have
an aggregate book value in excess of $50.0 million, an updated Borrowing Base
Certificate which gives effect to such voluntary disposition and demonstrates
that, after giving effect thereto, Excess Availability will equal or exceed the
greater of (i) $100.0 million and (ii) 10% of the lesser of (A) the Borrowing
Base (giving effect to such voluntary disposition) and (B) the Total Facility
Commitment;

 

(i)                                    promptly after any involuntary
disposition (whether through casualty, condemnation, or otherwise) involving any
Borrower or any Subsidiary Guarantor’s assets which are of the type included in
the Borrowing Base and have an aggregate book value in excess of $50.0 million
(being referred to in this clause (i) as an “involuntary disposition”), an
updated Borrowing Base Certificate giving effect to such involuntary
disposition;

 

(j)                                    promptly after the Administrative Agent’s
reasonable request made from time to time while Excess Availability is less than
20% of the lesser of the then-most-recently reported Borrowing Base and the
Total Facility Commitment, a reasonable accounting of Parent Borrower and its
Domestic Subsidiaries’ Unrestricted Cash held in Concentration Accounts over
which the U.S. ABL Collateral Agent has a valid Lien or in any related
investment or other accounts that is subject to a Concentration Account
Agreement; and

 

(k)                                 (h) with reasonable promptness, such
additional information (financial or otherwise) as the Administrative Agent or
Canadian Agent on its own behalf or on behalf of any Lender (acting through the
Administrative Agent or the Canadian Agent) may reasonably request in writing
from time to time.

 

7.3                               Payment of Taxes.  Pay, discharge or otherwise
satisfy at or before they become delinquent all its material Taxes, except where
the amount or validity thereof is currently being contested in good faith by
appropriate proceedings diligently conducted and reserves in conformity with
GAAP with respect thereto have been provided on the books of the Parent Borrower
or any of its Restricted

 

132

--------------------------------------------------------------------------------


 

Subsidiaries, as the case may be, and except to the extent that failure to do
so, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.

 

7.4                               Maintenance of Existence.  Preserve, renew and
keep in full force and effect its corporate existence and take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of the business of the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, except as otherwise expressly permitted pursuant
to subsection 8.3, provided that the Parent Borrower and its Restricted
Subsidiaries shall not be required to maintain any such rights, privileges or
franchises and the Parent Borrower’s Restricted Subsidiaries shall not be
required to maintain such existence, if the failure to do so would not
reasonably be expected to have a Material Adverse Effect; and comply with all
Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith, in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

 

7.5                               Maintenance of Property; Insurance.

 

(a)                                 Keep all property useful and necessary in
the business of the Loan Parties, taken as a whole, in good working order and
condition; maintain with financially sound and reputable insurance companies
insurance on, or self insure, all property material to the business of the Loan
Parties, taken as a whole, in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption) as are consistent with the past practices of the Loan
Parties and otherwise as are usually insured against in the same general area by
companies engaged in the same or a similar business; furnish to the
Administrative Agent, upon written request, information in reasonable detail as
to the insurance carried; and ensure that at all times the Administrative Agent
and/or the Canadian Agent and/or the Cash Flow Collateral Representative, as
applicable (as bailee for perfection for the U.S. ABL Collateral Agent or the
Canadian Collateral Agent, as applicable), for the benefit of the Secured
Parties, shall be named as an additional insured with respect to liability
policies, and the U.S. ABL Collateral Agent and/or the Canadian Collateral
Agent, as applicable, for the benefit of the Secured Parties, shall be named as
loss payee with respect to property insurance covering Inventory that
constitutes Collateral and for the Mortgaged Properties, maintained by any
Borrower and any Subsidiary Guarantor that is a Loan Party; provided that,
(A) unless an Event of Default or a Liquidity Event shall have occurred and be
continuing, the U.S. ABL Collateral Agent shall turn over to the Parent Borrower
any amounts received by it as loss payee under any such property insurance
maintained by such Loan Parties and (for the avoidance of doubt) any other
proceeds from a Recovery Event, and (B) unless an Event of Default shall have
occurred and be continuing, the U.S. ABL Collateral Agent agrees that the Parent
Borrower and/or the applicable other Borrower or Subsidiary Guarantor shall have
the sole right to adjust or settle any claims under such insurance.

 

(b)                                 With respect to each property of such Loan
Parties subject to a Mortgage:In addition to the foregoing:

 

(i)                                     If any portion of any such property is
located in an area identified as a Flood Zone by the Federal Emergency
Management Agency or other applicable agency, such Loan Party shall maintain or
cause to be maintained, flood insurance in such total amount as is customary
with companies in the same or similar businesses operating in the same or
similar locations, and otherwise in compliance with the Flood Program and
reasonably satisfactory to the Administrative Agent.[Reserved].

 

(ii)                                  The applicableEach Loan Party promptly
shall comply with and conform to (i) all provisions of each such insurance
policy described in the foregoing clause (a), and (ii) all requirements of the
insurers applicable to such party or to suchthe property insured by such
insurance or to the use, manner of use, occupancy, possession, operation,
maintenance, alteration

 

133

--------------------------------------------------------------------------------


 

or repair of such property, except for such non-compliance or non-conformity as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Such Loan Party shall not use or permit the use of
such property in any manner that would reasonably be expected to result in the
cancellation of any such insurance policy or would reasonably be expected to
void coverage required to be maintained with respect to such property pursuant
to subsection 7.5(a).

 

(iii)                               If any such Loan Party is in default of its
obligations to insure or deliver any such prepaid policy or policies, the result
of which would reasonably be expected to have a Material Adverse Effect, then
the Administrative Agent, at its option upon 10 days’ written notice to the
Parent Borrower, may effect such insurance from year to year at rates
substantially similar to the rate at which such Loan Party had insured such
property, and pay the premium or premiums therefor, and the Parent Borrower
shall pay or cause to be paid to the Administrative Agent on demand such premium
or premiums so paid by the Administrative Agent with interest from the time of
payment at a rate per annum equal to 2.00%.

 

(iv)                              If such property, or any part thereof, shall
be destroyed or damaged and the reasonably estimated cost thereof would exceed
$50.0 million the Parent Borrower shall give prompt notice thereof to the
Administrative Agent.  All insurance proceeds paid or payable in connection with
any damage or casualty to any such property shall be applied in the manner
specified in subsection 7.5(a).

 

7.6                               Inspection of Property; Discussions.

 

(a)                                 Permit representatives of the Administrative
Agent to visit and inspect any of its properties and examine and, to the extent
reasonable, make abstracts from any of its books and records and to discuss the
business, operations, properties and financial and other condition of the Parent
Borrower and its Restricted Subsidiaries with officers and employees of the
Parent Borrower and its Restricted Subsidiaries and with its independent
certified public accountants, in each case at any reasonable time, upon
reasonable notice; provided that (a) except during the continuation of an Event
of Default, only one such visit shall be at the Borrowers’ expense, and
(b) during the continuation of an Event of Default, the Administrative Agent and
its representatives may do any of the foregoing at the Borrowers’ expense.

 

(b)                                 At reasonable times during normal business
hours and upon reasonable prior notice that the Administrative Agent requests,
independently of or in connection with the visits and inspections provided for
in clause (a) above, the Parent Borrower and its Subsidiaries will grant access
to the Administrative Agent (including employees of the Administrative Agent or
any consultants, accountants, lawyers and appraisers retained by the
Administrative Agent) to such Person’s premises, books, records, accounts and
Inventory so that (i) the Administrative Agent or an appraiser retained by the
Administrative Agent may conduct an Inventory appraisal and (ii) the
Administrative Agent may conduct (or engage third parties to conduct) such field
examinations, verifications and evaluations (including environmental
assessments) as the Administrative Agent may deem necessary or appropriate. 
Unless an Event of Default or Liquidity Event exists, or if previously approved
by the Parent Borrower, no environmental assessment by the Administrative Agent
may include any sampling or testing of the soil, surface water or groundwater. 
All suchThe following appraisals, field examinations, and other verifications
and evaluations shall be at the sole expense of the Loan Parties; provided that
absent the existence and continuation of an Event of Default or a Liquidity
Event, the Administrative Agent may conduct at the expense of the Loan Parties
(x) no more than three (3) such appraisals and/or field examinations in any
calendar year (only two (2) of which appraisals and/or field examinations, in
the absence of an Event of Default or a Liquidity Event, shall be at the expense
of the Loan Parties) if, at the commencement of the applicable appraisal and/or
field examination Excess

 

134

--------------------------------------------------------------------------------


 

Availability is at or above $150.0 million and not more than $250.0 million; and
(y) no more than two (2) such appraisals and/or field examinations in any
calendar year (only one (1) of which appraisals and/or field examinations, in
the absence of an Event of Default or a Liquidity Event, shall be at the expense
of the Loan Parties) if, at the commencement of the applicable appraisal or
field examination, Excess Availability is at or above $250.0 million.  All
amounts chargeable to the applicable Borrowers under this subsection
7.6(b) shall constitute obligations that are secured by all of the applicable
Collateral and shall be payable to the Agents hereunder.:

 

(i)                                    Any appraisal, field examination, or
other verifications and evaluations commenced or conducted during the existence
of an Event of Default;

 

(ii)                                One field examination per calendar year,
plus one additional field examination per calendar year if such additional field
examination is commenced when Excess Availability is less than $250.0 million;
and

 

(iii)                            One Inventory appraisal per calendar year, plus
one additional Inventory appraisal per calendar year if such additional
appraisal is ordered or commenced while Excess Availability is less than $250.0
million.

 

(c)                                  All amounts chargeable to the applicable
Borrowers under this subsection 7.6(b) shall constitute obligations that are
secured by all of the applicable Collateral and shall be payable to the Agents
hereunder.

 

7.7                               Notices.  Promptly give notice to the
Administrative Agent and each Lender of:

 

(a)                                 as soon as possible after a Responsible
Officer of the Parent Borrower knows thereof, the occurrence of any Default or
Event of Default;

 

(b)                                 as soon as possible after a Responsible
Officer of the Parent Borrower knows thereof, any (i) default or event of
default under any Contractual Obligation of the Parent Borrower or any of its
Subsidiaries, other than as previously disclosed in writing to the Lenders or
(ii) litigation, investigation or proceeding which may exist at any time between
the Parent Borrower or any of its Restricted Subsidiaries and any Governmental
Authority, which would reasonably be expected to be adversely determined, and if
adversely determined, as the case may be, would reasonably be expected to have a
Material Adverse Effect;

 

(c)                                  as soon as possible after a Responsible
Officer of the Parent Borrower knows thereof, any litigation or proceeding
affecting the Parent Borrower or any of its Restricted Subsidiaries that would
reasonably be expected to have a Material Adverse Effect;

 

(d)                                 the following events, as soon as possible
and in any event within 30 days after a Responsible Officer of the Parent
Borrower or any of its Restricted Subsidiaries knows thereof:  (i) the
occurrence or expected occurrence of any Reportable Event with respect to any
Single Employer Plan, a failure to make any required contribution to a Single
Employer Plan or Multiemployer Plan, the creation of any Lien on the property of
the Parent Borrower or its Restricted Subsidiaries in favor of the PBGC, or a
Plan or any withdrawal from, or the full or partial termination, Reorganization
or Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings
or the taking of any other formal action by the PBGC or the Parent Borrower or
any of its Restricted Subsidiaries or any Commonly Controlled Entity or any
Multiemployer Plan which could reasonably be expected to result in the
withdrawal from, or the termination, Reorganization or Insolvency of, any Single
Employer Plan or Multiemployer Plan; provided, however, that no such notice will
be required under clause (i) or (ii) above unless the event giving rise to

 

135

--------------------------------------------------------------------------------


 

such notice, when aggregated with all other such events under clause (i) or
(ii) above, would be reasonably expected to result in a Material Adverse Effect;
and

 

(e)                                  as soon as possible after a Responsible
Officer of the Parent Borrower knows thereof, (i) Release by the Parent Borrower
or any of its Restricted Subsidiaries of any Materials of Environmental Concern
required to be reported under applicable Environmental Laws to any Governmental
Authority, unless the Parent Borrower reasonably determines that the total
Environmental Costs arising out of such Release would not reasonably be expected
to have a Material Adverse Effect; (ii) any condition, circumstance, occurrence
or event not previously disclosed in writing to the Administrative Agent that
would reasonably be expected to result in liability or expense under applicable
Environmental Laws, unless the Parent Borrower reasonably determines that the
total Environmental Costs arising out of such condition, circumstance,
occurrence or event would not reasonably be expected to have a Material Adverse
Effect, or would not reasonably be expected to result in the imposition of any
lien or other material restriction on the title, ownership or transferability of
any facilities and properties owned, leased or operated by the Parent Borrower
or any of its Restricted Subsidiaries that would reasonably be expected to
result in a Material Adverse Effect; and (iii) any proposed action to be taken
by the Parent Borrower or any of its Restricted Subsidiaries that would
reasonably be expected to subject the Parent Borrower or any of its Restricted
Subsidiaries to any material additional or different requirements or liabilities
under Environmental Laws, unless the Parent Borrower reasonably determines that
the total Environmental Costs arising out of such proposed action would not
reasonably be expected to have a Material Adverse Effect;

 

(f)                                   any loss, damage, or destruction to the
Collateral in the amount of $25,000,000 or more, whether or not covered by
insurance; and

 

(g)                                  any and all default notices received under
or with respect to any lease of any distribution center where Collateral with a
book value in excess of $25,000,000, either individually or in the aggregate, is
located.

 

Each notice pursuant to this subsection 7.7 shall be accompanied by a statement
of a Responsible Officer of the Parent Borrower (and, if applicable, the
relevant Commonly Controlled Entity or Subsidiary) setting forth details of the
occurrence referred to therein and stating what action the Parent Borrower (or,
if applicable, the relevant Commonly Controlled Entity or Subsidiary) proposes
to take with respect thereto.

 

7.8                               Compliance with EnvironmentalCertain Laws. 
(i)

 

(a)                                 Comply substantially with, and require
substantial compliance by all tenants, subtenants, contractors, and invitees
with respect to any property leased or subleased from or operated by the Parent
Borrower or its Restricted Subsidiaries with, all applicable Environmental Laws
including all Environmental Permits and all orders and directions of any
Governmental Authority; (ii) obtain, comply substantially with and maintain any
and all Environmental Permits necessary for its operations as conducted and as
planned; and (iii) require that all tenants, subtenants, contractors, and
invitees obtain, comply substantially with and maintain any and all
Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Parent Borrower or its Restricted Subsidiaries.  Noncompliance shall not
constitute a breach of this subsection 7.8, provided that, upon learning of any
actual or suspected noncompliance, the Parent Borrower and any such affected
Subsidiary shall promptly undertake reasonable efforts, if any, to achieve
compliance, and provided, further, that in any case such noncompliance would not
reasonably be expected to have a Material Adverse Effect.

 

136

--------------------------------------------------------------------------------


 

(b)                                 Each Loan Party will, and will cause each of
its Subsidiaries to comply with all applicable Sanctions, Anti-Corruption Laws
and Anti-Money Laundering Laws in all material respects.  Each of the Loan
Parties and its Subsidiaries shall implement and maintain in effect policies and
procedures reasonably designed to ensure compliance by the Loan Parties and
their Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws.

 

7.9                               After-Acquired Real Property and Fixtures;
Addition of Subsidiaries.

 

(a)                                 WithSubject to subsection 7.9(e), with
respect to any owned real property or fixtures thereon, in each case with a
purchase price or a fair market value (as determined in good faith by the Parent
Borrower) at the time of acquisition of at least $5.0 million in which the
Parent Borrower or any of its Restricted Subsidiaries that is a Loan Party (and
in any event excluding any Foreign Subsidiary and any Excluded Subsidiary)
acquires ownership rights at any time after the Closing Date, promptly after the
period described in subsection 7.9(e)(iv) grant to the U.S. ABL Collateral Agent
for the benefit of the applicable Lenders, a Lien of record on all such owned
real property and fixtures, upon terms reasonably satisfactory in form and
substance to the U.S. ABL Collateral Agent and in accordance with any applicable
requirements of any Governmental Authority (including any required appraisals of
such property under FIRREA); provided that (i) nothing in this subsection 7.9
shall defer or impair the attachment or perfection of any security interest in
any Collateral covered by any of the Security Documents which would attach or be
perfected pursuant to the terms thereof without action by any Loan Party or any
other Person and (ii) no such Lien shall be required to be granted as
contemplated by this subsection 7.9 on any owned real property or fixtures the
acquisition of which is or is to be financed or refinanced in whole or in part
through the incurrence of Indebtedness, until such Indebtedness is repaid in
full (and not refinanced) or, as the case may be, the Parent Borrower determines
not to proceed with such financing or refinancing and (iii) any such mortgage by
a Canadian Subsidiary shall not secure any U.S. Borrower’s obligations. 
InSubject to subsection 7.9(e), in connection with any such grant to the U.S.
ABL Collateral Agent or the Canadian Collateral Agent, as applicable, for the
benefit of the Lenders and the other Secured Parties, of a Lien of record on any
such real property in accordance with this subsection, such Borrower or such
Restricted Subsidiary shall deliver or cause to be delivered to the U.S. ABL
Collateral Agent any surveys, title insurance policies, environmental reports,
appraisals (if required under FIRREA), Flood Certifications (to the extent
applicable), and other documents in connection with such grant of such Lien
obtained by it in connection with the acquisition of such ownership rights in
such real property or as the U.S. ABL Collateral Agent or the Canadian
Collateral Agent, as applicable, shall reasonably request (in light of the value
of such real property and the cost and availability of such surveys, title
insurance policies, environmental reports, and other documents (other than
appraisals (to the extent required by FIRREA) and Flood Certifications) and
whether the delivery of such surveys, title insurance policies, environmental
reports and other documents (other than appraisals (to the extent required by
FIRREA) and Flood Certifications) would be customary in connection with such
grant of such Lien in similar circumstances).

 

(b)                                 With respect to any Domestic Subsidiary
(other than an Excluded Subsidiary) created or acquired (including by reason of
any Foreign Subsidiary Holdco ceasing to constitute same) subsequent to the
Closing Date by the Parent Borrower or any of its Domestic Subsidiaries (other
than an Excluded Subsidiary), promptly notify the Administrative Agent of such
occurrence and, if the Administrative Agent or the Required Lenders so request,
promptly (i) execute and deliver to the U.S. ABL Collateral Agent for the
benefit of the Secured Parties such amendments to the U.S. Guarantee and
Collateral Agreement as the U.S. ABL Collateral Agent shall reasonably deem
necessary or reasonably advisable to grant to the U.S. ABL Collateral Agent, for
the benefit of the Secured Parties, a perfected security interest (as and to the
extent provided in the U.S. Guarantee and Collateral Agreement) in the Capital
Stock of such new Domestic Subsidiary, (ii) deliver to the U.S. ABL Collateral
Agent or the Cash Flow Collateral Representative (as bailee for perfection on
behalf of the U.S. ABL Collateral Agent) the

 

137

--------------------------------------------------------------------------------


 

certificates (if any) representing such Capital Stock, together with undated
stock powers, executed and delivered in blank by a duly authorized officer of
the parent of such new Domestic Subsidiary and (iii) cause such new Domestic
Subsidiary (A) to become a party to the U.S. Guarantee and Collateral Agreement,
(B) at the Borrower Representative’s option, become a party to this Agreement as
a Borrower hereunder by executing a Joinder Agreement and (C) to take all
actions reasonably deemed by the U.S. ABL Collateral Agent to be necessary or
advisable to cause the Lien created by the Guarantee and Collateral Agreement in
such new Domestic Subsidiary’s Collateral to be duly perfected in accordance
with all applicable Requirements of Law, including the filing of financing
statements in such jurisdictions as may be reasonably requested by the U.S. ABL
Collateral Agent.

 

(c)                                  (x) With respect to any Foreign Subsidiary
or Unrestricted Subsidiary (other than an Excluded Subsidiary) created or
acquired subsequent to the Closing Date by the Parent Borrower or any of its
Domestic Subsidiaries (other than an Excluded Subsidiary), the Capital Stock of
which is owned directly by the Parent Borrower or any of its Domestic
Subsidiaries (other than an Excluded Subsidiary) (including by reason of any
indirectly owned Foreign Subsidiary becoming directly owned by the Parent
Borrower or any of its Domestic Subsidiaries (other than an Excluded
Subsidiary)), promptly notify the Administrative Agent of such occurrence and if
the Administrative Agent or the Required Lenders so request (it being understood
that if the Administrative Agent does not so request with respect to any such
Foreign Subsidiary or Unrestricted Subsidiary that it believes is or is likely
to become material to the Parent Borrower and its Restricted Subsidiaries taken
as a whole, it will provide notice to the Lenders thereof), promptly (i) execute
and deliver to the U.S. ABL Collateral Agent for the benefit of the U.S. Secured
Parties a new pledge agreement or such amendments to the Guarantee and
Collateral Agreement as the U.S. ABL Collateral Agent shall reasonably deem
necessary or reasonably advisable to grant to the U.S. ABL Collateral Agent, for
the benefit of the U.S. Secured Parties, a perfected security interest (as and
to the extent provided in the Guarantee and Collateral Agreement) in the Capital
Stock of such new Foreign Subsidiary or Unrestricted Subsidiary that is directly
owned by the Parent Borrower or any of its Domestic Subsidiaries (other than an
Excluded Subsidiary) (provided that in no event shall more than 65% of the
Capital Stock of any such new Foreign Subsidiary that is so owned be required to
be so pledged and, provided, further, that no such pledge or security shall be
required with respect to any non-wholly owned Foreign Subsidiary or Unrestricted
Subsidiary to the extent that the grant of such pledge or security interest
would violate the terms of any agreements under which the Investment by the
Parent Borrower or any of its Subsidiaries was made therein other than any
agreement entered into primarily for the purposes of imposing such a
restriction) and (ii) to the extent reasonably deemed advisable by the U.S. ABL
Collateral Agent, deliver to the U.S. ABL Collateral Agent or the Cash Flow
Collateral Representative (as bailee for perfection on behalf of the U.S. ABL
Collateral Agent) the certificates, if any, representing such Capital Stock,
together with undated stock powers, executed and delivered in blank by a duly
authorized officer of the relevant parent of such new Foreign Subsidiary or
Unrestricted Subsidiary and take such other action as may be reasonably deemed
by the U.S. ABL Collateral Agent to be necessary or desirable to perfect the
U.S. ABL Collateral Agent’s security interest therein.  WithAny other term or
provision of this Agreement or any other Loan Document to the contrary
notwithstanding, with respect to any Canadian Subsidiary created or acquired
subsequent to the Closing Date by any Canadian Borrower or any Canadian
Subsidiary Guarantor, promptly (A) execute and deliver to the Canadian
Collateral Agent for the benefit of the Canadian Facility Lenders such
amendments to the Canadian Security Documents as the Canadian Collateral Agent
shall reasonably deem necessary or reasonably advisable to grant to the Canadian
Collateral Agent, for the benefit of the Canadian Facility Lenders, a perfected
first priority security interest (as and to the extent provided in the Canadian
Guarantee and Collateral Agreement) in the Capital Stock of such new Canadian
Subsidiary and (B) cause such new Canadian Subsidiary (x) to become a party to
the Canadian Security Documents and (y) to take all actions reasonably deemed by
the Canadian Collateral Agent to be necessary or advisable to cause the Liens
created by the Canadian Security Documents in such new Canadian Subsidiary’s
Collateral to be duly perfected in accordance with all

 

138

--------------------------------------------------------------------------------


 

applicable Requirements of Law, including, without limitation, the filing of
financing statements or equivalents in such jurisdictions as may be reasonably
requested by the Canadian Collateral Agent.

 

(d)                                 At its own expense, execute, acknowledge and
deliver, or cause the execution, acknowledgement and delivery of, and thereafter
register, file or record in an appropriate governmental office, any document or
instrument reasonably deemed by the U.S. ABL Collateral Agent or the Canadian
Collateral Agent, as applicable, to be necessary or desirable for the creation,
perfection and priority and the continuation of the validity, perfection and
priority of the foregoing Liens or any other Liens created pursuant to the
Security Documents.

 

(e)                                  Any other term or provision of this
Agreement to the contrary notwithstanding:

 

(i)                                    (e) Notwithstanding anything to the
contrary in this Agreement, (A) noNo Loan Party or any Affiliate thereof shall
be required to take any action in any non-U.S. jurisdiction (other than Canada)
or required by the laws of any non-U.S. jurisdiction (other than Canada) in
order to create any security interests in assets located or titled outside of
the United States (other than Canada) or to perfect any security interests (it
being understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction (other than Canada)) and
(B) nothing in this subsection 7.9 shall require that any Loan Party grant a
Lien with respect to any owned real property or fixtures in which such Loan
Party acquires ownership rights to the extent that the Administrative Agent, in
its reasonable judgment, determines that the granting of such a Lien is
impracticable.;

 

(ii)                                Nothing in this subsection 7.9 shall require
that any Loan Party grant a Lien with respect to any owned real property or
fixtures in which such Loan Party acquires ownership rights to the extent that
the Administrative Agent, in its reasonable judgment, determines that the
granting of such a Lien is impracticable;

 

(iii)                            No Loan Party shall grant to the U.S. ABL
Collateral Agent, and U.S. ABL Collateral Agent shall not accept, any Lien on
any Real Property that is a Flood Property; and

 

(iv)                             Each applicable U.S. Loan Party shall provide
at least 45 days’ prior written notice to the U.S. ABL Collateral Agent, the
Administrative Agent, and each U.S. Facility Lender before delivering a Mortgage
with respect to any Real Property and shall not execute and deliver any Mortgage
with respect to any such Real Property before obtaining confirmation from the
U.S. ABL Collateral Agent, the Administrative Agent, and the U.S. Facility
Lenders that (A) due diligence with respect to flood insurance requirements for
such Real Property have been completed, (B) the results of such due diligence
are satisfactory to the U.S. ABL Collateral Agent, the Administrative Agent, and
each of the U.S. Facility Lenders, and (C) the U.S. ABL Collateral Agent, the
Administrative Agent, and each of the U.S. Facility Lenders have received and
found acceptable all evidence of compliance with flood insurance requirements
set forth in the Loan Documents; provided, however, that if such confirmation is
not obtained by the U.S. ABL Collateral Agent within such 45-day notice period,
then all Agents and all Lenders shall be deemed to have waived the requirements
of subsection 7.9(a) with respect to such Real Property (and the U.S. ABL
Collateral Agent shall not obtain any Lien on such Real Property).

 

7.10                        [Reserved]Real Property Diligence Period.  Parent
Borrower agrees that no Extension Amendment, Incremental Facility, any
Reallocation that results in an increase in the Total U.S. Facility Commitment,
nor any amendment hereto which has the effect of extending the Maturity Date
shall become effective or be consummated (regardless of whether such Extension

 

139

--------------------------------------------------------------------------------


 

Amendment or Incremental Facility relates to the U.S. Facility, the Canadian
Facility, or both of them), unless and until the Parent Borrower shall have
received confirmation from the U.S. ABL Collateral Agent, the Administrative
Agent, and each U.S. Facility Lender that (A) due diligence with respect to
flood insurance requirements for all Mortgaged Property have been completed,
(B) the results of such due diligence are satisfactory to the U.S. ABL
Collateral Agent, the Administrative Agent, and each of the U.S. Facility
Lenders, and (C) the U.S. ABL Collateral Agent, the Administrative Agent, and
each of the U.S. Facility Lenders have received and found acceptable all
evidence of compliance with flood insurance requirements set forth in the Loan
Documents; provided, however, that if such confirmation respecting any given
Mortgaged Property is not received by Parent Borrower within 30 days after
Parent Borrower notified the Administrative Agent of any such Extension
Amendment, Incremental Facility, Reallocation, or extension amendment, then all
Agents and all Lenders shall be deemed to have instructed the U.S. ABL
Collateral Agent and the Administrative Agent to release any Lien it may have on
such Mortgaged Property (and the U.S. ABL Collateral Agent and Administrative
Agent shall forthwith release such Lien on such Mortgaged Property as
contemplated in subsection 10.9(c)).

 

7.11                        Maintenance of New York Process Agent.  In the case
of a Canadian Borrower, maintain in New York, New York or at such other location
in the United States of America as may be reasonably satisfactory to the
Administrative Agent a Person acting as agent to receive on its behalf and on
behalf of its property service of process and capable of discharging the
functions of the New York Process Agent set forth in subsection 11.13(f).

 

7.12                        Post-Closing Security Perfection.

 

(a)                                 Security Perfection.  The Borrower agrees to
deliver or cause to be delivered such documents and instruments, and take or
cause to be taken such other actions as may be reasonably necessary to provide
the perfected security interests and guarantees described in subsection
6.1(a)(ii) and (iii), 6.1(f) and 6.1(g) that are not so provided on the Closing
Date and to satisfy each other condition precedent that was not actually
satisfied, but rather “deemed” satisfied on the Closing Date pursuant to the
provisions set forth in subsection 6.1, and in any event to provide such
perfected security interests and guarantees and to satisfy such other conditions
within the applicable time periods set forth on Schedule 7.12(a), as such time
periods may be extended by the Administrative Agent, in its sole discretion.

 

(b)                                 Real Property.  The applicable Loan Parties
shall obtain and deliver to Administrative Agent, within one hundred and eighty
(180) days after the Closing Date (unless waived or extended by Administrative
Agent in its sole discretion), to the extent such delivery has not been waived
by Administrative Agent in its discretion, the following:

 

(i)                                     each of the Mortgages, executed and
delivered by a duly authorized officer of the Loan Party signatory thereto;

 

(ii)                                  the executed legal opinion of each local
counsel in the jurisdiction set forth on Schedule 7.12(b)(ii), with respect to
collateral security matters in connection with the Mortgages, each in form and
substance reasonably satisfactory to the Administrative Agent and U.S. ABL
Collateral Agent;

 

(iii)                               in respect of each of the Mortgaged
Properties an irrevocable written commitment to issue a mortgagee’s title policy
(or policies) or marked up unconditional binder for such insurance dated as of
the date the applicable Mortgage is executed and delivered.  Each such policy
shall (i) be in the amount set forth with respect to such policy in Schedule
7.12(b)(iii), or in an amount otherwise reasonably satisfactory to the U.S. ABL
Collateral Agent; (ii) insure that the

 

140

--------------------------------------------------------------------------------


 

Mortgage insured thereby creates a valid Lien on the Mortgaged Properties
encumbered thereby free and clear of all defects and encumbrances, except as may
be approved by the U.S. ABL Collateral Agent, and except for Permitted Liens;
(iii) name the U.S. ABL Collateral Agent as the insured thereunder; (iv) be in
the form of an ALTA Loan Policy; (v) contain such endorsements and affirmative
coverage, as reasonably agreed to by the U.S. ABL Collateral Agent and the
Parent Borrower; and (vi) be issued by the Title Insurance Company.  The U.S.
ABL Collateral Agent shall have received evidence reasonably satisfactory to it
that all premiums in respect of each such policy, and all charges for mortgage
recording tax, if any, have been paid or other reasonably satisfactory
arrangements have been made.  The U.S. ABL Collateral Agent shall have also
received a copy of all recorded documents referred to, or listed as exceptions
to title in, the title policy or title policies referred to in this subsection;

 

(iv)                              Parent Borrower shall have used reasonable
best efforts to cause the Administrative Agent to have been named as an
additional insured with respect to liability policies and the U.S. ABL
Collateral Agent to have been named as loss payee and mortgagee with respect to
the property insurance maintained by any Loan Party with respect to the
Mortgaged Properties;

 

(v)                                 obtain new ALTA surveys (or deliver existing
surveys together with affidavits of no-change to the Title Insurance Company in
lieu thereof) in such form as is sufficient to cause the Title Insurance Company
to delete the standard “survey exception” from the title insurance policies
delivered with respect to the Mortgaged Properties pursuant to subsection
7.12(b)(iii) on or prior to the date such policies are delivered (or to issue
endorsements to such title insurance policies which have the effect of deleting
the standard “survey exception”); and

 

(vi)                              a zoning report in lieu of a zoning
endorsement with respect to each of the Mortgaged Properties.

 

Notwithstanding the foregoing, with respect to any Mortgaged Property that is
located in Florida and such other jurisdictions as the Administrative Agent may
reasonably agree, the requirements of Subsections 7.12(b)(i)-(iii) shall be
deemed satisfied in the event that the applicable Loan Party delivers same to
the Cash Flow Collateral Representative (as defined in the Base Intercreditor
Agreement), as agent for the Administrative Agent in accordance with the terms
of the Base Intercreditor Agreement, instead of delivering same to the
Administrative Agent as provided above.

 

SECTION 8                               NEGATIVE COVENANTS.  THE PARENT BORROWER
HEREBY AGREES THAT, FROM AND AFTER THE CLOSING DATE AND SO LONG AS THE
COMMITMENTS REMAIN IN EFFECT, AND THEREAFTER UNTIL PAYMENT IN FULL OF THE LOANS,
ALL REIMBURSEMENT OBLIGATIONS AND ANY OTHER AMOUNT THEN DUE AND OWING TO ANY
LENDER OR ANY AGENT HEREUNDER AND UNDER ANY NOTE AND TERMINATION OR EXPIRATION
OF ALL LETTERS OF CREDIT (UNLESS CASH COLLATERALIZED OR OTHERWISE PROVIDED FOR
IN A MANNER REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT):

 

8.1                               [Reserved].

 

8.2                               [Reserved].

 

141

--------------------------------------------------------------------------------


 

8.3                               Limitation on Fundamental Changes.

 

(a)                                 The Parent Borrower will not, and will not
permit any other Borrower to, consolidate with or merge with or into, or convey,
transfer or lease all or substantially all its assets to, any Person, unless:

 

(i)                                     in the case of the Parent Borrower, the
resulting, surviving or transferee Person (the “Successor Company”) will be a
Person organized and existing under the laws of the United States of America,
any State thereof or the District of Columbia and the Successor Company (if not
the Parent Borrower) will expressly assume all the obligations of the Parent
Borrower under this Agreement and the Loan Documents to which it is a party by
executing and delivering to the Administrative Agent a joinder or one or more
other documents or instruments in form reasonably satisfactory to the
Administrative Agent;

 

(ii)                                  immediately after giving effect to such
transaction (and treating any Indebtedness that becomes an obligation of the
Successor Company or any Restricted Subsidiary as a result of such transaction
as having been Incurred by the Successor Company or such Restricted Subsidiary
at the time of such transaction), no Default will have occurred and be
continuing;

 

(iii)                               the Payment Condition is satisfied;

 

(iv)                              each applicable Borrower or Subsidiary
Guarantor (other than (x) the Parent Borrower, (y) any Borrower that will be
released from its obligations hereunder or any Subsidiary Guarantor that will be
released from its obligations under its Subsidiary Guarantee, in each case in
connection with such transaction and (z) any party to any such consolidation or
merger) shall have delivered a joinder or other document or instrument in form
reasonably satisfactory to the Administrative Agent, confirming its obligations
hereunder or its Subsidiary Guarantee under the Guarantee and Collateral
Agreement, as applicable (other than any Borrower that will be released from its
obligation hereunder or any Subsidiary Guarantee that will be discharged or
terminated, in each case in connection with such transaction);

 

(v)                                 to the extent required to be Collateral
pursuant to the terms of the Security Documents and this Agreement, the
Collateral owned by the Successor Company will (x) continue to constitute
Collateral under the applicable Security Documents and (y) be subject to a Lien
in favor of the U.S. ABL Collateral Agent (in the case of Collateral owned by
any U.S. Borrowers or U.S. Subsidiary Guarantors) or the Canadian Collateral
Agent (in the case of Collateral owned by any Canadian Borrowers or Canadian
Subsidiary Guarantors);

 

(vi)                              the Parent Borrower will have delivered to the
Administrative Agent a certificate signed by a Responsible Officer and a legal
opinion each to the effect that such consolidation, merger or transfer complies
with the provisions described in this paragraph, provided that (x) in giving
such opinion such counsel may rely on such certificate of such Responsible
Officer as to compliance with the foregoing clauses (ii) and (iii) of this
subsection 8.3(a) and as to any matters of fact, and (y) no such legal opinion
will be required for a consolidation, merger or transfer described in clause
(d) of this subsection 8.3; and

 

(vii)                           in the case of the Canadian Borrower, the
Successor Company is a Canadian Resident.

 

(b)                                 [Reserved].

 

142

--------------------------------------------------------------------------------


 

(c)                                  The Successor Company will succeed to, and
be substituted for, and may exercise every right and power of, the Parent
Borrower or the applicable Borrower, respectively, under the Loan Documents, and
thereafter the predecessor Parent Borrower or the applicable predecessor
Borrower, respectively, shall be relieved of all obligations and covenants under
this Agreement, except that the predecessor Parent Borrower or the applicable
predecessor Borrower, respectively, in the case of a lease of all or
substantially all its assets will not be released from the obligation to pay the
principal of and interest on the Loans and Reimbursement Obligations owing in
connection with Letters of Credit.

 

(d)                                 Clauses (ii) and (iii) of subsection
8.3(a) will not apply to any transaction in which the Parent Borrower or any
other Borrower consolidates or merges with or into or transfers all or
substantially all its properties and assets to (x) an Affiliate incorporated or
organized for the purpose of reincorporating or reorganizing the Parent Borrower
or such other Borrower in another jurisdiction or changing its legal structure
to a corporation or other entity or (y) a Subsidiary Guarantor so long as all
assets of the Parent Borrower or such other Borrower, respectively, and the
Restricted Subsidiaries immediately prior to such transaction (other than
Capital Stock of such Subsidiary Guarantor) are owned by such Subsidiary
Guarantor and its Restricted Subsidiaries that are Subsidiary Guarantors
immediately after the consummation thereof.  Subsection 8.3(a) will not apply to
(1) any transaction in which any Restricted Subsidiary consolidates with, merges
into or transfers all or part of its assets to the Parent Borrower or any other
Borrower or (2) the Transactions.

 

8.4                               [Reserved].

 

8.5                               Limitation on Dividends, Acquisitions and
Other Restricted Payments.

 

(a)                                 The Parent Borrower shall not, and shall not
permit any Material Restricted Subsidiary to, directly or indirectly,
(i) declare or pay any dividend or make any distribution on or in respect of its
Capital Stock (including any such payment in connection with any merger or
consolidation to which the Parent Borrower is a party) except (x) dividends or
distributions payable solely in its Capital Stock (other than Disqualified
Stock) and (y) dividends or distributions payable to the Parent Borrower or any
Restricted Subsidiary (and, in the case of any such Restricted Subsidiary making
such dividend or distribution, to other holders of its Capital Stock on no more
than a pro rata basis, measured by value), (ii) purchase, redeem, retire or
otherwise acquire for value any Capital Stock of the Parent Borrower held by
Persons other than the Parent Borrower or a Restricted Subsidiary (other than
any acquisition of Capital Stock deemed to occur upon the exercise of options if
such Capital Stock represents a portion of the exercise price thereof),
(iii) voluntarily purchase, repurchase, redeem, defease or otherwise voluntarily
acquire or retire for value, prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment, Senior Second Priority Notes, Senior Unsecured
Indebtedness or Subordinated Obligations (other than Subordinated Obligations
owed to a Restricted Subsidiary and other than a purchase, repurchase,
redemption, defeasance or other acquisition or retirement for value in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of such acquisition
or retirement (not made, in the case of any purchase, repurchase, redemption,
defeasance or other acquisition or retirement for value of Senior Unsecured
Indebtedness or Subordinated Obligations, by exchange for, or out of the
proceeds of, the Incurrence of Secured Indebtedness other than up to $300.0
million of borrowings under this Facility in the aggregate)) or (iv) make any
Restricted Acquisition (any such dividend, distribution, purchase, repurchase,
redemption, defeasance, other acquisition or retirement or Restricted
Acquisition being herein referred to as a “Restricted Payment”), if at the time
the Parent Borrower or such Restricted Subsidiary makes such Restricted Payment
and after giving effect thereto:

 

(1)                                 a Default shall have occurred and be
continuing (or would result therefrom);

 

143

--------------------------------------------------------------------------------


 

(2)                                 the Consolidated Coverage Ratio would be
less than 2.00 to 1.00; or

 

(3)                                 the aggregate amount of such Restricted
Payment and all other Restricted Payments (the amount so expended, if other than
in cash, to be as determined in good faith by the Board of Directors, whose
determination shall be conclusive and evidenced by a resolution of the Board of
Directors) declared or made subsequent to the Closing Date and then outstanding
would exceed, without duplication, the sum of:

 

(A)                               50.0% of the Consolidated Net Income accrued
during the period (treated as one accounting period) beginning on April 30, 2012
to the end of the most recent fiscal quarter ending prior to the date of such
Restricted Payment for which consolidated financial statements of the Parent
Borrower are available (or, in case such Consolidated Net Income shall be a
negative number, 100.0% of such negative number);

 

(B)                               the aggregate Net Cash Proceeds and the fair
value (as determined in good faith by the Parent Borrower) of property or assets
received (x) by the Parent Borrower as capital contributions to the Parent
Borrower after the Closing Date or from the issuance or sale (other than to a
Restricted Subsidiary) of its Capital Stock (other than Disqualified Stock or
Designated Preferred Stock) after the Closing Date (other than Excluded
Contributions, any Specified Equity Contribution and Contribution Amounts) or
(y) by the Parent Borrower or any Restricted Subsidiary from the Incurrence by
the Parent Borrower or any Restricted Subsidiary after the Closing Date of
Indebtedness that shall have been converted into or exchanged for Capital Stock
of the Parent Borrower (other than Disqualified Stock or Designated Preferred
Stock) or Capital Stock of any Parent, plus the amount of any cash and the fair
value (as determined in good faith by the Parent Borrower) of any property or
assets, received by the Parent Borrower or any Restricted Subsidiary upon such
conversion or exchange;

 

(C)                               (i) the aggregate amount of cash and the fair
value (as determined in good faith by the Parent Borrower) of any property or
assets received from dividends, distributions, interest payments, return of
capital, repayments of Investments or other transfers of assets to the Parent
Borrower or any Restricted Subsidiary from any Unrestricted Subsidiary,
including dividends or other distributions related to dividends or other
distributions made pursuant to subsection 8.5(b)(x) below, plus (ii) the
aggregate amount resulting from the redesignation of any Unrestricted Subsidiary
as a Restricted Subsidiary (valued in each case as provided in the definition of
“Investment” in the Cash Flow Credit Agreement or any similar definition of the
Cash Flow Credit Agreement (or, should the definitions in the Cash Flow Credit
Agreement be changed following an amendment thereto or a modification or
replacement thereof, the corresponding definition of the Cash Flow Credit
Agreement)); and

 

(D)                               in the case of any disposition or repayment of
any Investment (as defined in the Cash Flow Credit Agreement (or, should the
definitions in the Cash Flow Credit Agreement be changed following an amendment
thereto or a modification or replacement thereof, the corresponding definition
of the Cash Flow Credit Agreement)) constituting a Restricted Payment (without
duplication of any amount deducted in calculating the amount of Investments at
any time outstanding included in the amount of Restricted Payments or in the
calculation of

 

144

--------------------------------------------------------------------------------


 

availability under paragraph (b) below), an amount equal to the aggregate amount
of cash and the fair value (as determined in good faith by the Parent Borrower)
of any property or assets received by the Parent Borrower or a Restricted
Subsidiary with respect to all such dispositions and repayments.

 

(b)                                 The provisions of subsection 8.5(a) above do
not prohibit any of the following (each, a “Permitted Payment”):

 

(i)                                     any purchase, redemption, repurchase,
defeasance or other acquisition or retirement of Capital Stock of the Parent
Borrower (“Treasury Capital Stock”), Senior Second Priority Notes, Senior
Unsecured Indebtedness, Senior Subordinated Notes or Subordinated Obligations
made by exchange (including any such exchange pursuant to the exercise of a
conversion right or privilege in connection with which cash is paid in lieu of
the issuance of fractional shares) for, or out of the proceeds of the issuance
or sale of, Capital Stock of the Parent Borrower (other than Disqualified Stock
and other than Capital Stock issued or sold to a Subsidiary) (“Refunding Capital
Stock”) or a capital contribution to the Parent Borrower, in each case other
than Excluded Contributions, Specified Equity Contributions and Contribution
Amounts; provided that (x) the Net Cash Proceeds from such issuance, sale or
capital contribution shall be excluded in subsequent calculations under
subsection 8.5(a)(3)(B) above and (y) if immediately prior to such acquisition
or retirement of such Treasury Capital Stock, dividends thereon were permitted
pursuant to subsection 8.5(b)(xiii), dividends on such Refunding Capital Stock
in an aggregate amount per annum not exceeding the aggregate amount per annum of
dividends so permitted on such Treasury Capital Stock;

 

(ii)                                  any purchase, redemption, repurchase,
defeasance or other acquisition or retirement of any Senior Second Priority
Notes, Senior Unsecured Indebtedness, Senior Subordinated Notes or other
Subordinated Obligations (u) made by exchange for, or out of the proceeds of the
Incurrence of Indebtedness of the Parent Borrower or Refinancing
Indebtedness, Incurred in compliance with subsection 7.1 of the Cash Flow Credit
Agreement or any similar section of the Cash Flow Credit Agreement (or, should
the subsection numbering or organization of the Cash Flow Credit Agreement be
changed following an amendment thereto or a modification or replacement thereof,
the corresponding subsection of the Cash Flow Credit Agreement) (provided that
(A) in the case of any purchase, redemption, repurchase, defeasance or other
acquisition or retirement of Senior Unsecured Indebtedness, Senior Subordinated
Notes or other Subordinated Obligations, if such Indebtedness is Incurred
pursuant to subsection 7.1(b)(i) of the Cash Flow Credit Agreement or any
similar section of the Cash Flow Credit Agreement (or, should the subsection
numbering or organization of the Cash Flow Credit Agreement be changed following
an amendment thereto or a modification or replacement thereof, the corresponding
subsection of the Cash Flow Credit Agreement) and has Senior Lien Priority or
Pari Passu Lien Priority, then on the date of such Incurrence after giving
effect thereto, the Consolidated Secured First Lien Leverage Ratio shall not
exceed 3.25 to 1.0 (any such Indebtedness, “Secured Indebtedness”), and (B) in
the case of any purchase, redemption, repurchase, defeasance or other
acquisition or retirement of Indebtedness incurred pursuant to subsection
7.1(b)(viii)(H) of the Cash Flow Credit Agreement or any similar section of the
Cash Flow Credit Agreement (or, should the subsection numbering or organization
of the Cash Flow Credit Agreement be changed following an amendment thereto or a
modification or replacement thereof, the corresponding subsection of the Cash
Flow Credit Agreement), such Indebtedness or Refinancing Indebtedness shall be
solely comprised of Subordinated Obligations), (v) from declined amounts as
contemplated by subsection 3.4(e) of the Cash Flow Credit Agreement or any
similar section of the Cash Flow Credit Agreement (or, should the subsection
numbering or organization of the Cash Flow Credit Agreement be changed following
an amendment thereto or a modification or replacement thereof, the corresponding

 

145

--------------------------------------------------------------------------------


 

subsection of the Cash Flow Credit Agreement), (w) following the occurrence of a
Change of Control (or other similar event described therein as a “change of
control”), but only if the Payment Condition shall be satisfied or the
applicable Borrower shall have complied with the last paragraph of subsection
8.8, (x) constituting Indebtedness of the Parent Borrower or any Restricted
Subsidiary to a Restricted Subsidiary that is not a Subsidiary Guarantor that
has been subordinated pursuant to subsection 7.1(b)(ii) of the Cash Flow Credit
Agreement or any similar section of the Cash Flow Credit Agreement (or, should
the subsection numbering or organization of the Cash Flow Credit Agreement be
changed following an amendment thereto or a modification or replacement thereof,
the corresponding subsection of the Cash Flow Credit Agreement), or
(y) constituting Acquired Indebtedness;

 

(iii)                               any dividend paid or redemption made within
60 days after the date of declaration thereof or of the giving of notice
thereof, as applicable, if at such date of declaration or notice such dividend
or redemption would have complied with subsection 8.5(a);

 

(iv)                              other Restricted Payments in an aggregate
amount outstanding at any time not to exceed the amount of Excluded
Contributions; provided that at the time such Restricted Payment is made the
Payment Condition shall be satisfied;

 

(v)                                 loans, advances, dividends or distributions
by the Parent Borrower to any Parent to permit any Parent to repurchase or
otherwise acquire its Capital Stock (including any options, warrants or other
rights in respect thereof), or payments by the Parent Borrower to repurchase or
otherwise acquire Capital Stock of any Parent or the Parent Borrower (including
any options, warrants or other rights in respect thereof), in each case from
Management Investors (including any repurchase or acquisition by reason of the
Borrower or any Parent retaining any Capital Stock, option, warrant or other
right in respect of tax withholding obligations, and any related payment in
respect of any such obligation), such payments, loans, advances, dividends or
distributions not to exceed an amount (net of repayments of any such loans or
advances) equal to (x)(1) $50.0 million, plus (2) $10.0 million multiplied by
the number of calendar years that have commenced since the Closing Date, plus
(y) the Net Cash Proceeds received by the Parent Borrower since the Closing Date
from, or as a capital contribution from, the issuance or sale to Management
Investors of Capital Stock (including any options, warrants or other rights in
respect thereof), to the extent such Net Cash Proceeds are not included in any
calculation under subsection 8.5(a)(3)(B)(x) above, plus (z) the cash proceeds
of key man life insurance policies received by the Parent Borrower or any
Restricted Subsidiary (or by any Parent and contributed to the Parent Borrower)
since the Closing Date to the extent such cash proceeds are not included in any
calculation under subsection 8.5(a)(3)(A) above; provided that any cancellation
of Indebtedness owing to the Parent Borrower or any Restricted Subsidiary by any
Management Investor in connection with any repurchase or other acquisition of
Capital Stock (including any options, warrants or other rights in respect
thereof) from any Management Investor shall not constitute a Restricted Payment
for purposes of this subsection 8.5 or any other provision of this Agreement;

 

(vi)                              the payment by the Parent Borrower of, or
loans, advances, dividends or distributions by the Parent Borrower to any Parent
to pay dividends on the common stock or equity of the Parent Borrower or any
Parent following a public offering of such common stock or equity in an amount
not to exceed in any fiscal year 6.0% of the aggregate gross proceeds received
by the Parent Borrower (whether directly, or indirectly through a contribution
to common equity capital) in or from such public offering;

 

(vii)                           any Restricted Payment; provided that at the
time such Restricted Payment is made the Payment Condition shall be satisfied;
provided, further, that if such Restricted Payment is a

 

146

--------------------------------------------------------------------------------


 

Restricted Acquisition, the Parent Borrower shall have provided evidence in
reasonable detail to the Administrative Agent that Excess Availability after
giving effect thereto would not be less than the greater of (x) $225 million and
(y) 15% of the Total Facility Commitment;

 

(viii)                        loans, advances, dividends or distributions to any
Parent or other payments by the Parent Borrower or any Restricted Subsidiary
(A) to satisfy or permit any Parent to satisfy obligations under the Management
Agreements, (B) pursuant to the Tax Sharing Agreement or (C) to pay or permit
any Parent to pay any Parent Expenses or any Related Taxes;

 

(ix)                              payments by the Parent Borrower, or loans,
advances, dividends or distributions by the Parent Borrower to any Parent to
make payments, to holders of Capital Stock of the Parent Borrower or any Parent
in lieu of issuance of fractional shares of such Capital Stock, not to exceed
$5.0 million in the aggregate outstanding at any time;

 

(x)                                 dividends or other distributions of Capital
Stock, Indebtedness or other securities of Unrestricted Subsidiaries;

 

(xi)                              any Restricted Payment pursuant to or in
connection with the Transactions or the 2007 Transactions;

 

(xii)                           dividends to holders of any class or series of
Disqualified Stock, or of any Preferred Stock of a Restricted
Subsidiary, Incurred in accordance with subsection 7.1 of the Cash Flow Credit
Agreement or any similar section of the Cash Flow Credit Agreement (or, should
the subsection numbering or organization of the Cash Flow Credit Agreement be
changed following an amendment thereto or a modification or replacement thereof,
the corresponding subsection of the Cash Flow Credit Agreement);

 

(xiii)                        (A) dividends on any Designated Preferred Stock of
the Parent Borrower issued after the Closing Date, provided that at the time of
such issuance and after giving effect thereto on a pro forma basis, the
Consolidated Coverage Ratio would be at least 2.00 to 1.00, and, in the case of
cash dividends on Designated Preferred Stock, such dividend shall for purposes
of the determination of such Consolidated Coverage Ratio be deemed to constitute
Consolidated Interest Expense, or (B) any dividend on Refunding Capital Stock
that is Preferred Stock in excess of the amount of dividends thereon permitted
by subsection 8.5(b)(i), provided that at the time of the declaration of such
dividend and after giving effect thereto on a pro forma basis, the Consolidated
Coverage Ratio would be at least 2.00 to 1.00, and, in the case of cash
dividends on Refunding Capital Stock, such dividends shall for purposes of the
determination of such Consolidated Coverage Ratio be deemed to constitute
Consolidated Interest Expense, or (C) loans, advances, dividends or
distributions to any Parent to permit dividends on any Designated Preferred
Stock of any Parent issued after the Closing Date, in an amount (net of
repayments of any such loans or advances) not exceeding the aggregate cash
proceeds received by the Parent Borrower from the issuance or sale of such
Designated Preferred Stock of such Parent; and

 

(xiv)                       distributions or payments of Special Purpose
Financing Fees; provided that (A) in the case of subsections 8.5(b)(i)(y),
(iii), (vi), (ix) and (xiii)(B), the net amount of any such Permitted Payment
shall be included in subsequent calculations of the amount of Restricted
Payments, (B) in all cases other than pursuant to clause (A) immediately above
the net amount of any such Permitted Payment shall be excluded in subsequent
calculations of the amount of Restricted Payments and (C) solely with respect to
subsections 8.5(b)(vii) and (xiii), no Default or Event of Default shall have
occurred or be continuing at the time of any such Permitted Payment after giving
effect thereto.  The Borrower, in its sole discretion, may classify any
Restricted

 

147

--------------------------------------------------------------------------------


 

Payment as being made in part under one of the provisions of this covenant and
in part under one or more other such provisions (or, as applicable, clauses).

 

(c)                                  Notwithstanding the foregoing provisions of
this subsection 8.5 and for so long as any Senior Subordinated Notes remains
outstanding, the Parent Borrower will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, pay any cash dividend or
make any cash distribution on or in respect of the Parent Borrower’s Capital
Stock or purchase for cash or otherwise acquire for cash any Capital Stock of
the Parent Borrower or any Parent, for the purpose of paying any cash dividend
or making any cash distribution to, or acquiring Capital Stock of the Parent
Borrower or any Parent for cash from, the Investors, or Guarantee any
Indebtedness of any Affiliate of the Borrower for the purpose of paying such
dividend, making such distribution or so acquiring such Capital Stock to or from
the Investors, in each case by means of utilization of the cumulative Restricted
Payment credit provided by subsection 8.5(a)(3), or the exceptions provided by
subsection 8.5(b)(iii), (vii) or (x), unless at the time and after giving effect
to such payment, (x) the Consolidated Total Leverage Ratio of the Borrower would
have been equal to or less than 6.0 to 1.0 and (y) such payment is otherwise in
compliance with this subsection 8.5; provided that notwithstanding the
refinancing in full of the Senior Subordinated Notes, to the extent that any
agreement governing the Indebtedness so refinancing the Senior Subordinated
Notes includes a provision substantially similar to this provision, the
foregoing paragraph (c) (as modified as appropriate to conform to such
provision) shall continue to apply notwithstanding the refinancing of the Senior
Subordinated Notes for so long as such notes shall remain outstanding.

 

(d)                                 To the extent any Extension of Credit is
used to effect in whole or in part the acquisition of an Acquired Person, such
acquisition shall not be permitted if the board of directors or other governing
body of such Acquired Person or the Person selling such Acquired Person shall
have indicated its opposition to such acquisition.

 

Notwithstanding any other provision of this Agreement,  this Agreement shall not
restrict any redemption or other payment by the Parent Borrower or any
Restricted Subsidiary made on or after the fifth anniversary of the Closing Date
as a Mandatory Principal Redemption (as defined in the Senior Unsecured Notes
Indenture) in respect of the Senior Unsecured Notes or any similar “AHYDO saver”
provision of any other agreement or instrument in respect of Senior Unsecured
Indebtedness, and the Parent Borrower’s determination in good faith of any
Mandatory Principal Redemption Amount (as so defined) or the amount of any such
similar “AHYDO saver” payment shall be conclusive and binding for all purposes
under this Agreement.

 

8.6                               [Reserved].

 

8.7                               [Reserved].

 

8.8                               Limitation on Modifications of Debt
Instruments and Other Documents.  The Parent Borrower will not, and will not
permit any Material Restricted Subsidiary to:

 

(a)                                 in the event of the occurrence of a Change
of Control, repurchase or repay (other than as permitted by subsection 8.5(b),
including clause (ii)(w) thereof) any Senior Subordinated Notes incurred
pursuant to subsection 7.1(b)(iii) of the Cash Flow Credit Agreement (or, should
the subsection numbering or organization of the Cash Flow Credit Agreement be
changed following an amendment thereto or a modification or replacement thereof,
the corresponding subsection of the Cash Flow Credit Agreement) then outstanding
pursuant to the Senior Subordinated Notes Indenture;

 

(b)                                 amend, supplement, waive or otherwise modify
any of the provisions (x) of the Senior Notes Indentures or any other indenture
or principal document governing the Senior Notes or (y) of

 

148

--------------------------------------------------------------------------------


 

the Senior Subordinated Notes Indenture or any other indenture or principal
document governing the Senior Subordinated Notes:

 

(i)                                     except as permitted pursuant to
subsection 8.5, which shortens the fixed maturity or increases the principal
amount of, or increases the rate or shortens the time of payment of interest on,
or increases the amount or shortens the time of payment of any principal or
premium payable whether at maturity, at a date fixed for prepayment or by
acceleration or otherwise of the Senior Notes or Senior Subordinated Notes, or
increases the amount of, or accelerates the time of payment of, any fees or
other amounts payable in connection therewith;

 

(ii)                                  which relates to any material affirmative
or negative covenants or any events of default or remedies thereunder and the
effect of which is to subject the Parent Borrower or any of its Restricted
Subsidiaries to any more onerous or more restrictive provisions; or

 

(iii)                               which otherwise adversely affects the
interests of the holders of the Senior Notes or the Senior Subordinated Notes or
the interests of the Lenders under this Agreement or any other Loan Document in
any material respect.

 

(c)                                  effect any extension, refinancing,
refunding, replacement or renewal of Indebtedness under the Cash Flow Loan
Documents, unless such refinancing Indebtedness, to the extent secured by any
assets of any Loan Party, is secured only by assets of the Loan Parties that
constitute Collateral for the obligations of the Borrowers hereunder and under
the other Loan Documents pursuant to a security agreement subject to the Base
Intercreditor Agreement or another intercreditor agreement that is no less
favorable to the Secured Parties than the Base Intercreditor Agreement (as the
same may be amended, supplemented, waived or otherwise modified from time to
time, a “Replacement Intercreditor Agreement”).

 

The provisions of subsection 8.8(b) shall not restrict or prohibit (x) (i) any
refinancing of the Senior Notes permitted pursuant to subsection 8.5 or (ii) any
refinancing of the Senior Subordinated Notes permitted pursuant to subsection
8.5, (y) any Incurrence of Additional Notes (as defined in any Senior Notes
Indenture or Senior Subordinated Notes Indenture) permitted pursuant to
subsection 7.1 of the Cash Flow Credit Agreement or any similar section of the
Cash Flow Credit Agreement (or, should the subsection numbering or organization
of the Cash Flow Credit Agreement be changed following an amendment thereto or a
modification or replacement thereof, the corresponding subsection of the Cash
Flow Credit Agreement) or (z)(i) any amendment, supplement, waiver or other
modification to or of the Senior Unsecured Notes, the Senior Unsecured Notes
Indenture or any related agreements, documents and instruments, or any of the
terms and provisions of any thereof, to provide for the payment of interest in
additional principal instead of in cash or (ii) so long as no Liquidity Event
has occurred and is continuing or would exist after giving effect thereto, any
amendment, supplement, waiver or other modification to or of the Senior
Unsecured Notes, the Senior Unsecured Notes Indenture or any related agreements,
documents and instruments, or any of the terms and provisions of any thereof, to
provide for the payment of interest in cash instead of in additional principal,
in whole or in part, but only if such provision for such cash payment is
expressly conditioned on no Liquidity Event under this Facility having occurred
and being continuing at the time of making of such cash payment or existing at
such time after making such cash payment.

 

8.9                               [Reserved]Use of Proceeds.  The proceeds of
Revolving Credit Loans and Swing Line Loans shall be used by the Borrowers on
and after the Closing Date, to finance, in part, the Transactions and to pay
certain transaction fees and expenses related to the Transactions and for
working capital, capital expenditures and other general corporate purposes.  No
part of the proceeds of any Loan or Letter of Credit will be used, directly or,
to any Loan Party’s knowledge, indirectly, to make any payments to a Sanctioned
Entity or a Sanctioned Person, to fund any investments, loans

 

149

--------------------------------------------------------------------------------


 

or contributions in, or otherwise make such proceeds available to, a Sanctioned
Entity or a Sanctioned Person, to fund any operations, activities or business of
a Sanctioned Entity or a Sanctioned Person, or in any other manner that would
result in a violation of Sanctions by any Person.  No part of the proceeds of
any Loan or Letter of Credit will be used, directly or, to any Loan Party’s
knowledge, indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Sanctions, Anti-Corruption Laws or Anti-Money
Laundering Laws.

 

8.10                        Minimum Consolidated Fixed Charge Coverage Ratio
Covenant.  The Parent Borrower will not permit the Consolidated Fixed Charge
Coverage Ratio, upon the occurrence of a Specified Liquidity Event and so long
as such Specified Liquidity Event is continuing, to be less than 1.00 to 1.00. 
For purposes of determining satisfaction with the foregoing Consolidated Fixed
Charge Coverage Ratio under this subsection 8.10, any Specified Equity
Contribution will, at the option of the Parent Borrower but in compliance with
the definition of the term “Specified Equity Contribution,” be included in the
calculation of Consolidated EBITDA for the four fiscal quarter period ending
immediately prior to the receipt by the Parent Borrower of the Specified Equity
Contribution for which financial statements shall have been delivered hereunder.

 

8.11                        Special Purpose Financing.  No Special Purpose
Financing shall be consummated unless (a) the Administrative Agent shall have
been given no less than 10 Business Days’ prior written notice of such
consummation, (b) any assets transferred (a “Special Purpose Assets Transfer”)
into the Special Purpose Entity relating to such Special Purpose Financing shall
not be permitted to be included in any component of the Borrowing Base from and
after such Special Purpose Assets Transfer and (c) such Special Purpose Assets
Transfer shall not result in Excess Availability being less than the greater of
(i) $225 million and (ii) 15% of the Total Facility Commitment, immediately
after giving effect to such Special Purpose Assets Transfer (and Parent Borrower
shall have provided the Administrative Agent evidence in reasonable detail to
that effect) immediately after giving effect to such Special Purpose Assets
Transfer; provided that if such Special Purpose Financing shall be terminated or
expire, any Receivables that would otherwise be transferred to the Special
Purpose Entity relating thereto shall no longer be transferred to such Special
Purpose Entity.

 

SECTION 9                               EVENTS OF DEFAULT.

 

If any of the following events shall occur and be continuing:

 

(a)                                 Any Borrower shall fail to pay any principal
of any Loan or any Reimbursement Obligation when due in accordance with the
terms hereof (whether at stated maturity, by mandatory prepayment or otherwise);
or any of the Borrowers shall fail to pay any interest on any Loan or any
Reimbursement Obligations, or any other amount payable hereunder, within five
days after any such interest or other amount becomes due in accordance with the
terms hereof; or

 

(b)                                 Any representation or warranty made or
deemed made by any Loan Party herein or in any other Loan Document (or in any
amendment, modification or supplement hereto or thereto) or that is contained in
any certificate furnished at any time by or on behalf of any Loan Party pursuant
to this Agreement or any such other Loan Document shall prove to have been
incorrect in any material respect on or as of the date made or deemed made; or

 

(c)                                  Any Loan Party shall default in the
observance or performance of any agreement contained in subsections 4.16,
7.2(f), 7.4 (with respect to maintenance of existence of the Parent Borrower),
7.5, 7.6 or 7.7(a) or Section 8 of this Agreement or Section 5.2.2 of the U.S.
Guarantee and Collateral Agreement or Section 5.2.2 of the Canadian Guarantee
and Collateral Agreement; provided that, in the case

 

150

--------------------------------------------------------------------------------


 

of a default in the observance or performance of its obligations under
subsections 4.16 or 7.7(a), such default shall have continued unremedied for a
period of two days after a Responsible Officer of the Parent Borrower shall have
discovered or should have discovered such default; or

 

(d)                                 Any Loan Party shall default in the
observance or performance of any other agreement contained in this Agreement or
any other Loan Document (other than as provided in paragraphs (a) through (c) of
this Section 9), and such default shall continue unremedied for a period of 30
days after the earlier of (i) the date a Responsible Officer of the Parent
Borrower shall have discovered or should have discovered such default and
(ii) the date written notice has been given to the Borrower Representative by
the Administrative Agent or the Required Lenders; or

 

(e)                                  (i) Any Loan Party or any of its Material
Restricted Subsidiaries shall default in any payment of principal of or interest
on any Indebtedness for borrowed money or any Loan Party or any of its Material
Restricted Subsidiaries shall default in the payment of principal of or interest
on any Indebtedness, in each case (excluding the Loans and any Indebtedness owed
to any Borrower or any Loan Party) in excess of $100.0 million beyond the period
of grace (not to exceed 30 days), if any, provided in the instrument or
agreement under which such Indebtedness was created; (ii) any Loan Party or any
of its Material Restricted Subsidiaries shall default in the observance or
performance of any other agreement or condition relating to any Indebtedness
(excluding the Loans) referred to in clause (i) above or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice or lapse of time if required, such Indebtedness
to become due prior to its stated maturity (an “Acceleration”) and, if any
notice (a “Default Notice”) shall be required to commence a grace period or
declare the occurrence of an event of default before notice of Acceleration may
be delivered, such Default Notice shall have been given or (iii) there shall
have been an Acceleration of any Indebtedness (excluding the Loans) referenced
to in clause (i) above; or

 

(f)                                   If (i) any Loan Party or any of its
Material Restricted Subsidiaries shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, interim receiver, receivers, receiver and manager, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or any Loan Party or any of its Material Restricted Subsidiaries
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against any Loan Party or any of its Material Restricted
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged,
unstayed or unbonded for a period of 60 days; or (iii) there shall be commenced
against any Loan Party or any of its Material Restricted Subsidiaries any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief which shall
not have been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) any Loan Party or any of its Material
Restricted Subsidiaries shall take any corporate or other similar organizational
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Loan Party or any of its Material Restricted Subsidiaries shall be
generally unable to, or shall admit in writing its general inability to, pay its
debts as they become due; or

 

151

--------------------------------------------------------------------------------


 

(g)                                  (i) Any Person shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, or (ii) with respect to any Plan, any failure to
satisfy minimum funding standards within the meaning of Section 412 or 430 of
the Code or Section 302 or 303 of ERISA applicable to such Plan, whether or not
waived, shall exist with respect to any Plan or any Lien in favor of the PBGC or
a Plan shall arise on the assets of either of the Parent Borrower or any
Commonly Controlled Entity, or (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is in the reasonable opinion of the Administrative Agent likely to
result in the termination of such Plan for purposes of Title IV of ERISA, or
(iv) any Single Employer Plan shall terminate for purposes of Title IV of ERISA
other than a standard termination pursuant to Section 4041(b) of ERISA, or
(v) either of the Parent Borrower or any Commonly Controlled Entity shall, or in
the reasonable opinion of the Administrative Agent is reasonably likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses
(i) through (vi) above, such event or condition, together with all other such
events or conditions, if any, would be reasonably expected to result in a
Material Adverse Effect; or

 

(h)                                 One or more judgments or decrees shall be
entered against any Loan Party or any of its Material Restricted Subsidiaries
involving in the aggregate at any time a liability (net of any insurance or
indemnity payments actually received in respect thereof prior to or within 60
days from the entry thereof, or to be received in respect thereof in the event
any appeal thereof shall be unsuccessful) of $100.0 million or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof; or

 

(i)                                     (i) Any of the Security Documents shall
cease for any reason to be in full force and effect (other than pursuant to the
terms hereof or thereof), or the Parent Borrower or any Loan Party, in each case
that is a party to any of the Security Documents shall so assert in writing, or
(ii) the Lien created by any of the Security Documents shall cease to be
perfected and enforceable in accordance with its terms or of the same effect as
to perfection and priority purported to be created thereby with respect to any
significant portion of the Collateral (other than in connection with any
termination of such Lien in respect of any Collateral as permitted hereby or by
any Security Document), and such failure of such Lien to be perfected and
enforceable with such priority shall have continued unremedied for a period of
20 days; or

 

(j)                                    A Change of Control shall have occurred;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower, the
Commitments and any obligation of an Issuing Lender to issue, amend or renew
Letters of Credit, if any, shall automatically immediately terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement (including all amounts of BA Equivalent Loans, Bankers’
Acceptances and L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) and whether or not the BA Equivalent Loans or Bankers’ Acceptances
have matured shall immediately become due and payable and the outstanding
Letters of Credit shall be cash collateralized in accordance with the following
paragraph, and (B) if such event is any other Event of Default either or both of
the following actions may be taken:  (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the U.S. Borrower
Representative and the Canadian Borrower Representative, (x) declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate and/or (y) declare any obligation of any Issuing Lender to
issue, amend or renew Letters of Credit to be terminated; and (ii) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the U.S. Borrower Representative and the Canadian Borrower Representative,
(x) declare

 

152

--------------------------------------------------------------------------------


 

the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement (including, without limitation, all amounts of Bankers’
Acceptances, BA Equivalent Loans and L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder and whether or not the Bankers’ Acceptance or BA
Equivalent Loans have matured) to be due and payable forthwith, whereupon the
same shall immediately become due and payable and/or (y) require the Borrowers
to cash collateralize all outstanding Letters of Credit in accordance with the
following paragraph.

 

In the case of all U.S. Facility Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to the preceding paragraph, the applicable U.S. Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount in immediately available funds equal to the aggregate then undrawn and
unexpired amount of such U.S. Facility Letters of Credit (and each U.S. Borrower
hereby grants to the U.S. ABL Collateral Agent, for the ratable benefit of the
applicable Secured Parties, a continuing security interest in all amounts at any
time on deposit in such collateral account to secure the undrawn and unexpired
amount of such U.S. Facility Letters of Credit and all other obligations under
the Loan Documents of the U.S. Borrowers).  In the case of all Canadian Facility
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to the preceding paragraph, the
applicable Canadian Borrower shall at such time deposit in a cash collateral
account opened by the Canadian Agent an amount in immediately available funds
equal to the aggregate then undrawn and unexpired amount of such Canadian
Facility Letters of Credit (and the Canadian Borrowers hereby grant to the
Canadian Collateral Agent, for the ratable benefit of the applicable Secured
Parties, a continuing security interest in all amounts at any time on deposit in
such cash collateral account to secure the undrawn and unexpired amount of such
Canadian Facility Letters of Credit and all other obligations of such Canadian
Borrowers under the Loan Documents).  Each Borrower shall execute and deliver to
the Administrative Agent or Canadian Agent, as applicable, for the account of
the Issuing Lender and the L/C Participants, such further documents and
instruments as such Agent may request to evidence the creation and perfection of
such security interest in such cash collateral accounts.  If at any time the
Administrative Agent or the Canadian Agent, as applicable, determines that any
funds held in such cash collateral account are subject to any right or claim of
any Person other than the U.S. ABL Collateral Agent or the Canadian Collateral
Agent, as applicable, and the applicable Secured Parties, or that the total
amount of such funds is less than the aggregate undrawn and unexpired amount of
outstanding U.S. Facility Letters of Credit or Canadian Facility Letters of
Credit, as applicable, the applicable Borrowers, shall, forthwith, upon demand
by the Administrative Agent or the Canadian Agent, as applicable, pay to the
Administrative Agent or the Canadian Agent, as applicable, as additional funds
to be deposited and held in such cash collateral account, an amount equal to the
excess of (a) such aggregate undrawn and unexpired amount over (b) the total
amount of funds, if any, then held in such cash collateral account that the
Administrative Agent or the Canadian Agent, as applicable, determines to be free
and clear of any such right and claim.  Amounts held in such cash collateral
account with respect to U.S. Facility Letters of Credit shall be applied by the
Administrative Agent to the payment of drafts drawn under such U.S. Facility
Letters of Credit, and the unused portion thereof after all such U.S. Facility
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the U.S. Borrowers hereunder and under the
other Loan Documents.  Amounts held in any such cash collateral account with
respect to Canadian Facility Letters of Credit shall be applied by the Canadian
Agent to the payment of drafts drawn under such Canadian Facility Letters of
Credit, and the unused portion thereof after all such Canadian Facility Letters
of Credit shall have expired or been fully drawn upon, if any, shall be applied
to repay other obligations of the Canadian Borrowers hereunder and under the
other Loan Documents.  After all Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrowers hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the applicable Borrower. 
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no Lender in its capacity as a Secured Party or as beneficiary of any
security granted

 

153

--------------------------------------------------------------------------------


 

pursuant to the Security Documents shall have any right to exercise remedies in
respect of such security without the prior written consent of the Required
Lenders.

 

Except as expressly provided above in this Section 9, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

 

Notwithstanding anything to the contrary otherwise contained in this Section 9,
in the event of any Event of Default under the covenant set forth in subsection
8.10 and upon the receipt of a Specified Equity Contribution within the time
period specified, and subject to the satisfaction of the other conditions with
respect to Specified Equity Contribution set forth in the definition thereof,
EBITDA shall be increased with respect to such applicable fiscal quarter and any
four (4) fiscal quarter period that contains such fiscal quarter by the amount
of such Specified Equity Contribution (the “Cure Amount”), solely for the
purpose of measuring compliance with subsection 8.10.  If, after giving effect
to the foregoing pro forma adjustment (without giving effect to any repayment of
any Indebtedness with any portion of the Cure Amount or any portion of the Cure
Amount on the balance sheet of the Parent Borrower and its Restricted
Subsidiaries), the Parent Borrower and its Restricted Subsidiaries shall then be
in compliance with the requirements of subsection 8.10, they shall be deemed to
have been in compliance therewith as of the relevant date of determination with
the same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default hereunder that had occurred shall be
deemed cured for the purposes of this Agreement.

 

The parties hereby acknowledge that notwithstanding any other provision in this
Agreement to the contrary, the Cure Amount received pursuant to the occurrence
of any Specified Equity Contribution shall be disregarded for purposes of
determining any financial ratio-based conditions (other than as applicable to
subsection 8.10), pricing or any available basket under Section 8.

 

SECTION 10                        THE AGENTS AND THE OTHER REPRESENTATIVES.

 

10.1                        Appointment.

 

(a)                                 Each Lender hereby irrevocably designates
and appoints the Agents as the agents of such Lender under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes each
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to or required of such Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto.  Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Agents and the Other
Representatives shall not have any duties or responsibilities, except, in the
case of the Administrative Agent, the U.S. ABL Collateral Agent, the Canadian
Agent, the Canadian Collateral Agent, and the Issuing Lender, those expressly
set forth herein and in the other Loan Documents, or any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent or the Other Representatives. 
Each of the Agents may perform any of their respective duties under this
Agreement, the other Loan Documents and any other instruments and agreements
referred to herein or therein by or through its respective officers, directors,
agents, employees or affiliates (it being understood and agreed, for avoidance
of doubt and without limiting the generality of the foregoing, that the
Administrative Agent, the U.S. ABL Collateral Agent, the Canadian Agent and the
Canadian Collateral Agent may perform any of their respective duties under the
Security Documents by or through one or more of their respective affiliates).

 

(b)                                 For greater certainty, and without limiting
the powers of the Agents or any other Person acting as an agent,
attorney-in-fact or mandatory for the Agents under this Agreement or under any

 

154

--------------------------------------------------------------------------------


 

of the Loan Documents, each Loan Party, as well as each Lender (for itself and
for all other Secured Parties that are Affiliates of such Lender) and each Agent
hereby (a) irrevocably appoints and constitutes (to the extent necessary) and
confirms the constitution of (to the extent necessary), the Canadian Collateral
Agent as the holder of an irrevocable power of attorney (in such capacity, the
“fondé de pouvoir”) within the meaning of Article 2692 of the Civil Code of
Québec for the purposes of entering and holding on their behalf, and for their
benefit, any Liens, including hypothecs, granted or to be granted by any Loan
Party on movable or immovable property pursuant to the laws of the Province of
Québec to secure obligations of any Loan Party under any bond issued by any Loan
Party and exercising such powers and duties which are conferred upon the
Canadian Collateral Agent in its capacity as fondé de pouvoir under any of the
Quebec Security Documents; and (b) appoints (and confirms the appointment of)
and agrees that the Canadian Agent, acting as agent for the applicable Secured
Parties, may act as the custodian, registered holder and mandatory (in such
capacity, the “Custodian”) with respect to any bond that may be issued and
pledged from time to time for the benefit of the applicable Secured Parties. 
Each applicable Secured Party shall be entitled to the benefits of any charged
property covered by any of the Quebec Security Documents and will participate in
the proceeds of realization of any such charged property, the whole in
accordance with the terms thereof.

 

(c)                                  The said constitution of the Canadian
Collateral Agent as fondé de pouvoir (within the meaning of Article 2692 of the
Civil Code of Québec) and of the Canadian Agent as Custodian with respect to any
bond that may be issued and pledged by any Loan Party from time to time for the
benefit of the applicable Secured Parties shall be deemed to have been ratified
and confirmed by any Assignee by the execution of an Assignment and Acceptance.

 

(d)                                 Notwithstanding the provisions of Section 32
of An Act Respecting the Special Powers of Legal Persons (Québec), the
Administrative Agent, the U.S. ABL Collateral Agent, the Canadian Agent and the
Canadian Collateral Agent may purchase, acquire and be the holder of any bond
issued by any Loan Party.  Each of the Loan Parties hereby acknowledges that any
such bond shall constitute a title of indebtedness, as such term is used in
Article 2692 of the Civil Code of Québec.

 

(e)                                  The Canadian Collateral Agent herein
appointed as fondé de pouvoir and Custodian shall have the same rights, powers
and immunities as the Agents as stipulated in this Section 10 of the Credit
Agreement, which shall apply mutatis mutandis.  Without limitation, the
provisions of subsection 10.10 shall apply mutatis mutandis to the resignation
and appointment of a successor to the Canadian Collateral Agent acting as fondé
de pouvoir and Custodian.

 

(f)                                   The execution by GE Canada Finance Holding
Company as fondé de pouvoir and mandatary, prior to this agreement of any deeds
of hypothec or other Security Documents is hereby ratified and confirmed.

 

10.2                        Delegation of Duties.  In performing its functions
and duties under this Agreement, each Agent shall act solely as agent for the
Lenders and, as applicable, the other Secured Parties, and no Agent assumes any
(and shall not be deemed to have assumed any) obligation or relationship of
agency or trust with or for the Parent Borrower or any of its Subsidiaries. 
Each Agent may execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact (including the Canadian
Agent in the case of the Administrative Agent and the Administrative Agent in
the case of the Canadian Agent, the Canadian Collateral Agent in the case of the
U.S. ABL Collateral Agent, the U.S. ABL Collateral Agent in the case of the
Canadian Collateral Agent, the U.S. ABL Collateral Agent in the case of the
Administrative Agent and the Canadian Collateral Agent in the case of the
Canadian Agent), and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact or counsel selected
by it with reasonable care.

 

155

--------------------------------------------------------------------------------


 

10.3                        Exculpatory Provisions.  No Agent or Other
Representative, or any of their officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (a) liable for any action taken or
omitted to be taken by such Person under or in connection with this Agreement or
any other Loan Document (except for the gross negligence or willful misconduct
of such Person or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates) or (b) responsible in any manner to any of the
Lenders for (i) any recitals, statements, representations or warranties made by
any Borrower or any other Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent or any Other Representative under or in connection with, this Agreement or
any other Loan Document, (ii) the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any Notes or any other Loan
Document, (iii) any failure of the Borrower or any other Loan Party to perform
its obligations hereunder or under any other Loan Document, (iv) the performance
or observance of any of the terms, provisions or conditions of this Agreement or
any other Loan Document, (v) the satisfaction of any of the conditions precedent
set forth in Section 6, or (vi) the existence or possible existence of any
Default or Event of Default.  No Agent or Other Representative shall be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Borrower or any other Loan Party.  Each Lender agrees that,
except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent or the Canadian Agent
hereunder or given to the Administrative Agent or the Canadian Agent for the
account of or with copies for the Lenders, the Agents and the Other
Representatives shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Borrower or any other Loan Party which may come into the possession of the
Agents and the Other Representatives or any of their officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

 

10.4                        Reliance by the Administrative Agent.  Each Agent
shall be entitled to rely, and shall be fully protected (and shall have no
liability to any Person) in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrowers), independent accountants and other experts selected by such
Agent.  The Administrative Agent and Canadian Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless such Note shall have
been transferred in accordance with subsection 11.6 and all actions required by
such subsection in connection with such transfer shall have been taken.  Any
request, authority or consent of any Person or entity who, at the time of making
such request or giving such authority or consent, is the holder of any Note
shall be conclusive and binding on any subsequent holder, transferee, assignee
or endorsee, as the case may be, of such Note or of any Note or Notes issued in
exchange therefor.  Each Agent shall be fully justified as between itself and
the Lenders in failing or refusing to take any action under this Agreement or
any other Loan Document unless it shall first receive such advice or concurrence
of the Required Lenders and/or such other requisite percentage of the Lenders as
is required pursuant to subsection 11.1(a) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and any
Notes and the other Loan Documents in accordance with a request of the Required
Lenders and/or such other requisite percentage of the Lenders as is required
pursuant to subsection 11.1(a), and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans.

 

156

--------------------------------------------------------------------------------


 

10.5        Notice of Default.  The Administrative Agent and Canadian Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default hereunder unless the Administrative Agent or Canadian Agent
has received notice from a Lender or a Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.” In the event that the Administrative Agent or the Canadian
Agent receives such a notice, the Administrative Agent or the Canadian Agent, as
applicable, shall give prompt notice thereof to the Lenders.  The Administrative
Agent and the Canadian Agent shall take such action reasonably promptly with
respect to such Default or Event of Default as shall be directed by the Required
Lenders and/or such other requisite percentage of the Lenders as is required
pursuant to subsection 11.1(a); provided that unless and until the
Administrative Agent and the Canadian Agent shall have received such directions,
the Administrative Agent or the Canadian Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Lenders.

 

10.6        Acknowledgement and Representations by Lenders.  Each Lender
expressly acknowledges that none of the Agents, the Other Representatives or
their officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any representations or warranties to it and that no act by any Agent or
any Other Representative hereafter taken, including any review of the affairs of
any Borrowers or any other Loan Party, shall be deemed to constitute any
representation or warranty by such Agent or such Other Representative to any
Lender.  Each Lender represents to the Agents, the Other Representatives and
each of the Loan Parties that, independently and without reliance upon any
Agent, the Other Representatives or any other Lender, and based on such
documents and information as it has deemed appropriate, it has made and will
make, its own appraisal of and investigation into the business, operations,
property, financial and other condition and creditworthiness of the Borrowers
and the other Loan Parties, it has made its own decision to make its Loans
hereunder and enter into this Agreement and it will make its own decisions in
taking or not taking any action under this Agreement and the other Loan
Documents and, except as expressly provided in this Agreement, neither the
Agents nor any Other Representative shall have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter.  Each Lender represents to each other party hereto that it is
a bank, savings and loan association or other similar savings institution,
insurance company, investment fund or company or other financial institution
which makes or acquires commercial loans in the ordinary course of its business,
that it is participating hereunder as a Lender for such commercial purposes, and
that it has the knowledge and experience to be and is capable of evaluating the
merits and risks of being a Lender hereunder.  Each Lender acknowledges and
agrees to comply with the provisions of subsection 11.6 applicable to the
Lenders hereunder.

 

10.7        Indemnification.

 

(a)           The Lenders agree to indemnify each Agent (or any Affiliate
thereof), each Issuing Lender (or Affiliate thereof) and each Other
Representative (or any Affiliate thereof) (to the extent not reimbursed by the
Borrowers or any other Loan Party and without limiting the obligation of the
Borrowers to do so), ratably according to their respective Total Credit
Percentages in effect on the date on which indemnification is sought under this
subsection 10.7 (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with their Total Credit Percentages immediately prior to
such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including at any time following
the payment of the Loans) be imposed on, incurred by or asserted against any
Agent (or any Affiliate thereof) in any way relating to or arising out of this
Agreement, any of the other Loan Documents or the transactions contemplated
hereby or thereby or any action taken or omitted by any Agent (or any Affiliate
thereof) under

 

157

--------------------------------------------------------------------------------


 

or in connection with any of the foregoing; provided that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent arising from (a) such Agent’s gross negligence or willful
misconduct or (b) claims made or legal proceedings commenced against such Agent
by any security holder or creditor thereof arising out of and based upon rights
afforded any such security holder or creditor solely in its capacity as such. 
The obligations to indemnify the Issuing Lender and Swing Line Lender shall be
ratable among the Revolving Lenders in accordance with their respective
Commitments (or, if the Commitments have been terminated, the outstanding
principal amount of their respective Revolving Credit Loans and L/C Obligations
and their respective participating interests in the outstanding Letters of
Credit) and shall be payable only by the Revolving Lenders.  The agreements in
this subsection 10.7 shall survive the payment of the Loans and all other
amounts payable hereunder.

 

(b)           Any Agent shall be fully justified in failing or refusing to take
any action hereunder and under any other Loan Document (except actions expressly
required to be taken by it hereunder or under the Loan Documents) unless it
shall first be indemnified to its satisfaction by the Lenders pro rata against
any and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

 

(c)           The provisions of this subsection 10.7 shall apply to the Issuing
Lender in its capacity as such to the same extent that such provisions apply to
the Administrative Agent.

 

(d)           The provisions of this subsection 10.7 shall survive the payment
of all Borrower Obligations and Guarantor Obligations (each as defined in the
Guarantee and Collateral Agreement).

 

10.8        The Agents and Other Representatives in Their Individual Capacity. 
The Agents, the Other Representatives and their Affiliates may make loans to,
accept deposits from and generally engage in any kind of business with any
Borrower or any other Loan Party as though the Agents and the Other
Representatives were not the Administrative Agent or the Other Representatives
hereunder and under the other Loan Documents.  With respect to Loans made or
renewed by them and any Note issued to them and with respect to any Letter of
Credit issued or participated in by them, the Agents and the Other
Representatives shall have the same rights and powers under this Agreement and
the other Loan Documents as any Lender and may exercise the same as though they
were not an Agent or an Other Representative, and the terms “Lender” and
“Lenders” shall include the Agents and the Other Representatives in their
individual capacities.

 

10.9        Right to Request and Act on Instructions.

 

(a)           Each Agent may at any time request instructions from the Lenders
with respect to any actions or approvals which by the terms of this Agreement or
of any of the Loan Documents an Agent is permitted or desires to take or to
grant, and if such instructions are promptly requested, the requesting Agent
shall be absolutely entitled as between itself and the Lenders to refrain from
taking any action or to withhold any approval and shall not be under any
liability whatsoever to any Lender for refraining from any action or withholding
any approval under any of the Loan Documents until it shall have received such
instructions from Required Lenders or all or such other portion of the Lenders
as shall be prescribed by this Agreement.  Without limiting the foregoing, no
Lender shall have any right of action whatsoever against any Agent as a result
of an Agent acting or refraining from acting under this Agreement or any of the
other Loan Documents in accordance with the instructions of Required Lenders (or
all or such other portion of the Lenders as shall be prescribed by this
Agreement) and, notwithstanding the instructions of Required Lenders (or such
other applicable portion of the Lenders), an Agent shall have no obligation to
any Lender to take any action if it believes, in good faith, that such action
would violate applicable law or exposes an

 

158

--------------------------------------------------------------------------------


 

Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of subsection 10.7.

 

(b)           Each Lender authorizes and directs the Agents to enter into
(x) the Security Documents, the Base Intercreditor Agreement and any Replacement
Intercreditor Agreement for the benefit of the Lenders and the other Secured
Parties, (y) any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications of the Security Documents,
the Base Intercreditor Agreement, any Replacement Intercreditor Agreement or
enter into a separate intercreditor agreement in connection with the incurrence
by any Loan Party or any Subsidiary thereof of Incremental Indebtedness (each,
an “Intercreditor Agreement Supplement”) to permit such Incremental Indebtedness
to be secured by a valid, perfected lien (with such priority as may be
designated by the relevant Loan Party or Subsidiary, as and to the extent such
priority is permitted by the Loan Documents) and (z) any Incremental Commitment
Amendment, any Lender Joinder Agreement or Extension Amendment as provided in
subsection 2.6 or 2.7, respectively.  Each Lender hereby agrees, and each holder
of any Note or participant in a Letter of Credit by the acceptance thereof will
be deemed to agree, that, except as otherwise set forth herein, any action taken
by the Administrative Agent, the U.S. ABL Collateral Agent, the Canadian Agent,
the Canadian Collateral Agent or the Required Lenders in accordance with the
provisions of this Agreement, the Security Documents, any applicable
intercreditor agreement, including the Base Intercreditor Agreement, or any
Replacement Intercreditor Agreement, any other intercreditor agreement referred
to in the previous sentence, any Intercreditor Agreement Supplement, any
Incremental Commitment Amendment, any Lender Joinder Agreement, or any Extension
Amendment and the exercise by the Agents or the Required Lenders of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders. 
The Administrative Agent, the U.S. ABL Collateral Agent, the Canadian Agent and
the Canadian Collateral Agent are hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time, to take any action with respect to any Collateral or
Security Documents which may be necessary to perfect and maintain perfected the
security interest in and liens upon the Collateral granted pursuant to the
Security Documents.  The U.S. ABL Collateral Agent or the Canadian Collateral
Agent, as the case may be, may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets or the
provision of any guarantee by any Subsidiary (including extensions beyond the
Closing Date or in connection with assets acquired, or Subsidiaries formed or
acquired, after the Closing Date) where it determines that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the Security
Documents.

 

(c)           The Lenders hereby authorize the Canadian Collateral Agent and the
U.S. ABL Collateral Agent, as applicable, in each case at its option and in its
discretion, to (A) release any Lien granted to or held by such Agent upon any
Collateral (i) upon payment and satisfaction of all of the obligations under the
Loan Documents at any time arising under or in respect of this Agreement or the
Loan Documents or the transactions contemplated hereby or thereby and with no
Letters of Credit outstanding (unless cash collateralized or otherwise provided
for in a manner reasonably satisfactory to the Administrative Agent or the
Canadian Agent, as applicable) and no other amounts owing hereunder,
(ii) constituting property being sold or otherwise disposed of to Persons other
than a Loan Party (or to a U.S. Loan Party from a Canadian Loan Party or to a
Canadian Loan Party from a U.S. Loan Party or in connection with a Foreign
Subsidiary becoming (or ceasing to be) directly owned by a U.S. Loan Party) upon
the sale or other disposition thereof to the extent permitted or not prohibited
by any Loan Document, (iii) if approved, authorized or ratified in writing by
the Required Lenders (or such greater amount, to the extent required by
subsection 11.1) or, (iv) as otherwise may be expressly provided in the relevant
Security Documents, or (v) constituting Real Property which U.S. ABL Collateral
Agent or any Lender has determined to be a Flood Property or constituting
Mortgaged Property as to which Parent Borrower

 

159

--------------------------------------------------------------------------------


 

has not received the confirmation contemplated in subsection 7.10 within the
time period described therein (in which each of such cases U.S. ABL Collateral
Agent shall forthwith release such Lien on such Real Property or Mortgaged
Property and may do so without notice to or consent from any party to this
Agreement), (B) enter into any intercreditor agreement on behalf of, and binding
with respect to, the Lenders and their interest in designated assets, to give
effect to any Special Purpose Financing, including to clarify the respective
rights of all parties in and to designated assets or (C) to subordinate any Lien
on any Excluded Assets or any property granted to or held by such Agent, as the
case may be under any Loan Document to the holder of any Permitted Lien.  Upon
request by the Canadian Collateral Agent or the U.S. ABL Collateral Agent, at
any time, the Lenders will confirm in writing such Agent’s authority to release
particular types or items of Collateral pursuant to this subsection 10.9.

 

(d)           The Lenders hereby authorize the Administrative Agent, the
Canadian Agent, the Canadian Collateral Agent and the U.S. ABL Collateral Agent,
as the case may be, in each case at its option and in its discretion, to enter
into any amendment, amendment and restatement, restatement, waiver, supplement
or modification, and to make or consent to any filings or to take any other
actions, in each case as contemplated by subsection 11.17.  Upon request by any
Agent, at any time, the Lenders will confirm in writing the Administrative
Agent’s, the Canadian Agent’s, the Canadian Collateral Agent’s and the U.S. ABL
Collateral Agent’s authority under this subsection 10.9(d).

 

(e)           No Agent or Issuing Lender shall have any obligation whatsoever to
the Lenders to assure that the Collateral exists or is owned by the Parent
Borrower or any of its Subsidiaries or is cared for, protected or insured or
that the Liens granted to any Agent herein or pursuant hereto have been properly
or sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Agents in this
subsection 10.9 or in any of the Security Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, each Agent may act in any manner it may deem appropriate, in its sole
discretion, given such Agent’s own interest in the Collateral as Lender and that
no Agent shall have any duty or liability whatsoever to the Lenders, except for
its gross negligence or willful misconduct.

 

(f)            Notwithstanding any provision herein to the contrary, any
Security Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by subsection 11.17 with the written
consent of the Agent party thereto and the Loan Parties party thereto.

 

(g)           The U.S. ABL Collateral Agent may, and hereby does, appoint the
Administrative Agent as its agent for the purposes of holding any Collateral
and/or perfecting the U.S. ABL Collateral Agent’s security interest therein and
for the purpose of taking such other action with respect to the Collateral as
such Agents may from time to time agree.  The Canadian Collateral Agent may, and
hereby does, appoint the Canadian Agent as its agent for the purposes of holding
any Collateral and/or perfecting the Canadian Collateral Agent’s security
interest therein and for the purpose of taking such other action with respect to
the collateral as such Agents may from time to time agree.

 

(h)           In connection with the sale or other disposition of the Capital
Stock of any Borrower other than the Parent Borrower (other than to the Parent
Borrower or a Restricted Subsidiary) or any other transaction pursuant to which
such Borrower shall no longer be a Restricted Subsidiary, upon written notice by
the Parent Borrower to the Administrative Agent or the Canadian Agent, as
applicable, identifying such Borrower, describing such sale, disposition or
other transaction and certifying that such transaction complies with this
Agreement, the Administrative Agent or the Canadian Agent, as applicable, shall
execute and deliver to such Borrower (at its expense) all releases or other
documents necessary or reasonably desirable for the release of such Borrower
from its obligations as a Borrower hereunder, and the U.S. ABL Collateral Agent
or the Canadian Collateral Agent, as applicable, shall execute and deliver to

 

160

--------------------------------------------------------------------------------


 

such Borrower (at its expense) all releases or other documents (including
without limitation UCC termination statements) necessary or reasonably desirable
for the release of the Liens created under the Security Documents in any
property or assets of such Borrower, as such Borrower may reasonably request.

 

10.10      Successor Agent.  Subject to the appointment of a successor as set
forth herein, (i) each of the Administrative Agent, the U.S. ABL Collateral
Agent, the Canadian Agent and the Canadian Collateral Agent may be removed by
the Parent Borrower or the Required Lenders if it is subject to an Agent-Related
Distress Event and (ii) each of the Administrative Agent, the U.S. ABL
Collateral Agent, the Canadian Agent and the Canadian Collateral Agent may
resign as Administrative Agent, U.S. ABL Collateral Agent, Canadian Agent or
Canadian Collateral Agent, in each case upon 10 days’ notice to the applicable
Lenders and the Parent Borrower.  If the Administrative Agent, the U.S. ABL
Collateral Agent, the Canadian Agent or the Canadian Collateral Agent shall be
removed by the Parent Borrower or the Required Lenders pursuant to clause
(i) above or resign as Administrative Agent, U.S. ABL Collateral Agent, Canadian
Agent or Canadian Collateral Agent pursuant to clause (ii) above, as applicable,
under this Agreement and the other Loan Documents, then the Required Lenders (in
the case of the Administrative Agent and the U.S. ABL Collateral Agent) or the
majority of the remaining Canadian Facility Lenders (in the case of the Canadian
Agent or the Canadian Collateral Agent) shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall be subject to
approval by the Parent Borrower in its discretion, provided that such approval
by the Parent Borrower in connection with the appointment of any such successor
agent shall only be required so long as no Event of Default under subsection
9(a) or (f) has occurred and is continuing; provided, further, that the Parent
Borrower shall not unreasonably withhold its approval of any successor
Administrative Agent if such successor is a commercial bank with a combined
consolidated capital and surplus of at least $5.0 billion.  Upon the successful
appointment of a successor agent, such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, the U.S. ABL Collateral
Agent, the Canadian Agent or the Canadian Collateral Agent, as applicable, and
the term “Administrative Agent,” “U.S. ABL Collateral Agent,” “Canadian Agent”
or “Canadian Collateral Agent,” as applicable, shall mean such successor agent
effective upon such appointment and approval, and the former Agent’s rights,
powers and duties as Administrative Agent, U.S. ABL Collateral Agent, Canadian
Agent or Canadian Collateral Agent, as applicable, shall be terminated, without
any other or further act or deed on the part of such former Agent or any of the
parties to this Agreement or any holders of the Loans or issuers of Letters of
Credit.  After any retiring Agent’s resignation or removal as Agent, the
provisions of this Section 10 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement and the
other Loan Documents.  Additionally, after any retiring Agent’s resignation as
such Agent, the provisions of this subsection 10.10 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was such Agent
under this Agreement and the other Loan Documents.  After the resignation or
removal of the Administrative Agent pursuant to the preceding provisions of this
subsection 10.10, such resigning or removed Administrative Agent (x) shall not
be required to act as Issuing Lender for any Letters of Credit to be issued
after the date of such resignation or removal and (y) shall not be required to
act as Swing Line Lender with respect to Swing Line Loans to be made after the
date of such resignation or removal (and all outstanding Swing Line Loans of
such resigning or removed Administrative Agent shall be required to be repaid in
full upon its resignation or removal), although the resigning or removed
Administrative Agent shall retain all rights hereunder as Issuing Lender and
Swing Line Lender with respect to all Letters of Credit issued by it, and all
Swing Line Loans made by it, prior to the effectiveness of its resignation or
removal as Administrative Agent hereunder.  After the resignation or removal of
the Canadian Agent pursuant to the preceding provisions of this subsection
10.10, the resigning or removed Canadian Agent shall not be required to act as
Issuing Lender for any Letters of Credit to be issued after the date of such
resignation, although the resigning or removed Canadian Agent shall retain all
rights hereunder as Issuing Lender with respect to all Letters of Credit issued
by it prior to the effectiveness of its resignation or removal as Canadian Agent
hereunder.  The fees payable by the Borrowers to any successor agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.

 

161

--------------------------------------------------------------------------------


 

10.11      Other Representatives.  None of the entities identified as joint
bookrunning managers and/or joint lead arrangers pursuant to the definition of
Other Representative contained herein shall have any duties or responsibilities
hereunder or under any other Loan Document in its capacity as such.

 

10.12      Swing Line Lender.  The provisions of this Section 10 shall apply to
the Swing Line Lender in its capacity as such to the same extent that such
provisions apply to the Administrative Agent.

 

10.13      Withholding Tax.  To the extent required by any applicable law, the
Administrative Agent or Canadian Agent, as applicable, may withhold from any
payment to any Lender an amount equivalent to any applicable withholding tax. 
If the Internal Revenue Service or any other authority of the United States or
other jurisdiction asserts a claim that the Administrative Agent or Canadian
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender for any reason (including because the appropriate form was not
delivered or not properly executed or because such Lender failed to notify the
Administrative Agent or Canadian Agent of a change in circumstance that rendered
an exemption from or reduction of withholding tax ineffective), such Lender
shall indemnify and hold harmless the Administrative Agent or the Canadian
Agent, as applicable (to the extent that the Administrative Agent or Canadian
Agent, as applicable, has not already been reimbursed by the Parent Borrower and
without limiting the obligation of the Parent Borrower to do so), for all
amounts paid, directly or indirectly, by the Administrative Agent or Canadian
Agent as tax or otherwise, including any interest, additions to tax or penalties
thereto, together with all expenses incurred, including legal expenses and any
other out-of-pocket expenses.

 

10.14      Approved Electronic Communications.  Each of the Lenders and the Loan
Parties agree that the Administrative Agent may, but shall not be obligated to,
make the Approved Electronic Communications available to the Lenders and the
Issuing Lender by posting such Approved Electronic Communications on IntraLinks™
or a substantially similar electronic platform chosen by the Administrative
Agent to be its electronic transmission system (the “Approved Electronic
Platform”).  The Approved Electronic Communications and the Approved Electronic
Platform are provided (subject to subsection 11.16) “as is” and “as available.”

 

Each of the Lenders and (subject to subsection 11.16) each of the Loan Parties
agrees that the Administrative Agent and the Canadian Agent may, but (except as
may be required by applicable law) shall not be obligated to, store the Approved
Electronic Communications on the Approved Electronic Platform in accordance with
the Administrative Agent’s or Canadian Agent’s generally-applicable document
retention procedures and policies.

 

10.15      Appointment of Borrower Representatives.  Each U.S. Borrower hereby
designates the Parent Borrower as its U.S. Borrower representative (the “U.S.
Borrower Representative”) and each Canadian Borrower hereby designates the
Parent Borrower as its Canadian Borrower representative (the “Canadian Borrower
Representative”).  The U.S. Borrower Representative will be acting as agent on
each of the U.S. Borrowers, behalf and the Canadian Borrower Representative will
be acting as agent on each of the Canadian Borrowers, behalf for the purposes of
issuing notices of Borrowing and notices of conversion/continuation of any Loans
pursuant to subsection 4.2 or similar notices, giving instructions with respect
to the disbursement of the proceeds of the Loans, selecting interest rate
options, requesting Letters of Credit, giving and receiving all other notices
and consents hereunder or under any of the other Loan Documents and taking all
other actions (including in respect of compliance with covenants) on behalf of
any Borrower or the Borrowers under the Loan Documents.  Each of the U.S.
Borrower Representative and the Canadian Borrower Representative hereby accepts
such appointment.  Each Borrower agrees that each notice, election,
representation and warranty, covenant,

 

162

--------------------------------------------------------------------------------


 

agreement and undertaking made on its behalf by the U.S. Borrower Representative
or the Canadian Borrower Representative, as the case may be, shall be deemed for
all purposes to have been made by such Borrower and shall be binding upon and
enforceable against such Borrower to the same extent as if the same had been
made directly by such Borrower.

 

10.16      Reports.  By signing this Agreement, each Lender:

 

(a)           is deemed to have requested that the Administrative Agent furnish
such Lender, promptly after they become available, copies of all financial
statements required to be delivered by the Parent Borrower hereunder and all
field examinations, audits and appraisals of the Collateral received by the
Agents (collectively, the “Reports”);

 

(b)           expressly agrees and acknowledges that the Administrative Agent
(i) makes no representation or warranty as to the accuracy of the Reports, and
(ii) shall not be liable for any information contained in any Report;

 

(c)           expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations and that the Administrative Agent or any
other party performing any audit or examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel;

 

(d)           agrees to keep all Reports confidential and strictly for its
internal use, and not to distribute, except to its participants, or use any
Report in any other manner in accordance with Section 11.16; and

 

(e)           without limiting the generality of any other indemnification
provision contained in this Agreement, agrees (i) to hold the Administrative
Agent and any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Loans or Letters of Credit that the
indemnifying Lender has made or may make to the Parent Borrower, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, a Loan or Loans of the Parent Borrower; and (ii) to pay and protect, and
indemnify, defend, and hold the Administrative Agent and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including attorney costs) incurred
by the Agents and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

 

10.17      Application of Proceeds.  The Lenders, the Administrative Agent, the
Canadian Agent, the U.S. ABL Collateral Agent and the Canadian Collateral Agent
agree, as among such parties, as follows:  subject to the terms of any
applicable intercreditor agreement, including the Base Intercreditor Agreement,
after the occurrence and during the continuance of a Liquidity Event or an Event
of Default, (A) all amounts collected or received by the Administrative Agent,
the U.S. ABL Collateral Agent, any Lender or any Issuing Lender under any U.S.
Security Documents on account of amounts then due and outstanding under any of
the Loan Documents shall be applied as follows:  first, to pay interest on and
then principal of Agent Advances then outstanding, second, to pay all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees to the
extent provided in the Loan Documents) due and owing hereunder of the
Administrative Agent and the U.S. ABL Collateral Agent in connection with
enforcing the rights of the Agents, the Lenders and the Issuing Lenders under
the Loan Documents (including all expenses with respect to the sale or other
realization of or in respect of the Collateral granted under the U.S. Security
Documents and any sums advanced to the U.S. ABL Collateral Agent to preserve its
security interest in the Collateral granted under the U.S. Security Documents),
third, to pay interest on

 

163

--------------------------------------------------------------------------------


 

and then principal of Swing Line Loans then outstanding, fourth, to pay all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees to the extent provided herein) due and owing hereunder of each of the
Lenders and each of the Issuing Lenders in connection with enforcing such
Lender’s or such Issuing Lender’s rights under the Loan Documents,  fifth, to
pay interest on and then principal of U.S. Facility Revolving Credit Loans then
outstanding and any Reimbursement Obligations in respect of Letters of Credit
issued by a U.S. Facility Issuing Lender then outstanding orand to cash
collateralize any U.S. Facility L/C Obligations in respect of Letters of Credit
issued by a U.S. Facility Issuing Lender on terms reasonably satisfactory to the
Administrative Agent, as applicable, on a pro rata basis, sixth, to pay interest
on and then principal of Canadian Facility Revolving Credit Loans then
outstanding and any Reimbursement Obligations in respect of Letters of Credit
issued by a Canadian Facility Issuing Lender then outstanding and to cash
collateralize any outstanding Bankers’ Acceptance, BA Equivalent Loans or L/C
Obligations in respect of Letters of Credit issued by a Canadian Facility
Issuing Lender on terms reasonably satisfactory to the Canadian Agent, as
applicable, on a pro rata basis, seventh, to pay all Obligations (as such term
is defined in the Guarantee and Collateral Agreement) and all Obligations (as
such term is defined in the Canadian Guarantee and Collateral Agreement) not
referenced in clauses first through sixth above pro rata to the Secured Parties
(as such term is defined in the Guarantee and Collateral Agreement) and the
Secured Parties (as such term is defined in the Canadian Guarantee and
Collateral Agreement) entitled thereto and, eighth, to pay the surplus, if any,
to whomever may be lawfully entitled to receive such surplus.  To the extent
that any amounts available for distribution pursuant to clause sixth above are
attributable to the issued but undrawn amount of outstanding Letters of Credit
or to outstanding Bankers’ Acceptances or BA Equivalent Loans which are then not
yet required to be reimbursed hereunder, such amounts shall be held by the U.S.
ABL Collateral Agent in a cash collateral account and applied (x) first, to
reimburse the applicable U.S. Facility Issuing Lender from time to time for any
drawings under such Letters of Credit or to reimburse any applicable Canadian
Revolving Lender upon the maturity of such Bankers’ Acceptances or BA Equivalent
Loans and (y) then, following the expiration of all Letters of Credit and
maturity of all Bankers’ Acceptances, to all other obligations of the types
described in such clause sixth.  To the extent any amounts available for
distribution pursuant to clause sixth are insufficient to pay all obligations
described therein in full, such moneys shall be allocated pro rata among the
Revolving Lenders and Issuing Lenders based on their respective Commitment
Percentages and (B) all amounts collected or received by the Canadian Agent, the
Canadian Collateral Agent, any Issuing Lender or any Canadian Facility Lender
under any Canadian Security Document on account of amounts then due and
outstanding under any of the Loan Documents shall be applied as follows:  first,
to pay interest on and then principal of Agent Advances to any Canadian Borrower
then outstanding, second, to pay all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees to the extent provided in the Loan
Documents) due and owing hereunder of the Canadian Agent and the Canadian
Collateral Agent in connection with enforcing the rights of the Agents, the
Lenders and the Issuing Lenders under the Loan Documents (including all expenses
with respect to the sale or other realization of or in respect of the Collateral
granted under the Canadian Security Documents and any sums advanced to the
Canadian Collateral Agent to preserve its security interest in the Collateral
granted under the Canadian Security Documents), third, to pay all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees to the
extent provided herein) due and owing hereunder of each of the Canadian Facility
Lenders and each of the Canadian Facility Issuing Lenders in connection with
enforcing such Canadian Facility Lender’s or such Canadian Facility Issuing
Lender’s rights under the Loan Documents, fourth, to pay interest on and then
principal of Canadian Facility Revolving Credit Loans then outstanding and any
Reimbursement Obligations in respect of Letters of Credit issued by a Canadian
Facility Issuing Lender then outstanding and to cash collateralize any
outstanding Bankers’ Acceptance, BA Equivalent Loans or L/C Obligations in
respect of Letters of Credit issued by a Canadian Facility Issuing Lender on
terms reasonably satisfactory to the Canadian Agent, as applicable, on a pro
rata basis, fifth to pay any Obligations (as such term is defined in the
Canadian Guarantee and Collateral Agreement) owing to Canadian Secured Parties
not referenced in clauses first through fourth above and sixth to pay the
surplus, if any, to whomever may be lawfully entitled to receive such surplus. 
To the extent that any amounts available for distribution

 

164

--------------------------------------------------------------------------------


 

pursuant to clause fourth above are attributable to the issued but undrawn
amount of outstanding Letters of Credit issued by a Canadian Facility Issuing
Lender or to outstanding Bankers’ Acceptances or BA Equivalent Loans which are
then not yet required to be reimbursed hereunder, such amounts shall be held by
the Canadian Collateral Agent in a cash collateral account and applied
(x) first, to reimburse the applicable Canadian Facility Issuing Lender from
time to time for any drawings under such Letters of Credit or to reimburse any
applicable Canadian Revolving Lender upon the maturity of such Bankers’
Acceptances or BA Equivalent Loans and (y) then, following the expiration of all
Letters of Credit issued by a Canadian Facility Issuing Lender and maturity of
all Bankers’ Acceptances, to all other obligations of the types described in
such clause fourth.  To the extent any amounts available for distribution
pursuant to clause fourth are insufficient to pay all obligations described
therein in full, such moneys shall be allocated pro rata among the Canadian
Facility Lenders and Canadian Facility Issuing Lenders based on their respective
Canadian Facility Commitment Percentages.

 

SECTION 11        MISCELLANEOUS.

 

11.1        Amendments and Waivers.

 

(a)           Neither this Agreement nor any other Loan Document, nor any terms
hereof or thereof, may be amended, supplemented, modified or waived except in
accordance with the provisions of this subsection 11.1.  The Required Lenders
may, or, with the written consent of the Required Lenders, the Administrative
Agent (and the Canadian Agent, the U.S. ABL Collateral Agent or the Canadian
Collateral Agent, as applicable) may, from time to time, (x) enter into with the
respective Loan Parties hereto or thereto, as the case may be, written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or to the other Loan
Documents or changing, in any manner the rights or obligations of the Lenders or
the Loan Parties hereunder or thereunder or (y) waive at any Loan Party’s
request, on such terms and conditions as the Required Lenders the Administrative
Agent (or the Canadian Agent, the U.S. ABL Collateral Agent or the Canadian
Collateral Agent, as applicable), as the case may be, may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that amendments pursuant to subsections 11.1(e) and (g) may be effected
without the consent of the Required Lenders to the extent provided therein;
provided, further, that no such waiver and no such amendment, supplement or
modification shall:

 

(i)            (A) reduce or forgive the amount or extend the scheduled date of
maturity of any Loan or any Reimbursement Obligation hereunder or of any
scheduled installment thereof or (B) reduce the stated rate of any interest,
commission or fee payable hereunder (other than as a result of any waiver of the
applicability of any post-default increase in interest rates) or extend the
scheduled date of any payment thereof, (C) (except as provided in subsection
11.1(g)) extend the scheduled date of any payment thereof or increase the amount
or extend the expiration date of any Lender’s Commitment, or (D) change the
currency in which any Loan or Reimbursement Obligation is payable, in each case
without the consent of each Lender directly and adversely affected thereby (it
being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or the making of any Agent Advance or
of a mandatory reduction in the aggregate Commitment of all Lenders shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender shall not constitute an
increase in the Commitment of such Lender) and, with respect to any extension of
the Maturity Date, Borrower shall have received the confirmation contemplated in
subsection 7.10;

 

(ii)           amend, modify or waive any provision of this subsection
11.1(a) or reduce the percentage specified in the definition of “Required
Lenders” or “Supermajority Lenders,” or

 

165

--------------------------------------------------------------------------------


 

consent to the assignment or transfer by any Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents (other than
pursuant to subsection 8.3 or 11.6(a)), in each case without the written consent
of all the Lenders; provided that, as further provided in subsection 11.1(g),the
definition of “Required Lenders” and “Supermajority Lenders” may be amended in
connection with any amendment pursuant to subsection 2.6 or 2.7 to include
appropriately the Lenders participating in such incremental facility or
extension in any required vote or action of the Required Lenders or the
Supermajority Lenders, as applicable;

 

(iii)          release all or substantially all of the Guarantors under any
Security Document, or, in the aggregate (in a single transaction or a series of
related transactions), all or substantially all of the Collateral without the
consent of all of the Lenders, except as expressly permitted hereby or by any
Security Document (as such documents are in effect on the date hereof or, if
later, the date of execution and delivery thereof in accordance with the terms
hereof);

 

(iv)          require any Lender to make Loans having an Interest Period of
longer than six months without the consent of such Lender;

 

(v)           amend, modify or waive any provision of Section 10 without the
written consent of the then Agents and of any Other Representative directly and
adversely affected thereby;

 

(vi)          reduce the percentage specified in the definition of “Required
Lenders” without the written consent of all the Lenders;subordinate the U.S. ABL
Collateral Agent or the Canadian Collateral Agent’s Liens in all or
substantially all of the Collateral;

 

(vii)         amend, modify or waive any provision of subsection 6.2 applicable
to the making of a Loan without the written consent of each Lender or Issuing
Lender, as the case may be, directly and adversely affected thereby;

 

(viii)        amend, modify or waive any provision of the Swing Line Note (if
any) or subsection 2.4 without the written consent of the Swing Line Lender and
each other Lender, if any, which holds, or is required to purchase, a
participation in any Swing Line Loan pursuant to subsection 2.4(d);

 

(ix)          amend, modify or waive the provisions of any Letter of Credit or
any L/C Obligation without the written consent of the Issuing Lender and each
directly and adversely affected L/C Participant;

 

(x)           amend, modify or waive the order of application of payments set
forth in subsections 4.8(a) or 10.17 hereof, or Section 4.1 of the Base
Intercreditor Agreement, in each case without the consent of the
Supermajorityall Lenders (except to the extent otherwise expressly provided
herein); or

 

(xi)          increase the advance rates set forth in the definition of Canadian
Borrowing Base or U.S. Borrowing Base or make any change to the definition of
“Canadian Borrowing Base” or “U.S. Borrowing Base” (by adding additional
categories or components thereof), “Eligible Accounts,” “Eligible Inventory,” or
“Net Orderly Liquidation Value” that could have the effect of increasing the
amount of the Canadian Borrowing Base or the U.S. Borrowing Base, reduce the
Dollar amount set forth in the definition of “Liquidity Event,” or increase the
maximum amount of permitted Agent Advances under subsection 2.1(d) (which, when
aggregated with all other Extensions of Credit made hereunder, shall under no
circumstance exceed the Commitments) in each case, without the written consent
of the Supermajority Lenders; provided that the

 

166

--------------------------------------------------------------------------------


 

Administrative Agent may increase or decrease the amount of, or otherwise modify
or eliminate, any Availability Reserves that it implements in its Permitted
Discretion in accordance with subsection 2.1(c) or otherwise in accordance with
the terms of this Agreement, and in any such case, such change will not be
deemed to require any Supermajority Lender of other Lender consent;

 

provided, further, that, as more fully set forth in subsection 11.1(g), these
sections may be amended or modified in connection with any amendment, supplement
or joinder pursuant to subsections 2.6 or 2.7 to reflect the priorities as
permitted by, and contemplated by, such subsections with the consent of the
Administrative Agent and the Lenders participating in such incremental facility
or extension, provided, further, that notwithstanding and in addition to the
foregoing, the U.S. ABL Collateral Agent and/or the Canadian Collateral Agent
may collectively, in their discretion, release the Lien on Collateral valued in
the aggregate not in excess of $10.0 million in any fiscal year without the
consent of any Lender.

 

(b)           Any waiver and any amendment, supplement or modification pursuant
to this subsection 11.1 shall apply to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Agents and all future holders of the
Loans and the Revolving Commitments.  In the case of any waiver, each of the
Loan Parties, the Lenders and the Agents shall be restored to their former
position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

 

(c)           In the event that (A) any section of the Cash Flow Credit
Agreement referenced herein (or any related definitions), other than as
referenced in the definition of “Permitted Liens” (or any related definitions),
is amended or the applicability thereof waived and (B) the agents or lenders
under the Cash Flow Facility are paid fees in respect of any such amendment or
waiver, then no such amendment or waiver shall be binding upon the parties to
this Agreement (and each reference to such amended or waived section to the Cash
Flow Credit Agreement hereunder shall read as if such amendment or waiver had
not been executed) unless and until a proportionate fee (based on the relative
aggregate principal amounts of the loans, letters of credit and commitments
outstanding under the Cash Flow Facility, on the one hand, and the Loans,
Letters of Credit, Agent Advances and Commitments outstanding hereunder, on the
other hand and assuming that each Lender under the Cash Flow Facility consented
to such amendment or waiver) is paid to the Administrative Agent or Canadian
Agent, as applicable, for the benefit of the Lenders hereunder.

 

(d)           Notwithstanding any provision herein to the contrary, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower Representative
(x) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the existing Facilities and the
accrued interest and fees in respect thereof, (y) to include, as appropriate,
the Lenders holding such credit facilities in any required vote or action of the
Required Lenders or of the Lenders of each Facility hereunder and (z) to provide
class protection for any additional credit facilities in a manner consistent
with those provided in the original Facilities pursuant to the provisions of
subsection 11.1(a) as originally in effect.

 

(e)           Notwithstanding any provision herein to the contrary, any Security
Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by subsection 11.17 with the written
consent of the Agent party thereto and the Loan Party thereto.

 

(f)            If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement and/or any other
Loan Document as contemplated by subsection 11.1(a), the consent of each Lender,
the Supermajority Lenders or each directly and adversely affected

 

167

--------------------------------------------------------------------------------


 

Lender, as applicable, is required and the consent of the Required Lenders at
such time is obtained but the consent of one or more of such other Lenders whose
consent is required is not obtained (each such other Lender, a “Non-Consenting
Lender”), then the Borrower Representative may, on prior written notice to the
Administrative and the Non-Consenting Lender, (A) replace such Non-Consenting
Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to subsection 11.6 (with the assignment fee and any other costs and
expenses to be paid by the Parent Borrower in such instance) all of its rights
and obligations under this Agreement to one or more assignees; provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Parent Borrower to find a replacement Lender; provided, further, that the
applicable assignee shall have agreed to the applicable change, waiver,
discharge or termination of this Agreement and/or the other Loan Documents; and
provided, further, that all obligations of the Borrowers owing to the
Non-Consenting Lender relating to the Loans and participations so assigned shall
be paid in full by the assignee Lender to such Non-Consenting Lender
concurrently with such Assignment and Acceptance or (B) upon notice to the
Administrative Agent, prepay the relevant Loans and, at the Parent Borrower’s
option, terminate the Commitments of such Non-Consenting Lender, in whole or in
part, subject to subsection 4.12, without premium or penalty.  In connection
with any such replacement under this subsection 11.1(f), if the Non-Consenting
Lender does not execute and deliver to the Administrative Agent a duly completed
Assignment and Acceptance and/or any other documentation necessary to reflect
such replacement within a period of time deemed reasonable by the Administrative
Agent after the later of (a) the date on which the replacement Lender executes
and delivers such Assignment and Acceptance and/or such other documentation and
(b) the date as of which all obligations of the Parent Borrower owing to the
Non-Consenting Lender relating to the Loans so assigned shall be paid in full by
the assignee Lender to such Non-Consenting Lender, then such Non-Consenting
Lender shall be deemed to have executed and delivered such Assignment and
Acceptance and/or such other documentation as of such date and each Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Non-Consenting
Lender.

 

(g)           Notwithstanding any provision herein to the contrary, this
Agreement and the other Loan Documents may be amended (i) to cure any ambiguity,
mistake, omission, defect or inconsistency, (ii) in accordance with subsection
2.6 to incorporate the terms of any Incremental ABL Term Loans and Incremental
Commitments, and (iii) in accordance with subsection 2.7 to effectuate an
Extension and to provide for non-pro rata borrowings and payments of any amounts
hereunder as between the Loans and any Commitments in connection therewith, and
(iv) in accordance with subsection 2.8 to effectuate a Reallocation and to
provide for non-pro rata borrowings and payments of any amounts hereunder as
between the Loans and the Commitments in connection therewith, in each case with
the consent of the Administrative Agent but without the consent of any Lender
(except as expressly provided in subsections 2.6 or2.6, 2.7, or 2.8, as
applicable) required, including, without limitation, as provided in subsection
4.4(f).

 

(h)           Notwithstanding any provision herein to the contrary, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except to the extent the consent of such Lender
would be required under clause (i) in the proviso to the first sentence of
subsection 11.1(a).

 

(i)            Upon the execution by the Parent Borrower and delivery to the
Administrative Agent or the Canadian Agent, as applicable, of a Borrower
Termination with respect to any Subsidiary Borrower or Canadian Borrower, such
Subsidiary Borrower or Canadian Borrower, as applicable, shall cease to be a
Borrower; provided that the Borrower Termination shall not be effective (other
than to terminate its right to borrow additional Revolving Credit Loans under
this Agreement) unless (x) another U.S. Borrower, in the case of a Borrower
Termination with respect to a Subsidiary Borrower, or Canadian Borrower, in the
case of a Borrower Termination with respect to a Canadian Borrower, shall remain
liable for all principal of or interest on any Loan to, and all other
Obligations of, such Subsidiary Borrower or

 

168

--------------------------------------------------------------------------------


 

Canadian Borrower, as applicable, in each case outstanding hereunder or (y) all
Obligations hereunder of such Subsidiary Borrower or Canadian Borrower, as
applicable, shall have become Obligations hereunder of another U.S. Borrower, in
the case of a Borrower Termination with respect to a Subsidiary Borrower, or
Canadian Borrower, in the case of a Borrower Termination with respect to a
Canadian Borrower, on terms and conditions reasonably satisfactory to, in the
case of a Subsidiary Borrower, the Administrative Agent and, in the case of a
Canadian Borrower, the Canadian Agent.  In the event that a Subsidiary Borrower
or a Canadian Borrower shall cease to be a Subsidiary of the Parent Borrower,
the Parent Borrower shall promptly execute and deliver to the Administrative
Agent a Borrower Termination terminating its status as a Borrower, subject to
the proviso in the immediately preceding sentence.

 

11.2        Notices.

 

(a)           All notices, requests, and demands to or upon the respective
parties hereto to be effective shall be in writing (including telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand, or three days after being deposited in the
mail, postage prepaid, or, in the case of telecopy notice, when received, or, in
the case of delivery by a nationally recognized overnight courier, when
received, addressed as follows in the case of the Borrowers, the Administrative
Agent, the Canadian Agent, the U.S. ABL Collateral Agent, the Canadian
Collateral Agent and the Issuing Lender, and as set forth in Schedule A in the
case of the other parties hereto, or to such other address as may be hereafter
notified by the respective parties hereto and any future holders of the Loans:

 

The Borrowers:

c/o HD Supply, Inc.
3100 Cumberland Blvd., Suite 1480
Atlanta, Georgia 30339
Attention: General Counsel
Facsimile: (770) 852-9466
Telephone: (770) 852-9000

 

 

with copies to:

Debevoise & Plimpton LLP
919 Third AvenueJones Day
250 Vesey Street
New York, New York 1002210281
Attention: Paul D. BrusiloffBrett Barragate, Esq.
Facsimile: (212) 909-6836755-7306
Telephone: (212) 909326-60003446

 

 

The Administrative Agent, Canadian Agent, U.S. ABL Collateral Agent, Canadian
Collateral Agent, Swing Line Lender, and U.S. Facility Issuing Lender, and
Canadian Facility Issuing Lender:

For credit-related notices:
General Electric Capital Corporation
299 Park Avenue
New York, New York 10171

 

 

 

Wells Fargo Bank, National Association
MAC G0189-160
1100 Abernathy Road, Suite 1600
Atlanta, Georgia 30328
United States of America

 

169

--------------------------------------------------------------------------------


 

 

Attention:

HD Supply AccountDan Denton /

 

Portfolio Manager

 

Facsimile:
Telephone:

(646855) 428-7094277-7303
(646) 428508-70171387

 

 

with copies to:

Winston & StrawnGreenberg Traurig, LLP
200 Park3333 Piedmont Avenue NE
New York, NY 10166
Suite 2500
Atlanta, Georgia 30305 Attention: William D. BrewerTimothy W. Bratcher, Esq.
Facsimile: (212678) 294553-47002361

 

 

 

and

 

 

 

General Electric Capital Corporation
401 Merritt 7
Norwalk, Connecticut 06851
Attention: Corporate Counsel — Global Sponsor Finance
Facsimile: (203) 956-4216

 

 

 

For operations and administrative notices (i.e. notices of borrowing and Letter
of Credit Requests):

 

 

 

General Electric Capital Corporation
500 West Monroe Street
Chicago, IL 60661
Attention: Gary Hynes
Facsimile: (312) 441-7367
Telephone: (312) 441-7713

 

 

with copies to:

General Electric Capital Corporation
299 Park Avenue
New York, New York 10171
Attention: HD Supply Account Manager
Facsimile: (646) 428-7094
Telephone: (646) 428-7017

 

 

The U.S. ABL Collateral Agent:

For credit-related notices:
General Electric Capital Corporation
299 Park Avenue
New York, New York 10171
Attention: HD Supply Account Manager
Facsimile: (646) 428-7094
Telephone: (646) 428-7017

 

 

with copies to:

Winston & Strawn LLP
200 Park Avenue
New York, NY 10166
Attention: William D. Brewer, Esq.

 

170

--------------------------------------------------------------------------------


 

 

Facsimile: (212) 294-4700

 

 

 

and

 

 

 

General Electric Capital Corporation
401 Merritt 7
Norwalk, Connecticut 06851
Attention: Corporate Counsel — Global Sponsor Finance
Facsimile: (203) 956-4216

 

 

The Swing Line Lender:

For credit-related notices:
General Electric Capital Corporation
299 Park Avenue
New York, New York 10171
Attention: HD Supply Account Manager
Facsimile: (646) 428-7094
Telephone: (646) 428-7017

 

 

with copies to:

Winston & Strawn LLP
200 Park Avenue
New York, NY 10166
Attention: William D. Brewer, Esq.
Facsimile: (212) 294-4700

 

 

 

and

 

 

 

General Electric Capital Corporation
401 Merritt 7
Norwalk, Connecticut 06851
Attention: Corporate Counsel — Global Sponsor Finance
Facsimile: (203) 956-4216

 

 

 

For operations and administrative notices (i.e. notices of borrowing):

 

 

 

General Electric Capital Corporation
500 West Monroe Street
Chicago, IL 60661
Attention: Gary Hynes
Facsimile: (312) 441-7367
Telephone: (312) 441-7713

 

 

with copies to:

General Electric Capital Corporation
299 Park Avenue
New York, New York 10171

 

Attention:

HD Supply Account Manager

 

Facsimile:

(646) 428-7094

 

Telephone:

(646) 428-7017

 

 

The Issuing Lender:

For credit-related notices:
General Electric Capital Corporation



 

171

--------------------------------------------------------------------------------


 

 

299 Park Avenue
New York, New York 10171

 

Attention:

HD Supply Account Manager

 

Facsimile:

(646) 428-7094

 

Telephone:

(646) 428-7017

 

 

JPMorgan Chase Bank, N.A., as an Issuing Lender:

For operations and administrative notices (i.e. LC Facility Letter of Credit
Requests directed to JPMorgan Chase Bank, N.A.):

 

 

 

General Electric Capital Corporation
500 West Monroe Street
Chicago, IL 60661
Wells Fargo Bank, National Association
MAC G0189-160
1100 Abernathy Road, Suite 1600
Atlanta, Georgia 30328
United States of America
Attention: Gary Hynes Dan Denton / Portfolio Manager

 

Facsimile:

(312) 441-7367855) 277-7303

 

Telephone:

(312646) 441-7713508-1387

 

 

with copies to:

General Electric Capital Corporation
299 Park Avenue
New York, New York 10171

 

Attention:

HD Supply Account Manager

 

Facsimile:

(646) 428-7094

 

Telephone:

(646) 428-7017

 

 

 

and

 

 

 

JPMorgan Chase
JPM-Delaware Loan Operations
500 Stanton Christiana Road, Ops 2/3
Newark, DE 19713
Attention: Ryan Hanks, Ashley Berry
Facsimile: (201) 244-3885
Telephone: (302) 634-2030/1980

 

 

The Canadian Agent/ Canadian Collateral Agent:


GE Canada Finance Holding Company
c/o General Electric Capital Corporation
299 Park Avenue
New York, New York 10171
Attention: HD Supply Account Manager
Facsimile: (646) 428-7094
Telephone: (646) 428-7017

 

 

with copies to:

Winston & Strawn LLP
200 Park Avenue
New York, NY 10166

 

172

--------------------------------------------------------------------------------


 

 

Attention: William D. Brewer, Esq.
Facsimile: (212) 294-4700

 

 

 

and

 

 

 

Blake, Cassels & Graydon LLP
199 Bay Street
Suite 4000, Commerce Court West
Toronto ON M5L 1A9
Attention: Simon Finch, Esq.
Facsimile: (416) 863-2653

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.2, 2.4, 4.2, 4.4 or 4.8 shall not be
effective until received.

 

(b)           Without in any way limiting the obligation of any Loan Party and
its Subsidiaries to confirm in writing any telephonic notice permitted to be
given hereunder, the Administrative Agent, the Swing Line Lender (in the case of
a Borrowing of Swing Line Loans) or the Issuing Lender (in the case of the
issuance of a Letter of Credit), as the case may be, may prior to receipt of
written confirmation act without liability upon the basis of such telephonic
notice, believed by the Administrative Agent, the Swing Line Lender or the
Issuing Lender, as the case may be, in good faith to be from a Responsible
Officer.

 

(c)           All requests for a Revolving Credit Loan or a Swing Line Loan may
be made via Administrative Agent or Canadian Agent’s electronic platform or
on-line portal.  All requests for borrowing of a Revolving Credit Loan or a
Swing Line Loan which are not made on-line via the Administrative Agent’s or
Canadian Agent’s electronic platform or portal shall be subject to (and unless
the Administrative Agent or Canadian Agent, as applicable, elects otherwise in
the exercise of its sole discretion, such borrowings shall not be made until the
completion of) Agent’s authentication process (with results satisfactory to the
Administrative Agent or Canadian Agent, as applicable) prior to the funding of
any such requested  Revolving Credit Loan or Swing Line Loan.

 

(d)           The Administrative Agent and Canadian Agent are authorized to
accept requests for Revolving Credit Loans, and Swing Line Lender is authorized
to make Swing Line Loans, and each Issuing Lender is authorized to issue Letters
of Credit under this Agreement based upon telephonic or other instructions
received from anyone purporting to be an Authorized Person.

 

11.3        No Waiver; Cumulative Remedies.  No failure to exercise and no delay
in exercising, on the part of the Administrative Agent, the Issuing Lender, any
Lender or any Loan Party, any right, remedy, power or privilege hereunder or
under the other Loan Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

11.4        Survival of Representations and Warranties.  All representations and
warranties made hereunder and in the other Loan Documents (or in any amendment,
modification or supplement hereto or thereto) and in any certificate delivered
pursuant hereto or such other Loan Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.

 

11.5        Payment of Expenses and Taxes.  The Parent Borrower agrees (a) to
pay or reimburse the Agents for (1) all their reasonable out-of-pocket costs and
expenses incurred in connection

 

173

--------------------------------------------------------------------------------


 

with (i) the syndication of the Facility and the development, preparation,
execution and delivery of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, (ii) the consummation and administration of
the transactions (including the syndication of the Commitments contemplated
hereby and thereby) and (iii) efforts to monitor the Loans and verify, protect,
evaluate, assess, appraise, collect, sell, liquidate or otherwise dispose of any
of the Collateral, and (2) the reasonable fees and disbursements of Winston &
StrawnGreenberg Traurig, LLP, and Blake, Cassels & Graydon LLP, and such other
special or local counsel, consultants, advisors, appraisers and auditors whose
retention (other than during the continuance of an Event of Default) is approved
by the Parent Borrower, (b) to pay or reimburse each Lender, Issuing Lender and
Agent for all its reasonable and documented costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including the fees and disbursements of
counsel to the Agents and the Lenders, (c) to pay, indemnify, or reimburse each
Lender, Issuing Lender and Agent for, and hold each Lender, Issuing Lender and
Agent harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other similar taxesTaxes, if any, which may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, (d) to
pay, indemnify or reimburse each Lender, Issuing Lender, Syndication Agent,
Other Representative and Agent, their respective affiliates, and their
respective officers, directors, employees, shareholders, members, attorneys and
other advisors, agents and controlling persons (each, an “Indemnitee”) for, and
hold each Indemnitee harmless from and against, any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs
(including Environmental Costs), expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans, Letters of Credit or the violation of, noncompliance with or liability
under, any Environmental Law attributable to the operations of the Parent
Borrower or any of its Subsidiaries or any property or facility owned, leased or
operated by the Parent Borrower or any of its Subsidiaries or the presence of
Materials of Environmental Concern at, on or under, and Release of Materials of
Environmental Concern at, on, under or from any such properties or facilities,
or any litigation or other proceeding relating to any of the foregoing,
regardless of whether any such Indemnitee is a party thereto and whether or not
such litigation or other proceeding is brought by any Borrower, any equity
holder, Affiliate or creditor of any Borrower or any other Person (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”) and
(e) to pay reasonable and documented fees for appraisals and field examinations
required by subsection 7.6(b) and the preparation of Reports related thereto in
each calendar year based on the fees charged by third parties retained by the
Administrative Agent (notwithstanding any reference to “out-of-pocket” above in
this subsection 11.5); provided that any Borrower shall not have any obligation
hereunder to the Administrative Agent, any other Agent, any Issuing Lender or
any Lender (or any of their respective affiliates, or any of their respective
officers, directors, employees, shareholders, members, attorneys and other
advisors, agents and controlling personsany Indemnitee with respect to
Indemnified Liabilities arising from (i) the gross negligence, bad faith or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable decision, or by settlement tantamount thereto) of the
Administrative Agent, any such other Agent, any LC Facility Issuing Lender or
any such Lender (or any of their respective affiliates, or any of their
respective officers, directors, employees, shareholders, members, agents,
attorneys and other advisors, successors and controlling persons)such
Indemnitee, (ii) claims made or legal proceedings commenced against the
Administrative Agent, any other Agent, any Issuing Lender or any such Lender by
any security holder or creditor thereof arising out of and based upon rights
afforded any such security holder or creditor solely in its capacity as such,
(iii) claims of any Indemnitee (or any Related Party thereof) solely against one
or more Indemnitees (or any Related Party thereof or disputes between or among
Indemnitees (or any Related Party

 

174

--------------------------------------------------------------------------------


 

thereof) in each case except to the extent such claim is determined to have been
caused by an act or omission by the Parent Borrower or any of its Subsidiaries
or such dispute involves any Agent in its capacity as such and (iv) a material
breach of the Loan Documents by the applicable Indemnitee (or any Related Party
thereof).  To the fullest extent permitted under applicable law, no Indemnitee
shall be liable for any consequential or punitive damages in connection with the
Facility.  All amounts due under this subsection shall be payable not later than
30 days after written demand therefor.  Statements reflecting amounts payable by
the Loan Parties pursuant to this subsection 11.5 shall be submitted to the
address of the Borrowers set forth in subsection 11.2, or to such other Person
or address as may be hereafter designated by the Parent Borrower in a notice to
the Administrative Agent.  Notwithstanding the foregoing, except as provided in
clauses (b) and (c) above and in Section 4, the Borrowers shall have no
obligation under this subsection 11.5 to any Indemnitee with respect to any
Taxes imposed, levied, collected, withheld or assessed by any Governmental
Authority.  The agreements in this subsection shall survive repayment of the
Loans, the L/C Obligations and all other amounts payable hereunder.

 

11.6        Successors and Assigns; Participations and Assignments.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of an Issuing Lender that issues any
Letter of Credit), except that (i) other than in accordance with subsection 8.3,
the Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this subsection 11.6.

 

(b)           (i)            Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender other than a Conduit Lender may, in the ordinary
course of business and in accordance with applicable law, assign (other than to
a Disqualified Lender, a Loan Party, a Defaulting Lender, or any natural person)
to one or more assignees (each, an “Assignee”) all or a portion of its rights
and obligations under this Agreement (including its Commitments and/or Loans,
pursuant to an Assignment and Acceptance) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

(A)          the Parent Borrower, provided that no consent of the Parent
Borrower shall be required for an assignment to a Lender, an affiliate of a
Lender, or an Approved Fund or, if an Event of Default under subsection 9(a) or
(f) has occurred and is continuing, to any other Person; provided, further, that
if any Lender assigns all or a portion of its rights and obligations under this
Agreement to one of its affiliates in connection with or in contemplation of the
sale or other disposition of its interest in such affiliate, the Parent
Borrower’s prior written consent shall be required for such assignment; and

 

(B)          the Administrative Agent; and

 

(C)          each U.S. Facility Issuer (in the case of any assignment by a U.S.
Facility Lender) and each Canadian Facility Issuer (in the case of any
assignment by a Canadian Facility Lender).

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans, as the case may be, the amount of
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance

 

175

--------------------------------------------------------------------------------


 

with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5.0 million unless the Parent Borrower and the Administrative
Agent otherwise consent, provided that (1) no such consent of the Parent
Borrower shall be required if an Event of Default under subsection 9(a) or
(f) has occurred and is continuing and (2) such amounts shall be aggregated in
respect of each Lender and its affiliates or Approved Funds, if any;

 

(B)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (unless waived by the Administrative Agent in any
given case); provided that for concurrent assignments to two or more Approved
Funds such assignment fee shall only be required to be paid once in respect of
and at the time of such assignments;

 

(C)          the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and

 

(D)          any assignment made by a Canadian Facility Lender of its Canadian
Facility Commitment shall only be made to a Person or group of Persons that
qualifies as a Canadian Facility Lender.

 

For the purposes of this subsection 11.6, the term “Approved Fund” has the
following meaning:  any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Acceptance the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
bound by any related obligations under) subsections 4.10, 4.11, 4.12, 4.13, 4.17
and 11.5, and bound by its continuing obligations under subsection 11.16).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection 11.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this subsection.

 

(iv)          The Borrowers hereby designate the Administrative Agent, and the
Administrative Agent agrees, to serve as the Borrowers’ agent, solely for
purposes of this subsection 11.6, to maintain at one of its offices in New York,
New York a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and interest and principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Lender and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrowers, the U.S. ABL Collateral Agent, each Issuing Lender and any Lender
(with respect to its own interest only), at any reasonable time and from time to
time upon reasonable prior notice.

 

176

--------------------------------------------------------------------------------


 

(v)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this subsection and any written consent to such assignment required by paragraph
(b) of this subsection, the Administrative Agent shall accept such Assignment
and Acceptance, record the information contained therein in the Register and
give prompt notice of such assignment and recordation to the Borrower
Representative.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(vi)          On or prior to the effective date of any assignment pursuant to
this subsection 11.6(b), the assigning Lender shall surrender any outstanding
Notes held by it all or a portion of which are being assigned.  Any Notes
surrendered by the assigning Lender shall be returned by the Administrative
Agent to the Borrower Representative marked “cancelled.”

 

Notwithstanding the foregoing provisions of this subsection 11.6(b) or any other
provision of this Agreement, if the Parent Borrower shall have consented thereto
in writing (such consent not to be unreasonably withheld), the Administrative
Agent shall have the right, but not the obligation, to effectuate assignments of
Loans and Commitments via an electronic settlement system acceptable to the
Administrative Agent and the Parent Borrower as designated in writing from time
to time to the Lenders by the Administrative Agent (the “Settlement Service”). 
At any time when the Administrative Agent elects, in its sole discretion, to
implement such Settlement Service, each such assignment shall be effected by the
assigning Lender and proposed Assignee pursuant to the procedures then in effect
under the Settlement Service, which procedures shall be subject to the prior
written approval of the Parent Borrower and shall be consistent with the other
provisions of this subsection 11.6(b).  Each assigning Lender and proposed
Assignee shall comply with the requirements of the Settlement Service in
connection with effecting any assignment of Loans and Commitments pursuant to
the Settlement Service.  If so elected by each of the Administrative Agent and
the Parent Borrower in writing (it being understood that the Parent Borrower
shall have no obligation to make such an election), the Administrative Agent’s
and the Parent Borrower’s approval of such Assignee shall be deemed to have been
automatically granted with respect to any transfer effected through the
Settlement Service.  Assignments and assumptions of the Loans and Commitments
shall be effected by the provisions otherwise set forth herein until the
Administrative Agent notifies Lenders of the Settlement Service as set forth
herein.  The Parent Borrower may withdraw its consent to the use of the
Settlement Service at any time upon at least 10 Business Days prior written
notice to the Administrative Agent, and thereafter assignments and assumptions
of the Loans and Commitments shall be effected by the provisions otherwise set
forth herein.

 

Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this subsection 11.6(b) would be entitled to receive any greater payment
under subsection 4.10, 4.11 or 11.5 than the assigning Lender would have been
entitled to receive as of such date under such subsections with respect to the
rights assigned, shall be entitled to receive such greater payments unless the
assignment was made after an Event of Default under subsection 9(a) or (f) has
occurred and is continuing, such entitlement results from a Change in Law that
occurs after such assignment, or the Parent Borrower has expressly consented in
writing to waive the benefit of this provision at the time of such assignment.

 

(c)           (i)Any Lender other than a Conduit Lender may, in the ordinary
course of its business and in accordance with applicable law, without the
consent of the Parent Borrower or the Administrative Agent, sell participations
(other than to Disqualified Lenders and natural persons) to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) such

 

177

--------------------------------------------------------------------------------


 

Lender shall remain the holder of any such Loan for all purposes under this
Agreement and the other Loan Documents, and (D) the Borrowers, the
Administrative Agent, each Issuing Lender and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly and adversely affected thereby pursuant to
the proviso to the second sentence of subsection 11.1(a) and (2) directly and
adversely affects such Participant.  Subject to paragraph (c)(ii) of this
subsection, the Parent Borrower agrees that each Participant shall be entitled
to the benefits of (and shall have the related obligations under) subsections
4.10, 4.11, 4.12, 4.13, 4.17 and 11.5 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
subsection.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of subsection 11.7(b) as though it were a Lender,
provided that such Participant shall be subject to subsection 11.7(a) as though
it were a Lender.  Notwithstanding the foregoing, no Lender shall be permitted
to sell participations under this Agreement to any Disqualified Lender.

 

(ii)           No Loan Party shall be obligated to make any greater payment
under subsection 4.10, 4.11 or 11.5 than it would have been obligated to make in
the absence of any participation, unless such obligation to make a greater
payment arises from a Change in Law that occurs after the sale of such
participation, the sale of such participation is made with the prior written
consent of the Parent Borrower and the Parent Borrower expressly waives the
benefit of this provision at the time of such participation.  No Participant
shall be entitled to the benefits of subsection 4.11 to the extent such
Participant fails to comply with subsections 4.11(b) and/or (c) or to provide
the forms and certificates referenced therein to the Lender that granted such
participation and such failure increases the obligation of the Borrowers under
subsection 4.11.

 

(iii)          Subject to paragraph (c)(ii), any Lender other than a Conduit
Lender may also sell participations on terms other than the terms set forth in
paragraph (c)(i) above, provided such participations are on terms and to
Participants satisfactory to the Parent Borrower and the Parent Borrower has
consented to such terms and Participants in writing.

 

(iv)          Each Lender that sells a participation shall, acting for itself
and, solely for this purpose, as ana non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the interest and principal amounts of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and each
Lender shall treat each Person whose name is recorded in its Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(d)           Any Lender, without the consent of the Borrowers or the
Administrative Agent, may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other central bank, and this subsection 11.6 shall
not apply to any such pledge or

 

178

--------------------------------------------------------------------------------


 

assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute (by foreclosure or otherwise) any such pledgee or Assignee for
such Lender as a party hereto.

 

(e)           No assignment or participation made or purported to be made to any
Assignee or Participant shall be effective without the prior written consent of
the Parent Borrower if it would require the Parent Borrower to make any filing
with any Governmental Authority or qualify any Loan or Note under the laws of
any jurisdiction, and the Parent Borrower shall be entitled to request and
receive such information and assurances as it may reasonably request from any
Lender or any Assignee or Participant to determine whether any such filing or
qualification is required or whether any assignment or participation is
otherwise in accordance with applicable law.

 

(f)            Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Revolving Credit Loans it may have funded hereunder to its
designating Lender without the consent of the Parent Borrower or the
Administrative Agent and without regard to the limitations set forth in
subsection 11.6(b).  Each Borrower, each Lender and the Administrative Agent
hereby confirms that it will not institute against a Conduit Lender or join any
other Person in instituting against a Conduit Lender any domestic or foreign
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under any state, federal or provincial bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.  Each such indemnifying Lender shall pay in
full any claim received from the Parent Borrower pursuant to this subsection
11.6(f) within 30 Business Days of receipt of a certificate from a Responsible
Officer of the Parent Borrower specifying in reasonable detail the cause and
amount of the loss, cost, damage or expense in respect of which the claim is
being asserted, which certificate shall be conclusive absent manifest error. 
Without limiting the indemnification obligations of any indemnifying Lender
pursuant to this subsection 11.6(f), in the event that the indemnifying Lender
fails timely to compensate the Parent Borrower for such claim, any Loans held by
the relevant Conduit Lender shall, if requested by the Parent Borrower, be
assigned promptly to the Lender that administers the Conduit Lender and the
designation of such Conduit Lender shall be void.

 

(g)           If the Parent Borrower wishes to replace the Loans or Commitments
with ones having different terms, it shall have the option, with the consent of
the Administrative Agent and subject to at least three Business Days’ advance
notice to the Lenders, instead of prepaying the Loans or reducing or terminating
the Commitments to be replaced, to (i) require the Lenders to assign such Loans
or Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with subsection 11.1 (with such replacement, if
applicable, being deemed to have been made pursuant to subsection 11.1(d)). 
Pursuant to any such assignment, all Loans to be replaced shall be purchased at
par (allocated among the Lenders in the same manner as would be required if such
Loans were being optionally prepaid or such Commitments were being optionally
reduced or prepaid by the Borrowers), accompanied by payment of any accrued
interest and fees thereon and any amounts owing pursuant to subsection 4.12.  By
receiving such purchase price, the Lenders, as applicable, shall automatically
be deemed to have assigned the Loans or Commitments pursuant to the terms of the
form of Assignment and Acceptance attached hereto as Exhibit A, and accordingly
no other action by such Lenders shall be required in connection therewith.  The
provisions of this paragraph are intended to facilitate the maintenance of the
perfection and priority of existing security interests in the Collateral during
any such replacement.

 

179

--------------------------------------------------------------------------------


 

11.7        Adjustments; Set-off; Calculations; Computations.

 

(a)           If any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of the U.S. Facility Revolving Credit Loans or
Reimbursement Obligations in respect of Letters of Credit issued by a U.S.
Facility Issuing Lender owing to it, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in subsection 9(f),
or otherwise) (except pursuant to subsections 2.6, 2.7, 4.4, 4.9, 4.10, 4.11,
4.12, 4.13(d), 4.17, 11.1(f) or 11.6), in a greater proportion than any such
payment to or collateral received by any other Lender, if any, in respect of
such other Lender’s U.S. Facility Revolving Credit Loans or the Reimbursement
Obligations in respect of Letters of Credit issued by a U.S. Facility Issuing
Lender owing to it, as the case may be, owing to it, or interest thereon, such
Benefited Lender shall purchase for cash from the other Lenders an interest (by
participation, assignment or otherwise) in such portion of each such other
Lender’s U.S. Facility Revolving Credit Loans or the Reimbursement Obligations
in respect of Letters of Credit issued by a U.S. Facility Issuing Lender, as the
case may be, owing to it, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.  If any
Lender (a “Canadian Benefited Lender”) shall at any time receive any payment of
all or part of the Canadian Facility Revolving Credit Loans or Reimbursement
Obligations in respect of Letters of Credit issued by a Canadian Facility
Issuing Lender owing to it, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in subsection 9(f), or
otherwise) (except pursuant to subsections 2.6, 2.7, 4.4, 4.9, 4.10, 4.11, 4.12,
4.13(d), 4.17, 11.1(f) or 11.6), in a greater proportion than any such payment
to or collateral received by any other Lender, if any, in respect of such other
Lender’s Canadian Facility Revolving Credit Loans or the Reimbursement
Obligations in respect of Letters of Credit issued by a Canadian Facility
Issuing Lender owing to it, as the case may be, owing to it, or interest
thereon, such Canadian Benefited Lender shall purchase for cash from the
Canadian Facility Lenders an interest (by participation, assignment or
otherwise) in such portion of each such Canadian Facility Lender’s Canadian
Facility Revolving Credit Loans or the Reimbursement Obligations in respect of
Letters of Credit issued by a Canadian Facility Issuing Lender, as the case may
be, owing to it, or shall provide such Canadian Facility Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Canadian Benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Canadian Facility
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Canadian Benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest.

 

(b)           In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to any Borrower, any
such notice being expressly waived by each Borrower to the extent permitted by
applicable law, upon the occurrence of an Event of Default under subsection
9(a) to set-off and appropriate and apply against any amount then due and
payable under subsection 9(a) by any Borrower any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of such Borrower.  Each Lender agrees promptly to notify the Borrower
Representative and the Administrative Agent after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application.

 

180

--------------------------------------------------------------------------------


 

11.8        Judgment.

 

(a)           If, for the purpose of obtaining or enforcing judgment against any
Loan Party in any court in any jurisdiction, it becomes necessary to convert
into any other currency (such other currency being hereinafter in this
subsection 11.8 referred to as the “Judgment Currency”) an amount due under any
Loan Document in any currency (the “Obligation Currency”) other than the
Judgment Currency, the conversion shall be made at the rate of exchange
prevailing on the Business Day immediately preceding the date of actual payment
of the amount due, in the case of any proceeding in the courts of the Province
of Ontario or in the courts of any other jurisdiction that will give effect to
such conversion being made on such date, or the date on which the judgment is
given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this
subsection 11.8 being hereinafter in this subsection 11.8 referred to as the
“Judgment Conversion Date”).

 

(b)           If, in the case of any proceeding in the court of any jurisdiction
referred to in subsection 11.8(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Loan Party shall pay such additional
amount (if any, but in any event not a lesser amount) as may be necessary to
ensure that the amount actually received in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date.  Any
amount due from any Loan Party under this subsection 11.8(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

 

(c)           The term “rate of exchange” in this subsection 11.8 means the rate
of exchange at which the Administrative Agent, on the relevant date at or about
12:00 Noon (New York City time), would be prepared to sell, in accordance with
its normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

 

11.9        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.  A set of the copies of this Agreement
signed by all the parties shall be delivered to the Borrower Representative and
the Administrative Agent.

 

11.10      Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.11      Integration.  This Agreement and the other Loan Documents represent
the entire agreement of each of the Loan Parties party hereto, the Agents, the
Issuing Lender and the Lenders with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by any of the
Loan Parties party hereto, the Agents, the Issuing Lender or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

11.12      GOVERNING LAW.  THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR

 

181

--------------------------------------------------------------------------------


 

RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

 

11.13      Submission to Jurisdiction; Waivers.  Each party hereto hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the applicable
Borrowers (or, in the case of a Canadian Borrower, as specified in subsection
11.13(f)), the applicable Lender or the Administrative Agent, as the case may
be, at the address specified in subsection 11.2 or at such other address of
which the Administrative Agent, any such Lender and any such Borrower shall have
been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction;

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this subsection any consequential or punitive damages;

 

(f)            each Canadian Borrower hereby agrees to irrevocably and
unconditionally appoint an agent for service of process located in The City of
New York (the “New York Process Agent”), reasonably satisfactory to the
Administrative Agent, as its agent to receive on behalf of such Canadian
Borrower and its property service of copies of the summons and complaint and any
other process which may be served in any action or proceeding in any such New
York State or Federal court described in paragraph (a) of this subsection
11.13(f) and agrees promptly to appoint a successor New York Process Agent in
The City of New York (which successor New York Process Agent shall accept such
appointment in a writing reasonably satisfactory to the Administrative Agent)
prior to the termination for any reason of the appointment of the initial New
York Process Agent.  CT Corporation, a WoltersKluwer Company, located at 111
Eighth Avenue, 13th Floor, New York, NY 10011, telephone:  212-590-9310,
facsimile:  212-590-9190, has been appointed as the initial New York Process
Agent.  In any action or proceeding in New York State or Federal court, service
may be made on a Canadian Borrower by delivering a copy of such process to such
Canadian Borrower in care of the New York Process Agent at the New York Process
Agent’s address and by depositing a copy of such process in the mails by
certified or registered air mail, addressed to such Canadian Borrower at its
address specified in subsection 11.2 with (if applicable) a copy to the Parent
Borrower (such service to be effective upon such receipt by the New York Process
Agent and the depositing of such process in the mails as aforesaid).  Each
Canadian Borrower hereby irrevocably and unconditionally authorizes and directs
the New York Process Agent to accept such service on its behalf.  As an
alternate method of service, each Canadian Borrower irrevocably and
unconditionally consents to the

 

182

--------------------------------------------------------------------------------


 

service of any and all process in any such action or proceeding in such New York
State or Federal court by mailing of copies of such process to such Canadian
Borrower by certified or registered air mail at its address specified in
subsection 11.2.  Each Canadian Borrower agrees that, to the fullest extent
permitted by applicable law, a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law; and

 

(g)           to the extent that a Canadian Borrower has or hereafter may
acquire any immunity (sovereign or otherwise) from any legal action, suit or
proceeding, from jurisdiction of any court or from set-off or any legal process
(whether service or notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) with respect to
itself or any of its property, such Canadian Borrower hereby irrevocably waives
and agrees not to plead or claim such immunity in respect of its obligations
under this Agreement and any Note.

 

11.14      Acknowledgements.  Each Borrower hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           neither the Administrative Agent nor any other Agent, Other
Representative, Issuing Lender or Lender has any fiduciary relationship with or
duty to any Borrower arising out of or in connection with this Agreement or any
of the other Loan Documents, and the relationship between the Administrative
Agent and Lenders, on the one hand, and the Borrowers, on the other hand, in
connection herewith or therewith is solely that of creditor and debtor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby and
thereby among the Lenders or among any of the Borrowers and the Lenders.

 

11.15      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

11.16      Confidentiality.

 

(a)           Each Agent, each Issuing Lender, each Other Representative and
each Lender agrees to keep confidential any information (x) provided to it by or
on behalf of Holding or any of its Subsidiaries pursuant to or in connection
with the Loan Documents or (y) obtained by such Lender based on a review of the
books and records of Holding or any of its Subsidiaries; provided that nothing
herein shall prevent any Lender from disclosing any such information (i) to any
Agent, Issuing Lender, any Other Representative or any other Lender, (ii) to any
Transferee, or prospective Transferee or any creditor or any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower and its obligations which agrees to comply with the
provisions of this subsection (or with other confidentiality provisions
satisfactory to and consented to in writing by the Parent Borrower) pursuant to
a written instrument (or electronically recorded agreement from any Person
listed above in this clause (ii), which Person has been approved by the Parent
Borrower (such approval not be unreasonably withheld), in respect to any
electronic information (whether posted or otherwise distributed on
IntraLinksTM or any other electronic distribution system)) for the benefit of
the Borrowers (it being understood that each relevant Lender shall be solely
responsible for obtaining such instrument (or such electronically recorded
agreement)), (iii) to its affiliates and the employees, officers, directors,
agents, attorneys, accountants and other professional advisors of it and its
affiliates, provided that such Lender shall inform each such Person

 

183

--------------------------------------------------------------------------------


 

of the agreement under this subsection 11.16 and take reasonable actions to
cause compliance by any such Person referred to in this clause (iii) with this
agreement (including, where appropriate, to cause any such Person to acknowledge
its agreement to be bound by the agreement under this subsection 11.16),
(iv) upon the request or demand of any Governmental Authority having
jurisdiction over such Lender or its affiliates or to the extent required in
response to any order of any court or other Governmental Authority or as shall
otherwise be required pursuant to any Requirement of Law, provided that such
Lender shall, unless prohibited by any Requirement of Law, notify the Borrower
Representative of any disclosure pursuant to this clause (iv) as far in advance
as is reasonably practicable under such circumstances, (v) which has been
publicly disclosed other than in breach of this Agreement, (vi) in connection
with the exercise of any remedy hereunder, under any Loan Document or under any
Interest Rate Agreement related to the Loan Documents, (vii) in connection with
periodic regulatory examinations and reviews conducted by the National
Association of Insurance Commissioners or any Governmental Authority having
jurisdiction over such Lender or its affiliates (to the extent applicable),
(viii) in connection with any litigation to which such Lender (or, with respect
to any Interest Rate Agreement related to the Loan Documents, any affiliate of
any Lender party thereto) may be a party, subject to the proviso in clause (iv),
and (ix) if, prior to such information having been so provided or obtained, such
information was already in an Agent’s, Issuing Lender’s, Other Representative’s
or a Lender’s possession on a non-confidential basis without a duty of
confidentiality to Holding or the Parent Borrower (or any of their respective
Affiliates) being violated.  Notwithstanding any other provision of this
Agreement, any other Loan Document or any Assignment and Acceptance, the
provisions of this subsection 11.16 shall survive with respect to each Agent and
Lender until the second anniversary of such Agent or Lender ceasing to be an
Agent or Lender, respectively.  Any of the foregoing to the contrary
notwithstanding, the Agents and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and their Commitments.

 

(b)           Each Lender acknowledges that any such information referred to in
subsection 11.16(a), and any information (including requests for waivers and
amendments) furnished by the Parent Borrower or the Administrative Agent
pursuant to or in connection with this Agreement and the other Loan Documents,
may include material non-public information concerning the Parent Borrower, the
other Loan Parties and their respective Affiliates or their respective
securities.  Each Lender represents and confirms that such Lender has developed
compliance procedures regarding the use of material non-public information; that
such Lender will handle such material non-public information in accordance with
those procedures and applicable law, including United States federal and state
securities laws; and that such Lender has identified to the Administrative Agent
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law.

 

11.17      Incremental Indebtedness; Additional Obligations.  In connection with
the incurrence by any Loan Party or any Subsidiary thereof of any Incremental
Indebtedness or Additional Obligations, each of the Administrative Agent, the
U.S. ABL Collateral Agent, the Canadian Agent and the Canadian Collateral Agent
agree to execute and deliver any intercreditor agreement, including the Base
Intercreditor Agreement and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, any
Security Document (including, but not limited to, any Mortgages), and to make or
consent to any filings or take any other actions in connection therewith, as may
be reasonably deemed by the Parent Borrower to be necessary or reasonably
desirable for any Lien on the assets of any Loan Party permitted to secure such
Incremental Facility or Additional Obligations to become a valid, perfected lien
(with such priority as may be designated by the relevant Loan Party or
Subsidiary, to the extent such priority is permitted by the Loan Documents)
pursuant to the Security Document being so amended, amended and restated,
restated, waived, supplemented or otherwise modified or otherwise.

 

184

--------------------------------------------------------------------------------


 

11.18      USA Patriot Act Notice.  Each Lender hereby notifies each Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. Law
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify, and record information that identifies each Borrower and
Subsidiary Guarantor, which information includes the name of each Borrower and
each Subsidiary Guarantor and other information that will allow such Lender to
identify each Borrower and Subsidiary Guarantor in accordance with the Patriot
Act, and each Borrower and Subsidiary Guarantor agrees to provide such
information from time to time to any Lender.

 

11.19      [Reserved].

 

11.20      Joint and Several Liability; Postponement of Subrogation; Excluded
Swap Obligations.

 

(a)           The obligations of the U.S. Borrowers hereunder and under the
other Loan Documents shall be joint and several and, as such, each U.S. Borrower
shall be liable for all of the such obligations of the other U.S. Borrower under
this Agreement and the other Loan Documents.  The obligations of a Canadian
Borrower hereunder and under the other Loan Documents shall be joint and several
and, as such, each Canadian Borrower shall be liable for all of such obligations
of the other Canadian Borrower under this Agreement and the other Loan
Documents.  To the fullest extent permitted by law the liability of each
Borrower for the obligations under this Agreement and the other Loan Documents
of the other applicable Borrowers with whom it has joint and several liability
shall be absolute, unconditional and irrevocable, without regard to (i) the
validity or enforceability of this Agreement or any other Loan Document, any of
the obligations hereunder or thereunder or any other collateral security
therefore or guarantee or right of offset with respect thereto at any time or
from time to time held by any applicable Secured Party, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance
hereunder; provided that no Borrower hereby waives any suit for breach of a
contractual provision of any of the Loan Documents) which may at any time be
available to or be asserted by such other applicable Borrower or any other
Person against any Secured Party or (iii) any other circumstance whatsoever
(with or without notice to or knowledge of such other applicable Borrower or
such Borrower) which constitutes, or might be construed to constitute, an
equitable or legal discharge of such other applicable Borrower for the
obligations hereunder or under any other Loan Document or of such Borrower under
this subsection 11.20, in bankruptcy or in any other instance.

 

(b)           Each Borrower agrees that it will not exercise any rights which it
may acquire by way of rights of subrogation under this Agreement, by any
payments made hereunder or otherwise, until the prior payment in full in cash of
all of the obligations hereunder and under any other Loan Document, the
termination or expiration of all Letters of Credit and the permanent termination
of all Commitments.  Any amount paid to any Borrower on account of any such
subrogation rights prior to the payment in full in cash of all of the
obligations hereunder and under any other Loan Document, the termination or
expiration of all Letters of Credit and the permanent termination of all
Commitments shall be held in trust for the benefit of the applicable Secured
Parties and shall immediately be paid to the Administrative Agent or the
Canadian Agent, as applicable, for the benefit of the applicable Secured Parties
and credited and applied against the obligations of the applicable Borrowers,
whether matured or unmatured, in such order as the Administrative Agent or the
Canadian Agent, as applicable, shall elect.  In furtherance of the foregoing,
for so long as any obligations of the Borrowers hereunder, any Letters of Credit
or any Commitments remain outstanding, each Borrower shall refrain from taking
any action or commencing any proceeding against any other Borrower (or any of
its successors or assigns, whether in connection with a bankruptcy proceeding or
otherwise) to recover any amounts in respect of payments made in respect of the
obligations hereunder or under any other Loan Document of such other Borrower to
any Secured Party.  Notwithstanding any other provision contained in this
Agreement or any other Loan Document, if a “secured creditor” (as that term is
defined under the Bankruptcy and Insolvency Act (Canada)) is determined by a
court of competent

 

185

--------------------------------------------------------------------------------


 

jurisdiction not to include a Person to whom obligations are owed on a joint or
joint and several basis, then the Borrowers’ Obligations (and the obligations of
their Subsidiaries), to the extent such obligations are secured, only shall be
several obligations and not joint or joint and several obligations.

 

(c)           Any other term or provision of this Agreement or any other Loan
Document to the contrary notwithstanding, no Loan Party shall be liable for
Excluded Swap Obligations and the Security Documents shall not secure, as to any
Loan Party, the payment of any Excluded Swap Obligations.

 

11.21      Language.  The parties hereto confirm that it is their wish that this
Agreement, as well as any other documents relating to this Agreement, including
notices, schedules and authorizations, have been and shall be drawn up in the
English language only.  Les signataires confirment leur volonté que la présente
convention, de même que tous les documents s’y rattachant, y compris tout avis,
annexe et autorisation, soient rédigés en anglais seulement.

 

11.22      Certain Provisions Regarding Wells Fargo and Wells Fargo Canada. 
Pursuant to the Resignation and Agency Substitution Agreement:

 

(a)           Wells Fargo became the Administrative Agent and the U.S. ABL
Collateral Agent under this Agreement and the other Loan Documents, in each case
as successor to General Electric Company (as successor-by-merger to General
Electric Capital Corporation);

 

(b)           Wells Fargo became the Swing Line Lender, as successor to General
Electric Company (as successor-by-merger to General Electric Capital
Corporation); and

 

(c)           Wells Fargo Canada became the Canadian Agent and the Canadian
Collateral Agent under this Agreement and the other Loan Documents, in each case
as successor to GE Canada Finance Holding Company.

 

11.23      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

186

--------------------------------------------------------------------------------


 

(iii)         the variation of the terms of such liability  in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signature Pages Follow]

 

187

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers, as of the
date first written above.

 

BORROWER:

HD SUPPLY, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HD SUPPLY CANADA, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HD SUPPLY ELECTRICAL, LTD.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HD SUPPLY UTILITIES, LTD.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HD SUPPLY FACILITIES MAINTENANCE, LTD.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HD SUPPLY CONSTRUCTION SUPPLY, LTD.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

 

HD SUPPLY WATERWORKS, LTD.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

AGENT:

GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent, U.S. ABL
Collateral Agent, Swing Line Lender and a U.S. Facility Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GE CANADA FINANCE HOLDING COMPANY, as Canadian Agent, Canadian Collateral Agent
and a Canadian Facility Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ISSUING LENDER:

JPMORGAN CHASE BANK, N.A.,

 

as U.S. Facility Issuing Lender and a U.S. Facility Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                                                          ]

 

as Canadian Facility Issuing Lender and a Canadian Facility Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

LENDER:

[                                                          ]

 

as U.S. Facility Lender

 

S-2

--------------------------------------------------------------------------------


 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[                                                          ]

 

as Canadian Facility Lender

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-3

--------------------------------------------------------------------------------